Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1 1ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30525
                                                                                    1858
                                                         Vol. 10 -                1
  1                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
  2                                EASTERN DIVISION

  3       THE NORTHEAST OHIO COALITION )
          FOR THE HOMELESS, et al.,    )
  4                                    )
                           Plaintiffs, )
  5                                    )
                    vs.                )               CASE NO. 2:06-CV-00896
  6                                    )
          JON HUSTED, in his official )
  7       capacity as Secretary of     )
          State of Ohio, et al.,       )
  8                                    )
                           Defendants. )
  9     _______________________________)

 10
                       TRANSCRIPT OF BENCH TRIAL - VOLUME 10
 11               BEFORE THE HONORABLE ALGENON L. MARBLEY, JUDGE
                         TUESDAY, MARCH 29, 2016; 8:30 A.M.
 12                                COLUMBUS, OHIO

 13
          APPEARANCES OF COUNSEL:
 14

 15       FOR THE PLAINTIFFS:                           SUBODH CHANDRA, ESQ.
                                                        CAROLINE GENTRY, ESQ.
 16                                                     DONALD J. McTIGUE, ESQ.
                                                        SANDHYA GUPTA, ESQ.
 17                                                     ANA CRAWFORD, ESQ.

 18       FOR THE DEFENDANTS:                           RYAN L. RICHARDSON, AAG
                                                        SARAH E. PIERCE, AAG
 19                                                     TIFFANY L. CARWILE, AAG
                                                        BRODI J. CONOVER, AAG
 20                                                     ZACHERY P. KELLER, AAG

 21       COURT REPORTERS:                              DENISE N. ERRETT
                                                        DARLA J. COULTER
 22                                                     (614) 719-3029

 23
          Transcript recorded by mechanical stenography, transcript
 24       produced by computer.

 25




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2 2ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30526
                                                                                    1859
                                                                   Vol. 10 -       2
  1                                       I-N-D-E-X

  2                                       VOLUME 10

  3

  4       DEFENDANTS' WITNESSES:          DIRECT     CROSS     REDIRECT     RECROSS0

  5
          M. V. HOOD, III                    5          87         --           --
  6       SHERRY POLAND                    175         242         --           --

  7

  8                                          - - -

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3 3ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30527
                                                                                    1860
                                                     Vol. 10 -   3
  1       (In Columbus, Franklin County, Ohio, Tuesday, March 29, 2016,

  2     8:30 a.m., in open court.)

  3                THE COURT:     Good morning, Counsel.

  4                ALL COUNSEL:      Good morning, Your Honor.

  5              Ms. Richardson, is your first witness your expert?

  6                MS. RICHARDSON:       Yes, Your Honor.

  7                THE COURT:     All right.

  8              Just one moment.       Just one moment.

  9              Ms. Richardson --

 10                MS. RICHARDSON:       Yes, Your Honor.

 11                THE COURT:     -- please call your first witness.

 12                MS. RICHARDSON:       Thank you.     At this point, the

 13     defense calls Dr. Trey Hood to the stand.

 14       (Witness sworn.)

 15                THE COURT:     Before we begin with Dr. Hood's

 16     testimony -- You may be seated, Dr. Hood.

 17                THE WITNESS:      Yes, Your Honor.

 18                THE COURT:     Mr. Chandra, do you --

 19                MR. CHANDRA:      I will be, Your Honor.

 20                THE COURT:     Okay.    Do you wish to rest, or are we

 21     going to go back into your case, at all, before we get to

 22     rebuttal?

 23                MR. CHANDRA:      We will be going back to the extent that

 24     Mr. Damschroder is a common witness, Your Honor.                And then

 25     there are certain stipulations we're still trying to finalize




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4 4ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30528
                                                                                    1861
                                                          Vol. 10 -               4
  1     with the defense.       We're waiting for some answers.

  2                THE COURT:     Is Mr. Damschroder going to be a witness

  3     in your case in chief?

  4                MR. CHANDRA:      He was going to be, Your Honor, and he

  5     is going to be; but by agreement with the defense, what we've

  6     done is say all of that will be presented during the course of

  7     their portion of the case, so that he just comes once.

  8                THE COURT:     So, after Mr. Damschroder, you will rest?

  9                MR. CHANDRA:      Yes, subject to the stipulations and

 10     some of the outstanding matters we'll discuss with the Court

 11     with respect --

 12                THE COURT:     All right.      But we're going to decide upon

 13     a time when you will rest.

 14                MR. CHANDRA:      Yes.

 15                THE COURT:     And then we'll be totally in the defense

 16     case in chief.      And, then, if you choose to put on a rebuttal

 17     case, we'll come with the rebuttal case, I believe we said,

 18     either Wednesday afternoon or Thursday morning.

 19                MR. CHANDRA:      Correct.

 20                THE COURT:     When is Damschroder supposed to be here?

 21                MS. RICHARDSON:       Tomorrow, Your Honor.

 22                THE COURT:     All right.      Okay.

 23              Thank you.     Please proceed.

 24                MS. PIERCE:      Thank you, Your Honor.

 25                                         - - -




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5 5ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30529
                                                                                    1862
                                                                  Vol. 10 -       5
  1                                     M. V. HOOD,

  2            AFTER HAVING BEEN DULY SWORN, TESTIFIED AS FOLLOWS:

  3                                 DIRECT EXAMINATION

  4       BY MS. PIERCE:

  5       Q.     Good morning, Dr. Hood.        Could you please state your

  6     name for the record?

  7       A.     M. V. Hood, III.

  8       Q.     And where are you currently employed, Dr. Hood?

  9       A.     I'm currently a professor of political science at the

 10     University of Georgia.

 11                THE COURT:     Could you spell your first name, Mr. Hood?

 12                THE WITNESS:      Well, I just go by my initials, Your

 13     Honor.

 14                THE COURT:     All right.

 15                THE WITNESS:      It's M period, V period, Hood, III.

 16                THE COURT:     All right.

 17                THE WITNESS:      Most people call me Trey, because I'm

 18     the third.

 19                THE COURT:     I understand.

 20              Where are you from, Dr. Hood?

 21                THE WITNESS:      I'm from Texas, originally, but we've

 22     been in Georgia since 1999.

 23                THE COURT:     All right.      Where in Texas?

 24                THE WITNESS:      Waco.

 25                THE COURT:     All right.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6 6ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30530
                                                                                    1863
                                                                  Vol. 10 -       6
  1                MS. PIERCE:      Thank you, Your Honor.

  2       BY MS. PIERCE:

  3       Q.     Dr. Hood, if you could turn to Tab D9 in that binder

  4     next to you --

  5       A.     Okay.

  6       Q.     -- what is that document, sir?

  7       A.     It's a fairly recent copy of my curriculum vitae.

  8       Q.     And if you would just flip through it quickly, does it

  9     look to be a fair and complete copy of your CV?

 10       A.     Yes.

 11       Q.     Thank you.

 12              Dr. Hood, if you could, please walk the Court through

 13     your educational background.

 14       A.     Certainly.     I've got three degrees in political science

 15     from three different universities:            A B.S. from Texas A&M in

 16     1991, an M.A. from Baylor in 1993, and a Ph.D. from Texas Tech

 17     in 1997.

 18       Q.     And when did you join the faculty at the University of

 19     Georgia?

 20       A.     In August of 1999.

 21       Q.     And are you tenured there?

 22       A.     Yes.

 23       Q.     Okay.   Could you describe the subject areas, generally,

 24     of your work as a professor?

 25       A.     Sure.   Just in general, my areas of teaching and




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7 7ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30531
                                                                                    1864
                                                     Vol. 10 -   7
  1     research involve American politics and policy, generally. More

  2     specifically, if we delve under the surface a little bit, I

  3     teach and conduct research in the areas of southern politics,

  4     racial politics, electoral politics, and election

  5     administration.

  6       Q.     And what are the general subject areas of the classes

  7     that you teach at the University of Georgia?

  8       A.     I teach a variety of classes at the University of

  9     Georgia.    I teach large introductory sections of American

 10     government.      I teach an American government honors variant of

 11     that class.      I teach -- typically teach classes about once a

 12     year, upper-level undergraduate class in southern politics.                     I

 13     also have taught a graduate variant in southern politics.                   I

 14     have a heavy dose of voting rights, not surprisingly, in that

 15     class.

 16              I also teach a graduate-level class on election

 17     administration.      And I'm scheduled to teach that this coming

 18     fall again, in conjunction with the elections.                I've taught a

 19     variety of other classes over the years, including some

 20     undergraduate research methodology classes, as well.

 21       Q.     And I notice you have quite a few publications listed on

 22     your CV.    Could you just generally describe for the Court the

 23     subject area of your published research?

 24       A.     Sure.    Again, it's all in the general area of American

 25     politics and policy.        My research interests and the classes I




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8 8ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30532
                                                                                    1865
                                                           Vol. 10 -   8
  1     teach overlap heavily.        So, I've published articles on election

  2     administration, southern politics, electoral politics, racial

  3     politics.     And there's, obviously, a heavy overlap between

  4     those subject areas themselves.

  5       Q.     Have you ever examined demographic components of voting

  6     behavior in your research and published work?

  7       A.     Yes, very frequently.        I mean, almost -- or quite a bit

  8     of southern politics research deals with demographic data.

  9       Q.     And have you ever analyzed the public-policy

 10     implications of election laws in your published research?

 11       A.     Yes.    In the area of election administration, I've

 12     touched upon the areas of voter ID, early in-person voting, and

 13     voter fraud, to name a few things.

 14       Q.     Do you review articles for publication?

 15       A.     Constantly.

 16       Q.     Okay.

 17       A.     Frequently, very frequently.

 18       Q.     Is that part of the peer-review process?

 19       A.     It's part of the peer-review process, yes.               And it's

 20     part of, I guess, the expectation of being in the academy as a

 21     professor.      So --

 22       Q.     Do you sit on any boards of any publications?

 23       A.     Right now, I'm on two editorial boards, two journal

 24     boards, one for Social Science Quarterly; and the other is for

 25     a journal specifically in the area of election administration,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9 9ofof329
                                                                     329PAGEID
                                                                         PAGEID#:#:30533
                                                                                    1866
                                                                  Vol. 10 -       9
  1     Election Law Journal.        So --

  2       Q.     And I notice on the first page of your CV here that you

  3     have published a peer-reviewed book.            Could you describe for

  4     the Court what that book is about?

  5       A.     Right.    A few years ago, myself and a couple of

  6     coauthors published a book called The Rational Southerner,

  7     which was our effort to theoretically and empirically try to

  8     explain the changes that have occurred politically in the South

  9     since the Voting Rights Act was implemented.               So we covered

 10     about a 45-, 50-year time period there.

 11                THE COURT:     What did you conclude, Dr. Hood?

 12                THE WITNESS:      Well, a couple of things, Your Honor.

 13     The two biggest things that have occurred in the South since

 14     the Voting Rights Act was implemented was, one, black

 15     enfranchisement, or re-enfranchisement, depending on how you

 16     want to look at that, and two-party growth, you know, viable

 17     two-party competition in the region.

 18              And we found evidence that black mobilization, to some

 19     extent, drove Republican growth.           And, in some cases, there is

 20     actually a reciprocal relationship between Republican growth

 21     driving black mobilization.          So that's -- that's a real short

 22     encapsulation of the book.

 23       BY MS. PIERCE:

 24       Q.     Have you ever been accepted by a court as a qualified

 25     opinion witness, Dr. Hood?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1010ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30534
                                                                                     1867
                                                                  Vol. 10 -     10
  1        A.    Yes.

  2        Q.    And about how many times, would you say?

  3        A.    Somewhere between ten and fifteen times.

  4        Q.    Did you serve as an opinion witness in a case in Ohio

  5     last fall?

  6        A.    Yes.

  7        Q.    Could you describe a little bit about what that case was

  8     about?

  9        A.    It was a case involving various components of Ohio's

 10     election law.      Some of the things included -- There's some

 11     overlap with this case in terms of provisional balloting and

 12     absentee balloting.        But that case also included some other

 13     issues like same-day registration during the early-in person

 14     voting period, or Golden Week, early in-person voting, and a

 15     number of other issues as well.

 16        Q.    And if I refer to that as the ODP case, will you know

 17     what I'm referring to?

 18        A.    Yes.

 19        Q.    Okay.    Great!

 20                 THE COURT:     Dr. Hood, in addition to that case -- and

 21     I think that you're talking about the case before my friend and

 22     colleague, Judge Watson.         Is that right?

 23                 THE WITNESS:     Yes, Your Honor.

 24                 THE COURT:     Have you testified in other voting-related

 25     cases?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1111ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30535
                                                                                     1868
                                                                  Vol. 10 -     11
  1                 THE WITNESS:     Yes, Your Honor.

  2                 THE COURT:     And have these been restricted to any

  3     region of the country, or has it been throughout the country?

  4                 THE WITNESS:     Well, I've got to say most of it's been

  5     in the South, although I've participated in some cases in

  6     Wisconsin.     The rest of them, for me, primarily, have been in

  7     the South.

  8                 THE COURT:     Do those cases -- Do those voting cases in

  9     which you participated involve your analyzing provisional

 10     ballots?

 11                 THE WITNESS:     Sometimes, Your Honor, yes.

 12                 THE COURT:     Absentee ballots?

 13                 THE WITNESS:     Sometimes, Your Honor.

 14                 THE COURT:     Voter fraud?

 15                 THE WITNESS:     I -- I've never really conducted my own

 16     voter fraud research in relation to a case, specifically, Your

 17     Honor.    I've done some academic --

 18                 THE COURT:     Have you been involved in any cases where

 19     a legislation was enacted to combat voter fraud?

 20                 THE WITNESS:     Yes.

 21                 THE COURT:     Okay.

 22                 THE WITNESS:     Several voter ID cases.

 23                 THE COURT:     And in those voter ID cases, Dr. Hood, did

 24     you look at whether the incidence of fraud was so significant

 25     as to precipitate the enactment of measures to curb such fraud?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1212ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30536
                                                                                     1869
                                                           Vol. 10 - 12
  1                 THE WITNESS:     Well, I didn't really perform an

  2     analysis on that specific question.            A lot of times in these

  3     voter ID cases, I was -- I was involved in doing things like

  4     database matching to try to figure out what percentage of the

  5     voting population did or didn't have a voter -- a qualified ID,

  6     for instance, Your Honor.          I mean, I did write, or touch upon,

  7     the area of voter fraud.         But I didn't execute a specific

  8     analysis in those cases of voter fraud.             If --

  9                 THE COURT:     No.   That answers my question.          Thank you,

 10     Dr. Hood.

 11              Please continue, Ms. Pierce.

 12                 MS. PIERCE:     Thank you, Your Honor.

 13        BY MS. PIERCE:

 14        Q.    Dr. Hood, have you conducted any academic research into

 15     the issue of voter fraud?

 16        A.    I've published one article in the area of voter fraud,

 17     yes.

 18                 THE COURT:     What was that article, Dr. Hood?

 19                 THE WITNESS:     That's listed in my CV.

 20                 THE COURT:     Would you pull that CV for me, please,

 21     Betty?    Would you pull the CV for me?

 22                 MS. PIERCE:     It's D9.

 23                 THE COURT:     Go ahead, Doctor.

 24                 THE WITNESS:     Okay.    I'm just trying to find the

 25     exact -- exact title here.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1313ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30537
                                                                                     1870
                                                                Vol. 10 - 13
  1              Okay.    It's on page II of my CV.         And the title of the

  2     article is They Just Don't Vote Like They Used To:                 A

  3     Methodology to Empirically Assess Election Fraud.

  4        BY MS. PIERCE:

  5        Q.    And has --

  6                 THE COURT:     What volume is that in?

  7                 MS. PIERCE:     It's Volume I, Your Honor, Exhibit D9.

  8                 COURTROOM DEPUTY CLERK:         It's in the white notebook,

  9     if you have one.       You don't have one?

 10                 MS. PIERCE:     Your Honor, you're welcome to mine.

 11                 THE COURT:     No.   You can leave yours on the Elmo.             Mr.

 12     Conover can give me his.

 13                 MR. CONOVER:     I will have to go find you one, Judge.

 14     I think it may be in Judge Frost's chambers, too.

 15          (Whereupon, there was a brief interruption.)

 16                 MR. CHANDRA:     Your Honor, we can give you ours.

 17              What did you conclude in your article, Dr. Hood?

 18                 THE WITNESS:     A couple of things, Your Honor.            This

 19     article specifically was -- part of it was methodological.

 20     What we were doing is coming up with a methodology, or a

 21     framework, to try to study and detect voter fraud.                 So, that

 22     was part of it.       And that could be applied again and again and

 23     again.

 24              We took that methodology, or that framework, and we

 25     applied it to searching for specific incidents of voter fraud




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1414ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30538
                                                                                     1871
                                                                  Vol. 10 - 14
  1     in the State of Georgia in the 2006 midterm.               We were basically

  2     looking for dead voters, or someone voting on behalf of the

  3     deceased, which has been a problem in Georgia if you go back

  4     far enough in time, to the 1946 gubernatorial election, for

  5     instance.

  6              But applying our methodology to a search for that type

  7     of voter fraud in that particular midterm election, we weren't

  8     able to uncover anyone that appeared to be voting on behalf of

  9     deceased.

 10              So, in a nutshell, that's sort of what we concluded from

 11     that article.

 12                 THE COURT:     Okay.    I'm somewhat familiar with that

 13     phenomenon, having gone to law school in Chicago and having

 14     read various articles about how the dead often voted.

 15                 THE WITNESS:     It did happen, in the past, at least.

 16                 THE COURT:     Yes.    That was in the past, of course.

 17              Please continue, Ms. Pierce.

 18                 MS. PIERCE:     Thank you, Your Honor.

 19              At this time, I tender Dr. Hood as a qualified opinion

 20     witness in political science, election administration, voter

 21     behavior, and quantitative analytical methods.

 22                 THE COURT:     Mr. McTigue, any objection?

 23                 MR. McTIGUE:     Was political science -- I don't have

 24     any objection on political science.

 25              What was the second one?         I'm sorry.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1515ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30539
                                                                                     1872
                                                           Vol. 10 - 15
  1                 MS. PIERCE:     We had election administration, voter

  2     behavior, quantitative analytical methods.

  3                 MR. McTIGUE:     Your Honor, I would object on the voter

  4     behavior and quantitative analytical methods.

  5                 THE COURT:     Your objection is duly noted, but

  6     overruled.

  7              Dr. Hood, under Johnson, is going to be allowed to

  8     testify as an opinion witness.           And he will be able to touch on

  9     the issues of election administration, voter behavior,

 10     quantitative analytical methods, and things Southern politics.

 11                 MS. PIERCE:     Thank you, Your Honor.

 12                 THE COURT:     As a Southerner, Dr. Hood, that's a matter

 13     of certain interest to me, as well.            Unfortunately, those are

 14     not issues in this case.         I don't think we have any southern

 15     voters who are alleged to have participated in any level of

 16     fraud that caused the enactment of either 205 or 216.                  Do we,

 17     Ms. Pierce?

 18                 MS. PIERCE:     Not unless I'm one, Your Honor, no, sir.

 19                 THE COURT:     Maybe a voter in southern Ohio, but not

 20     the true South.

 21              Please continue, Ms. Pierce.

 22        BY MS. PIERCE:

 23        Q.    And, Dr. Hood, could you just run us through what your

 24     background and expertise is in election-administration matters?

 25        A.    Okay.    Again, primarily, or, some of the areas I've




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1616ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30540
                                                                                     1873
                                                     Vol. 10 - 16
  1     touched on in election administration, in terms of published

  2     research, involve, again, voter ID, voter fraud, and early

  3     in-person voting.

  4                 MS. PIERCE:     Okay.    And I'd also like to move

  5     Dr. Hood's CV into evidence that's Defendants' Exhibit 9.

  6                 THE COURT:     Any objection to D9, Mr. McTigue?

  7                 MR. McTIGUE:     No objection.

  8                 THE COURT:     D9 will be received.

  9        BY MS. PIERCE:

 10        Q.    Dr. Hood, if you could turn to Tab D8 in the binder.

 11        A.    Okay.

 12        Q.    And what is this document?

 13        A.    This is an expert report I submitted in this case.

 14        Q.    And just flipping through it, does it appear to be an

 15     accurate and complete copy of that report?

 16        A.    Yes.

 17        Q.    What were you asked to do in this case, Dr. Hood?

 18        A.    I was asked to analyze three separate issues, changes

 19     specifically regarding Ohio's absentee ballot law and

 20     provisional ballot law, and also to analyze an issue of

 21     multi-precinct locations.

 22        Q.    And did this overlap at all with your work in the case

 23     last fall, the ODP case?

 24        A.    Yes, fairly heavily.

 25        Q.    And what materials did you rely on in forming your




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1717ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30541
                                                                                     1874
                                                                  Vol. 10 -     17
  1     opinions in this initial report?

  2        A.    There were a number of pieces of evidence I looked at,

  3     including statistical data from the Ohio Secretary of State's

  4     Office that I analyzed, and sworn statements, or interviews,

  5     that I conducted with Ohio election officials both at the

  6     Secretary of State's Office -- excuse me -- and at the local

  7     level, the county level.

  8        Q.    And let's talk about the county election officials

  9     first.    Why were those interviews important to your analysis in

 10     this case?

 11        A.    Well, just like any policy issue, someone writes policy

 12     and someone implements policy.           And, in this case, the

 13     Legislature in Ohio and the Secretary of State's Office are,

 14     essentially, formulating policy.            But it's these local election

 15     officials at the county level that are actually implementing,

 16     or putting, the policy in place.

 17              So it's very important, in my opinion, to see what's

 18     going on at the point of implementation.              And those are the

 19     people to talk with about that.

 20        Q.    Have you relied on similar information in your own

 21     research?

 22        A.    Yes.    Yes.   You know, it's typically called elite

 23     interviews at that level.          And I've interviewed a number of

 24     people over the years for different research projects I've been

 25     involved with:       Former elective officeholders, bureaucrats




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1818ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30542
                                                                                     1875
                                                                  Vol. 10 -     18
  1     within the State administration, et cetera.

  2        Q.    And have you used that information in your peer-reviewed

  3     publications?

  4        A.    Oh, yes, directly.

  5        Q.    So is that an accepted practice in political-science

  6     research?

  7        A.    Yes.

  8        Q.    Did you review the law and directives that were

  9     implicated in this case?

 10        A.    I did.    I did.    So, both the statutory law and

 11     directives put out by the Secretary of State's Office, yes, and

 12     other publications from the Secretary of State's Office.

 13                 MR. McTIGUE:     Your Honor, not objection, just -- I'm

 14     really having trouble hearing the witness.

 15                 THE COURT:     Okay.    All right.

 16                 THE WITNESS:     Sorry about that.        Is that better?

 17                 MR. McTIGUE:     That's a little better, yes.

 18        BY MS. PIERCE:

 19        Q.    So, stepping way back, Dr. Hood, what options do voters

 20     in Ohio have to cast a ballot?

 21        A.    Any qualified voter in Ohio can vote in person early

 22     before Election Day, absentee by mail before Election Day, or

 23     at their precinct on Election Day.

 24        Q.    Turning to page 3 of your report, which is the first

 25     substantive section, what does this section discuss?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:1919ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30543
                                                                                     1876
                                                       Vol. 10 - 19
  1        A.    This section discusses changes to the provisional

  2     balloting process in Ohio.

  3                 THE COURT:     What is -- Give me that number again.

  4                 MS. PIERCE:     It's page 3, Your Honor.          It's Tab D9.

  5        BY MS. PIERCE:

  6        Q.    And what are provisional ballots, Dr. Hood?

  7        A.    A provisional ballot's cast when a voter shows up at the

  8     polls, for instance, and there could be some issue.                 There

  9     might be a registration issue, for instance.               But a provisional

 10     ballot is not a regular ballot.           If someone's qualified at the

 11     point in time when they arrive at the polls to cast a regular

 12     ballot, then they'll cast a regular ballot.               Otherwise, they

 13     may be forced to cast a provisional ballot.

 14        Q.    I apologize, Dr. Hood.         The Judge does not have his

 15     materials.

 16                 THE COURT:     I don't have D9, for whatever reason.

 17                 THE WITNESS:     I think this is D8.

 18                 MS. PIERCE:     Yeah.    It is D8.     I apologize.

 19                 MR. CHANDRA:     We'll give you a copy of ours, Your

 20     Honor.

 21                 MS. PIERCE:     And I have an extra copy, too, actually.

 22              Your Honor, may I approach?

 23                 THE COURT:     Sure.

 24                 COURTROOM DEPUTY CLERK:         Am I correct, because I wrote

 25     "D8," and you were saying "D9"?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2020ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30544
                                                                                     1877
                                                                Vol. 10 - 20
  1                 MS. PIERCE:     I made a mistake.       That's D8. That's the

  2     initial report.       And this is D10, the rebuttal report.

  3                 THE COURT:     Just a moment.      I want to go back to look

  4     at some testimony.

  5              Please continue.

  6                 MS. PIERCE:     Thank you, Your Honor.         Very sorry about

  7     that.

  8        BY MS. PIERCE:

  9        Q.    Dr. Hood, I just want to give you an opportunity to

 10     answer or finish your answer to my question about what --

 11                 THE COURT:     Read the question back, and beginning of

 12     his answer, please, Ms. Errett.

 13          (The last question and answer were read back by the court

 14     reporter.)

 15                 THE COURT:     Please continue.

 16                 MS. PIERCE:     Thank you.

 17        BY MS. PIERCE:

 18        Q.    Anything you'd like to add to that, Dr. Hood?

 19        A.    Well, I could also say, provisional ballots are a

 20     fail-safe.     Again, someone shows up at the polls, and there may

 21     be an issue.      It allows them to cast the ballot.            And then

 22     election officials can sort things out after the election is

 23     over with.     And so there is still a chance that the provisional

 24     ballot will be converted or -- in some states, it's called

 25     curing -- and converted over to a regular ballot and counted.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2121ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30545
                                                                                     1878
                                                       Vol. 10 - 21
  1        Q.    And how do the laws at issue in this case change the

  2     provisional balloting process in Ohio?

  3        A.    A couple of things.        One, there is a couple more pieces

  4     of information that someone needs to put on their provisional

  5     ballot affirmation form now.          And those are, specifically,

  6     their address and their date of birth.             In addition, they need

  7     to put their name, sign the provisional ballot, and also

  8     provide some type of identification.

  9        Q.    And in your analysis, does adding those additional

 10     fields, date of birth and address, have any administrative

 11     benefits?

 12        A.    Well, again, it -- it makes it easier for election

 13     officials to locate someone, or not, in the State registration

 14     database.     And, again, that's part of the process that these

 15     provisional ballots are going to go through.               These election

 16     officials at the local level are going to try to locate

 17     someone's provisional ballot to see if they're registered, if

 18     they're registered in the right place, et cetera.                 And, so, the

 19     more data fields you have, the easier it is to find someone in

 20     a database.

 21        Q.    Are there any other benefits that adding those

 22     particular fields to a provisional affirmation form have for

 23     the voter?

 24        A.    Well, if someone's registration needs to be changed --

 25     in other words, maybe they've moved -- it can be updated by the




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2222ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30546
                                                                                     1879
                                                     Vol. 10 -                  22
  1     local election officials; or if they need to register,

  2     period -- if they thought that they were registered in Ohio but

  3     they weren't and they cast a provisional ballot, the local --

  4     the county election officials will go ahead and register them

  5     to vote in that county.

  6        Q.    And besides adding the additional information fields,

  7     did the law make any other changes to the provisional ballot

  8     process in Ohio?

  9        A.    The cure period is now at seven days.             So, if there are

 10     any -- any additional information needs to be added by the

 11     voter to the provisional ballot, they have seven days after the

 12     date of the election to get that done.             And, really, the only

 13     two things -- the only two pieces of information that someone

 14     may need to add after the fact, after the election, for a

 15     provisional ballot or if they didn't provide ID at the time

 16     when the provisional ballot was cast, they may need to provide

 17     proof of identification during that seven-day period.

 18              And the only other reason would be if the ballot -- if

 19     the elector was being challenged, they could provide evidence

 20     that they were a qualified elector before the Board.

 21              So, those are really the only two reasons that someone

 22     would have to do something additional during this seven-day

 23     period following the election.

 24        Q.    And in your analysis, are there administrative

 25     justifications for that change in the cure period?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2323ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30547
                                                                                     1880
                                                       Vol. 10 - 23
  1        A.    Well, a lot -- I'm going to bleed over a little bit into

  2     the absentee ballot changes, a lot of what went on with the

  3     standardization process between provisional and absentee

  4     ballots.     So, now the period whereby someone may have to

  5     provide additional information for their absentee ballots is

  6     also seven days.       Administratively, the county boards need to

  7     start their official canvass by Day 11.             So, there has to be a

  8     start and stop period to when voters can add information to

  9     either provisional ballots or absentee ballots after the date

 10     of the election.

 11        Q.    Now, let's turn to Table 1 on page 6 of your report.

 12     I'll show you on the screen, as well.

 13              What does this table show us, Dr. Hood?

 14        A.    I collected some data from the Ohio Secretary of State's

 15     Office involving provisional ballots.             And I have things

 16     operationalized in slightly different manners here, but this is

 17     -- this would be the total number of provisional ballots cast,

 18     the number of provisional ballots rejected, or, specifically,

 19     the number of rejected due to voter error out of the total

 20     number of ballots cast.         So there's -- There's actually quite a

 21     bit of information encapsulated in this table.                And it goes

 22     from 2008 to 2015.

 23              So, there are three election cycles, or periods,

 24     pre-implementation, before these changes to the law took effect

 25     regarding provisional ballots; and I have data on two election




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2424ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30548
                                                                                     1881
                                                     Vol. 10 - 24
  1     cycles, 2014 and 2015, that are occurring after implementation.

  2                 THE COURT:     Doctor, before we get to the data that

  3     you've collected in Table I, I want to go back for a moment to

  4     what you were asked to analyze in the information you were

  5     provided.

  6              Were you provided any information which indicated to you

  7     that either Senate Bill 205 or 216 was enacted to cure a

  8     problem precipitated by voter fraud?

  9                 THE WITNESS:     No, Your Honor.       And --

 10                 THE COURT:     Go ahead.

 11                 THE WITNESS:     And I did not conduct what I might call

 12     a legislative-intent analysis.

 13                 THE COURT:     Is it typical in a case of this variety,

 14     based on your experience, to conduct such a legislative-intent

 15     analysis?

 16                 THE WITNESS:     I've seen it sometimes; and sometimes,

 17     no.

 18                 THE COURT:     Have you ever conducted a

 19     legislative-intent analysis?

 20                 THE WITNESS:     Not primarily.       I'm typically involved

 21     more on the administration side of things.

 22                 THE COURT:     Were you told the reason that precipitated

 23     the enactment of either 205 or 216?

 24                 THE WITNESS:     No, Your Honor.       I was just asked to do

 25     an analysis on what -- what these laws were and what the




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2525ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30549
                                                                                     1882
                                                                  Vol. 10 -     25
  1     changes might bring about.

  2                 THE COURT:     You were told -- Well, what were you told

  3     about the changes that the laws might bring about?

  4                 THE WITNESS:     Well, I was asked -- I was asked to

  5     issue my own assessment of whether or not, for instance, these

  6     changes to provisional ballot laws or absentee ballot laws

  7     were, were or were not, causing, say, more provisional ballots

  8     to be rejected or not.

  9                 THE COURT:     But you were never told the circumstances

 10     which led to the enactment of either of these two laws?

 11                 THE WITNESS:     No, sir.

 12                 THE COURT:     Did you do any independent research which

 13     gave you some idea of what led to the enactment of 205 or 216?

 14                 THE WITNESS:     No, Your Honor.       I didn't conduct any

 15     analysis involving legislative intent or what actually happened

 16     in the Legislature.

 17                 THE COURT:     And as you approached your work, you had

 18     no idea of why the Legislature enacted either 205 or 216?

 19                 THE WITNESS:     No, Your Honor.

 20                 THE COURT:     All right.     Please continue, Ms. Pierce.

 21                 MS. PIERCE:     Thank you, Your Honor.

 22        BY MS. PIERCE:

 23        Q.    Dr. Hood, how did you come to the conclusion that the

 24     changes to the provisional balloting laws had administrative

 25     benefits?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2626ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30550
                                                                                     1883
                                                       Vol. 10 - 26
  1        A.    Well, again, through talking with officials like

  2     Mr. Damschroder or through reading sworn statements that were

  3     issued in the ODP case, which I also relied on in this case,

  4     from county election officials.

  5        Q.    And how many of those sworn statements from county

  6     election officials did you have at your disposal?

  7        A.    I don't remember exactly.          There were quite a few,

  8     though.     I didn't make use of all of them in this case.                I

  9     would say -- I don't want to exaggerate, but more than 20,

 10     probably.

 11                 THE COURT:     Did you come to the conclusion that there

 12     were administrative benefits to the changes in the provisional

 13     balloting laws, Doctor, based just on the sworn statements from

 14     county elected officials?

 15                 THE WITNESS:     Primarily, yes, Your Honor, and I guess

 16     my experience with, you know, looking into these types of

 17     issues myself.

 18                 THE COURT:     And, Ms. Pierce, you're going to have him

 19     tell me what the administrative benefits are, right?                  You're

 20     getting to that?

 21                 MS. PIERCE:     Yes, Your Honor.       We can do that right

 22     now.

 23                 THE COURT:     All right.

 24        BY MS. PIERCE:

 25        Q.    Dr. Hood, in terms of provisional balloting, because




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2727ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30551
                                                                                     1884
                                                     Vol. 10 - 27
  1     we'll turn to absentees in just a minute, but could you explain

  2     for the Court what those administrative benefits are again?

  3        A.    Sure.    Again, someone comes in and needs to vote a

  4     provisional ballot.        There is a couple of extra information

  5     fields that are added, again, specifically, address and date of

  6     birth, in addition to the other fields that were previously

  7     required.     These fields -- Anytime you're searching in a

  8     database, like the voter registration database, the more fields

  9     you have to draw upon, the easier it is to locate a case and be

 10     confident that the case you've located is the voter attached to

 11     that provisional ballot, which is, obviously, very important.

 12     You don't want to have a lot of false positives.

 13        Q.    And do you have experience, yourself, searching through

 14     those types of databases?

 15        A.    Yes, quite a bit of experience, both academically and in

 16     court cases.

 17        Q.    And what is your understanding of the time frame

 18     election officials in Ohio have to search for provisional

 19     voters in their databases?

 20        A.    Well, they need to get that done by Day 7.               Then they

 21     need to get ready, starting on Day 11, to start the official

 22     canvass, the official vote canvass.

 23        Q.    Thank you, Dr. Hood.        And if I could direct your

 24     attention back to Table I, you conducted a quantitative

 25     analysis of the provisional ballot changes, as well.                  And I




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2828ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30552
                                                                                     1885
                                                     Vol. 10 - 28
  1     think you mentioned that you operationalized these numbers a

  2     couple different ways.         Could you just walk us through what

  3     that means?

  4        A.    Okay.    So, for all the figures, all the percentages in

  5     this table, the denominator is the total votes cast in a given

  6     election.     So, I've got a column for the total number of

  7     provisional ballots cast.          And I will add at this point that

  8     there are many reasons why someone may have to cast a

  9     provisional ballot.        In the number of provisional ballots

 10     rejected -- it's in the next column -- and, again, there are

 11     many reasons why a provisional ballot might ultimately be

 12     rejected.     The most prevalent reason, actually, is that

 13     someone's not registered to vote in the State of Ohio, or

 14     wasn't registered to vote 30 days out from the election in the

 15     State of Ohio.

 16              And, then, there is some very detailed data, actually,

 17     from the Secretary of State's Office, where I could hone in

 18     specifically on looking at provisional ballots that were

 19     rejected solely due to voter error.            And that would be failure

 20     to provide, for instance, information for one of these five

 21     fields that we're talking about.

 22              So, actually -- and, again, the category existed prior

 23     to 2014, when the current law was implemented.                But 2008

 24     through 2012 would only include three categories.                 In 2014 and

 25     2015, it would include the additional two.              So there would be




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:2929ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30553
                                                                                     1886
                                                                  Vol. 10 -     29
  1     five in all.

  2              So, the number of potential reasons why a provisional

  3     ballot might be rejected because of voter error actually

  4     increases, of course, in 2014.           But what we want to look at, or

  5     hone in on, if you will, is the provisional ballot rejection

  6     rate, especially due to voter error.             And so that's categorized

  7     over in the far right column this table.

  8        Q.    And just to be clear, Dr. Hood, what are the three

  9     categories of voter error pre-2014?

 10        A.    Okay.    Failure to sign, failure to provide your name or

 11     identification.

 12        Q.    And what are the categories of voter error that you

 13     looked at post-2014?

 14        A.    Those plus an address issue or date of birth issue.

 15        Q.    And why is it important to break down rejection reasons

 16     in that way?

 17        A.    Well, again, what we're trying to do, or what I'm trying

 18     to do here, is figure out what is the impact of the law or the

 19     change in the law.        It's -- It's not looking at, necessarily,

 20     total provisional ballots cast, or even total provisional

 21     ballots rejected.       But when we have data at this granular level

 22     like we have here, we want to hone into that level and say, did

 23     the change to the law as it was implemented in 2014 increase

 24     the number of provisional ballots that were rejected because of

 25     voter error or not.        That's the question I'm looking at.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3030ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30554
                                                                                     1887
                                                       Vol. 10 - 30
  1        Q.    So why did you include data from elections all the way

  2     back to 2008?

  3        A.    Well, anytime we do what we call a policy-impact

  4     analysis -- and there are many different variants of this -- we

  5     want to have a pre- and post-implementation time-point,

  6     primarily, so we can look back and say, you know, what was

  7     the -- what was the rejection rate due to voter error prior to

  8     the law being implemented and then after the law was

  9     implemented.      And we're looking to see if there is an increase,

 10     or decrease, related back to that base number we've calculated.

 11                 THE COURT:     Doctor, one of the things that your chart

 12     demonstrates is that, for the '08 and '12 elections, you have

 13     greater voter turnout than you do for the '10 and '14 election.

 14     Is that right?

 15                 THE WITNESS:     Certainly, Your Honor, yes.

 16                 THE COURT:     And you would expect that because the '08

 17     and '12 elections are presidential election cycles, correct?

 18                 THE WITNESS:     Yes, Your Honor.

 19                 THE COURT:     And you typically have more voters

 20     participating in the electoral process during presidential

 21     election cycles, correct?

 22                 THE WITNESS:     Yes, Your Honor, almost always.

 23                 THE COURT:     Yes.    Now, there were more voters in '08

 24     than in '12, correct?

 25                 THE WITNESS:     Yes.    Yes, sir.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3131ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30555
                                                                                     1888
                                                           Vol. 10 - 31
  1                 THE COURT:     And more in '10 than in '14, correct?

  2                 THE WITNESS:     Yes, sir.

  3                 THE COURT:     Does the total number of voters in those

  4     two comparable cycles suggest any type of trend?

  5                 THE WITNESS:     Well, there's -- you know, if you

  6     compare presidential to presidential, midterm to midterm --

  7                 THE COURT:     Yes.

  8                 THE WITNESS:     -- there's a slight drop in turnout.

  9     Interestingly, turnout goes up in this off off-year election in

 10     2015, compared to 2014.         So -- but you're right.

 11                 THE COURT:     Basically, your experience, is that

 12     suggestive of anything?

 13                 THE WITNESS:     Just to be totally honest, predicting

 14     voter turnout or explaining voter turnout, there are a myriad

 15     of factors involved with that --

 16                 THE COURT:     Okay.

 17                 THE WITNESS:     -- including things like voter interest,

 18     how competitive the campaigns are, how much money is being

 19     spent.

 20                 THE COURT:     Or as extraneous as the weather.            The

 21     weather is a factor, too, right, because, if you were in the

 22     middle of a deluge in '14 but it was nice and sunshiny in '15,

 23     that might account for some variation, right?

 24                 THE WITNESS:     That's true, even the weather can.

 25                 THE COURT:     Even the weather can.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3232ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30556
                                                                                     1889
                                                       Vol. 10 - 32
  1              Now, one of the issues that you look at is -- when you

  2     are analyzing new measures that impact one's right to vote is

  3     whether the new measures impose an unreasonable burden on the

  4     franchised; is that right?

  5                 THE WITNESS:     That's correct, Your Honor.           I'm trying

  6     to do that through this analysis.

  7                 THE COURT:     Absolutely.

  8                 THE WITNESS:     Yes.

  9                 THE COURT:     And can we look at this chart and tell

 10     whether the additional burdens might be enforcing in any way

 11     whether the voter elects to participate in the process?

 12                 THE WITNESS:     Well, this -- this only would -- these

 13     data in this chart would only be reflective of those that

 14     showed up to vote.

 15                 THE COURT:     Right.

 16                 THE WITNESS:     That's true.

 17                 THE COURT:     And I take it that you have a similar

 18     chart for absentee ballots, right?

 19                 THE WITNESS:     Unfortunately, as great as the data are

 20     in this case to analyze this question, in my opinion, the data

 21     that the Secretary of State's Office in Ohio collects on

 22     absentee ballot rejection rates is not -- not at the level

 23     needed to perform the same kind of analysis.

 24              So, to actually answer your question, no, I was unable

 25     to perform a similar type of empirical analysis for absentee




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3333ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30557
                                                                                     1890
                                                                  Vol. 10 -     33
  1     ballots in this case.

  2                 THE COURT:     And you did no analysis to determine what

  3     extent, if any, the changes to the provisional ballots might

  4     have discouraged persons from exercising the franchise?

  5                 THE WITNESS:     I can't comment on that, Your Honor.

  6                 THE COURT:     Well --

  7                 THE WITNESS:     I don't have any evidence one way or the

  8     other on that.

  9                 THE COURT:     Right, but -- and you weren't asked to do

 10     that type of analysis, either, were you?

 11                 THE WITNESS:     That's correct, Your Honor.

 12                 THE COURT:     Please continue, Ms. Pierce.

 13                 MS. PIERCE:     Thank you, Your Honor.

 14        BY MS. PIERCE:

 15        Q.    Dr. Hood, are there differences between each of the

 16     elections you have data listed here, elections for which --

 17        A.    Just in a general sense?

 18        Q.    In a general sense.

 19        A.    Certainly.     I mean, they're different candidates,

 20     different offices, different issues.

 21        Q.    Does that impact your analysis of this data in any way?

 22        A.    Well, it doesn't impact, specifically, the analysis I'm

 23     trying to do here.        And, again, that's one of the reasons --

 24     you know, turnout rates vary.           The number -- the literal number

 25     of people turning out varies across elections.                And that's why




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3434ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30558
                                                                                     1891
                                                     Vol. 10 - 34
  1     we convert things to percentages, so that we can directly

  2     compare across these election cycles.

  3        Q.    And how did you calculate the percentages in the "Total

  4     Provisional" and the "Provisional Rejected" columns?

  5        A.    Okay.    Well, that's simply -- you can see the numbers,

  6     the little numbers there in the brackets.              So, it's just -- for

  7     instance, in 2015, it's 79,414 divided by 3,255,537.

  8     Everything's being divided by the total number of votes cast,

  9     which is the denominator for all of these figures.

 10        Q.    And looking at this data you've collected, Dr. Hood,

 11     what do you take away?         What are your conclusions?

 12        A.    Maybe we can look -- you know, I summarize things down

 13     at the bottom of the table, the bottom two rows, of

 14     post-implementation and pre-implementation time periods.

 15              So the post-implementation time period will be 2014 and

 16     2015.    Pre-implementation will be 2008 through 2012.                And I

 17     guess the biggest take-away point, or summation point, would

 18     be, in the far right column, even though the number of

 19     categories in which someone's provisional ballot might have

 20     been rejected because of voter error increases, the provisional

 21     ballot rejection rate due to voter error falls from .06 percent

 22     in the pre-implementation period to .02 percent in the

 23     post-implementation period.          So there's actually a dropoff.

 24              So, this would lead me to believe that the State asking

 25     provisional voters for these additional pieces of information




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3535ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30559
                                                                                     1892
                                                                  Vol. 10 -     35
  1     has not increased the rejection rate.

  2        Q.    And I think you mentioned that the 2015 election was an

  3     unusual off off-year election.           What did you mean by that?

  4        A.    Well, it's unusual.        Again, the others are federal

  5     election cycles.        I wanted -- Since I was -- I was able to

  6     update my figures from the ODP case before this case, but I was

  7     only able to do that using the 2015 General.

  8              Obviously, we haven't had the 2016 General yet.                It was

  9     a little bit different.         Again, I'm not an Ohio resident, but

 10     there was a ballot initiative dealing with marijuana.                  And that

 11     may have been one of the reasons there was a slight uptick in

 12     voter turnout there.

 13        Q.    In comparing the two post-implementation years, 2014 and

 14     2015, what observations do you make?

 15        A.    Well, again, the provisional ballot rejection rate

 16     because of voter error in 2014 is .02 percent.                And it goes up,

 17     just slightly, to .03 percent in 2015.             But, again, that's

 18     equal to or less than the preceding three federal election

 19     cycles for that same metric.

 20        Q.    And did the number of provisionals cast increase between

 21     those two years?

 22        A.    Between 2014 and 2015?

 23        Q.    Yes, sir.

 24        A.    Yes.    Yes.    The literal number goes from about 49,000 to

 25     79,000.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3636ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30560
                                                                                     1893
                                                         Vol. 10 - 36
  1        Q.    Okay.    Let's turn now to your Figure 1 on the next page.

  2        A.    Okay.

  3        Q.    What does this figure tell us?

  4        A.    This is a little bit different way of looking at the

  5     same issue.      Here, we're looking at the number of provisional

  6     ballots rejected because of voter error out of the total number

  7     of provisional ballots cast.          So the denominator changes to the

  8     total number of provisional ballots cast.              So it's just a

  9     different way to look at the same issue again.                And I have the

 10     same election cycles plotted on the figure.               And I also have a

 11     pre-implementation and post-implementation bar over to the far

 12     left of the figure.

 13              And, again, what we see, just in a nutshell, is that,

 14     even operationalizing this metric a little bit different, in a

 15     little bit different manner, the rejection rate goes -- falls

 16     from 1.6 percent, pre-implementation, to 1.2 percent,

 17     post-implementation.

 18              So, again, we see a drop in the overall provisional

 19     ballot rejection rate due to voter error, even operationalizing

 20     this measure slightly differently.

 21        Q.    And -- I'm sorry.

 22                 THE COURT:     Doctor, excuse me for a second.            A couple

 23     of questions, Doctor.

 24              Did you disaggregate these numbers along county lines at

 25     all?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3737ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30561
                                                                                     1894
                                                                  Vol. 10 -     37
  1                 THE WITNESS:     No, Your Honor.

  2                 THE COURT:     So you don't know whether the counties

  3     with the highest number of minority voters had proportionately

  4     higher rejection rates than the counties with the smallest

  5     number of minority voters?

  6                 THE WITNESS:     That's correct.       I didn't perform that

  7     analysis.

  8                 THE COURT:     And you have never been asked to look at

  9     the propriety of any of those numbers; is that right?

 10                 THE WITNESS:     Yes, Your Honor.

 11                 THE COURT:     All right.     Were you asked to look at the

 12     report of the plaintiffs' expert, Dr. --

 13                 MS. PIERCE:     -- Timberlake.

 14                 THE COURT:     -- Timberlake?

 15                 THE WITNESS:     Yes, sir, I was.

 16                 THE COURT:     So you're familiar with his findings that

 17     counties with the highest number of minority voters also had

 18     the higher rejection rates?

 19                 THE WITNESS:     I'm familiar with his finding, although

 20     I don't -- I don't agree with the way that he conducted --

 21                 THE COURT:     I understand that.       That was my next

 22     question.     But you don't agree with those findings?

 23                 THE WITNESS:     I don't agree with the way he conducted

 24     his analysis, no, Your Honor.

 25                 THE COURT:     Okay.    But you didn't conduct an




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3838ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30562
                                                                                     1895
                                                     Vol. 10 -                  38
  1     alternative analysis of your own to pressure test his

  2     conclusions?

  3                 THE WITNESS:     No.    I just -- I just analyzed his

  4     analysis.

  5                 THE COURT:     I see.    Okay.    All right.

  6        BY MS. PIERCE:

  7        Q.    Dr. Hood, could you remind me -- I apologize if you said

  8     this already.      Is Figure 1 analyzing your voter-error category

  9     or provisional rejections overall?

 10        A.    No, just the voter-error category.            So, it's very

 11     specific again.

 12        Q.    And what do you, again, do you take away from this

 13     figure about the impact that this change to the provisional

 14     ballot law had in Ohio?

 15        A.    Well, both Table 1 and Figure 1, again, things are

 16     measured slightly differently; but the number of ballots being

 17     rejected because of voter error because of those five

 18     categories we discussed actually fell in the

 19     post-implementation period -- it did not rise -- compared to

 20     the pre-implementation period.

 21              And I should note, as well, that, you know, especially

 22     looking at Table 1, that three-hundredths of a percentage

 23     point, these are very small numbers.

 24                 THE COURT:     Doctor, I want to make sure that I

 25     understand Table I correctly.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:3939ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30563
                                                                                     1896
                                                       Vol. 10 - 39
  1              You do look at the number of ballots rejected due to

  2     voter error.      That's the column to the far right; is that

  3     correct?

  4                 THE WITNESS:     Yes, Your Honor.

  5                 THE COURT:     But the table to the left of it, which is

  6     Provisional Ballot Rejected, that covers all of the provisional

  7     ballots rejected, for whatever reason; is that right?

  8                 THE WITNESS:     That's exactly right.         And that would

  9     include voter error, too.

 10                 THE COURT:     Yes.    And, so, we see a decrease in the

 11     number of ballots rejected post-implementation; is that right?

 12                 THE WITNESS:     Total -- Total provisional ballots?

 13                 THE COURT:     Yes.

 14                 THE WITNESS:     Yes, Your Honor.

 15                 THE COURT:     That's about three-tenths of a percent?

 16                 THE WITNESS:     Yes, Your Honor.

 17                 THE COURT:     Okay.    And there is also a precipitous

 18     decrease in the number of total votes cast pre-implementation,

 19     versus post-implementation?

 20                 THE WITNESS:     Yes.    You're comparing about 15.3

 21     million votes to about 6.4 million votes there.                Yes.

 22                 THE COURT:     So it's over double the amount?

 23                 THE WITNESS:     Yes.    In terms of the literal turnout,

 24     yes.

 25                 THE COURT:     Okay.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4040ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30564
                                                                                     1897
                                                                  Vol. 10 -     40
  1        BY MS. PIERCE:

  2        Q.    Why, Dr. Hood, did you compare percentages across your

  3     table?

  4        A.    Well, it's a way to standardize across these different

  5     elections which, as has been noted, have different turnout

  6     rates.

  7        Q.    So, if we compare the percentages that you note here, is

  8     that an apples-to-apples comparison across this table?

  9        A.    Yes.

 10        Q.    Thank you.

 11                 THE COURT:     Doctor, one final question on this chart.

 12     Would I err in concluding that there was some type of

 13     atmosphere of discouragement because of the additional fields

 14     placed on the provisional ballots, you know, based on the fact

 15     that the share provisional votes are approximately the same for

 16     2008 and 2012 but half from 2010 to 2014?              Does that tell me

 17     anything about the burden that it places, or the impact that it

 18     has, on voter participation?

 19                 THE WITNESS:     Well, I think from the standpoint for

 20     those voters that showed up to the polls, it doesn't seem to be

 21     a larger burden.       Now, again, I didn't perform an analysis in

 22     terms of whether this was a deterrent effect or not, that's

 23     true.    So I can't say -- I can't say anything at all about

 24     that.

 25                 THE COURT:     But for me to reach that conclusion, I




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4141ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30565
                                                                                     1898
                                                     Vol. 10 - 41
  1     would have, also, to conclude that the voters knew about the

  2     additional fields and they decided not to show up with less

  3     than proper ID, or whatever, to cast the ballot?

  4                 THE WITNESS:     Well, I think you're right.           In order to

  5     make a deterrent argument, voters would have to know about the

  6     changes to these laws ahead of time.

  7                 THE COURT:     All right.

  8              Please continue, Ms. Pierce.

  9                 MS. PIERCE:     Thank you.

 10        BY MS. PIERCE:

 11        Q.    And what benefit to the voters did the addition of those

 12     two new information fields on a provisional affirmation have?

 13        A.    Well, again, you're voting a provisional ballot.                 It may

 14     or may not be counted.         It's not a regular ballot.          So it's to

 15     the voter's benefit, in my opinion, to offer these additional

 16     data fields so they can be located in the voter registration

 17     database and any other issues may be cleared up to where that

 18     ballot, again, can be converted and counted as a regular

 19     ballot.

 20              I may be remembering incorrectly, but I think

 21     Mr. Damschroder described provisional ballots to me, in Ohio,

 22     as a fail-safe measure.         It allows someone who may have a

 23     problem who comes in on Election Day, or even during the early

 24     in-person voting period, to go ahead and vote a ballot, and

 25     then things can be sorted out, after the fact, by local




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4242ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30566
                                                                                     1899
                                                     Vol. 10 - 42
  1     election officials when there is a little more time. They,

  2     obviously, can't do all this on Election Day.

  3        Q.    And from your examination of these statewide provisional

  4     numbers, what's the number-one reason that a provisional ballot

  5     is rejected in Ohio?

  6        A.    Someone's literally not even registered to vote in Ohio;

  7     they think they are, but they're not.

  8        Q.    And in what -- what benefit does the new provisional

  9     affirmation form have for those voters?

 10        A.    Well, in that particular hypothetical, they would -- the

 11     local election officials would go ahead and register them to

 12     vote so they would be qualified to vote in the next election.

 13        Q.    Would that have an impact, long term, over the

 14     provisional -- numbers of provisional ballots rejected?

 15        A.    Well, there's probably always going to be provisional

 16     ballots cast, for some reason.           But, hypothetically, it's

 17     possible, you know, if you're registering people to vote who

 18     have an issue and have voted provisionally, that the number of

 19     provisional ballots might fall off in the future.

 20        Q.    And looking at your Table I, does the total percentage

 21     of provisional ballots rejected fall from 2008 to 2015?

 22        A.    Yes.    Yes.   It goes from .56 percent to .26 percent.

 23        Q.    Turning to the next substantive section of your report

 24     on page 7, what does this section discuss?

 25        A.    This looks at the changes to the absentee balloting




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4343ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30567
                                                                                     1900
                                                                  Vol. 10 -     43
  1     process that were put in place.

  2        Q.    And what is an absentee ballot in Ohio?              What does that

  3     mean?

  4        A.    Well, technically, it's a ballot voted before Election

  5     Day.    So, you could vote an absentee ballot completely through

  6     the mail, or -- very technically, we use the term, a lot of

  7     times, early in-person voting; but, in Ohio, you're still,

  8     technically, voting absentee before Election Day.                 It could be

  9     done in person, though, as well.

 10        Q.    Okay.    And how are absentee ballots different from

 11     provisional ballots?

 12        A.    Well, someone that's qualified to vote an absentee

 13     ballot is voting a regular ballot.            It's not a provisional

 14     ballot.

 15        Q.    And how do the laws at issue change the absentee

 16     balloting process in Ohio?

 17        A.    Well, again, it required that those two extra fields of

 18     information be added to the absentee ballot identification

 19     envelope, specifically, date of birth and residential address.

 20        Q.    Do those additions have administrative benefits in your

 21     analysis?

 22        A.    Well, again, yes, because absentee ballots by mail,

 23     especially, have to be processed by local election officials,

 24     it allows them, again -- Everyone's got to be located in the

 25     registration database and checked off.             And so this allows, or




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4444ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30568
                                                                                     1901
                                                                  Vol. 10 -     44
  1     helps to facilitate, that process, for one.

  2        Q.    Are there any secondary benefits, then, to that change?

  3        A.    Well, occasionally -- again, this is not in the context

  4     of fraud; but occasionally you have someone that's turned in

  5     their absentee ballot by mail and shows up to vote on Election

  6     Day.    Maybe they've forgotten.         So, in that case, you know,

  7     they've already been flagged in the registration database as

  8     having cast a ballot; and the local election officials at the

  9     precinct can say, Hey, you've already voted.               So that's another

 10     potential benefit.

 11        Q.    Now, you don't provide a quantitative assessment like

 12     you did for provisional ballots.            Why is that?

 13        A.    No.   Unfortunately, again, as detailed as the data were

 14     for provisional ballots, there were just not enough detailed

 15     information provided by the State on absentee ballot rejection

 16     rates, specifically.        And, again, really what we want to do is

 17     hone -- is zoom down to this level of an absentee-by-mail

 18     ballot being rejected specifically because the voter failed to

 19     provide one of these additional fields.             And that information

 20     is just not there, unfortunately.            So I wasn't able to perform

 21     an empirical analysis.

 22        Q.    Why is zooming into that level important in this case?

 23        A.    Well, again, I'm trying to figure out whether the change

 24     to the law had an impact or not.            The change to the law in no

 25     way, for instance, changed the requirement that voters have to




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4545ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30569
                                                                                     1902
                                                     Vol. 10 - 45
  1     have their absentee ballots by mail turned in by a certain date

  2     following the election.         In fact, that's -- I know from other

  3     information, not quantitative information, but, for instance,

  4     from talking to election officials --

  5                 MR. McTIGUE:     Objection.      I think we need a --

  6                 THE COURT:     What's the basis of your objection, Mr.

  7     McTigue?

  8                 MR. McTIGUE:     Pardon?

  9                 THE COURT:     What's the legal basis for your objection?

 10                 MR. McTIGUE:     Foundation and hearsay.

 11                 THE COURT:     I'm going to sustain it with respect to

 12     hearsay only for that portion of the answer that begins:                   In

 13     fact, I know from other information, not quantitative

 14     information but, for instance, from talking to election

 15     officials.

 16                 MS. PIERCE:     Your Honor, may we have a quick side-bar

 17     on that point?

 18                 THE COURT:     Yes, you may.

 19          (Thereupon, the following proceeding was held at side-bar.)

 20                 THE COURT:     Go ahead, Ms. Pierce.

 21                 MS. PIERCE:     Your Honor, opinion witnesses are able to

 22     rely on hearsay evidence in forming their analysis.                 And that's

 23     what Dr. Hood is doing here.

 24                 MR. McTIGUE:     It's unclear to me whether he's talking

 25     about elections officials in Georgia or, you know, in Ohio,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4646ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30570
                                                                                     1903
                                                     Vol. 10 - 46
  1     whether these were people in Ohio that he relied on for his

  2     report or not.

  3                 THE COURT:     Well, under 702, he can rely on bases that

  4     are typically relied upon by experts in the field.                 So, I tell

  5     you what:     Why don't you rephrase your question so that it's

  6     clear as to which experts he's relying upon for whatever

  7     conclusions he's about to draw.

  8                 MS. PIERCE:     Okay.

  9                 THE COURT:     And I think that, based on what he

 10     testified about previously, he's probably talking about the

 11     election officials here in Ohio about whom he spoke.                  But why

 12     don't you clarify that for the record?

 13                 MS. PIERCE:     Yes, Your Honor.

 14                 THE COURT:     Your objection is overruled.

 15                 MS. PIERCE:     Thank you, Your Honor.

 16          (The following proceedings were had in open court.)

 17        BY MS. PIERCE:

 18        Q.    Dr. Hood --

 19        A.    Yes.

 20        Q.    -- we had discussed, previously, some interviews and

 21     other materials that you relied on in this case.                Could you

 22     refresh our recollection about where those materials came from?

 23        A.    Well, I mean, I conducted an interview, myself, via

 24     phone, with Mr. Damschroder.          The other information came

 25     through written declarations from local election officials.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4747ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30571
                                                                                     1904
                                                       Vol. 10 - 47
  1        Q.    And did you use those materials in forming your opinions

  2     in this report that we've been discussing?

  3        A.    Yes.

  4        Q.    Okay.    And is that a typical practice in your research

  5     as a political scientist?

  6        A.    Yes.

  7        Q.    And could you remind us what those are called, again, in

  8     your view?

  9        A.    These would be called elite interviews.

 10        Q.    And have you used similar types of evidence to do your

 11     own published analyses and research?

 12        A.    Certainly.     I've included a lot of different interviews

 13     I've conducted with various officials, or former politicians,

 14     and not all my research, but quite a bit of my research.

 15                 THE COURT:     You said they're called what type of

 16     interviews?

 17                 THE WITNESS:     Elite interviews, Your Honor.            Elite.

 18                 THE COURT:     E-l-i-t-e?

 19                 THE WITNESS:     Yes, sir.

 20                 THE COURT:     Okay.

 21        BY MS. PIERCE:

 22        Q.    And, based on those materials that you gathered in Ohio,

 23     what are your conclusions about the administrative benefits of

 24     the new fields of information for absentee ballots?

 25        A.    Well, again, I'm going to bring provisional ballots back




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4848ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30572
                                                                                     1905
                                                     Vol. 10 - 48
  1     into this, because one of the things that the law changed, it

  2     helped to standardize the process between -- to some degree

  3     between the absentee and the provisional ballot process in

  4     terms of the number, or the types and number of types -- excuse

  5     me -- between the number and types of information fields

  6     required for either a provisional ballot affirmation statement

  7     or an absentee by-mail ballot identification envelope.                  So, it

  8     standardized the process.

  9              It also standardized the process in terms of how long

 10     the voter has to provide additional information -- seven days,

 11     that is -- for either provisional or absentee ballots.                  So it

 12     did that as well.

 13        Q.    Did you examine statewide absentee ballot data at all?

 14        A.    Yes, I did, to the extent to which I determined that the

 15     data were not sufficient or relevant enough for me to conduct a

 16     specific empirical analysis.          So, yes, I looked at those data.

 17        Q.    And from your review of your elite interviews and the

 18     absentee ballot data, what is the number-one reason that an

 19     absentee ballot is rejected in Ohio?

 20        A.    Simply because it's not returned in time.

 21        Q.    Let's turn to the final substantive section of your

 22     first report.      It starts on page 9.        What does this section

 23     examine?

 24        A.    This examines issues with multi-precinct voting

 25     locations.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:4949ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30573
                                                                                     1906
                                                       Vol. 10 - 49
  1        Q.    And what is your understanding about the claims in this

  2     case regarding multi-precinct voting locations?

  3        A.    Well, the issue, in a nutshell, is that a physical

  4     voting location may contain more than one precinct.                 That's a

  5     multi-precinct voting location.

  6              So, the example -- This is just a hypothetical example.

  7     Maple Elementary School could contain voting precincts Maple A,

  8     B and C, for instance.         So, if you were in one of those

  9     precincts, you would go to Maple Elementary School to cast your

 10     ballot.     And the issue is that, until recently, you needed to

 11     get into the right line, essentially, to go to the right

 12     precinct table to cast your ballot within that voting location.

 13     Otherwise, you'd have to cast a provisional ballot.                 It's been

 14     called, by some, the right church/wrong pew problem.

 15        Q.    And what are your conclusions about this particular

 16     problem?

 17        A.    Well, there are a couple of things we can say.                One, I

 18     mean, if that happened, if I showed up to a multi-precinct

 19     voting location and I was in the wrong line, the voting

 20     official, precinct official, is going to tell me I'm in the

 21     wrong precinct line:        You need to vote in Maple A, over here.

 22              So I can certainly get out of line and go vote -- and

 23     get into the right line and vote a regular ballot.                 I don't

 24     have to leave that location, that physical location.

 25              If I insist on casting the ballot in that line, I'm




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5050ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30574
                                                                                     1907
                                                                  Vol. 10 - 50
  1     going to have to cast a provisional ballot.               And it's going to

  2     be documented by the Secretary of State's Office Form 12-D.

  3     So, we do know how many provisional ballots are being cast for

  4     this particular problem, because we have very detailed data on

  5     this.

  6              Now, a couple of things have changed more recently.                  One

  7     is technological, and one is actually a change to election

  8     administration.

  9              If you go into a multi-precinct voting location and the

 10     location has a consolidated poll book -- in other words, all

 11     the precincts at that location are consolidated in a single

 12     poll book -- well, then you really don't have the right

 13     church/wrong pew problem.          So, consolidating the poll books

 14     helps to solve that problem.          And, very recently, I've

 15     gotten -- December 15th, 2015, the Secretary of State in Ohio

 16     issued a new directive that any county utilizing multi-precinct

 17     polling locations needs to consolidate their poll books.                   So

 18     that should help solve that issue, one.

 19              Second, many counties -- I've got 56 out of 88 counties

 20     in Ohio, before the 2016 presidential election, are going to be

 21     employing electronic poll books.            And this has a number of

 22     advantages.      One, it should eliminate the right church/wrong

 23     pew problem, because, if someone goes into a multi-precinct

 24     voting location, actually, the whole county's voter

 25     registration database is going to be loaded into that




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5151ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30575
                                                                                     1908
                                                            Vol. 10 - 51
  1     electronic poll book.         And that has a couple of advantages, as

  2     well.    One, just from an administration standpoint, if you're

  3     using electronic poll books, it speeds up the check-in process.

  4     And anybody that comes in and uses, say, a driver's license or

  5     a state ID card that has a bar code on it -- an Ohio driver's

  6     license or state ID, that is -- that has a bar code on it, that

  7     can be scanned.       They can be located very quickly in the voter

  8     registration database and checked off and get processed and get

  9     their ballot.

 10              It also -- you know, so it -- it potentially can save in

 11     terms of labor costs and other kinds of supply costs like

 12     paper, as well, which, you know, we don't always think about,

 13     but these are some costs that are associated with running an

 14     election.

 15        Q.    How do ePoll books address this right church/wrong pew

 16     issue?

 17        A.    Well, again, the entire county's registration database

 18     is going to be loaded into the electronic poll books.                  So, if

 19     you went to a multi-precinct voting location and you happen to

 20     get in the wrong line, they're going to be able to find you and

 21     check you in.

 22        Q.    Okay.

 23        A.    I have some statistics here about the number of

 24     provisional votes that were cast because of this particular

 25     issue.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5252ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30576
                                                                                     1909
                                                                  Vol. 10 -     52
  1        Q.    And what are those statistics?

  2                 MR. McTIGUE:     Objection, Your Honor.         I don't know

  3     where these statistics are coming from.             We need a foundation.

  4                 THE COURT:     So, you have a foundational --

  5                 MR. McTIGUE:     Yes.

  6                 THE COURT:     Sustained.

  7              Establish your foundation, Ms. Pierce.

  8                 MS. PIERCE:     Yes, Your Honor.

  9        BY MS. PIERCE:

 10        Q.    Dr. Hood, where is this statistical information cited?

 11        A.    It's recorded on a form, Form 12-D.            And these

 12     statistics are collected by the Secretary of State's Office.

 13     So these data are coming directly from the Secretary of State's

 14     Office.

 15        Q.    And are they reported in your initial report?

 16        A.    Yes.

 17        Q.    Okay.    And what are those statistics?

 18        A.    Well, the number of provisional ballots that were cast

 19     were cast specifically because of this right church/wrong pew

 20     issue.    So, for instance, in 2015, there were a total of 62 of

 21     these types of provisional votes cast, which would equate to

 22     .08 percent of the total number of provisional votes cast in

 23     2015 or .002 percent of the total votes.              And we can keep

 24     going.    I've got some statistics there, as well, for 2014 and

 25     2012.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5353ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30577
                                                                                     1910
                                                       Vol. 10 -                53
  1        Q.    What are your overall conclusions about this

  2     multi-precinct voting locations issue?

  3        A.    Well, even before some of these recent changes, again,

  4     the deployment of electronic poll books and this directive from

  5     the Ohio Secretary of State that counties using multi-precinct

  6     locations have to consolidate their poll books, which should

  7     solve the problem, the number of provisional ballots being cast

  8     for this specific reason were very -- were very low.

  9        Q.    From your initial report, what are your conclusions, or,

 10     what do you conclude about the changes to Ohio election law

 11     contained in SBs 205 and 216?

 12        A.    Well, I mean, in terms of this last issue we just talked

 13     about, given the changes that are to be implemented before

 14     2016, I don't see how this continues to be an issue, really.

 15              In terms of absentee ballots and provisional ballots,

 16     the changes to those laws, I haven't found any evidence that

 17     there's any kind of detrimental impact from those.                 And, in

 18     addition, there seem to be some really I would just call,

 19     common-sense administrative justifications for these changes to

 20     the law.

 21        Q.    Okay.    And do you hold those conclusions with a

 22     reasonable degree of professional certainty?

 23        A.    Yes.

 24        Q.    Okay.    Now, Dr. Hood, if you could turn to --

 25                 MS. PIERCE:     Excuse me, Your Honor.         At this point,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5454ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30578
                                                                                     1911
                                                                  Vol. 10 -     54
  1     I'd move Defendant's D8 into evidence.

  2                 THE COURT:     Any objection?

  3                 MR. McTIGUE:     Yes, Your Honor.       We object on the basis

  4     that the actual report simply seems to be a reflection of his

  5     subjective opinions, not based on any --

  6                 THE COURT:     Doesn't that go to weight, and not to

  7     admissibility, Mr. McTigue?

  8                 MR. McTIGUE:     Yes.    Yes, Your Honor.

  9                 THE COURT:     All right.     D8 will be received.

 10        BY MS. PIERCE:

 11        Q.    Dr. Hood, please, if you could, turn to Tab D10 in your

 12     binder.

 13        A.    Okay.

 14        Q.    What is that document?

 15        A.    It's a rebuttal declaration I issued in this case.

 16        Q.    And just flipping through it, does it appear to be a

 17     fair and complete copy of that report?

 18        A.    Yes.

 19        Q.    And what were you asked to do in that report?

 20        A.    To respond to certain components of Professor

 21     Timberlake's report that he submitted.

 22        Q.    Okay.    And are you familiar with what are called the

 23     Senate Factors?

 24        A.    Yes.

 25        Q.    And how are you familiar with those factors?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5555ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30579
                                                                                     1912
                                                       Vol. 10 - 55
  1        A.    Both through academic work and teaching, as well as

  2     their use in some cases I've been involved with.

  3                 THE COURT:     What are the origins, Doctor, of the

  4     Senate Factors?

  5                 THE WITNESS:     These were some factors that were added

  6     by a Senate committee which are supposed to compliment the

  7     Section 2 analysis, essentially, some additional

  8     considerations, Your Honor.

  9        BY MS. PIERCE:

 10        Q.    What does Senate Factor Five examine, Dr. Hood?

 11        A.    Senate Factor Five looks at socioeconomic disparities

 12     typically between racial groups.

 13        Q.    And what do you conclude about Dr. Timberlake's Senate

 14     Factor Five analysis?

 15        A.    Well, again, if you're talking about disparities in

 16     employment or income or poverty or education or health, I would

 17     agree with Dr. Timberlake that all of these things can be

 18     documented.      Typically, we use, you know, data like census data

 19     to document these things.          And many times there are racial

 20     disparities that exist on these factors.

 21        Q.    Were you able to discover any evidence that minorities

 22     in Ohio are hindered from participation in the political

 23     process?

 24        A.    Well, that's one question.          I mean, whether or not

 25     disparities exist and can be documented, I would agree with




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5656ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30580
                                                                                     1913
                                                                Vol. 10 - 56
  1     that -- with that particular approach.             But the real question

  2     is, do these disparities seem to interact with some election

  3     device, for instance, or provision to the extent to which the

  4     election device or provision is hindering the ability of the

  5     minority group to participate equally in the political process.

  6     Now, there, I guess I would differ with Dr. Timberlake.

  7        Q.    How so?

  8        A.    Well, I looked at some of my own evidence, which is

  9     cited a little bit later, for instance, in terms of

 10     registration and turnout rates between blacks and whites in

 11     Ohio.    And I don't find that there is a disparity in political

 12     participation rates.        We can get into some of the details of

 13     that; but that's, in a nutshell, what I found.

 14        Q.    Okay.    Let's turn to Figure 1 on page 3 of your rebuttal

 15     report.

 16        A.    Okay.

 17        Q.    What does this figure show?

 18        A.    This is a chart that shows registration -- voter

 19     registration rates between blacks and whites in Ohio from 2006

 20     to 2014.     So these are census data.         These are surveys.         And

 21     because of that, I also have the confidence bans there, which

 22     are the lines with the caps on the ends.              Those are the

 23     confidence figures there.          And I can get to that in a minute.

 24              But we don't know -- In some states like Georgia, for

 25     instance, that records the race of registrants, we don't have




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5757ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30581
                                                                                     1914
                                                                 Vol. 10 - 57
  1     to estimate these factors.          We know that.      In Ohio, we don't

  2     know someone's -- a registrant's race.             And so this is one of

  3     the ways, using these census surveys -- and, in fact, Professor

  4     Timberlake, in part of his report, relies on these same data --

  5     this is one of the ways to look at it in states where the race

  6     of registrants is not recorded.

  7                 THE COURT:     Doctor, when you analyzed Dr. Timberlake's

  8     work, did you disagree with the actual statistics that showed

  9     higher rejection rates in counties with higher minority

 10     populations?

 11                 THE WITNESS:     I don't disagree that he found that.

 12                 THE COURT:     Okay.    You just disagree with the

 13     conclusion that he drew from that data?

 14                 THE WITNESS:     Well, I disagree with the way he carried

 15     out his analysis, which would also lead me to disagree with his

 16     conclusion.

 17                 THE COURT:     Right.

 18                 THE WITNESS:     I'm not questioning whether he got that

 19     result.

 20                 THE COURT:     You don't dispute that -- By way of

 21     example -- I don't recall, right offhand, all of his findings;

 22     but, by way of example, Franklin County was a higher minority

 23     population, had a higher rejection rate than Darke County, with

 24     a very low minority population, for instance.

 25                 THE WITNESS:     I don't remember that specific example




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5858ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30582
                                                                                     1915
                                                     Vol. 10 - 58
  1     either; but, again, I'm not questioning his literal findings --

  2                 THE COURT:     Okay.

  3                 THE WITNESS:     -- if that makes sense, Your Honor.

  4                 THE COURT:     That does.     All right.

  5                 THE WITNESS:     Okay.

  6                 THE COURT:     Please continue.

  7                 MS. PIERCE:     Thank you, Your Honor.

  8        BY MS. PIERCE:

  9        Q.    And, Dr. Hood, when you referred to his findings, are

 10     you referring to his report in the ODP case or his more recent

 11     report in the NEOCH case?

 12        A.    Well, either one.       I mean, he essentially replicated a

 13     lot of his analyses from that case over to this case.

 14        Q.    Okay.

 15        A.    There were some additional analyses which I was not

 16     asked to analyze.       And I believe Professor McCarty analyzed and

 17     provided a rebuttal for those analyses.

 18        Q.    So, let me direct your attention back to Figure 1.                 And

 19     I think you were going to explain to us what the confidence

 20     bans mean.

 21        A.    Right.    So, because these are surveys, we don't know the

 22     exact level in the population.           And so we produce a statistical

 23     confidence level around that estimate.

 24              So, the estimate will be the top of the bar.               And then

 25     the confidence ban would be this vertical line that's capped.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:5959ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30583
                                                                                     1916
                                                     Vol. 10 - 59
  1     And so anytime the confidence bans in a given year between

  2     black and white estimates overlap with one another, that's

  3     another way of saying that they're statistically

  4     indistinguishable; or, in lay terms, another way to say this is

  5     to say they're the same; we can't differentiate between black

  6     and white registration rates statistically.

  7        Q.    And what do you --

  8        A.    So, as we can see in the figure, black and white

  9     registration rates vary.         Sometimes the black rate is higher

 10     than the white rate.        But the important thing to look at is

 11     that that these confidence bans overlap in every election cycle

 12     analyzed there.       And, because of that, we can essentially

 13     say -- I'll just say, in lay terms, black and white

 14     registration rates, in Ohio, from 2006 to 2014 were the same.

 15     They were statistically indistinguishable.

 16                 THE COURT:     Dr. Hook, could you explain to me what

 17     confidence bans are?

 18                 THE WITNESS:     Right.     So, this is a survey.         These are

 19     surveys conducted by the Census Bureau.

 20                 THE COURT:     Okay.

 21                 THE WITNESS:     And because it's a survey, we're

 22     drawing -- the Census Bureau is drawing a sample out of the

 23     population, the population being, you know, the voting age

 24     population of Ohio.

 25              And a sample is typically not going to look exactly like




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6060ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30584
                                                                                     1917
                                                          Vol. 10 - 60
  1     the population.       But, again, besides the example of literally

  2     trying to enumerate everyone in the State, the only way to

  3     conceivably do this is to draw a sample.

  4              So, what the confidence ban does is -- and I didn't get

  5     to this, but what we can say is that, here's our estimate, say,

  6     of black registration; say it's -- oh, I don't know.

  7                 THE COURT:     Let's use 2008.

  8                 THE WITNESS:     Okay, 2008.      It looks like -- I don't

  9     have the exact number, but it looks like to be about 75

 10     percent.

 11                 THE COURT:     That's right.

 12                 THE WITNESS:     Okay.    That's our best estimate of what

 13     the black registration rate in Ohio was in that given year.

 14     But what the confidence ban does is tell us that we can be 95

 15     percent certain -- and, again, that's the level that we

 16     typically achieve (sic) to reach in statistics -- we can be 95

 17     percent certain that the true value for black registration

 18     rates in 2008 in Ohio ranged from about 70 percent -- I'm just

 19     eye-balling this -- to about 81 percent.

 20                 THE COURT:     Okay.

 21                 THE WITNESS:     So we're 95 percent certain, which is

 22     pretty good, that the black -- the true value of the black

 23     registration rate in that year is inside of that bar.

 24                 THE COURT:     Okay.

 25                 THE WITNESS:     Does that --




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6161ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30585
                                                                                     1918
                                                             Vol. 10 - 61
  1                 THE COURT:     Yes.    So, the confidence ban for the white

  2     registration rate in 2008, we're 95 percent sure it's between

  3     70 and about 73, 75, percent?

  4                 THE WITNESS:     Somewhere in there, right.

  5                 THE COURT:     The confidence ban always is a, pretty

  6     much, a 95 percent number, irrespective of the length, the

  7     actual length of the confidence ban itself?

  8                 THE WITNESS:     I'm sorry.      In this case, these are

  9     numbers the Census Bureau calculated.             This is actually a 90

 10     percent confidence.        You could calculate it at different

 11     levels.     This is a 90 percent confidence ban.

 12                 THE COURT:     It says, as with Figure 1, a 90 percent

 13     confidence interval.        All right.      So the confidence ban

 14     throughout this chart is 90 percent?

 15                 THE WITNESS:     Yes, that's correct.

 16                 THE COURT:     All right.     And so the makers of the chart

 17     itself would denominate the percentage that would be ascribed

 18     to the confidence ban, right?

 19                 THE WITNESS:     Correct.     In this case, I'm relying on

 20     the Census Bureau's calculation.

 21                 THE COURT:     Yes.    I understand.

 22                 THE WITNESS:     Okay.    Okay.    Yes.

 23                 THE COURT:     Thank you, Ms. Pierce.

 24                 MS. PIERCE:     Thank you, Your Honor.

 25        BY MS. PIERCE:




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6262ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30586
                                                                                     1919
                                                       Vol. 10 - 62
  1        Q.    And so what does it tell us when the two confidence bans

  2     for each of the two bars overlap?

  3        A.    Well, again, it -- it says that for -- in a given year,

  4     if the confidence ban for white registration is overlapping in

  5     the range where the confidence ban for black registration is,

  6     we -- all we can say is that, essentially, the white and black

  7     registration rates are statistically indistinguishable again.

  8     They're the same, essentially.           They may not be the same in

  9     reality.     And almost certainly they're not exactly the same.

 10     But from the survey data that we have here, they're the same.

 11        Q.    And what does -- what conclusions do you draw from this

 12     table, then?

 13        A.    Well, in any of these given election cycles from 2006 to

 14     2014, these bans are overlapping.            So, essentially, I guess,

 15     the way to summarize Figure 1 would be that black and white

 16     registration rates in Ohio from 2006 to 2014 were statistically

 17     the same.

 18        Q.    Okay.    Turning to Figure 2 on page 4 of your rebuttal

 19     report, what does this figure depict?

 20        A.    These are turnout rates.         So, again, from the same

 21     Census Bureau information, these are actual turnout rates

 22     between blacks and whites in Ohio from 2006 to 2014.                  So, for

 23     instance -- we'll start over here in 2006 -- the white turnout

 24     rate, the estimate is higher than the black turnout rate.

 25     Because the confidence bans are not overlapping, we can be




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6363ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30587
                                                                                     1920
                                                     Vol. 10 - 63
  1     confident that, in reality, in the population, that the true

  2     white turnout rate does exceed the black turnout rate in 2006.

  3     But, then, if we look at '08 or 2010 or 2014, again we have

  4     these overlapping confidence bans.            And so that tells us that,

  5     in 2008, 2012 and 2014, that black and white turnout rates are,

  6     again, statistically the same.

  7              In 2012, the black turnout rate exceeds the white

  8     turnout rate, and the confidence bans do not overlap.                  So, in

  9     2012, we can say specifically that black turnout was

 10     statistically higher than white turnout.

 11              So, from 2008 to 2014, the most recent federal election

 12     cycles for which we have data, the black turnout rate and the

 13     white turnout rate were essentially the same or the black

 14     turnout rate exceeded the white turnout rate in one of those

 15     election cycles.

 16        Q.    And what do these data tell you about the ability of

 17     minorities in Ohio to participate in the political process?

 18        A.    Well, at least looking at these metrics, which are,

 19     again, very common in terms of political participation,

 20     registration rates and turnout rates, it doesn't appear that

 21     even if -- and, again, I'm not necessarily disputing the fact

 22     that socioeconomic differences exist in Ohio between blacks and

 23     whites; but, even with those differences, Senate Factor Five

 24     doesn't seem to be impinging on the ability of especially black

 25     Ohioans to participate in the political process.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6464ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30588
                                                                                     1921
                                                       Vol. 10 - 64
  1        Q.    Turning to the next Senate Factors, what do Senate

  2     Factors One and Three examine.

  3        A.    These Senate Factors specifically look at -- Are we

  4     on -- One and Three?        This is a history of racial

  5     discrimination in the State.

  6        Q.    And what did you note about Dr. Timberlake's examination

  7     of these factors?

  8        A.    Well, he does provide some examples.             Some of the

  9     examples he provides are 200 years old, essentially.                  So, they

 10     certainly don't give us an idea of whether or not this is a

 11     recent issue in Ohio.

 12              And then I looked at the Voting Rights Act and

 13     application of the Voting Rights Act, especially the Section 4

 14     triggers that would cause a jurisdiction like a state or a part

 15     of a state to be covered under Section 5.              And those were

 16     executed in '65, '70, and '75.           And, again, those were

 17     specifically designed to bring jurisdictions under Section 5

 18     coverage that had a history of voter discrimination.

 19              Ohio was not covered under Section 5 by any of these

 20     Section 4 triggers and has never been covered -- nor has any

 21     part of Ohio been covered by Section 5 of the Voting Rights

 22     Act.

 23              So, we know there's some more recent evidence looking

 24     for voter discrimination and a history of voter discrimination.

 25        Q.    What did you note about Dr. Timberlake's more recent




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6565ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30589
                                                                                     1922
                                                                  Vol. 10 -     65
  1     examples that he identifies in his report?

  2        A.     Well, he only has a few recent examples.             He looks at a

  3     couple of different things.          Again, one was requiring voters to

  4     bring IDs to the poll.

  5               Now, this has been a very contentious issue in some

  6     states, but Ohio does not have a strict government-issued photo

  7     ID law.     There are various forms of photo ID, both -- excuse

  8     me.     There are various forms of ID, both photo and non-photo,

  9     that can be presented in Ohio to meet that requirement.                   So,

 10     it's a fairly low bar.         And, really, the documentation

 11     requirements for identification in Ohio are very similar to

 12     those laid out in HAVA, the Help America Vote Act, which is a

 13     piece of federal legislation.

 14               He also has an example concerning poll watchers, but

 15     poll watchers are available in Ohio from both political

 16     parties, Republicans and Democrats.            And a poll watcher can't

 17     directly challenge a voter.          Only a duly-sworn election

 18     official can challenge a voter's right to cast a ballot in

 19     Ohio.     So, again, I don't see a lot of evidence there, as well.

 20               Oh!   And I think the other thing that he offers is

 21     changes to Ohio's early in-person voting laws.                Again, I did a

 22     pretty detailed analysis of those changes in the law.                  I wasn't

 23     able to find any kind of detrimental impact.               The law has

 24     changed in terms of the early in-person voting period in Ohio.

 25     Again, I wasn't able to find any evidence that there was a




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6666ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30590
                                                                                     1923
                                                                  Vol. 10 - 66
  1     negative impact from the change in the law.               It's still

  2     available.     Voters can still go vote early in person in Ohio.

  3     And Professor McCarty had submitted a report in the ODP case

  4     that specifically looked at the changes to Ohio's early

  5     in-person voting law as maybe impacted by race and was not able

  6     to find any kind of racial effects.            So I offer that as some

  7     additional evidence here.

  8              So, the examples of changes to Ohio's election code that

  9     Professor Timberlake mentions, again, I don't -- I can't find

 10     any evidence that these are racially discriminatory, for

 11     instance, in any manner.

 12        Q.    Turning to the next Senate Factor you discuss -- it's

 13     Senate Factor 2 -- what does this Senate Factor consider?

 14        A.    This is a Senate Factor that looks at racially polarized

 15     voting.     So, what is the degree to which, for instance, blacks

 16     vote in one direction and whites may vote in another direction?

 17        Q.    And what did you conclude about Dr. Timberlake's

 18     assessment of this Senate Factor?

 19        A.    I mean, there is racially polarized voting in Ohio.

 20     Racially polarized voting exists throughout a lot of the United

 21     States.     And, again, part of that, as a political scientist and

 22     someone that studied the party structure, especially in the

 23     South, part of it has to do with a close congruence with groups

 24     underlying the basis of support for the two major political

 25     parties in the U.S.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6767ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30591
                                                                                     1924
                                                       Vol. 10 - 67
  1              A majority, more than a majority, of black Americans

  2     typically identify and vote Democratic.             In a lot of states,

  3     more than a majority of whites now typically identify and vote

  4     Republican.      So, part of this is -- there is racial

  5     polarized -- racially polarized voting.             Part of it is a

  6     reflection of the partisan distribution and, again, the groups

  7     underlying the two major political parties in the United

  8     States.     But again -- and Professor Timberlake provides some

  9     examples of racially polarized voting in Ohio, which I don't

 10     necessarily dispute.        But even in those cases, we see that it

 11     is possible for the black candidate-of-choice to win election,

 12     which, again, is a key component if we were doing, say, a

 13     Section 2 vote-dilution analysis, which I know we're not in

 14     this case.     But I'm just saying racially polarized voting can

 15     exist.    But the real question is what kind of impact is it

 16     having, or not, on the ability of minority voters to elect a

 17     candidate of their choice.

 18              And, again, I don't -- if you even look at the examples

 19     he talks about in Ohio, it's still possible for the black

 20     community to elect candidates of their choosing.

 21        Q.    Let's turn to the next Senate Factor you discuss, which

 22     is number Six.       What does this Senate Factor consider?

 23        A.    These are, specifically, racial appeals related to

 24     political campaigns or candidates.            And I think he provides

 25     some examples.       I think he only provides a handful, about five,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6868ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30592
                                                                                     1925
                                                        Vol. 10 -               68
  1     examples.     I did look into these a little closer.

  2              Most of these cases, there's not a direct tie that I can

  3     find between the examples that Professor Timberlake provides in

  4     his report and a direct connection to a campaign or candidate,

  5     specifically.

  6        Q.    And why is that direct connection to a campaign or

  7     candidate important?

  8        A.    Well, that's my understanding of this particular Senate

  9     Factor:     That there needs to be, you know, a more direct

 10     connection.      I mean, some of the examples he provides are

 11     unpalatable, but again --

 12                 MR. McTIGUE:     Objection, Your Honor.         He's providing a

 13     legal conclusion.

 14                 THE COURT:     Side-bar.

 15          (Thereupon, the following proceeding was held at side-bar.)

 16                 THE COURT:     Go ahead.     I couldn't divine from his

 17     answer the legal conclusion that you thought he was providing.

 18                 MR. McTIGUE:     He's saying that the Senate Factor would

 19     have to tie the behavior to a candidate's campaign.                 And that's

 20     not -- that's not really within the Senate Factor.                 I mean, I

 21     think he's essentially interpreting the Senate Factor, and that

 22     becomes a legal conclusion.

 23                 THE COURT:     Well, one of the problems that you would

 24     have for any of his conclusions, as a political scientist, he

 25     gives -- he interprets data.          And, almost of necessity, that




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:6969ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30593
                                                                                     1926
                                                               Vol. 10 - 69
  1     intersects with the bills itself.            So he looks at it -- Though

  2     he opines on the bills kind of indirectly, he does so from the

  3     perspective of a political scientist.             But he's still opining

  4     on laws and legislation.         So I understand -- Go ahead.

  5                 MR. McTIGUE:     But I think what he's doing is, he is

  6     interpreting the law, the Senate Factor, to say that it

  7     includes this type of evidence of a connection or, you know, of

  8     what's relevant.       And I think that that is more of a legal

  9     conclusion than a political science conclusion.

 10                 THE COURT:     I understand.      I think that goes to the

 11     weight, not to the admissibility, of the testimony, because, as

 12     an opinion witness, I believe that, with his background and

 13     experience, he's permitted to testify and to give the opinion

 14     that he has given.        So your objection is duly noted, but

 15     overruled.

 16          (The following proceedings were had in open court.)

 17                 THE COURT:     Please continue, Ms. Pierce.

 18                 MS. PIERCE:     Thank you, Your Honor.

 19                 THE COURT:     Thank you.

 20        BY MS. PIERCE:

 21        Q.    Dr. Hood, in your professional experience, why is it

 22     important to have a connection between those examples and a

 23     candidate or campaign?

 24        A.    Well, again, that's my understanding of the Senate

 25     Factor, plus I would also note that, given the freedoms that




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7070ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30594
                                                                                     1927
                                                     Vol. 10 - 70
  1     Americans enjoy, anyone can say anything whether or not a

  2     candidate or a campaign may want them to say something or

  3     express a viewpoint on their behalf.             And, again, we may find

  4     it unpalatable; but it doesn't necessarily mean that it's a

  5     direct reflection of the candidate or campaign.

  6        Q.    And taking Dr. Timberlake's examples, were you able to

  7     discover any connection between a campaign or candidate and

  8     those appeals?

  9                 THE COURT:     Which appeals -- which factor are we

 10     talking about, now, Ms. Pierce?

 11                 MS. PIERCE:     I'm sorry, Your Honor.         Senate Factor

 12     Six.

 13                 THE COURT:     The use of racial appeals?

 14                 MS. RICHARDSON:       Yes, sir.

 15                 THE COURT:     Okay.

 16                 MS. PIERCE:     It starts on page 6.

 17                 THE COURT:     Yes.

 18        BY MS. PIERCE:

 19        Q.    And were you able to discover any connection?

 20        A.    No, either none or just a very tenuous type of

 21     connection.

 22        Q.    Taking, for example, the billboard that he cites, did

 23     you discover any connection between that and a campaign or

 24     candidate?

 25        A.    No.   No, I didn't.       I did some research on that and




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7171ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30595
                                                                                     1928
                                                     Vol. 10 - 71
  1     found an article in the Huffington Post which actually equated

  2     the billboard, or credited the billboard, to, quote, an

  3     undisclosed private family foundation, end quote.                 So that was

  4     the evidence that I was able to, sort of, bring to bear on that

  5     particular example that Professor Timberlake cited.

  6                 THE COURT:     Doctor, did you look at what effect, if

  7     any, that billboard may have had on, first, the precinct in

  8     which it was located?

  9                 THE WITNESS:     I did not, Your Honor.

 10                 THE COURT:     Did you look at the effect that it might

 11     have had on the county in which it was located?

 12                 THE WITNESS:     I did not, Your Honor.

 13                 THE COURT:     Okay.    And you did understand that that

 14     billboard was in a primarily, or predominantly,

 15     African-American county?

 16                 THE WITNESS:     Yes.

 17                 THE COURT:     I shouldn't say a predominantly

 18     African-American county.          A predominantly African-American

 19     neighborhood.

 20                 THE WITNESS:     Yes.    From Professor Timberlake's

 21     description of it, yes.

 22                 THE COURT:     Yes.

 23                 THE WITNESS:     Yes.

 24                 THE COURT:     Okay.    Please continue, Ms. Pierce.

 25        BY MS. PIERCE:




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7272ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30596
                                                                                     1929
                                                       Vol. 10 - 72
  1        Q.    In your opinion, Dr. Hood, are the number of examples

  2     Dr. Timberlake cites significant?

  3        A.    Not -- not particularly, given the number of elections

  4     that have been held in Ohio, say, over the last ten years, from

  5     the local level on up, and the number of candidates and

  6     campaigns and voters involved in all of these processes,

  7     not -- not particularly.

  8                 THE COURT:     Is there a number, Doctor -- Given the

  9     numerical background against which you would consider

 10     Ms. Pierce's question, is there a number that would be

 11     statistically significant?

 12                 THE WITNESS:     That's a fair question, Your Honor.              I

 13     don't know that I would put it in the terms of statistically

 14     significant.      It would probably have to be greater than five.

 15     But I think, even more importantly, I would be looking for a

 16     much more direct connection between the use of these messages

 17     and a candidate or a campaign specifically.

 18                 THE COURT:     I understand.      I understand.       In other

 19     words, you wouldn't be looking for something that might

 20     generally -- might be of general impact or that might generally

 21     express a political position?

 22                 THE WITNESS:     I think those are less germane, if you

 23     will, examples.

 24                 THE COURT:     I understand.      Why would you find them

 25     less germane?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7373ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30597
                                                                                     1930
                                                           Vol. 10 - 73
  1                 THE WITNESS:     Well, again, we may not find it very

  2     palatable.      But anyone can show up at any campaign with a

  3     T-shirt with some obscene message on it.              And, again, that's

  4     not necessarily being sanctioned by the candidate or campaign

  5     themselves.

  6                 THE COURT:     I understand.

  7              Ms. Pierce, the Court has a small proceeding that is to

  8     begin at 10:30.       I think that the litigants are here.

  9              Let's stand in recess until 10:45, at least until 10:45.

 10     Is this a good breaking point, or do you need to ask at least

 11     one or two followup questions?

 12                 MS. PIERCE:     No, sir.     This is a good breaking point.

 13                 THE COURT:     All right.     All right.      Thank you.

 14                 COURTROOM DEPUTY CLERK:         All rise, please.

 15              (Recess taken at 10:30 until 10:45 a.m.)

 16                 THE COURT:     Ms. Pierce, please proceed.

 17                 MS. PIERCE:     Thank you, Your Honor.

 18        BY MS. PIERCE:

 19        Q.    Dr. Hood, I believe we left off at Senate Factor Seven,

 20     at the top of Senate Factor Seven.            What does this Senate

 21     Factor consider?

 22        A.    Yes.    I don't think we'd gotten to this one yet, but

 23     this Senate Factor looks at descriptive representation for

 24     minorities within the State, or within a local area, in this

 25     case within Ohio.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7474ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30598
                                                                                     1931
                                                       Vol. 10 - 74
  1        Q.    And what do you conclude about Dr. Timberlake's analysis

  2     of this Senate Factor?

  3        A.    Well, I just don't agree with him.            And I've performed

  4     some of my own analyses here to look at black descriptive

  5     representation in Ohio at various office-holding levels.

  6              So, if you look at things statewide, blacks in Ohio

  7     comprise about 11.4 percent of Ohio's voting-age population.

  8     So I've got a number of comparisons here.              Like, for instance,

  9     if you look in Table 1, you can look at representation                  in the

 10     Ohio General Assembly; for instance, how many black House and

 11     Senate members are there versus, again the voting-age-

 12     population figure.

 13              So, for instance, in the House, 11.1 percent of

 14     Statehouse members are black, again compared to 11.4 percent

 15     statewide.     And 12.1 percent of the Senate is comprised of

 16     black legislators.        And, again, the statewide comparison number

 17     is 11.4 percent.

 18              I'll also note that, even though blacks, alone, as an

 19     electorate, cannot, obviously, elect someone statewide, there

 20     have been a number of candidates in Ohio elected to State

 21     constitutional offices who are black, including to the

 22     Lieutenant Governor's Office, the Treasurer, and the Secretary

 23     of State; in addition, at least one black Ohio Supreme Court

 24     member.

 25              But you can also look more at the local level, and I've




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7575ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30599
                                                                                     1932
                                                     Vol. 10 -                  75
  1     got some comparisons in Table 2 to some of the larger

  2     municipalities in Ohio and, again, membership on city councils.

  3     So, for instance, if you look at Columbus, in Columbus, 25.1

  4     percent of the voting-age population in Columbus is black; but

  5     blacks comprise 50 percent of city council members.                 And so you

  6     can compare the other figures.           In Cleveland, for instance,

  7     they're at 47.1 percent on the city council are blacks, city

  8     council members, compared to just under 50 percent black

  9     voting-age population in the city.            So, very close.

 10              And, again, in Cincinnati, 44.4 percent of the city

 11     council are black city council members compared to less than 40

 12     percent black voting-age population.

 13              So, if you look at things in a number of different

 14     office-holding levels, or even at the State level, I would

 15     disagree with Professor Timberlake on this particular factor

 16     that blacks have not achieved descriptive representation at

 17     levels requisite with their share of the voting-age population

 18     in the State, or at the local level, whatever we're talking

 19     about.

 20        Q.    Thank you, Dr. Hood.        So, moving along to Senate Factor

 21     Eight, what does this particular Factor consider?

 22        A.    This looks at the level of responsiveness of elective

 23     officeholders, specifically to the minority community in the

 24     State.

 25        Q.    And what do you conclude about Dr. Timberlake's analysis




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7676ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30600
                                                                                     1933
                                                                  Vol. 10 -     76
  1     of this particular Senate Factor?

  2        A.    Well, he -- he makes the case that these election

  3     provisions are evidence of unresponsive policy making.                  I

  4     don't -- On the other hand, I don't really find a lot of

  5     evidence for that.        Again, these are -- these are very

  6     incremental changes to Ohio's election code, in my opinion.

  7     There are administrative justifications that have been

  8     presented for these changes.

  9              In terms of Ohio's overall election scheme, for

 10     instance, it's fairly easy to cast a ballot in Ohio.                  And

 11     that's not really been altered.           You can vote early in person

 12     before Election Day, absentee by mail, or you can vote at your

 13     precinct on Election Day.          So, I just don't agree with

 14     Professor Timberlake and his assessment there.

 15        Q.    Okay.    And moving to Senate Factor Nine, what does this

 16     particular Factor consider?

 17        A.    Well, in a lot of ways, this -- well, this particular

 18     Senate Factor deals with how tenuous a policy may be.                  And,

 19     again, a lot of the things I just said in relation to Factor

 20     Eight I'll probably say again; but, again, I found that there

 21     are certainly administrative justifications for why these

 22     changes to Ohio's election code were put into place.

 23              And in terms of being tenuous or responsive, on the

 24     other hand, some of the changes we've seen have been issued to

 25     deal with some problems like the right church/wrong pew




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7777ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30601
                                                                                     1934
                                                        Vol. 10 - 77
  1     problem.     You know, there have been solutions implemented to

  2     deal with that.

  3              So, again, the State's charged with administering

  4     elections.     They have to write -- In conjunction with the

  5     General Assembly, they have to write the rules of the game, so

  6     to speak, to implement and to carry out the election.                  And

  7     local officials have to implement these rules and procedures.

  8              And, again, I really view these, especially these

  9     changes to absentee or provisional balloting provisions, to be

 10     dealing with those types of issues, again, literally,

 11     election-administration issues.

 12        Q.    And why is it important to consider justifications for a

 13     change in law in terms of this Senate Factor?

 14        A.    Well, again, you want to make sure that there is not

 15     some other -- that there is a justification, one, and that it

 16     doesn't have, or, it's not resulting in a disparate racial

 17     impact, for instance.

 18        Q.    Did Dr. Timberlake consider any in his analysis?

 19        A.    Any --

 20        Q.    Justifications for the laws.

 21        A.    Certainly not these types of justifications.               I don't

 22     think he relied on testimony or interviews from election

 23     officials, for instance.

 24        Q.    And --

 25                 THE COURT:     Doctor, one of the issues that -- we have




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7878ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30602
                                                                                     1935
                                                     Vol. 10 - 78
  1     competing issues here, because, on the one hand, we have the

  2     issues that you've identified, which is efficient election

  3     administration.       That's one of the justifications you give for

  4     adding these two additional fields.

  5                 THE WITNESS:     Yes, Your Honor.

  6                 THE COURT:     Is that right?

  7                 THE WITNESS:     That's correct.

  8                 THE COURT:     And then we have that juxtaposed to

  9     disenfranchising voters who fail to fill out the forms

 10     correctly.

 11                 THE WITNESS:     That's true.      Someone who, for instance,

 12     votes a provisional ballot might not have that ballot

 13     converted.

 14                 THE COURT:     Right.

 15                 THE WITNESS:     That's true.

 16                 THE COURT:     And so that's why it's important, to me,

 17     at least, to figure out what precipitated the enactment of

 18     these measures.

 19              Now, Doctor, I assume that you are aware that,

 20     before -- at some point in Ohio's elections history, you

 21     relied, principally, on your signature?

 22                 THE WITNESS:     I remember reading something to that

 23     effect, yes.

 24                 THE COURT:     And do you know the extent to which the

 25     elections were undermined by reliance simply on a signature?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:7979ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30603
                                                                                     1936
                                                           Vol. 10 - 79
  1                 THE WITNESS:     I can't answer that question, Your

  2     Honor.    I don't know.

  3                 THE COURT:     Based on your experience -- I mean, I know

  4     that in -- the South is a unique laboratory because there were

  5     a number of measures that, historically, were enacted, some

  6     contend, as an impediment to voting, such as literacy tests,

  7     poll tax and the like.

  8                 THE WITNESS:     No argument with you on those points.

  9                 THE COURT:     And you're intimately familiar with those?

 10                 THE WITNESS:     Yes, sir.

 11                 THE COURT:     And those were ultimately found to

 12     constitute a burden to the exercise of the franchise; is that

 13     right?

 14                 THE WITNESS:     That's correct.       We no longer have

 15     literacy tests, white primaries, poll taxes, et cetera.

 16                 THE COURT:     But, when they were enacted, there was a

 17     rationale given for those; is that right?

 18                 THE WITNESS:     Certainly, yes.

 19                 THE COURT:     And the rationale, in many respects, were

 20     racially-neutral rationale; is that true?

 21                 THE WITNESS:     Sometimes, yes.       I think, in the case of

 22     the white primaries, it's sort of hard to get to a

 23     racially-neutral rationale for that.

 24                 THE COURT:     But if you take the literacy test, for

 25     instance, the rationale was that, well, we think that we should




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8080ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30604
                                                                                     1937
                                                     Vol. 10 - 80
  1     have an educated voter voting who understands that about which

  2     he or she is voting.

  3                 THE WITNESS:     That's correct, yes, or everyone has to

  4     pay the poll tax, whether you're black or white.

  5                 THE COURT:     Yes.

  6              Please continue, Ms. Pierce.

  7                 MS. PIERCE:     Thank you, Your Honor.

  8        BY MS. PIERCE:

  9        Q.    In your review of the materials in this case, Dr. Hood,

 10     have you uncovered any evidence that these laws have had a

 11     detrimental impact across the State in terms of provisional

 12     ballot rejections?

 13        A.    No, not on that particular question.             No.

 14        Q.    Let's turn to -- I believe we're on page 9 of your

 15     rebuttal report.       And there is a paragraph here labeled

 16     "Additional Considerations."          What are you talking about in

 17     this particular paragraph?

 18        A.    Well, this is, at the end of the enumerated Senate

 19     Factors, the committee stipulated that the Factors that they'd

 20     outlined weren't necessarily exhaustive or exclusive and that

 21     you could consider -- and that other matters could be

 22     considered along with these factors.             And, you know, that's

 23     part of what I've done here, is to look into other types of

 24     justifications.

 25        Q.    And what, in this paragraph, do you conclude about Dr.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8181ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30605
                                                                                     1938
                                                                  Vol. 10 -     81
  1     Timberlake's analysis of the Senate Factors?

  2        A.    Well, again, he certainly doesn't really -- doesn't

  3     really take an election-administration viewpoint of these

  4     particular changes to Ohio's election code.

  5        Q.    And turning to the final section of your report,

  6     Dr. Hood, labeled "Issues of Methodology," what are you

  7     discussing in this section?

  8        A.    I'm specifically discussing a set of analyses Professor

  9     Timberlake undertook, initially, for the ODP case, but which he

 10     also presented in this case as well.             These are the

 11     county-level analyses that he performed.              And I raise a number

 12     of issues with those.

 13        Q.    Okay.    And, briefly, could you explain to us the

 14     methodology Dr. Timberlake used in his ODP report, which I

 15     believe is the one you were addressing here?

 16        A.    Yes.    Yes.

 17        Q.    Okay.

 18        A.    He grouped counties in Ohio together by racial and

 19     ethnic classifications.         So he had a category, for instance,

 20     high minority counties.         And then he had a couple of other

 21     categories:      White, low income, and white higher income

 22     counties, as well.

 23        Q.    And how was that approach deficient in your opinion?

 24        A.    Well, I mean, there certainly are counties in Ohio that

 25     have higher minority populations, higher black populations,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8282ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30606
                                                                                     1939
                                                         Vol. 10 - 82
  1     specifically.      But even in those counties, if you combine those

  2     counties together, you're only looking at about a 30-percent

  3     minority population.        So, 70 percent of those counties,

  4     collectively, are non-Hispanic whites or Anglos, I would say.

  5     And it's very difficult, or I would argue really impossible or

  6     impermissible, to make or try to draw statistical conclusions

  7     with these types of data.          You just don't have the range

  8     necessary to confidently conclude, since this is

  9     aggregate -- these are aggregate-level data, that, for

 10     instance, if you find that provisional ballot rejection rates

 11     are higher in high minority counties, you still haven't

 12     connected the dots.        You haven't established, causally, that

 13     these provisional ballots that are being rejected are from

 14     minority voters.       You just don't know that.

 15              It's called the ecological fallacy.            It's making

 16     individual-level inferences incorrectly from aggregate-level

 17     data.

 18        Q.    And, in that approach, did Dr. Timberlake break down the

 19     reasons for provisional ballot rejections?

 20        A.    No.    He seemed to only be using the overall provisional

 21     ballot rejection rate, which, again, I would disagree with,

 22     because we have much finer data we can look at.

 23        Q.    Did Dr. Timberlake offer a new approach in his report in

 24     this case?

 25        A.    Yes.    So, I wasn't asked to offer any opinions on that.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8383ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30607
                                                                                     1940
                                                     Vol. 10 - 83
  1     And I will say that he also looks at the absentee ballot

  2     rejection rate at the county level, as well.               But he has some

  3     additional problems there in that, again, we don't know why the

  4     absentee ballots are being rejected.

  5              The number-one reason an absentee ballot is rejected in

  6     Ohio is because it's late; it's not turned in on time.                  It

  7     doesn't have anything to do with these additional fields we're

  8     talking about.

  9              And he's also combined two different types of absentee

 10     ballots, the in-person variety when someone goes to vote early

 11     in person, along with the mailed absentee ballot rate.                  So he's

 12     combined those two figures together.             Again, I would argue they

 13     need to be separate, and we need a much more finer degree of

 14     specificity in terms of why a provisional ballot is being

 15     rejected in order to draw these conclusions.

 16              And I wouldn't have used county data.             I mean, I

 17     oftentimes use aggregate-level data to make individual-level

 18     inferences.      That's a very common thing that social scientists

 19     do, but I'm usually relying on the precinct-level data or

 20     below; so much smaller geographic units that have much greater

 21     variance.     For instance, I just finished a project in South

 22     Carolina.     I mean, there, you've got precincts that are zero

 23     percent black, all the way up to a hundred percent black.                    And

 24     what that means in statistical terms is that we have more power

 25     to make inferences when we have that kind of variation across




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8484ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30608
                                                                                     1941
                                                                  Vol. 10 -     84
  1     geographic units.

  2                 THE COURT:     Doctor, did you get any precinct-level

  3     data for your analyses in this case?

  4                 THE WITNESS:     No, sir.

  5                 THE COURT:     Were you offered any precinct-level data?

  6                 THE WITNESS:     No, sir.

  7                 THE COURT:     Did you request any precinct-level data?

  8                 THE WITNESS:     Not in this case, no.

  9                 THE COURT:     Would precinct-level data have assisted

 10     you in your analysis of Dr. Timberlake's report?

 11                 THE WITNESS:     I could have reconstituted his analysis

 12     using precincts and maybe drawn some different conclusions.

 13                 THE COURT:     Could you have looked at -- let's say, if

 14     you had looked at precinct-level data for predominantly

 15     African-American precincts in Cuyahoga County, could you have

 16     then -- in county comparisons that Dr. Timberlake did, could

 17     you have then compared the rejection rate at the precinct-level

 18     to comparable precincts in predominantly majority counties?

 19                 THE WITNESS:     Well, I think at that point -- I think

 20     what you're talking about, it's typically called the

 21     homogeneous precinct analysis.           And, so, typically what we

 22     would do is not compare precincts to counties at that point but

 23     compare predominantly African-American precincts, say 90

 24     percent greater, to predominantly white precincts, say 90

 25     percent greater white.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8585ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30609
                                                                                     1942
                                                                  Vol. 10 -     85
  1                 THE COURT:     Okay.

  2                 THE WITNESS:     Now, I don't know -- I just don't know

  3     the answer to this.        I don't know if these rejection rates are

  4     available at the precinct level.            I mean, I know they're

  5     available at the county level and the state level, because I

  6     made use of them.       I just don't know if they're available at

  7     the precinct level.

  8                 THE COURT:     But the data was actually collected,

  9     ironically enough, at the precinct level; wasn't it?

 10                 THE WITNESS:     No disagreement there.         It's amazing how

 11     quickly information gets lost, sometimes, in life.                 So --

 12                 THE COURT:     Yes, it is.

 13              All right.     Thank you, Doctor.

 14              Please continue, Ms. Pierce.

 15                 MS. PIERCE:     Thank you, Your Honor.

 16        BY MS. PIERCE:

 17        Q.    So, overall, Dr. Hood, looking back at Dr. Timberlake's

 18     ODP analysis, in your opinion, did he offer any evidence of a

 19     disparate impact from these laws?

 20        A.    I don't believe so.        And, again, it gets back to I would

 21     not have operationalized these analyses in the way he did.                    And

 22     because of that, I don't think that the inferences he draws

 23     from his conclusions, or from his findings, are valid.

 24        Q.    And based on your experience, Dr. Hood, do benefits to

 25     election administration also accrue to voters?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8686ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30610
                                                                                     1943
                                                          Vol. 10 - 86
  1        A.    Certainly.     It should make elections more efficient and

  2     timely for voters, as well, in terms of, say, for instance, the

  3     amount of time it takes someone to go to the polling station,

  4     go through the process, and cast a ballot, for instance, and

  5     also, hopefully, increase accuracy in elections, as well.

  6        Q.    Taking a step back from your rebuttal report, Dr. Hood,

  7     overall, what did you conclude about Dr. Timberlake's analysis

  8     of the Senate Factors?

  9        A.    In general, I disagreed with a lot of the analysis

 10     Professor Timberlake undertook with the Senate Factors.                   I

 11     guess, from a lot of the data I actually collected directly,

 12     for instance, relating to turnout or to registration or to

 13     black office-holding levels, there doesn't seem to be a lot of

 14     evidence that Senate Factors are being violated, so to speak.

 15        Q.    Okay.    And do you hold those conclusions with a

 16     reasonable degree of professional confidence?

 17        A.    Yes.

 18                 MS. PIERCE:     Okay.

 19              Just a moment to confer, Your Honor, if I might?

 20                 THE COURT:     Yes.

 21                 MS. PIERCE:     Thank you.

 22          (Whereupon, there was a brief interruption.)

 23                 MS. PIERCE:     Thank you, Your Honor.

 24              And, Dr. Hood, I have no further questions at this time.

 25                 THE COURT:     Thank you, Ms. Pierce.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8787ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30611
                                                                                     1944
                                                               Vol. 10 - 87
  1                 MS. PIERCE:     I apologize.      At this point, I'd like to

  2     move his rebuttal report into evidence, Defense Exhibit 10.

  3                 THE COURT:     Any objection?

  4                 MR. McTIGUE:     No objection.

  5                 THE COURT:     Exhibit 10 -- Defense Exhibit 10 will be

  6     received.

  7                 MS. PIERCE:     Thank you, Your Honor.         I apologize.

  8                 THE COURT:     Yes.

  9                                  CROSS-EXAMINATION

 10        BY MR. McTIGUE:

 11        Q.    Good morning, Dr. Hood.

 12        A.    Good morning.

 13        Q.    Welcome back to Ohio.

 14        A.    Thank you.

 15        Q.    I am Donald McTigue.        I think we met in the earlier

 16     case, although I didn't question you in that case.

 17        A.    Nice to make your acquaintance again.

 18        Q.    I want to go to your curriculum vitae, which I believe

 19     is Defendants' Exhibit 9.          And I direct your attention to page

 20     IX, the last item there.          And let's see here.

 21              I'm looking for what the -- These are under the heading

 22     of "Papers and Activities at Professional Meetings."                  Do you

 23     see the item that says:         "I know I voted, but I'm not sure it

 24     got counted"?      I just can't pass up that title and want you to

 25     tell me what you were addressing there.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8888ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30612
                                                                                     1945
                                                                  Vol. 10 -     88
  1        A.    Okay.    Page 9 -- let's see.

  2        Q.    It's a small -- I'm sorry.          It's Roman numeral.        So,

  3     small I, small X.

  4        A.    Okay.

  5                 THE COURT:     This is Exhibit D9?

  6                 MR. McTIGUE:     I thought it was Exhibit 9, the

  7     curriculum vitae.

  8                 THE WITNESS:     It is.     I found it.     I found it.

  9              So, that is a conference paper which is an earlier

 10     version of the publication.

 11                 THE COURT:     Which one are we looking at now?

 12                 MR. McTIGUE:     The bottom one, Your Honor.

 13                 THE COURT:     I know I voted, but I can't say --

 14                 MR. McTIGUE:     Yes.

 15                 THE COURT:     Okay.

 16                 THE WITNESS:     Okay.    So that's an earlier version of

 17     something that was eventually published as -- on page 3, or

 18     III, "One Person; No Vote; One Vote; Two Votes.                Voting

 19     Methods, Ballot Types and Undervote Frequency in the 2000

 20     Presidential Election."         So, it's an earlier variant of that

 21     publication.

 22        BY MR. McTIGUE:

 23        Q.    And what were some of the issues?            Let's ask what are

 24     the factual issues that you were looking at in terms of whether

 25     ballots were counted or not counted?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:8989ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30613
                                                                                     1946
                                                         Vol. 10 - 89
  1        A.    Sure.    I mean, at that particular point in time, that

  2     was following the 2000 election.            And we all remember what

  3     happened in Florida, probably.           And Georgia had sort of a

  4     patchwork of different types of election technology, including

  5     mechanical-lever voting devices, different types of optical

  6     scan, punch cards, and even paper ballots.              And that's one of

  7     the things we were looking at, were the different undervote

  8     frequencies related to those technologies.

  9        Q.    Okay.    So, you were not looking at issues related to how

 10     voters completed application forms or absentee identification

 11     envelopes or --

 12        A.    No, not that.      There was -- There were some different

 13     types of optical-scan ballots in Georgia, because there were

 14     different types of optical-scan technology being used.                  And one

 15     of the things we looked at in terms of ballot type was whether

 16     someone had to darken in an oval or connect an arrow to

 17     complete their vote.

 18        Q.    Okay.    I have another question, or series of questions,

 19     regarding your curriculum vitae -- well, actually, I don't

 20     think it's on the curriculum vitae -- in terms of the cases

 21     that you've testified in.          However, in your report, which is

 22     Defendants' Exhibit 8 -- okay -- if you go to the second page

 23     --

 24        A.    Yes.

 25        Q.    -- the bottom paragraph lists cases in which you've




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9090ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30614
                                                                                     1947
                                                                  Vol. 10 -     90
  1     testified.      And it says -- That's correct?

  2        A.    Yes.

  3        Q.    Okay.    So it says ten cases in the preceding four years.

  4              Now, one of those cases listed there is -- Actually, I

  5     don't see it listed there -- is Common Cause/Georgia versus

  6     Billups.     Were you -- Did you appear in that case as an expert

  7     witness?

  8        A.    Yes.    The reason it's not listed there is because it was

  9     more than four years ago.

 10        Q.    How long ago was that case?

 11        A.    Oh, I want to say 2007, I mean, from my memory.

 12        Q.    Okay.    And how come you limited yourself to four years?

 13        A.    I was told at one point that that was -- that, under the

 14     Federal Rules, those were the cases I was supposed to list.

 15        Q.    Okay.    No.   In fact, in the Billups case, or that case,

 16     the Billups case involved issues regarding absentee voting,

 17     correct?

 18        A.    Only as it was connected to the voter ID issue.

 19        Q.    Okay.    So voter ID issues?

 20        A.    Yes.

 21        Q.    Okay.    And, in that case, the Court excluded you as an

 22     expert witness; is that correct?

 23        A.    That's correct.

 24        Q.    And in doing so, the Court commented that he found your

 25     report to not be reliable or admissible under Daubert due to




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9191ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30615
                                                                                     1948
                                                     Vol. 10 -                  91
  1     methodological shortcomings; is that correct?

  2        A.    Well, I'm going to assume you're reading correctly from

  3     the opinion.      So, I don't have the opinion in front of me.

  4        Q.    Okay.    Now, you do list, going back to the exhibit,

  5     State of Florida vs. United States.            And in that case, the

  6     Court rejected your expert opinion due to a number of

  7     methodological flaws, correct?

  8        A.    Well, my opinion was admitted.

  9        Q.    Your opinion was admitted?

 10        A.    Well, my -- I wasn't excluded as an expert, I guess.

 11        Q.    Right.    You were admitted as an expert, but was your

 12     expert -- your written report, was that accepted into evidence

 13     or --

 14        A.    Yes.    That doesn't mean that they agreed with it.                 I'm

 15     just saying it was accepted into evidence.

 16        Q.    Do you recall the judge commenting that your opinion

 17     suffered from a number of methodological flaws?

 18        A.    Well, again, I don't have the opinion in front of me,

 19     but something like that, yes.

 20        Q.    So, let me go to the next case, which is NAACP versus

 21     Walker.     Actually, before I do that, let me go back to the

 22     Florida case.      What were -- What were the legal issues in the

 23     Florida case?

 24        A.    It was primarily about early voting.

 25        Q.    And was this a situation where Florida had cut back on




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9292ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30616
                                                                                     1949
                                                                  Vol. 10 -     92
  1     early voting?

  2        A.    Yes.    It was a -- specifically, it was a Section 5 case

  3     dealing with early voting.          There was some other more minor

  4     issues, but that was the main issue.

  5        Q.    Okay.    So, let's now go to the NAACP versus Walker case.

  6     What did this case deal with?

  7        A.    Voter ID in Wisconsin.

  8        Q.    And that would be voter ID, voting at the polls?

  9        A.    Well, actually, in Wisconsin, you'd have to present ID,

 10     whatever form of voting you're engaged in.

 11        Q.    So absentee or provisional, as well?

 12        A.    Well, that may be a reason you may have to vote a

 13     provisional ballot, actually, in Ohio; if you don't show up

 14     with the right ID.

 15        Q.    Okay.

 16        A.    But absentee by mail, absentee in person, or at the

 17     polls on Election Day, yes.

 18        Q.    And that case was dealing with in-person voter ID?

 19        A.    Well, again, in Wisconsin, if you send in your ballot

 20     via mail, you'd have to photocopy your ID.

 21        Q.    Okay.

 22        A.    So, any form of voting.

 23        Q.    And, in that case, the judge rejected your findings

 24     because, quote, they did not adequately explain, or that you

 25     did not adequately explain or justify your failure to adjust




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9393ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30617
                                                                                     1950
                                                     Vol. 10 - 93
  1     data for out-of-state migration or deceased voters, correct?

  2        A.    Yes.

  3        Q.    Okay.    Now, you also mentioned the Jones versus

  4     Deininger case.       Is that the -- Is that case the same case as

  5     LULAC versus Deininger?

  6        A.    I don't know.

  7        Q.    Okay.

  8        A.    I can tell you, Jones v. Deininger was consolidated with

  9     Frank v. Walker.       They were federal cases.

 10        Q.    Okay.

 11        A.    I do know that.       I don't -- Sometimes case names change,

 12     I know.     But --

 13        Q.    And, in that case, did the judge reject your expert

 14     opinion as, quote, suspect?

 15        A.    I don't know if he used that particular term.

 16        Q.    Okay.    Do you recall the judge stating, among other

 17     things, that you had failed to meaningfully test your

 18     hypotheses?

 19        A.    I mean, I don't remember that specifically.

 20        Q.    Do you remember the judge indicating that you were --

 21     finding fault with your opinion because you had used such a

 22     small sample size that no reasonable social scientist could

 23     draw conclusions about a state population from it?

 24        A.    I don't remember that specifically.

 25        Q.    Okay.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9494ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30618
                                                                                     1951
                                                       Vol. 10 - 94
  1        A.    I mean, I was doing some -- I mean, I'm not saying

  2     you're misrepresenting.         I just don't remember that.           I was

  3     doing some database matching, which involves huge numbers,

  4     typically.

  5        Q.    What was the issue, while we're -- in the Frank versus

  6     Walker?

  7        A.    It was a voter ID case.

  8        Q.    Okay.    So, this was -- was it the same ID requirement or

  9     issues as in the NAACP versus Walker case?

 10        A.    Well, I guess the legal issues were different, but it

 11     was about Wisconsin's voter ID statute.

 12        Q.    And, lastly, I wanted to ask you about the case of

 13     Veasey versus Perry.        Do you recall what that that case was

 14     about?

 15        A.    Texas voter ID.

 16        Q.    And do you recall the judge stating in his opinion that

 17     he gave your report little weight because it contained several

 18     significant methodological oversights?

 19        A.    Well, I think she said that.

 20        Q.    Or she.     I'm sorry.

 21        A.    Yes.

 22        Q.    Now, I want to turn, now, to your report in this case.

 23     You've already answered some questions about, I guess, research

 24     that you did to -- that you relied -- research that you relied

 25     upon in preparing your report.           And you had indicated that you




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9595ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30619
                                                                                     1952
                                                     Vol. 10 -                  95
  1     had reviewed declarations of Ohio elections officials.                  Do you

  2     recall that?

  3        A.    Yes.

  4        Q.    Okay.    Specifically, how many written declarations did

  5     you review?

  6        A.    Well, I can't -- I don't know, specifically.

  7        Q.    Okay.    Well, let me ask.

  8        A.    The ones -- let me say this.

  9        Q.    Sure.

 10        A.    The ones I utilized in this report are cited in the

 11     footnotes.

 12        Q.    Okay.

 13        A.    I mean, I don't do anything without citations.                So --

 14        Q.    So you don't do anything without citations.               So the

 15     reports for this particular -- the declarations for this

 16     particular report, those declarations are cited here?

 17        A.    Yes, certainly.       Yes.

 18        Q.    Okay.    Regarding those declarations, who provided you

 19     with those declarations?

 20        A.    They were given to me through counsel.

 21        Q.    Counsel for the defendants?

 22        A.    Yes.

 23        Q.    Okay.

 24        A.    So, the Ohio Attorney General's Office.

 25        Q.    Fine.    And were those declarations prepared by the Ohio




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9696ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30620
                                                                                     1953
                                                                  Vol. 10 -     96
  1     Attorney General's Office?

  2        A.    Can you define "prepared"?

  3        Q.    Well, were they -- were they drafted for signature by

  4     the declarants?

  5        A.    I didn't do that directly, if that's what you're asking.

  6        Q.    Okay.    Well --

  7        A.    I just received the final product.

  8        Q.    Okay.    Did you provide any input to the Attorney

  9     General's Office in terms of the types of questions that the

 10     declarants should be asked about and respond to in their

 11     declarations?

 12        A.    Not specific questions, but I did ask for information

 13     regarding their viewpoints on changes that were, you know,

 14     under challenge to Ohio's election law and, in more general,

 15     you know, their take on the conduct and administration of

 16     elections where they were at, at their local level in their

 17     county, for instance.

 18        Q.    So, you asked for the Attorney General's Office to ask

 19     the declarants for their viewpoints on the new laws?                  Did I say

 20     that correctly?

 21        A.    Information on implementation of the new laws, or the

 22     changes to the laws.

 23        Q.    Well, viewpoints and information on the implementation

 24     would be two different things, correct?

 25        A.    Well, they oftentimes offered viewpoints, in addition, I




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9797ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30621
                                                                                     1954
                                                     Vol. 10 -                  97
  1     guess, to more mundane administrative information.

  2        Q.    Well, what I'm trying to get at is, what, specifically,

  3     did you ask the Attorney General's Office to have the

  4     declarants address?

  5        A.    Well, again, from memory -- it's been a while --

  6        Q.    Sure.

  7        A.    -- I wanted local election officials' opinions on the

  8     changes to these election laws.

  9        Q.    Well, for example, did you ask the Attorney General's

 10     Office to ask the declarants whether or not, in the absence,

 11     say, of a date of birth on a provisional affirmation form, they

 12     could still determine the identity of the voter?

 13        A.    I don't remember asking that specific question.

 14        Q.    What specific questions did you ask for other than for

 15     their opinion on the new law?

 16        A.    There were more general questions because I wanted to

 17     hear what the officials had to say without me providing leading

 18     questions, per se.

 19        Q.    Okay.

 20        A.    I don't remember asking that specific question that you

 21     just asked.

 22        Q.    But, so far, the only thing I hear you saying is that

 23     you asked the Attorney General's Office to ask local officials

 24     for their opinions about the new laws.

 25                 MS. PIERCE:     Objection, Your Honor.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9898ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30622
                                                                                     1955
                                                                  Vol. 10 -     98
  1                 THE COURT:     Basis?

  2                 MS. PIERCE:     Mischaracterizes testimony.

  3                 THE COURT:     Overruled.

  4                 THE WITNESS:     Opinions and how these changes were

  5     being implemented.        I guess I could add that.

  6        BY MR. McTIGUE:

  7        Q.    And how -- Okay.       And how the change were being

  8     implemented?

  9        A.    Yes.

 10        Q.    Okay.    And in terms of how -- well, those were just

 11     open-ended questions, basically?

 12        A.    Fairly open -- yeah, I think that's fair.              Now, I

 13     conducted an interview, myself, in which I asked --

 14        Q.    I'm going to get to that.

 15        A.    Okay.    All right.

 16        Q.    Okay?    So, in terms of how the laws were being

 17     implemented, what did you learn from the declarations as to how

 18     these local boards were implementing these new laws?

 19        A.    Well, some of what I learned in the ODP case is not

 20     necessarily directly germane to this case, like, say, early

 21     in-person voting.       But they would -- they would give an

 22     account, essentially, a report, through this declaration, of,

 23     you know, did the shortened early voting period affect turnout,

 24     affect the ability to process voters in that time frame, those

 25     kinds of things, as an example.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:9999ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30623
                                                                                     1956
                                                         Vol. 10 - 99
  1        Q.    Okay.    Well, can you come up with an example of what you

  2     learned from these declarations as to how the local officials

  3     were implementing the laws as they relate to the changes that

  4     we're talking about today, the changes in the laws, either

  5     the -- well, let's break it down --

  6        A.    Okay.

  7        Q.    -- the five fields, or the -- if you even want to focus

  8     on the address and date-of-birth fields?              Did you learn

  9     anything from those declarations as to how the local officials

 10     were implementing those changes?

 11        A.    I don't remember any -- just sitting here today, I don't

 12     remember anything that specific on that particular topic.

 13        Q.    Well, let's ask now -- or let me ask whether you learned

 14     anything from the local officials who gave you these

 15     declarations regarding how they were implementing the new

 16     shortened time period for curing ID issues on provisional

 17     ballots.

 18        A.    Well, they were implementing it within the scope of the

 19     parameters set out.        I did learn -- Now, something I just

 20     remembered, I did learn that -- and, again, I'd have to go back

 21     and review all these declarations specifically; but, in

 22     general, I can remember several instances of local election

 23     officials indicating that having these additional fields helped

 24     them locate voters in the registration database.                So, I do

 25     remember that.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:100
                                                              100ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30624
                                                                                     1957
                                                       Vol. 10 - 100
   1             Now I'd have to go back and review the declarations to

   2     figure out who said what exactly, but --

   3       Q.    And do you recall whether those declarations indicated

   4     only that it helped them identify voters, or was the

   5     information more specific, such as it made the process faster

   6     of identifying voters?

   7       A.    I don't know that I -- I don't -- I don't know that I

   8     recall that adjective.        I'm not saying it wasn't there.            But

   9     helped, assisted them in identifying voters, I remember

  10     language to that extent.

  11       Q.    Okay.    Do you recall any of those declarations saying

  12     that having the date of birth enabled us to identify a voter

  13     that we could not otherwise have identified?

  14       A.    I don't remember anything -- language that specific, no.

  15       Q.    Now, with regard to the shortened cure period from ten

  16     days to seven, that was actually shortened for both

  17     provisionals and absentees, correct?

  18       A.    Yes.

  19       Q.    Okay.

  20       A.    Although -- okay.       Again, from memory, it's my

  21     understanding that this process also put in place a procedure

  22     whereby absentee ballot mistakes could be corrected.                 And I

  23     don't know that that existed prior to this change.                If I'm

  24     wrong, I'm glad to be corrected.

  25       Q.    It existed by directive, but not in the statute.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:101
                                                              101ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30625
                                                                                     1958
                                                                  Vol. 10 - 101
   1       A.    Right.

   2       Q.    Okay.    Now, I'd asked you if the declarants had

   3     indicated how they were implementing the shortened cure period.

   4     And you said they were implementing it within the parameters of

   5     the law.

   6       A.    I meant time-frame-wise, seven days.

   7       Q.    Okay.

   8       A.    That's what I meant.

   9       Q.    Well, did you learn anything from those declarations as

  10     to how many people, for example, were taking advantage of the

  11     cure period?

  12       A.    No.

  13       Q.    Did you gather any information as to how many people

  14     attempted to take advantage of the cure period, say on days

  15     eight, nine and ten after the election?

  16       A.    Well, prior to the change in the law, I'm assuming

  17     you're talking about?

  18             Oh, people -- okay.        I'm sorry.     Maybe I misunderstood

  19     your question.      People that may have come in to try to cure an

  20     issue after the seven days?         Is that fair?

  21       Q.    Yes, uh-huh.

  22       A.    No, I didn't learn anything about that particular --

  23       Q.    Okay.    Did you learn anything about -- now going to how

  24     you first interpreted my question, did you learn anything from

  25     elections officials as to, before the law changed, how many




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:102
                                                              102ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30626
                                                                                     1959
                                                      Vol. 10 - 102
   1     people took advantage of the law during days eight, nine, and

   2     ten?

   3       A.    No.    No, did not.

   4       Q.    Did you learn anything from the declarations as

   5     to -- This question is on absentees -- as to how many voters

   6     were able to timely correct their ID envelope based on having

   7     received Form 11-S?

   8       A.    No, not specific statistics.          I do know that process

   9     exists and how it works, but not specific statistics.

  10       Q.    Okay.    Now let's go to -- you said you did an interview

  11     of one election official.         I'm assuming you're talking about

  12     Matthew Damschroder?

  13       A.    That's correct.

  14       Q.    Okay.    And Mr. Damschroder works for the Secretary of

  15     State's Office, correct?

  16       A.    That's correct.

  17       Q.    Okay.    And was this by telephone or in person?

  18       A.    Telephone.

  19       Q.    Okay.    And was it one call or multiple calls?

  20       A.    Again, my recollection is it was -- it was one call.

  21       Q.    It was one call?

  22       A.    That's my recollection.

  23       Q.    Okay.

  24       A.    Yes.

  25       Q.    How long did that call last?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:103
                                                              103ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30627
                                                                                     1960
                                                               Vol. 10 - 103
   1       A.     I asked a lot of questions.         An hour, maybe.

   2       Q.     Okay.    And that interview was actually conducted in the

   3     other case, the -- in conjunction with compiling your report in

   4     the OOC-ODP case that Judge Watson heard, correct?

   5       A.     That's exactly correct, yes.

   6       Q.     You didn't conduct another interview with

   7     Mr. Damschroder for purposes of the reports prepared in this

   8     case?

   9       A.     No.    I'm referring to that interview.

  10       Q.     Okay.    Now, that case, the other case, involved a host

  11     of issues beyond what's involved in the present case, correct?

  12       A.     Yes.    I think that's -- that's fair to say.

  13       Q.     Okay.    For example, that case included issues about the

  14     elimination of Golden Week?

  15       A.     Yes.

  16       Q.     Okay.    The prohibition in the law on a Board of

  17     Elections having more than one early vote center?

  18       A.     Yes.

  19       Q.     Issues related to the mailing out of unsolicited

  20     absentee ballot applications by the Secretary of State?

  21       A.     Well, yes.     I mean, I guess, specifically, who those

  22     were being sent to was the issue, not whether it could be done.

  23     Right?

  24       Q.     Right.

  25       A.     Yeah.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:104
                                                              104ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30628
                                                                                     1961
                                                       Vol. 10 - 104
   1       Q.    Or the fact that the law prohibited anyone else from

   2     mailing those out?

   3       A.    You mean like third-party groups, for instance?

   4       Q.    Yeah.    Well, no.     I'm sorry.     Any other governmental

   5     body.

   6       A.    Right.     Right.

   7       Q.    Okay.    And you recall, as well, there were issues

   8     regarding reduction in the number of DRE machines, the formula

   9     that is used for that purpose?

  10       A.    Yeah.    There was -- there were questions about the

  11     formula that was used.

  12       Q.    Okay.    And you recall that a very, kind of, big issue,

  13     maybe overriding theme in that case had to do with long lines

  14     that voters had to endure?

  15       A.    Well, I mean, that was brought up.            I don't know that

  16     that was a specific legal issue in the case.

  17       Q.    Okay.    So, did your hour conversation with

  18     Mr. Damschroder include all of these topics?

  19       A.    Well, certainly most of them, yes.

  20       Q.    In addition to the issues in this case about the five

  21     fields and the --

  22       A.    Yes.    Yes.

  23       Q.    -- the shortened cure period?

  24       A.    In addition to me just asking general questions about

  25     how Ohio administers elections.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:105
                                                              105ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30629
                                                                                     1962
                                                       Vol. 10 - 105
   1       Q.    In terms of your phone interview with Mr. Damschroder,

   2     did you keep a record of that call?

   3       A.    Well, I -- I know I took notes.

   4       Q.    So you had handwritten notes.          Did you record the

   5     conversation?

   6       A.    No.

   7       Q.    Okay.    Did you -- prior to the call, or even during the

   8     call, did you provide Mr. Damschroder with a list of questions

   9     that you wanted to ask about?

  10       A.    I don't remember doing that, no.

  11       Q.    Do you know if Mr. Damschroder was provided a list of

  12     issues to discuss by the Attorney General's Office?

  13       A.    I -- I have no idea about that.

  14       Q.    Now, with regard to the call with Mr. Damschroder, did

  15     you ask him -- Well, let me -- I'm just going to give it to you

  16     more open-ended.      How did that call progress?          What did you,

  17     you know, ask him?       Did you just throw it open and ask him to

  18     address the changes in the various laws that were being

  19     challenged in the earlier case?

  20       A.    I think this was -- this was a while ago in time, maybe

  21     last summer.     I'm not sure, to be honest with you.             But it was

  22     awhile ago.

  23             So I think, at that point -- again, this is my

  24     recollection of things, sitting here today -- I'd probably done

  25     some research on my own about these changes and about Ohio and




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:106
                                                              106ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30630
                                                                                     1963
                                                             Vol. 10 - 106
   1     about Ohio's election law.         And I don't remember just throwing

   2     it open, as you say.       I think I probably had questions -- well,

   3     I know I did -- questions specifically about how this works or

   4     how this doesn't work, what's the procedure.

   5       Q.    Okay.    So --

   6       A.    I think I probably had specific questions.

   7       Q.    Okay.    So let's -- let's try to focus, then, on the

   8     issues in this case.

   9             Do you recall, specifically, what you asked

  10     Mr. Damschroder regarding the changes in Senate Bill 205?

  11       A.    Not specifically.       And I don't know that I would have

  12     used -- used that language.         I may have said:       Please describe

  13     some of the changes to the absentee voting or provisional

  14     balloting, is probably what I said.

  15       Q.    And the same sort of, then, question to Mr. Damschroder

  16     with regard to Senate Bill 216 on provisional ballots?

  17       A.    Yes.

  18       Q.    So you would have asked him to describe what the changes

  19     are that these two laws have enacted?

  20       A.    How did the law exist before?          What changed?

  21       Q.    Now, did Mr. Damschroder, either on his own or in

  22     response to a question from you, offer any rationale or

  23     justification for the requirements in the new laws for the

  24     birthdate?

  25       A.    I don't remember, specifically.           If he did, it would




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:107
                                                              107ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30631
                                                                                     1964
                                                      Vol. 10 - 107
   1     have been the same one I've been talking about: Administrative

   2     justification.

   3       Q.    If he did?

   4       A.    Yeah.    I just don't remember that specifically.

   5       Q.    Again, did you -- either in response or to a question

   6     from you or on his own, did Mr. Damschroder offer any

   7     justification or benefits related to requiring the address on

   8     the provisional ballot form?

   9       A.    Same answer:      I don't remember specifically; but, if he

  10     did, it would have been, again, to locate voters in the voter

  11     registration database.

  12       Q.    Okay.    But, again, you don't remember if he specifically

  13     offered that?

  14       A.    Not sitting here, no.

  15       Q.    Okay.    And, then, what about with respect to the issue

  16     of the shortened cure periods for the absentee and provisional

  17     ballots?    I know, on direct, you've already given your view on

  18     the benefits of that; but did that come up in your conversation

  19     with Mr. Damschroder?

  20       A.    Well, this is what I remember on that:             I do remember us

  21     discussing -- and, again, this was part of my general inquiry

  22     into how elections are administered in Ohio -- we went through

  23     the timeline.      Part of that is the end of the cure period, and

  24     then the start of the official canvass on Day 11.                I remember

  25     talking about that.       So, in the context of that, yes.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:108
                                                              108ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30632
                                                                                     1965
                                                        Vol. 10 - 108
   1       Q.     And do you recall Mr. Damschroder -- what, if anything,

   2     Mr. Damschroder said about when the official canvass must

   3     begin?

   4       A.     I believe, from memory, it's Day 11.

   5       Q.     Have you checked the Ohio law yourself?

   6       A.     I'm sure at some point I did, yes.

   7       Q.     And --

   8       A.     All of these provisions, I read the statutory code or

   9     the Secretary of State's directive that was related to these

  10     issues.

  11       Q.     And doesn't the Ohio statute actually say that the

  12     official canvass must begin no earlier than 11 days after the

  13     election and no later than 15 days after the election?

  14       A.     Well, if you're representing that that's what the

  15     statute says, I'll accept that.          I remember the 11-day start

  16     period.

  17       Q.     Okay.    So I'm still -- I'm a little vague here about

  18     whether Mr. Damschroder offered any specific justification for

  19     why the cure period, or, why the cure period being shortened to

  20     seven days was a good idea from the standpoint of election

  21     administration.

  22                MS. PIERCE:     Objection, Your Honor.

  23                THE COURT:     Basis?

  24                MS. PIERCE:     Asked and answered.

  25                THE COURT:     Overruled.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:109
                                                              109ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30633
                                                                                     1966
                                                                  Vol. 10 - 109
   1                THE WITNESS:      Okay.   One more time.       I'm sorry.

   2       BY MR. McTIGUE:

   3       Q.    Okay.    Let me rephrase it --

   4       A.    Okay.

   5       Q.    -- even though the objection was overruled.

   6             You have some memory of this topic coming up in your

   7     conversation with Mr. Damschroder?

   8       A.    That's correct.       I remember talking about the timeline.

   9       Q.    And you remember about the official canvass starting 11

  10     days after the election?

  11       A.    Yes, I do.      I do remember that.

  12       Q.    So do you recall, specifically, Mr. Damschroder

  13     describing what the benefit would be, in terms of the official

  14     canvass, to truncate the ten-day period?

  15       A.    I don't remember, specifically, if he said something

  16     about that or not --

  17       Q.    Okay.

  18       A.    -- sitting here.

  19       Q.    And are you --

  20       A.    If he -- if he -- I do remember, again, talking about

  21     the timeline and an end to the cure period and the start of

  22     other processes that had to begin.           I do remember that.

  23       Q.    Okay.    But you don't recall any specific justification

  24     from him?

  25       A.    Not sitting here, no.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:110
                                                              110ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30634
                                                                                     1967
                                                       Vol. 10 - 110
   1       Q.    And are you aware that, under Ohio law, provisional

   2     ballots -- are you -- Let me rephrase it.

   3             Are you aware that, under Ohio law, the Board of

   4     Elections must rule on the acceptance or rejection of

   5     provisional ballots?

   6       A.    Yes, I am aware of that.         Yes.

   7       Q.    Are you also aware that, under Ohio law, the Board of

   8     Elections cannot vote on acceptance and rejection until after

   9     the ten-day period after the -- until after ten days after the

  10     election?

  11       A.    I don't know that I was aware of that specific fact.

  12       Q.    Okay.    And are you aware that, under Ohio law and

  13     procedures adopted, or proscribed, by the Secretary of State, a

  14     Board of Elections may not process any additional absentee

  15     ballots until after the tenth day after the election?

  16       A.    Okay.    What do you mean by --

  17       Q.    Yes.    Let me explain.

  18       A.    Okay.

  19       Q.    Are you aware that, on election night, Boards of

  20     Elections conduct an unofficial count?

  21       A.    Yes.

  22       Q.    Okay.    And that would include people who voted at the

  23     polls, correct?

  24       A.    Correct.

  25       Q.    And it would include, let's say, any absentee ballots




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:111
                                                              111ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30635
                                                                                     1968
                                                      Vol. 10 - 111
   1     that had been received by the Board by the day of the election

   2     and the Board had been able to process, correct?

   3       A.    From my understanding, yes, that's correct.

   4       Q.    Okay.    Now, are you aware, as well, though, that, under

   5     Ohio law, absentee ballots can come in after the day of the

   6     election and still be valid so long as they are postmarked by

   7     the day before the election?

   8       A.    Yes.    Yes, that's correct.

   9       Q.    And, so, those ballots would not have been in the

  10     unofficial count from election night, correct?

  11       A.    That's correct.

  12       Q.    So they would have to be included in the official count,

  13     or what's called the canvass?

  14       A.    Right.     They get counted later.

  15       Q.    And are you aware that, under procedures proscribed by

  16     the Secretary of State, none of those what are sometimes

  17     referred to as late absentees or post-Election Day absentees

  18     can be counted until after the tenth day following the

  19     election?

  20       A.    So they're counted when the official canvass starts?

  21       Q.    Yes.

  22       A.    Yes, I think I was aware of that.

  23       Q.    Not earlier.      Specifically, that they are -- are you

  24     aware that the Ohio law, or the procedures, do not allow the

  25     boards to count them during the ten-day period?               Maybe




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:112
                                                              112ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30636
                                                                                     1969
                                                                  Vol. 10 - 112
   1     that's --

   2       A.    I think I'd read that at some point, yes.

   3       Q.    Okay.    In the telephone interview that you did with

   4     Mr. Damschroder, did the two of you discuss the issue of the

   5     right church/wrong pew voter?

   6       A.    I'm sure we did.       I mean, we touched on most of

   7     the -- that was an issue in the ODP case, as well.

   8       Q.    Right.     And did the two of you discuss whether or

   9     not -- Let me back up.

  10             I think you've already indicated that the Secretary of

  11     State, in December of last year, directed that Boards of

  12     Elections must have consolidated poll books in multi-precinct

  13     polling places, correct?

  14       A.    That's correct.

  15       Q.    Now, your interview with Mr. Damschroder was, I think

  16     you said, maybe in the summer of last year?

  17       A.    From what I remember, yes.          I mean, it may be --

  18       Q.    In the footnote?

  19       A.    It could be in the footnote.          It probably should be.

  20       Q.    Okay.

  21       A.    I also cited a declaration of his, but --

  22       Q.    I think, on page 3, it looks like it was August --

  23     Footnote #2, August 5th, 2015.

  24       A.    Okay.    Well, that's summer.        At least I remembered that

  25     correctly.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:113
                                                              113ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30637
                                                                                     1970
                                                            Vol. 10 - 113
   1       Q.    It's summer, yes.       So, do you recall Mr. Damschroder

   2     bringing up, or -- let me rephrase it.            Do you recall whether

   3     the two of you discussed the possibility, or plans, for the

   4     Secretary of State to order that boards use consolidated poll

   5     books in multi-precinct polling locations?

   6       A.    I think so.      I think it was in the works, so to speak,

   7     because, in the previous case, in the ODP case, you know, there

   8     was -- there's a -- again, I may not get all of this correct,

   9     but there was a period in which the change had to be opened to

  10     comment, for instance.         I believe I am remembering all this

  11     correctly.     So it was pending -- the provision was pending

  12     during the ODP case.       It wasn't -- it wasn't --

  13       Q.    All right.      Yes.

  14       A.    Okay.

  15       Q.    Okay.

  16       A.    And, then, so that is something I've updated from that

  17     case to this case.

  18       Q.    Okay.    So, specifically, you recall the two of you

  19     discussing that, though, in the phone call?

  20       A.    I think so, yes.

  21       Q.    Okay.    In that call, did Mr. Damschroder discuss the

  22     fact that the Senate Bill provides that a Board of Elections,

  23     on a vote of at least three members, may vote to consolidate

  24     the poll books?

  25       A.    I don't know that he said that.           I read a whole lot of




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:114
                                                              114ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30638
                                                                                     1971
                                                                 Vol. 10 - 114
   1     material for this case and the other case.             And so I think, at

   2     some point, I ran across that information.

   3       Q.    Do you recall whether Mr. Damschroder discussed, at all,

   4     with you whether or not the Secretary of State would have the

   5     legal authority to order the boards to consolidate poll books,

   6     given the statutory language requiring a vote of three members?

   7       A.    I don't remember getting into that level of detail.                  I

   8     don't remember talking about that particular topic.

   9       Q.    Before I forget, I want to go back to the declarations

  10     from local elections officials in Ohio.            Did you pick any of

  11     the counties to provide declarations to you?

  12       A.    No.

  13       Q.    Okay.    Did you offer to the Attorney General's Office

  14     any specific recommendations regarding which counties

  15     declarations should come from?

  16       A.    Not specifically.

  17       Q.    Generally?

  18       A.    I think I probably said something like "across the

  19     State."

  20       Q.    Okay.    Now, you also indicated, a little bit ago, here,

  21     that you did some of your own research.            Now, I assume by that,

  22     other than these declarations and the phone interview, I take

  23     it from that you mean you went and read the statutes?

  24       A.    Correct.

  25       Q.    Okay.    And in reading the -- did you also read the




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:115
                                                              115ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30639
                                                                                     1972
                                                      Vol. 10 - 115
   1     actual bills, the final versions of the bills that enacted

   2     these laws?

   3       A.    I probably read the statutes.

   4       Q.    Okay.    So, without reading the bill, you couldn't see

   5     what the old language was that was repealed?

   6       A.    Well, not the language; but, again, it's one of the

   7     things I'd asked about.

   8       Q.    You asked who?

   9       A.    Well, for instance, Mr. Damschroder.

  10       Q.    Okay.    But you didn't go read, line by line, what was

  11     taken out, what was added?

  12       A.    I'm not certain.       I mean, I know I had to get an idea,

  13     since I was rendering an opinion, what changed to what.                  So, at

  14     some point, I had to look at what the previous law looked like

  15     to understand the changes.

  16       Q.    Do you recall in your -- well, before I move on to

  17     that -- okay.      So, you read the statutes?

  18       A.    Right.

  19       Q.    And I think you said in direct you went to the Secretary

  20     of State's website to get some of the statistics on provisional

  21     and absentee voting?

  22       A.    True, and plus certain Secretary of State directives --

  23     I think that's all posted on the website -- and other materials

  24     available on the Secretary of State's website.

  25       Q.    So would that be the scope, then, of the independent




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:116
                                                              116ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30640
                                                                                     1973
                                                                  Vol. 10 - 116
   1     research that you did on your own?

   2       A.    I think that encompasses most of it, yes --

   3       Q.    Okay.    And back to the conversation with Mr. Damschroder

   4     --

   5       A.    -- at least in this case.

   6       Q.    Okay.

   7       A.    I mean, you know, I had -- the other case involved more

   8     issues.    So I did more analysis related to the other case.

   9       Q.    And in your conversation with Mr. Damschroder, do you

  10     recall the two of you discussing whether or not a date of birth

  11     was necessary, let's say absolutely necessary, to identify

  12     whether a voter is an eligible voter?

  13       A.    I don't remember discussing that topic.

  14       Q.    Did the two of you discuss, at all, the exceptions

  15     enacted in the law regarding the date-of-birth field?

  16       A.    Well, I don't know if I discussed it with him or I read

  17     about it.    I mean, some of it is included in my report.

  18       Q.    And one of those exceptions in the law allows a Board of

  19     Elections to, essentially, waive the date-of-birth requirement

  20     on the provisional or absentee form by a vote of three members,

  21     correct?

  22       A.    Yes.    I remember reading -- for one, I read a directive

  23     and studied a directive from the Secretary of State -- excuse

  24     me -- Secretary of State's Office that detailed the process for

  25     going through provisional ballots.           And it wasn't a flowchart,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:117
                                                              117ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30641
                                                                                     1974
                                                                 Vol. 10 - 117
   1     but you can sort of think of it that way:             Step 1, Step 2, Step

   2     3.

   3       Q.    Right.

   4       A.    So, yes.

   5       Q.    And you recall -- but you do recall, specifically, that

   6     the law allows for a Board of Elections to waive that

   7     requirement for the birthdate, correct?

   8       A.    Yes.

   9       Q.    And, to be fair, it says if the Board finds that the

  10     other fields are all complete?

  11       A.    Yes.    And I think something to the extent to which there

  12     are no other issues, for instance, the voter's registered and

  13     all that kind of thing.

  14       Q.    Yes.

  15       A.    Yes.

  16       Q.    Okay.    Fine.    So, did you have any discussion with

  17     Mr. Damschroder about any consideration by the Secretary of

  18     State to ordering the boards to adopt a uniform policy of not

  19     requiring the date-of-birth field to be filled in so long as

  20     the other four fields are filled in and the person is otherwise

  21     qualified to vote?

  22       A.    I don't remember discussing that, that topic.

  23       Q.    Okay.

  24                MR. McTIGUE:      Your Honor, at this point, I'm going to

  25     be getting into his report.         Did you want me to plow on?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:118
                                                              118ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30642
                                                                                     1975
                                                           Vol. 10 - 118
   1                THE COURT:     How much more do you think -- Well, we

   2     have redirect, anyway.        It's 12:10 now.      We will reconvene at

   3     1:15.

   4             (Recess taken at 12:10 p.m.)

   5                                    - - -

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:119
                                                              119ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30643
                                                                                     1976
                                                                  Vol. 10 - 119
   1                                                   Tuesday afternoon session

   2                                                   March 29, 2016

   3                                        - - -

   4                THE COURT:     Mr. McTigue, please proceed.

   5                MR. McTIGUE:      Thank you, Your Honor.

   6   BY MR. McTIGUE:

   7       Q.    Dr. Hood, as part of your preparation for the report in

   8     this case and, for that matter, in the other case before Judge

   9     Watson, did you interview Secretary of State John Husted?

  10       A.    No, I did not.

  11       Q.    Did you ever request to interview him?

  12       A.    No.

  13       Q.    Now, I think the Judge had asked you some questions

  14     about demographic factors, and I have a few questions regarding

  15     that as well.

  16             Would you agree that certain demographic factors of

  17     voters can affect their participation in the political process?

  18       A.    I could agree with the statement that we know that there

  19     are certain corletts, demographic corletts, related to, say,

  20     turning out to vote.

  21       Q.    Okay.    And let me be more specific.

  22             Are you aware of any correlation between low income or

  23     poverty and African-American citizens?

  24       A.    I'm aware that that correlation can exist, yes.

  25       Q.    And that African-Americans suffer disproportionately




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:120
                                                              120ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30644
                                                                                     1977
                                                                  Vol. 10 - 120
   1     more so than whites from poverty and low income, correct?

   2       A.    In many cases, yes.

   3       Q.    And did you look at any information regarding those

   4     statistics with regard to African-Americans in Ohio?

   5       A.    Not beyond what Professor Timberlake had in his report.

   6       Q.    Okay.    And are you aware of a correlation between

   7     African-Americans and illiteracy or low education rates?

   8       A.    Well, those are two different things.

   9       Q.    Okay.    Well, let me -- I'll break it down as illiteracy.

  10       A.    I have not any time recently looked at illiteracy rates

  11     in relation to racial or ethnic categories.

  12       Q.    Are you aware of any correlation between low levels of

  13     education and African-Americans?

  14       A.    Yes.

  15       Q.    And what is that correlation?

  16       A.    Well, not always, but in some cases racial minorities

  17     have lower levels of education than, say, Anglos or

  18     non-Hispanic whites.

  19       Q.    Okay.    And quality of education also is disproportionate

  20     in terms of how it affects African-Americans in general,

  21     correct?

  22       A.    Yes, certainly.       Certainly historically, and it can vary

  23     greatly even today.

  24       Q.    And would you agree that low levels of education and

  25     lower quality of education can disproportionately affect




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:121
                                                              121ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30645
                                                                                     1978
                                                                  Vol. 10 - 121
   1     African-Americans' literacy?

   2       A.    Well, that's a logical conclusion I guess you could

   3     draw.   You know, I haven't studied that particular linkage.

   4       Q.    And did you look at any of these literacy or -- well, I

   5     think you've already indicated literacy, but in terms of

   6     education have you looked at any statistics relative to

   7     African-Americans in Ohio?

   8       A.    Not beyond what Professor Timberlake had in his report.

   9       Q.    Are you aware of any correlation between residential

  10     instability and African-American populations?              And by that I

  11     mean frequency of moving.

  12       A.    I know what you're talking about.            I haven't looked at

  13     that particular factor in relation to a racial or ethnic group.

  14     I mean, in general, though, the more someone moves, the less

  15     likely they are to turn out to vote just as a general

  16     proposition.

  17       Q.    I'm sorry, the more what?

  18       A.    The more someone moves.         The more residential

  19     instability there is, the less likely they are to turn out to

  20     vote in general.      Again, I haven't really looked at that in

  21     terms of specific racial or ethnic groups, though.

  22       Q.    Wouldn't you agree with me that lower education or lower

  23     quality of education would lead to more provisional ballot

  24     forms and absentee envelopes being rejected?

  25                MS. PIERCE:     Objection, Your Honor.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:122
                                                              122ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30646
                                                                                     1979
                                                                  Vol. 10 - 122
   1                THE COURT:     Basis?

   2                MS. PIERCE:     Compound, sir.

   3                THE COURT:     I agree.

   4             Rephrase your question, Mr. McTigue.

   5                MR. McTIGUE:      Certainly.

   6   BY MR. McTIGUE:

   7       Q.    Dr. Hood, wouldn't you agree that lower levels of

   8     education would lead to greater rejection rates of provisional

   9     application forms by that group of persons compared to the

  10     general population?

  11       A.    So what you're saying is would -- if we had two groups

  12     of provisional voters; is that fair?

  13       Q.    Yes.    Let's say you have two groups of provisional

  14     voters, one with low education and the other with higher

  15     education.     Would you expect a higher incidence of rejection of

  16     provisional forms in the one group than the other?

  17       A.    Well, I didn't study that question, and I don't know

  18     that that necessarily would be the relationship we'd observe.

  19     I think it's an empirical question.           It could be studied.         I

  20     don't know the answer to that sitting here now.               I mean, if

  21     someone walks into a polling place and irregardless of their

  22     education level and they're not registered to vote in Ohio,

  23     their provisional ballot is probably going to be rejected or

  24     should be rejected, right?         So --

  25       Q.    Well, let me refine my question.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:123
                                                              123ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30647
                                                                                     1980
                                                                  Vol. 10 - 123
   1             I'm talking about rejection of provisional ballots based

   2     on the five fields being either incorrectly completed or not

   3     being fully completed.

   4       A.    Well, again, just to state for the record I didn't study

   5     that question.      I think it's open to study.          I'm not an expert

   6     either in literacy rates.         I would think that someone with a

   7     fairly low level of education, though, could complete those

   8     fields on the provisional ballot affirmation form.

   9       Q.    But you don't know because you haven't studied it?

  10       A.    Yes, I haven't studied that question.

  11       Q.    And in terms of citizens who are less residentially

  12     stable than other citizens or the population in general, you've

  13     already stated that data indicates that those people that may

  14     vote in that group who are less residentially stable are less

  15     likely to vote, correct?

  16       A.    As a general proposition, yes.

  17       Q.    But for those in that group who do choose to vote, isn't

  18     it true that there are -- that they are more likely to have to

  19     cast a provisional ballot than the rest of the population?

  20       A.    Again, I'll just state that I didn't conduct research

  21     into that particular question, and I guess in answer to your

  22     question specifically, not necessarily.            You asked about would

  23     they have to vote provisional ballots at greater rates.                  I

  24     mean, if they had moved and they had changed their voter

  25     registration then, no, they wouldn't have to vote a provisional




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:124
                                                              124ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30648
                                                                                     1981
                                                                  Vol. 10 - 124
   1     ballot.     If they've moved and they haven't, then they might

   2     have to vote a provisional ballot.

   3       Q.      But wouldn't you agree that registered voters who are in

   4     either group, the group that is residentially less stable and

   5     the group of voters who are residentially more stable, in

   6     either case there are voters in both groups who cast

   7     provisional ballots because they didn't update their

   8     registration by the cutoff before the election?

   9       A.      I'm sure that's probably the case, yes.

  10       Q.      And wouldn't it be common sense that for all these

  11     people who did not update their registration before the

  12     deadline after they moved, that you're going to have

  13     disproportionately more people casting provisional ballots who

  14     are residentially less stable?

  15       A.      I would agree that someone who has moved frequently who

  16     hasn't updated their voter registration data or information is

  17     going to be more likely to have to cast a provisional ballot,

  18     yes.

  19       Q.      And wouldn't you also agree that a person who is less

  20     educated is more likely to make mistakes in completing the

  21     provisional affirmation form?

  22                 MS. PIERCE:    Objection, Your Honor.

  23                 THE COURT:    Basis?

  24                 MS. PIERCE:    Asked and answered.

  25                 THE COURT:    Overruled.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:125
                                                              125ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30649
                                                                                     1982
                                                                  Vol. 10 - 125
   1                 THE WITNESS:     Again, I don't know the answer to that

   2     question.

   3   BY MR. McTIGUE:

   4       Q.    But isn't it common sense?

   5       A.    Well, again, I mean, unless, perhaps, someone is

   6     completely unable to fill out the form at all, I would think

   7     they'd be able to recall and write down that basic information.

   8       Q.    I would like to turn your attention now to page 3 of

   9     your report which is Exhibit D8, and I have it up on the screen

  10     as well.

  11             I would like to draw your attention to the third

  12     paragraph that starts the Plaintiffs further assert.                 Do you

  13     see that?

  14       A.    Yes.     Yes.

  15       Q.    Okay.     And I'm going to read this as a preface to my

  16     question.      It says:    The Plaintiffs further assert that

  17     requiring provisional voters to provide these two pieces of

  18     information will result in the rejection of large numbers of

  19     these ballots for trivial errors.

  20             And then the next sentence you give an example.

  21             In other words, a voter incorrectly records their

  22     residential address by misspelling their street name.

  23             It goes on to say that this allegation, however, fails

  24     to take into account that county election boards review

  25     provisional ballots.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:126
                                                              126ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30650
                                                                                     1983
                                                                  Vol. 10 - 126
   1             So what is your point that you're making?

   2       A.    Well, I guess one point is that a group of individuals

   3     are making an assessment of these ballots.             It's not just a

   4     completely mechanical process, in other words.

   5       Q.    And the next sentence in your report says:

   6             Further, it is the duty of County Boards of Elections,

   7     and this body only, to examine and render a decision concerning

   8     whether a provisional ballot should be counted.

   9             Correct?     That's what it says, right?

  10       A.    That's my understanding, yes.

  11       Q.    Okay.    Now, the core of my question, though, relates to

  12     your next statement which is:

  13             As such, provisional ballots are subject to scrutiny by

  14     a group of individuals who are able to screen out what could be

  15     termed trivial errors from substantive errors.

  16             So what -- obviously, this is a statement that you're

  17     making in your report about Boards being able to distinguish

  18     between trivial and substantial errors.            What are examples of

  19     trivial errors?

  20       A.    Well, as I say, like, for instance, misspelling a street

  21     name.

  22       Q.    Okay.

  23       A.    But not -- maybe not to the extent to which the Board

  24     can't tell what street name it is.

  25       Q.    Well, let me -- before -- I'm going to ask you about




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:127
                                                              127ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30651
                                                                                     1984
                                                                  Vol. 10 - 127
   1     some other examples, possible examples.            But before I do, what

   2     is your definition of trivial versus substantive?

   3       A.    Well, my definition of a substantive error would be

   4     something that precludes the Board from being able to identify

   5     who that voter is.

   6       Q.    Okay.    And so if there is an error, say, in the address

   7     but the Board can still determine the identity of that voter

   8     from the other information and from their own records and

   9     determine that that person cast a ballot in the correct

  10     precinct, then that would be a trivial -- whatever the error

  11     was on the address would be a trivial error.

  12       A.    I guess as long as the voter was otherwise qualified to

  13     cast a ballot with that caveat, yes.

  14       Q.    And in terms of, say, date of birth, let's say a person

  15     wrote down -- like, my birth date is February 17, 1954, but

  16     let's say I wrote down February 7, 1954.             Would that be a

  17     trivial error?

  18       A.    Well, the Board can determine whether or not they can

  19     proceed with processing that provisional ballot at that point

  20     if the date of birth, for instance, didn't match the date of

  21     birth in the voter registration record.

  22       Q.    Okay.    And let's say that I wrote down my correct birth

  23     date, but on the last four digits of my social security number

  24     I transposed, say, the last two numbers.             Would that be a

  25     trivial error?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:128
                                                              128ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30652
                                                                                     1985
                                                                  Vol. 10 - 128
   1       A.    Well, again, under the definition I just gave here, you

   2     know, as long as there is enough information to affirmatively

   3     identify who that voter was, then yes.

   4       Q.    Now, as part of your preparation for either the report

   5     in this case or the report in the other case, did you

   6     actually -- did you look at any actual provisional ballots that

   7     had been rejected?

   8       A.    No.

   9       Q.    Did you look at any absentee ballots that had been

  10     rejected?

  11       A.    No.

  12       Q.    Are you aware of whether or not there are any uniform

  13     standards established by the Secretary of State or otherwise in

  14     Ohio for Boards of Elections to follow in determining whether

  15     an error is trivial or non-trivial?

  16       A.    I don't think they use that terminology.              I know there's

  17     a set of procedures that the Secretary of State's office has

  18     laid out for, for instance, processing provisional ballots.

  19     And it's, again, almost like a flowchart step one, step two,

  20     step three.

  21       Q.    But those procedures that the Secretary of State has

  22     laid out for processing provisional ballots do not actually set

  23     forth any criteria for the Board to determine when it can

  24     ignore an error; is that correct?

  25       A.    Well, I guess it doesn't lay out every possible




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:129
                                                              129ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30653
                                                                                     1986
                                                                  Vol. 10 - 129
   1     scenario, no.      I mean, there are some exceptions built in.               For

   2     instance, if the voter's date of birth is the default date of

   3     birth in the voter registration database of, I think, 1-1-1800,

   4     then the instructions indicate that the date of birth field can

   5     be ignored in that case.

   6             So there's some -- I guess there's some scenarios laid

   7     out but, no, not every scenario is laid out.

   8       Q.    Well, in terms of that scenario that you just mentioned,

   9     that is in the Secretary of State's directive --

  10       A.    Right.

  11       Q.    -- that's a scenario that's actually in the law,

  12     correct?

  13       A.    Yes.

  14       Q.    Okay.    And the law actually has two exceptions to the

  15     date of birth date field, correct?

  16       A.    Yes.

  17       Q.    Okay.    The one is what you mentioned, which is if the

  18     registration database has a birth date of 1-1-1800, then the

  19     Board can skip that field; correct?

  20       A.    Correct.

  21       Q.    Okay.    And wouldn't you agree with me that that then

  22     indicates that maybe that field's not so important?

  23       A.    Well, I mean, it just indicates to me that in that

  24     particular case, this is the guidance that should be followed.

  25     It doesn't mean that the date of birth field is unimportant,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:130
                                                              130ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30654
                                                                                     1987
                                                                  Vol. 10 - 130
   1     necessarily.

   2       Q.    But what it means is that the date of birth is not

   3     necessary to determine the identity of the voter?

   4       A.    It may or may not be, no.

   5       Q.    The other exception --

   6       A.    Again, just the general rule with databases is the more

   7     fields you have to work off of, the more positively you can

   8     identify a particular record in the database.

   9       Q.    And the other exception which I think we talked about

  10     before lunch was the ability of a Board by a vote of three

  11     members to agree to overlook any errors on the date of birth if

  12     they -- if the other fields are filled in and the Board is able

  13     to determine the qualifications of the voter, correct?

  14       A.    That's correct.

  15       Q.    Okay.    And doesn't that indicate to you that the General

  16     Assembly did not consider date of birth to be a necessary

  17     requirement in order to have a ballot -- or, let's say, to

  18     identify a person's eligibility to cast a ballot?

  19                MS. PIERCE:     Objection, Your Honor.

  20                THE COURT:     As to form?

  21                MS. PIERCE:     Form, and calls for speculation.

  22                THE COURT:     I don't think that it calls for

  23     speculation from this opinion witness, but I'm going to sustain

  24     your objection as to form.

  25             Ms. Coulter, would you read the question back, please?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:131
                                                              131ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30655
                                                                                     1988
                                                                  Vol. 10 - 131
   1            (Question read back.)

   2                 THE COURT:    Narrow your question.        There are two

   3     questions in there, Mr. McTigue.

   4   BY MR. McTIGUE:

   5       Q.      And, Dr. Hood, wouldn't you agree that the exception

   6     that the General Assembly has built into the law for a Board to

   7     waive the date of birth field means that date of birth is not a

   8     necessary element to determine whether a ballot -- or to

   9     determine -- I'm sorry -- to determine if a person is a

  10     qualified voter?

  11       A.      Well, again, I didn't conduct a legislative intent

  12     analysis, but just logically that would sort of fly in the face

  13     of what the legislature did.         Otherwise, why would they add

  14     that to the statute?       I mean, they did provide these two

  15     exceptions that we've discussed.          I can't say that they didn't

  16     think that it wasn't an important field to have on there.

  17       Q.      Now, we started down this line of questions because I

  18     had asked about whether or not there was anything in the

  19     Secretary of State's directive or procedures to the Boards

  20     regarding how to determine whether something is trivial/not

  21     trivial, and I want to now ask you, you mentioned -- and in

  22     response to that question you mentioned the -- these two

  23     provisions that are in the law regarding date of birth.                  Do you

  24     recall that?

  25       A.      Yes.   Yes.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:132
                                                              132ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30656
                                                                                     1989
                                                                  Vol. 10 - 132
   1       Q.    Okay.    So is there anything else, though, in the

   2     Secretary of State's directive or instructions to the Boards

   3     that you're aware of that gives the Boards guidance as to

   4     what -- what types of -- what types of errors can be

   5     overlooked?

   6       A.    Not that I can recall sitting here.            Again, I'd probably

   7     have to look at that directive again, which was quite lengthy,

   8     to double check to see if there's anything in there.

   9       Q.    And wouldn't you agree with me that without having

  10     written guidelines from the Secretary of State, different

  11     county boards may treat the exact same error differently?

  12       A.    Hypothetically, it's possible.           I mean, I would say

  13     there are written guidelines.          They don't necessarily encompass

  14     every potential scenario, no.

  15       Q.    Well, you say there are written guidelines, but you

  16     don't recall what they are except --

  17       A.    There are general written guidelines for how to process

  18     provisional ballots.

  19       Q.    But that's in terms of the steps for processing

  20     provisional ballots, correct?

  21       A.    Well, and that's part of what we're talking about here.

  22       Q.    But is there anything in there that you recall as to how

  23     to -- for example, when it says -- or if it says check field 2

  24     to see if the voter has filled in their voter registration

  25     address --




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:133
                                                              133ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30657
                                                                                     1990
                                                                  Vol. 10 - 133
   1       A.    Okay.

   2       Q.    -- does it say anything else about how to deal with

   3     either an error in a house number or the absence of a zip code?

   4       A.    Not that I recall.

   5       Q.    Okay.    So basically the directive tells the Boards to

   6     check for the fields, that they're filled in?

   7       A.    That's part of the process, yes.

   8       Q.    Okay.    Let me ask you regarding field number one, which

   9     for provisional ballots requires the voter to print their name.

  10             Would you agree that if a voter wrote their name in

  11     cursive, that that is a trivial error?

  12       A.    As long as it was legible.

  13       Q.    Okay.    What if the voter left it -- left that line

  14     blank, did not print or write cursive?

  15       A.    That would make things difficult.

  16       Q.    Well, now let me add to that scenario.             But the voter

  17     signed on the bottom on the signature line in cursive.                 Then

  18     would leaving the printed name field blank be a trivial error?

  19       A.    I don't know.      I don't know the answer to that.

  20       Q.    And, well, what if we add to that scenario that the

  21     signature line where the signature is in cursive is legible and

  22     matches the signature of the voter that's on file with the

  23     Board of Elections?       Then would leaving the printed name field

  24     blank be a trivial error?

  25       A.    Well, it might not -- I'll say this.             It might not




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:134
                                                              134ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30658
                                                                                     1991
                                                                  Vol. 10 - 134
   1     result in that hypothetical scenario with not being able to

   2     positively identify the voter in that particular case if their

   3     signature was legible and if the other data fields all matched

   4     up.

   5       Q.      I think I may have missed the beginning part of your

   6     answer.     Did you say it is fatal or not fatal?

   7       A.      I don't know the answer exactly to that hypothetical,

   8     but I guess what I said is it might not preclude the Board from

   9     being able to identify who that voter is.             That's what I said.

  10       Q.      Okay.   Thank you.    I just -- if I could ask you to speak

  11     a little closer, I'd appreciate it.           Thank you.

  12       A.      Okay.   Sorry.

  13       Q.      Of the five fields, would you agree that the legible

  14     written signature of the voter is probably the most important

  15     in being able to determine that the ballot is being cast by a

  16     qualified elector?

  17       A.      The most important?      I don't know that it's the most

  18     important in terms of identification of that voter.                If it's a

  19     provisional ballot affirmation statement, they're signing,

  20     they're making statements so that part of it is important.

  21       Q.      Well, let's talk about absentee envelopes.

  22       A.      Okay.

  23       Q.      So would you agree that the handwritten signature is the

  24     most important piece of information there to authenticate who

  25     the voter is casting this ballot?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:135
                                                              135ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30659
                                                                                     1992
                                                                  Vol. 10 - 135
   1       A.    It's certainly one way you can double check with the

   2     signature on file to try to ensure that the person casting the

   3     absentee ballot signature matches up with that on the

   4     registration file.

   5             Again, most -- we didn't -- this is something I wrote on

   6     but we didn't talk about earlier.           A lot of these absentee

   7     ballot request forms and envelopes later come pre-populated now

   8     with name and address so that's quite handy for voters who want

   9     to engage in absentee by mail balloting.             So they would need to

  10     add, obviously, their date of birth, some form of

  11     identification and then sign the absentee ballot identification

  12     envelope, but their name and their address should be

  13     pre-populated in a lot of cases.

  14       Q.    You talk in your report about, you know, one of the

  15     benefits of the changes in the law is standardization.                 Do you

  16     recall using that term?

  17       A.    Yes.

  18       Q.    Okay.    So wouldn't you agree with me that leaving the

  19     determination of what constitutes a trivial error to each of 88

  20     County Boards of Elections leads to non-standardization?

  21       A.    Well, yes and no.       I guess I would say that the process

  22     is standardized.      Again, we're looking at a problem of really

  23     policy implementation.        Not a problem, but just a manner in

  24     which the policy is being implemented where the State is

  25     writing rules and regulations for how to conduct elections, but




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:136
                                                              136ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30660
                                                                                     1993
                                                                  Vol. 10 - 136
   1     what we call street-level bureaucrats or local election

   2     officials are the ones actually implementing the elections.

   3             You know, I guess it's -- it's very difficult, period,

   4     in any situation involving a policy like this to completely

   5     standardize everything, but the process is more standardized

   6     than it was in terms of requiring absentee voters by mail or

   7     provisional voters to provide the same kinds of information.

   8       Q.    So what's more standardized is requiring five fields on

   9     absentee -- or not applications, but envelopes and provisional

  10     forms, correct?

  11       A.    Yes, that's certainly, certainly the case.

  12       Q.    But without standardization regarding how those five

  13     fields get completed, that could actually lead to less

  14     standardization in the implementation.

  15       A.    It could.     Although, again, they're guidelines.             They're

  16     general guidelines that have been drawn up.

  17       Q.    Okay.    I'm going to have you now look at -- well,

  18     actually, before I do that, I want to go to the last paragraph

  19     of this page in which you discuss the reduction in the cure

  20     period from 10 days to 7 days.

  21       A.    Okay.

  22       Q.    Now, I thought I had heard you on direct indicate that

  23     during the what is now 7-day period, that a provisional voter

  24     could come into the Board of Elections office and fix any

  25     problem with their provisional form; is that correct?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:137
                                                              137ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30661
                                                                                     1994
                                                                  Vol. 10 - 137
   1       A.    No.

   2       Q.    Okay.

   3       A.    No, that's not what I said.

   4       Q.    You didn't?      Okay.    Then what did you say?

   5       A.    I mean, from my understanding of Ohio's election code,

   6     there are two reasons why someone may have to supplement a

   7     provisional ballot.       One of those reasons is if they didn't

   8     provide proper identification at the time when the provisional

   9     ballot was cast.      They could provide it then, but if they

  10     don't, they'll be informed -- they're given a form, I can't

  11     remember the form number, that explains you need to provide

  12     within the next 7 days following the election a certain type of

  13     identification.

  14             The only other reason that I'm aware of -- and if I'm

  15     wrong, I'm glad to be corrected, but the only other reason that

  16     I'm aware that someone may have to supplement, if you will, a

  17     provisional ballot is if their qualifications as an elector are

  18     being challenged and they could answer that challenge.

  19             So that's what I said earlier.

  20       Q.    Okay.    With regard to absentee voters, they also have 7

  21     days to come into the Board of Elections office after the

  22     election to cure their I.D. envelope, correct?

  23       A.    Correct.

  24       Q.    Okay.    So we have a standardization in terms of the 7

  25     days?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:138
                                                              138ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30662
                                                                                     1995
                                                                  Vol. 10 - 138
   1       A.    That's correct, yes.

   2       Q.    However, is it your understanding that under the newly

   3     enacted laws, that the absentee voter can actually come in and

   4     cure a problem with any of the five fields?

   5       A.    I believe that's correct from what I remember, yes.

   6       Q.    So that's not standardization, is it?

   7       A.    Well, not in that regard, no.

   8       Q.    And is it also your understanding that absentee voters

   9     who have a problem with one of their five fields are mailed a

  10     letter by the Board of Elections to indicate what the problem

  11     is and their right to come in and fix it?

  12       A.    Yes.    They're informed in writing, from what I

  13     understand.

  14       Q.    And that would include both if the voter left something

  15     blank or misstated something or stated something incorrectly,

  16     correct?

  17       A.    From what I understand, yes.

  18       Q.    And are you aware that there's no similar letter sent to

  19     provisional voters who have an error on their form?

  20       A.    Not for just an error.         Again, if they didn't provide

  21     identification, they're going to be notified at that point in

  22     time.   Provisional voters, that is.

  23             Or if they're challenged as an elector, I'm assuming

  24     that some kind of written notice is going to be sent.

  25       Q.    And I understand what you're saying about being




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:139
                                                              139ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30663
                                                                                     1996
                                                                  Vol. 10 - 139
   1     challenged as an elector, and I'm going for simplicity to leave

   2     that aside.

   3       A.    Okay.

   4       Q.    Okay?    I'm talking about the five fields.

   5             Are you aware that no letter is mailed to provisional

   6     voters who have a problem with one of their five fields?

   7       A.    Yes.    Although, they're casting the provisional ballot

   8     in person, of course, and an absentee by mail ballot is not

   9     being cast in person.

  10       Q.    Correct.

  11             Now, are the -- let me ask you this question:

  12             A provisional voter who has -- say, they had an error.

  13     They wrote down their Ohio driver's license number on the form,

  14     but they transposed a number or they left off the last digit.

  15     So that would not then -- and let's say that, as a result, it

  16     does not match with the driver's license number in the

  17     registration database.

  18             That voter would have no way of knowing about this

  19     error, correct?

  20       A.    From my understanding, no.

  21       Q.    Okay.    But if an absentee voter had the exact same

  22     problem with the way they filled out their driver's license

  23     number, they will get a letter from the Board of Elections

  24     telling them about that issue, correct?

  25       A.    From what I understand, yes.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:140
                                                              140ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30664
                                                                                     1997
                                                                  Vol. 10 - 140
   1       Q.    So that would be an example of non-standardization,

   2     correct?

   3       A.    In that example, yes.

   4       Q.    Now, you mentioned briefly that provisional voters do

   5     get a form and I think you said at the time, but what you mean

   6     is at the time that they were casting their provisional ballot.

   7     And you reference this, I believe, at the top of page 4.

   8       A.    Yes, that's correct.        Form 12H, it looks like.

   9       Q.    Yes.

  10             So if we have a provisional voter who at the time they

  11     voted believed that they had, say, shown I.D. to the polling

  12     place official but did not checkmark the box on the form saying

  13     that they had showed I.D., would there be any reason for that

  14     voter to think they should go into the Board of Elections

  15     within 7 days and checkmark the box?

  16                MS. PIERCE:     Objection, Your Honor.

  17                THE COURT:     Basis?

  18                MS. PIERCE:     Speculation.

  19                THE COURT:     Overruled.     This is an opinion witness.

  20                THE WITNESS:      So if someone comes in, a provisional

  21     voter to the polls and they believe they've shown the election

  22     official identification but they haven't; is this right so far?

  23   BY MR. McTIGUE:

  24       Q.    Yes.

  25       A.    Okay.    Well, I guess under that hypothetical, then they




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:141
                                                              141ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30665
                                                                                     1998
                                                                  Vol. 10 - 141
   1     would falsely believe that they had met that requirement.

   2             Again, I mean, there is a real person there at that

   3     point with provisional ballots.          There's an election official.

   4       Q.    And if I go back to the letter sent to absentee voters

   5     who have an issue on their five fields, are you aware that the

   6     Secretary of State's directive requires Boards to send that

   7     letter out only through the 6th day after the election?

   8       A.    I believe I remember reading that.

   9       Q.    Okay.    And --

  10       A.    I mean, there is a cutoff.          I remember that.

  11       Q.    Okay.    And you're aware, correct, that the statute

  12     provides that a voter can come in in person and fix whatever

  13     the problem is with their five fields by the 7th day after the

  14     election, correct?

  15       A.    Right.     I think that's the end of the period there, yes.

  16       Q.    But if the voter chooses to -- and, again, we're talking

  17     absentee voters.      The absentee voter could choose to mail in to

  18     the Board of Elections the correct information as long as it's

  19     postmarked by 7 days after the election and received by 10 days

  20     after the election, correct?

  21       A.    From what I remember, yes.

  22       Q.    Okay.    Now, provisional voters who fail to show their

  23     I.D. don't have the option of mailing in I.D., correct?

  24       A.    I don't believe so.

  25       Q.    They have -- actually, the provisional voter actually




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:142
                                                              142ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30666
                                                                                     1999
                                                                  Vol. 10 - 142
   1     has to get down to the Board of Elections' office during

   2     regular business hours and show I.D. or fill in I.D.

   3     information, correct?

   4       A.    Yes.

   5       Q.    Okay.

   6       A.    Yes.

   7       Q.    And are you aware that absentee voters, in addition to

   8     either taking it themselves to the Board or mailing it in, the

   9     information, they can entrust a close relative to deliver the

  10     information to the Board of Elections?

  11       A.    Well, I know they can entrust a close relative to

  12     deliver their absentee ballot in the first place so I'm

  13     assuming they could deliver this additional information as

  14     well.

  15       Q.    Okay.    And are you aware that a provisional voter who

  16     didn't provide I.D. cannot send a close relative down to the

  17     Board of Elections within that 7 days to provide the necessary

  18     I.D.?

  19       A.    Correct.

  20       Q.    So in all these ways the process is not standardized

  21     between the provisional voter and the absentee voter who has a

  22     problem with regard to the I.D.

  23       A.    There are differences, yes, between the processes.

  24       Q.    I'm curious, did you review any data on -- let's say,

  25     pre-implementation of these two laws, did you review any data




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:143
                                                              143ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30667
                                                                                     2000
                                                                  Vol. 10 - 143
   1     on how many voters took advantage -- how many absentee voters

   2     took advantage of the cure period on days 8, 9 and 10?

   3       A.      No, I don't know the answer to that question.

   4       Q.      How about with regard to provisional voters?

   5       A.      No.

   6       Q.      Okay.    Post-implementation of these new laws, have you

   7     looked at any data as to how many absentee or provisional

   8     voters attempted after the 7 days and by the 10th day to cure

   9     the problem?

  10       A.      No.

  11       Q.      Okay.    I want to turn now to page 6 of your report.              And

  12     this is Table 1, correct?

  13       A.      Correct.

  14       Q.      Okay.    And I believe -- I don't know if it was in answer

  15     to the Judge's questions or on direct examination, but I think

  16     you explained that the last column where you have calculated

  17     rejected due to voter error, that you did that by dividing the

  18     number of rejected ballots due to voter errors.               And, for

  19     example, I think the first line is 936.            That's your raw

  20     number?

  21       A.      Right.

  22       Q.      And so you divided that by total votes cast?

  23       A.      In this table, yes.      Yes, total votes cast is the

  24     denominator for all of these percentages.

  25       Q.      So when we say total votes cast, we're talking about all




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:144
                                                              144ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30668
                                                                                     2001
                                                                  Vol. 10 - 144
   1     the regular ballots and all the absentee ballots and all the

   2     provisional ballots?

   3       A.     Well, absentee ballots are regular ballots.

   4       Q.     Okay.

   5       A.     I mean, they're just another kind of regular ballot, I

   6     guess.    That should include the total number of ballots cast as

   7     reported by the Secretary of State's office.

   8       Q.     Okay.     Wouldn't it have been more useful to calculate

   9     the percentage of provisional ballots rejected based on voter

  10     error by dividing that number by the total provisional ballots

  11     cast?

  12       A.     I do.

  13       Q.     In Figure 1.

  14       A.     Yes.

  15       Q.     Yes.     But not in this chart.

  16       A.     No.     That's not what this table does.

  17       Q.     Okay.     Well --

  18       A.     It does it in Figure 1.        I mean, these are just

  19     different ways to operationalize the same concept.

  20              It's not as though I didn't do it.           I just did it in

  21     Figure 1, not in Table 1.

  22       Q.     Why did you choose not to do it on Table 1?

  23       A.     Well, because the comparison I was making in Table 1

  24     were these various categories out of the total number of votes

  25     cast, which I would argue is one valid way of looking at this.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:145
                                                              145ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30669
                                                                                     2002
                                                                  Vol. 10 - 145
   1             We can argue about exactly how to operationalize this

   2     concept, but that's certainly one way to look at this.

   3       Q.    And let me ask you this:

   4             In your opinion, what is the more useful way to look at

   5     this, based on a percentage of all the votes cast or a

   6     percentage of the provisionals that were cast?

   7       A.    I think they both yield pertinent information.                I mean,

   8     a lot of times in the fields of social sciences, we test things

   9     in more than one manner.

  10       Q.    I'm going to show you an exhibit.            I actually have it

  11     here at the podium.       I'm placing on the projector here what is

  12     labeled as Plaintiffs' Exhibit P7039.            And you see that there

  13     are some handwritten calculations, correct?

  14       A.    Yes, I see that.

  15       Q.    And I'll represent to you that these hand calculations

  16     were actually done by my associate this morning and verified by

  17     me.

  18             If you look down the row called provisional rejected and

  19     look at the handwritten calculation, does that correspond -- do

  20     these correspond closely to what you have in Figure 1, which

  21     is, I believe, on the next page?          Well, no, a couple -- yes,

  22     next page.

  23       A.    It looks to be fairly close, yes.

  24       Q.    And with regard to your column of rejected due to voter

  25     error, I believe you testified that you calculated the voter




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:146
                                                              146ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30670
                                                                                     2003
                                                                  Vol. 10 - 146
   1     error from the various columns that the Secretary of State has

   2     on his spreadsheets that are on his website, correct?

   3       A.    Yes, that's correct.

   4       Q.    Okay.     And the first handwritten set of calculations,

   5     for example, where it says 1.18, that is a calculation based on

   6     what the percentage would be with regard to rejected due to

   7     voter error divided by total provisionals.             And moving over to

   8     the right, the calculation -- or, I'm sorry, I think actually

   9     the first one is the 1.18 might be -- is based more on the

  10     total votes cast.       Would you agree with that?

  11       A.    No.

  12       Q.    No?

  13       A.    No.

  14       Q.    What --

  15       A.    I didn't calculate this.

  16       Q.    I did the calculation.         I'm sorry for the confusion

  17     here.

  18             The 1.18 represents a percentage based on the rejected

  19     due to voter error divided by total provisionals.                Would you

  20     agree with that?

  21       A.    It seems to be pretty close to the figures I have --

  22       Q.    Okay.

  23       A.    -- in Figure 1.

  24       Q.    Okay.     And if I go one step over to the right where it

  25     says 7.67 percent, I'll represent to you that that's a




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:147
                                                              147ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30671
                                                                                     2004
                                                                  Vol. 10 - 147
   1     calculation based on the total rejected due to voter error

   2     divided by total rejected provisionals.

   3             My question to you is is there any -- in your mind any

   4     useful information to be derived by dividing the percentage

   5     of -- dividing the number of rejected provisionals by the total

   6     provisionals rejected as opposed to total provisionals?

   7       A.    Well, it's another way to look at this concept, I would

   8     agree with you about that.         I didn't calculate these numbers.

   9       Q.    Okay.

  10       A.    And you didn't go all the way down the column, either.

  11       Q.    You're talking about at the bottom where you have

  12     post-implementation and pre-implementation?

  13       A.    Yes.

  14       Q.    I'm going to get back to that.

  15       A.    Okay.    All right.     I would agree that's another way to

  16     look at this, yes.

  17       Q.    Okay.    And is there any -- is there any reason that that

  18     calculation would be more relevant than the other two methods

  19     of calculating?

  20       A.    Not necessarily.       I think I've given two relevant

  21     methods of calculating this concept.

  22       Q.    Okay.    So if --

  23                THE COURT:     Just a second, Mr. McTigue.          I want to

  24     make sure I understand.

  25             So if we look at the 2014 General Election, the




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:148
                                                              148ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30672
                                                                                     2005
                                                                  Vol. 10 - 148
   1     12.65 percent represents what in your calculation, Mr. McTigue?

   2                MR. McTIGUE:      The 12.65 is the 599 divided by 4734.

   3             So, in other words, the column that has the 4734 are

   4     total rejected provisionals.         So of the total rejected

   5     provisionals, how many of those rejected provisionals are due

   6     to voter error?

   7                THE COURT:     And that would be 12 percent?

   8                MR. McTIGUE:      Yes.

   9             Okay.    If we -- let me go to -- hold on.            Can I confer

  10     for a second, Your Honor?

  11                THE COURT:     Yes.

  12          (Thereupon, an off-the-record discussion was held.)

  13                MR. McTIGUE:      Your Honor, I could either go down

  14     this -- this is a demonstrative exhibit.             Obviously, I could go

  15     down and read these numbers, or I would ask it might be easier

  16     if we could just move to introduce this.

  17                MS. PIERCE:     Objection, Your Honor.

  18                THE COURT:     Well, demonstratives typically -- go

  19     ahead, Ms. Pierce.

  20                MS. PIERCE:     I mean, Your Honor, he did not make these

  21     calculations.      He barely knows what's being said here.             So I

  22     can't allow this to be moved into evidence for the truth of the

  23     matter here.

  24                THE COURT:     I'm going to exclude it based on the fact

  25     that as a demonstrative, it won't come in as substantive




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:149
                                                              149ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30673
                                                                                     2006
                                                                  Vol. 10 - 149
   1     evidence.      Its use is to help illustrate the testimony.

   2             So I'm going to sustain your objection.

   3                 MS. PIERCE:     Thank you, Your Honor.

   4                 MR. McTIGUE:     Let me go to -- well, let me take this

   5     off and go back to -- if I could have somebody instruct me on

   6     how to get rid of the blue arrows.

   7                 THE CLERK:     Hit clear on the screen.

   8   BY MR. McTIGUE:

   9       Q.    Regarding post-implementation and pre-implementation,

  10     those lines, you calculated these as just essentially the

  11     aggregate of the election data that you have up above it,

  12     correct?

  13       A.    That's correct.

  14       Q.    Now, I notice that you didn't include the 2013 general

  15     or 2011, 2009 or 2007.        Why not?

  16       A.    To be honest with you, when I was able to update my

  17     report from the ODP case, I just made use of the most recent, I

  18     guess, statewide general election which was available which was

  19     2015, and it gave me -- those other elections were

  20     pre-implementation.        This is at least one more

  21     post-implementation point to add; 2015, that is.

  22       Q.    Yes.     But the data from those odd year elections, odd

  23     numbered years, could have impacted the percentages that you

  24     have in the second, third and fourth columns, correct?

  25       A.    It's possible.       Again, the table I had, the Table 1 --




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:150
                                                              150ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30674
                                                                                     2007
                                                                  Vol. 10 - 150
   1     or I don't know what number it was in the ODP report that I

   2     wrote -- didn't include 2015.          It only had one

   3     post-implementation data point.

   4             So why didn't I include some of these other odd numbered

   5     year elections?      Because I was really just focused on trying to

   6     include another post-implementation data point.               That's why.

   7       Q.    But isn't the point of aggregating data to aggregate

   8     enough data so that when you then average it, you're kind of

   9     eliminating the lows and the spikes?

  10       A.    Well, I'm not really averaging here.             I'm just

  11     aggregating and recalculating the percentage, to be fair.

  12       Q.    But part of the reason for aggregating it is to, again,

  13     kind of remove the effects of one election that might have a

  14     very high number and another election have a low number?

  15       A.    Well, you'd have more data to draw an inference from.

  16       Q.    Right.

  17       A.    Again, I'm not trying to in any way manipulate any of

  18     this.   I'm just -- again, had those elections

  19     pre-implementation, combined those.           Had a couple of elections

  20     post-implementation, combined those.

  21       Q.    Wouldn't you agree that it's more useful to compare

  22     apples to apples and oranges to oranges in terms of elections?

  23       A.    Well, I would agree that's what I'm doing here in terms

  24     of these categorizations like provisional ballots counted and

  25     provisionals rejected or rejected due to voter error.                 I would




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:151
                                                              151ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30675
                                                                                     2008
                                                                  Vol. 10 - 151
   1     argue this is pretty much apples to apples.

   2       Q.    Okay.    So we have --

   3       A.    There are different kinds of elections here, yes, and

   4     we've talked about the difference between presidential

   5     elections and midterm elections, et cetera.              So that's

   6     certainly true.

   7       Q.    And so you have here two -- I'm sorry, one presidential

   8     election, correct?

   9       A.    I think there are two.

  10       Q.    Two.    I'm sorry, yes.      2008, 2012.

  11             And you have two gubernatorial elections, 2010, 2014,

  12     correct?

  13       A.    Correct.

  14       Q.    But for 2015, that's a municipal election year, correct?

  15       A.    Correct.     I mean, that's part of what's going on in

  16     2015.   There's also statewide ballot initiatives.

  17       Q.    But you don't have any other comparable election

  18     pre-implementation to go with your 2015 general.

  19       A.    That's true.

  20       Q.    Now, I want to go to page 8 of your report.               And to be

  21     clear, we are now in the part of the report that deals with

  22     absentee balloting, correct?

  23       A.    That is correct.

  24       Q.    Okay.    So we've moved from provisional.            And in the

  25     first full paragraph that starts with the words Plaintiffs




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:152
                                                              152ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30676
                                                                                     2009
                                                                  Vol. 10 - 152
   1     further allege, you again state in the -- I'm sorry, not again

   2     state, but you state in the second sentence that the process

   3     mandates that the local Boards must notify voters of their

   4     absentee -- if their absentee ballot does not -- I think you

   5     mean do not -- contain the requisite information under

   6     discussion.

   7             Do you see that?

   8       A.    Yes.     Yes.

   9       Q.    Did you do any -- and, of course, you're referring to

  10     Form 11S?

  11       A.    Right.     So we talked about this earlier.

  12       Q.    Yes.     Did you do any investigation as to whether some

  13     Boards of Elections make telephone calls to absentee voters

  14     that have problems with their forms and other Boards do not?

  15       A.    I didn't investigate that question, no.

  16       Q.    Now, again here you talk about that -- further on in the

  17     paragraph you indicate that this deadline is consistent with

  18     the deadline to cure a provisional ballot and also falls prior

  19     to the start of the official vote canvas on the 11th day

  20     following the date of the election.

  21             Okay.     Do you see that?

  22       A.    Yes, that's -- yes.

  23       Q.    Did you do any investigation as to when Boards

  24     throughout Ohio actually begin their official canvas?

  25       A.    No, I didn't -- I didn't conduct a survey of local




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:153
                                                              153ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30677
                                                                                     2010
                                                                  Vol. 10 - 153
   1     election officials on that question.

   2       Q.    Okay.    So in your next sentence you indicate that --

   3     that it is also relevant to note an election official is

   4     examining -- or are examining these absentee ballots, and that

   5     they are qualified to make a distinction between an error that

   6     should disqualify a ballot versus one that should not.                 Do you

   7     see that?

   8       A.    Yes.

   9       Q.    And, again, are you referring to trivial errors?

  10       A.    I think we could probably apply that synonym in that

  11     case, yes.

  12       Q.    So, again, it's up to each Board of Elections to

  13     determine what's trivial in that case?

  14       A.    Well, they are the -- the bureaucrats implementing

  15     policy at that particular point, yes.

  16       Q.    Now, in terms of this shorter cure period both for

  17     provisionals and absentees, you seem to connect that to being a

  18     benefit to the Boards of Elections because of when the official

  19     canvas starts, correct?

  20       A.    Well, yes.      There has to be an end point to the process.

  21       Q.    But, again, you did not -- you don't know -- let me

  22     rephrase that.

  23             In the declarations that you relied upon or in your

  24     conversation with Mr. Damschroder, did any of these folks

  25     explain to you how having those three days -- or how that --




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:154
                                                              154ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30678
                                                                                     2011
                                                                  Vol. 10 - 154
   1     how moving the date back would actually allow them to begin the

   2     official canvas any earlier than they otherwise would?

   3                MS. PIERCE:     Objection, Your Honor.

   4                THE COURT:     Basis?

   5                MS. PIERCE:     Asked and answered.

   6                THE COURT:     Overruled.

   7                THE WITNESS:      I don't remember having that particular

   8     conversation, for instance, with Mr. Damschroder.

   9   BY MR. McTIGUE:

  10       Q.    Okay.     Before I move off of this page, I do want to draw

  11     your attention to footnote number 15 which states that, again,

  12     as highlighted in the section on change to provisional

  13     balloting, the idea is to use these additional identifiers;

  14     that is, date of birth, to positively identify voters, not to

  15     disqualify ballots based on inconsequential errors on the part

  16     of voters.      For example, see discussion of date of birth issues

  17     and provisional ballots.

  18             So is it your position, and wouldn't you agree, that

  19     these dates of fields should not be used to disenfranchise

  20     voters when the Board is otherwise able to identify who the

  21     voter is that cast that ballot?

  22       A.    Well, again, that's for the Board to make that

  23     determination.

  24       Q.    Yes, but here in your footnote you seem to be saying

  25     that the idea for requiring these fields or the additional




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:155
                                                              155ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30679
                                                                                     2012
                                                                  Vol. 10 - 155
   1     fields is to positively identify voters, not to disqualify

   2     ballots.

   3       A.    That's from my understanding the administrative

   4     justification for those fields.

   5       Q.    Okay.    I want to ask you now a few questions related to

   6     the next part of your report starting on page 9, and I only

   7     have a couple questions here.

   8             You've already explained that the Secretary of State in

   9     December of last year mandated that the Boards have combined

  10     poll books in multi-precinct polling locations, correct?

  11       A.    Correct.

  12       Q.    Okay.    And you're aware that the Secretary of State did

  13     that by directive, correct?

  14       A.    Yes.    I've got it footnoted here, yes.

  15       Q.    And directives of the Secretary of State can be

  16     rescinded at any time by either the current Secretary of State

  17     or the next Secretary of State, correct?

  18       A.    I'm assuming they can be changed by subsequent office

  19     holders sort of like an executive -- federal executive order

  20     from the President.

  21       Q.    Now, you did discuss on direct the form, I think it's

  22     12B, that --

  23       A.    12D.

  24       Q.    Yes.

  25       A.    D.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:156
                                                              156ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30680
                                                                                     2013
                                                                  Vol. 10 - 156
   1       Q.    Yes.     D, yes.

   2             Now, that form provided documentation in the -- in the

   3     case of a voter who was in the correct polling location but was

   4     at the wrong precinct, correct?

   5       A.    They're at the wrong precinct line, yes, and did not go

   6     to the right precinct line.

   7       Q.    Right.     And so is it your understanding that the purpose

   8     of that form was to create a tool to document whether in that

   9     situation of the right church/wrong pew voter whether or not

  10     the ballot was being cast in the wrong precinct due to poll

  11     worker error or voter error?

  12       A.    I can't speak to why the form was developed, but it

  13     certainly helps document the prevalence or not of this issue,

  14     I'll say that.      I mean, it's a tool that we can count now.

  15       Q.    Now, we have another situation of the -- the wrong

  16     church/wrong pew when the person is in the wrong polling place,

  17     and the polling place official has the same duty to inform the

  18     voter that they're in the wrong location, correct?

  19       A.    Yes.     Yes.

  20       Q.    And they have the same duty to tell the voter where

  21     they're supposed to be?

  22       A.    Yes, they're supposed to do that.

  23       Q.    And tell them where -- you know, where that location is,

  24     correct?

  25       A.    Yes.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:157
                                                              157ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30681
                                                                                     2014
                                                                  Vol. 10 - 157
   1       Q.    And they also have the duty to tell the voter that if

   2     they choose to vote where they are right now, they can do that

   3     but their ballot will not be counted.

   4       A.    They can cast a provisional ballot.

   5       Q.    Yes, right.      And that it won't be counted.

   6       A.    Most likely not if it is determined that they're in the

   7     wrong precinct.

   8       Q.    Well, no, what I'm saying is the polling place official

   9     is required to tell the voter that under Ohio law, correct?

  10       A.    I believe so, yes.

  11       Q.    Okay.

  12       A.    I mean, I'd actually call that the wrong church/wrong

  13     church problem, but --

  14       Q.    Okay.

  15       A.    If we want to keep the metaphor going.

  16       Q.    So wouldn't it be useful from an election administration

  17     standpoint to have a form similar to 12D that documents whether

  18     poll workers are doing their jobs in notifying the wrong

  19     church/wrong church voter of where they need to go to actually

  20     vote?

  21       A.    Well, if there was -- I'll just say this:              If there was

  22     a form -- I think this is documented to a certain degree.                  I

  23     think there are, for instance, aggregate counts on these types

  24     of votes that are cast provisionally.

  25             If there was a form, would it document the issue to an




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:158
                                                              158ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30682
                                                                                     2015
                                                                  Vol. 10 - 158
   1     even greater degree?       Yes.

   2       Q.    Now, before I move on I just want to talk more -- kind

   3     of more generally about what you've already testified to on

   4     direct as to the purposes you believe are served by the changes

   5     in these laws and regarding the five fields.

   6             You've indicated that the more data you have, it makes

   7     it easier to identify a voter in the database, correct?

   8       A.    To affirmatively identify a voter's specific record,

   9     yes.

  10       Q.    And in terms of being able to -- well, let me strike

  11     that.

  12             Are you aware of how many instances there were prior to

  13     these laws where a Board of Elections could not identify a

  14     voter in their database without the additional information?

  15       A.    No, I'm not aware.        I can't report on that.

  16       Q.    Okay.    So wouldn't you agree that -- well, let me --

  17     I'll rephrase that.

  18             It seems that you're saying there's a benefit to

  19     election administration at least to elections officials in

  20     terms of processing these.

  21       A.    Yes.    There could be a benefit to voters as well.

  22       Q.    Okay.    And so what is the benefit to voters?

  23       A.    If someone -- again, a provisional ballot's not a

  24     regular ballot, whether we're talking about absentee by mail or

  25     voting at the precinct.        So having that voter -- having local




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:159
                                                              159ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30683
                                                                                     2016
                                                                  Vol. 10 - 159
   1     election officials be able to locate that voter's record

   2     affirmatively in the registration database, and once they've

   3     checked to make sure that there aren't any other issues that

   4     the vote can be cured and converted to a regular ballot, well,

   5     that would be a benefit to the voter, I would say.

   6              And, again, if their registration record needs to be

   7     updated or if they need to create a registration record,

   8     period; in other words, they thought they were registered in

   9     Ohio but they really weren't, that can be --

  10       Q.     I want to treat this as two different issues, the issue

  11     about whether they need to update their registration or get

  12     registered, and then the voter who is already registered and

  13     their registration is up to date.

  14              How does filling out these five fields benefit that

  15     voter?

  16       A.     If -- benefit which voter?         I guess I'm -- I've lost you

  17     for a second.

  18       Q.     The -- well, talking about provisional voters.

  19       A.     Okay.

  20       Q.     Okay.   So someone who shows up but doesn't have I.D.

  21     Okay?    And so they have to fill out the provisional form.                They

  22     haven't moved, they're a registered voter in the county.                  How

  23     are they benefited?

  24       A.     And I guess under that scenario, too, they couldn't even

  25     provide, for instance, the last four of their social security




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:160
                                                              160ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30684
                                                                                     2017
                                                                  Vol. 10 - 160
   1     number or any other type of identification?              Is that what

   2     you're --

   3       Q.     Yes.

   4       A.     We'd have to hypothetically think that, right?

   5       Q.     Yes.

   6       A.     So how are they benefited?         Well, again, it allows them

   7     to cast a ballot.       It's a provisional ballot.         If they don't

   8     have I.D. or they can't provide any form of identification in

   9     terms of the requisite information that could be provided

  10     without actually having I.D., if that makes sense, they would

  11     be allowed to go ahead and vote that ballot and they would be

  12     informed this is how you can cure this provisional ballot at

  13     this time.

  14       Q.     Okay.   So that --

  15       A.     And then if they had just forgotten their I.D., they

  16     could follow through and provide that.

  17       Q.     But that voter also -- is also at risk -- increased risk

  18     of being disenfranchised by having to complete the information

  19     correctly or by having to come back to the Board of Elections

  20     office within 7 days, correct?

  21       A.     Well, they're having to come back to the office in

  22     fairness because of an I.D. issue, which is not affected by the

  23     law we're talking about.        So that's a little bit different

  24     issue.

  25       Q.     Well, as a general proposition, would you agree with me




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:161
                                                              161ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30685
                                                                                     2018
                                                                   Vol. 10 - 161
   1     that the more fields that a voter has to complete and complete

   2     properly increases the chances that their ballot will not be

   3     counted?

   4       A.    It's possible.       But I think in most cases most voters --

   5     again, I don't think the legislature created a bar that's too

   6     high to meet for most people.

   7       Q.    Okay.    That's for most people.         But --

   8       A.    Almost everyone.       How is that?      I mean --

   9       Q.    With regard to using this form as -- the provisional

  10     form as a registration form, you've indicated that that helps

  11     get people registered for the next election, correct?

  12       A.    Correct.

  13       Q.    Okay.    And it also helps people to update their

  14     registrations if they're already registered, correct?

  15       A.    Correct.     Like, if they've -- they've moved.

  16     Residential address, for instance.

  17       Q.    Yes.    But those two things in themselves only help those

  18     people for future elections, correct?

  19       A.    That's true, yes.

  20       Q.    Okay.    So with regard to the present election, obviously

  21     the person who is not registered at all is out of luck, they

  22     can't vote.     But the person who is registered and has moved now

  23     has to complete a form that has additional information that

  24     they're at risk of committing an error on, correct?

  25       A.    That's true, they do have to complete a provisional




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:162
                                                              162ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30686
                                                                                     2019
                                                                  Vol. 10 - 162
   1     ballot affirmation form, and it requires these data fields that

   2     we've been talking about.

   3       Q.    So more fields mean that there are increased chances for

   4     mistakes.

   5       A.    Hypothetically.

   6       Q.    Okay.    Now, I do want to go to the last page of your

   7     report now.     You probably thought we'd never get there.

   8             In the last paragraph you say that:

   9             In summary, I can think of no reason that would lead me

  10     to believe that the election changes under challenge in this

  11     case have or will have a detrimental impact on the ability of

  12     Ohio voters to cast a ballot, including minority voters.

  13             Very simple question.        What in your report discusses

  14     minority voters other than that sentence?

  15       A.    Well, I didn't test for those effects directly, no.                   But

  16     I guess my argument is if I'm having a hard time finding

  17     general effects, that would apply to subsets of the population

  18     as well.

  19       Q.    But earlier when I started my cross, I think you

  20     indicated there could be certain demographics that make it --

  21     put African-Americans at greater risk of rejection, correct?

  22       A.    I don't know that we ever got that far, did we?                I mean,

  23     we talked about demographic corletts in voter turnout.                 And,

  24     again, most political scientists can talk about that all day

  25     long; although, again, I will point out in another component I




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:163
                                                              163ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30687
                                                                                     2020
                                                                  Vol. 10 - 163
   1     was able to show that in Ohio, at least, registration and

   2     turnout rates are essentially equivalent for blacks and whites.

   3              So, again, these socioeconomic disparities may exist and

   4     we know that there's a linkage in general in political science

   5     through political science research of voter turnout, but,

   6     again, if turnout and registration rates are equal, they're

   7     equal.

   8       Q.     Doctor, I would like to actually now ask you a few

   9     questions about your -- the rebuttal report which, I believe,

  10     is Defendants' Exhibit 10.         Rebuttal report, correct?

  11       A.     Correct.

  12       Q.     Now, in this report you provide a rebuttal to

  13     Dr. Timberlake's consideration of the so-called Senate Factors,

  14     correct?

  15       A.     Correct.

  16       Q.     Okay.   You did not do any primary expert report in this

  17     case regarding the Senate Factors, did you?

  18       A.     Well, I did some investigating.          I don't know what you

  19     call -- what your definition of primary is.

  20       Q.     Okay.   We already went over your report which was D8.

  21       A.     Okay.   But --

  22       Q.     And in that report you don't discuss any -- anything

  23     about the Senate Factors, correct?

  24       A.     That's true, yes.

  25       Q.     Okay.   And this is the only other report, D10, that




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:164
                                                              164ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30688
                                                                                     2021
                                                                  Vol. 10 - 164
   1     you've done in this case, correct?

   2       A.    Right.

   3       Q.    Okay.

   4       A.    I guess I just didn't understand your question.

   5       Q.    Sure.    That's what I meant by a primary report as

   6     opposed to a rebuttal.

   7       A.    Okay.    Sorry.

   8       Q.    Okay?    Were you ever asked in this case to do a primary

   9     expert report on the Senate Factors?

  10       A.    No.

  11       Q.    Okay.    I want to go to page 1 of the report, and your

  12     position here in the last paragraph is that before one can

  13     widen the scope to examine other factors such as socioeconomic

  14     disparities, a causal connection needs to be established

  15     showing the election practices in question is/are denying

  16     racial minorities an equal opportunity to participate in the

  17     political process.        Correct?

  18       A.    Correct.

  19       Q.    Okay.    But I think you've already testified that you

  20     didn't look at whether there were any racial disparities in

  21     terms of participation in the election process, correct?

  22       A.    I didn't directly, no.

  23       Q.    Now, you have figures -- Figure 1, which is Ohio

  24     registration rates by race, and then Figure 2 which is on the

  25     next -- on page 4 which is Ohio turnout rates by race.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:165
                                                              165ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30689
                                                                                     2022
                                                                   Vol. 10 - 165
   1     Correct?

   2       A.      Correct.

   3       Q.      Now, you conclude from these figures -- and I believe

   4     you testified to this -- that African-American voters have an

   5     equal opportunity to participate in the election process.

   6       A.      Based on these metrics, is what I said.

   7       Q.      Yes.    But this doesn't answer the question of once I

   8     have the opportunity to participate, how am I being affected by

   9     any rules regarding whether my ballot is going to be counted,

  10     correct?

  11       A.      Correct.

  12                 MS. PIERCE:     Objection.

  13                 THE COURT:     Basis, Ms. Pierce?

  14                 MS. PIERCE:     Vague, Your Honor.

  15                 THE COURT:     Overruled.

  16   BY MR. McTIGUE:

  17       Q.      And for these two --

  18       A.      One more time on that previous question.             It sort of --

  19       Q.      Sure.    I'm going to have the court reporter read it

  20     back.

  21       A.      Okay.

  22            (Question read back.)

  23                 THE WITNESS:     That's correct.       But part of my initial

  24     report looks at that question.

  25   BY MR. McTIGUE:




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:166
                                                              166ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30690
                                                                                     2023
                                                                  Vol. 10 - 166
   1       Q.    I'm sorry?

   2       A.    Part of my initial report does look at that question

   3     specifically.

   4       Q.    The initial report in this case, or are you talking

   5     about the other case?

   6       A.    Well, either one.       I mean, you know, again, everything

   7     we've been talking about gets at the question to some extent of

   8     the changes, for instance, in the provisional ballot law

   9     increase the provisional ballot rejection rate, for instance.

  10       Q.    Yes.    But in the initial report in this case, you didn't

  11     look at any racially-based data.

  12       A.    That's true.

  13       Q.    Okay.    And in terms of the data that you used for

  14     Figures 1 and 2, am I correct you used the current population

  15     survey published by the Internal Revenue Service?

  16       A.    By the Census Bureau.

  17       Q.    I'm sorry, the Census Bureau?

  18       A.    There's a footnote 7 citation.

  19       Q.    Okay.    Now, Doctor, I'm going to put on the screen a

  20     document titled at the top State Politics and Policy Quarterly.

  21     Do you see that?

  22       A.    Yes.

  23       Q.    And, for the record -- I'll move this down here -- this

  24     is marked as Plaintiffs' Exhibit 7040.

  25             Doctor, are you familiar with this?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:167
                                                              167ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30691
                                                                                     2024
                                                                  Vol. 10 - 167
   1       A.    Yes.

   2       Q.    Could you just tell us what this is?

   3       A.    It's an article I co-authored in State Politics and

   4     Policy Quarterly.

   5       Q.    And I see your name there in the -- on the face of the

   6     report, correct?

   7       A.    Correct.

   8       Q.    Now, I will tell you what you're looking at has some

   9     highlighted portions that I highlighted.             In this first

  10     paragraph -- if we look at the second paragraph it says the

  11     validated black turnout numbers are much lower than those

  12     reported in national studies like the current population

  13     survey, but our analysis indicates that compared to 2004,

  14     African-American registration and voting in Georgia was

  15     markedly higher in 2008.

  16             Do you see that?

  17       A.    Yes.

  18       Q.    Now, in this report you criticize the use of current

  19     population survey data, correct?

  20       A.    Well, I think, in general, it's a fair proposition to

  21     say that we raised questions about survey data related to

  22     turnout in general no matter who is conducting the survey.

  23             And this is a survey.

  24       Q.    Yes.    I want to skip to -- let me ask, first, if I

  25     understand what you were just saying -- I think my question was




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:168
                                                              168ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30692
                                                                                     2025
                                                                  Vol. 10 - 168
   1     whether or not the population survey information is a subject

   2     of criticism by you in this report in terms of it not being as

   3     reliable as other sources.

   4          A.   It's not validated turnout, no.

   5          Q.   I'm sorry, it's not?

   6          A.   It's not validated turnouts, no.

   7          Q.   I see.   So I now want to turn back to your rebuttal

   8     report and take you to your consideration of Senate Factor

   9     Five.

  10               I'm sorry, I'm going to actually move forward to your

  11     consideration of Senate Factors One and Three, which is on page

  12     5.

  13          A.   Okay.

  14          Q.   Okay?

  15          A.   All right.

  16          Q.   Thank you.

  17               Now, it appears that what you're saying here is that

  18     because Ohio is not one of the pre-clearance states under the

  19     National Voting Rights Act, that that is substantial evidence

  20     that Senate Factors One and Three do not apply.               Is that what

  21     you're saying?

  22          A.   Well, I think it's some evidence.

  23          Q.   But that's primarily what you're talking about here in

  24     this section of your report, correct?

  25          A.   Right.   Right.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:169
                                                              169ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30693
                                                                                     2026
                                                                  Vol. 10 - 169
   1       Q.     Okay.    And now I want to go to -- well, actually, let me

   2     just ask this more broadly.         You recall you were asked some

   3     questions about your criticism of Dr. Timberlake's inclusion of

   4     the billboard that stated that -- and let me get the exact --

   5       A.     I can't even remember what the billboard said at this

   6     point.

   7       Q.     Okay.    I'm going to show you from Plaintiffs' Exhibit

   8     1194, and it is on page PTF00199.

   9              Okay.    Do you recall seeing this previously?

  10       A.     Yes.    Yes.

  11       Q.     Okay.

  12       A.     I do.

  13       Q.     And you recall in your report, your rebuttal report,

  14     taking issue with how significant or insignificant this is in

  15     terms of reliance by Dr. Timberlake, correct?

  16       A.     I took issue with it, yes.

  17       Q.     Okay.    You took issue with it.

  18              Did you have any information about where this billboard

  19     was actually located?

  20       A.     No.

  21       Q.     So you don't know if it was in a white neighborhood or

  22     an African-American neighborhood?

  23       A.     Well, the Judge and I had a discussion about this

  24     earlier in the morning so I'm --

  25       Q.     But when you prepared your rebuttal report --




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:170
                                                              170ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30694
                                                                                     2027
                                                                  Vol. 10 - 170
   1       A.      Well, all I knew is what Professor Timberlake reported.

   2     I did some additional examination into who produced the

   3     billboard.

   4       Q.      And it was a family -- according to the Huffington Post,

   5     a family -- an out-of-state family foundation, correct?

   6       A.      Yes, from what I was able to determine.

   7       Q.      If we assume that this billboard and identical

   8     billboards were strategically placed in African-American

   9     neighborhoods in at least a couple of large cities in Ohio,

  10     would that cause you to consider this to be more relevant?

  11       A.      Well, my criticism in regard to Professor Timberlake's

  12     report is I couldn't find a very direct connection to a

  13     campaign or candidate.

  14       Q.      And that's actually where I was going to go next.               So

  15     you consider that for purposes of the Senate --

  16                 THE COURT:     I'm not -- just for record purposes,

  17     Doctor, I'm not certain that you answered Mr. McTigue's

  18     question so I'm going to ask Ms. Coulter to read back the

  19     question and the answer.

  20            (Question and answer read back.)

  21                 THE COURT:     So, Doctor, if these billboards were

  22     placed in cities that had a sizeable minority population, would

  23     that cause you to consider the billboards themselves to be more

  24     relevant?     That was the question.

  25                 THE WITNESS:     Well, I certainly think we can probably




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:171
                                                              171ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30695
                                                                                     2028
                                                                  Vol. 10 - 171
   1     peer into the intent behind whoever was running the billboards.

   2     My point, Your Honor, was I just wasn't able to connect that to

   3     a particular campaign or candidate.

   4                THE COURT:     No, I understand.

   5                THE WITNESS:      Okay.   Thank you.

   6                THE COURT:     No.   Thank you.

   7             Please continue, Mr. McTigue.

   8   BY MR. McTIGUE:

   9       Q.    Yes.

  10             So is it your position that -- that in consideration of

  11     the Senate Factors, that only attempts at voter intimidation

  12     based on race are relevant if they're conducted by or connected

  13     to campaigns of candidates?

  14       A.    I think they're much more relevant.            How's that?

  15       Q.    Well, that's something, since you asked.

  16             I think -- not I think.         But in your report you also

  17     considered the statement -- a statement made by Mr. Doug

  18     Preisse.    Do you recall that?

  19       A.    The chair of the --

  20       Q.    Yes.

  21       A.    Yes.    Yes.    I'm just trying to remember --

  22       Q.    Yes, Chair of the Franklin County Republican Party.

  23             And I'm putting on the screen -- this is, again,

  24     Plaintiffs' Exhibit P1194, and it's page PTF00200.                And you'll

  25     see underneath the photograph it says, third, in August 2012,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:172
                                                              172ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30696
                                                                                     2029
                                                                  Vol. 10 - 172
   1     Doug Preisse, the Republican Party Chairman of Franklin County,

   2     in a campaign supporting cutbacks in early voting program --

   3     I'm sorry -- cutbacks to Ohio's early voting program stated

   4     publicly, quote, I guess I really actually feel we shouldn't

   5     contort the voting process to accommodate the urban - read

   6     African-American - voter turnout machine, period.

   7               Do you see that?

   8       A.      Yes.

   9       Q.      And did you address this in your report, your rebuttal

  10     report?

  11       A.      Yes.

  12       Q.      Okay.   And what's your conclusion about the relevance of

  13     this statement?

  14       A.      Well, again, the only sentence I have in here about that

  15     particular example was that it didn't reference any specific

  16     campaign or candidate again.

  17       Q.      Would it be more relevant, in your opinion, if you knew

  18     that Mr. Preisse was also a member of the Franklin County Board

  19     of Elections when he made this statement?

  20       A.      Well, perhaps more relevant than a private citizen.

  21       Q.      More relevant than, I'm sorry?

  22       A.      A private citizen, for instance.

  23       Q.      Okay.   But in terms of being relevant to the

  24     consideration of the Senate Factors --

  25       A.      Well, again, I've sort of given my understanding of this




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:173
                                                              173ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30697
                                                                                     2030
                                                                  Vol. 10 - 173
   1     particular Senate Factor.         I guess I have a tighter net than

   2     Professor Timberlake does.

   3                 MR. McTIGUE:     Your Honor, can I have a moment to

   4     confer?

   5                 THE COURT:     Yes.

   6                 MR. McTIGUE:     Thank you.

   7                 MR. McTIGUE:     Your Honor, I do want to move into

   8     admission Plaintiffs' Exhibit P7040.

   9                 THE COURT:     Any objection to P7040, Ms. Pierce?

  10                 MS. PIERCE:     None, Your Honor.

  11                 THE COURT:     P7040 will be received, Mr. McTigue.

  12                 MR. McTIGUE:     Thank you, Your Honor.

  13   BY MR. McTIGUE:

  14       Q.      I want to cover one more area, and that has to do with

  15     early in-person voting.

  16       A.      Okay.

  17       Q.      So you're aware that some people vote in Ohio early

  18     in-person on DRE machines, correct?

  19       A.      Yes.

  20       Q.      And others vote on paper --

  21       A.      Well, yes.

  22       Q.      -- in other counties?

  23       A.      Yes.    Yes.

  24       Q.      Okay.

  25       A.      Yes, that's correct.      I'm trying to re-affiliate myself




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:174
                                                              174ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30698
                                                                                     2031
                                                                  Vol. 10 - 174
   1     with some of this information.

   2       Q.    And are you aware that when you vote -- and Ohio

   3     considers this voting absentee?

   4       A.    Right.     It's a form of in-person absentee balloting.               So

   5     that's why I was trying to remember.           Whether you vote a paper

   6     ballot or a DRE machine, you still have to fill out your

   7     absentee ballot form; whereas, in some states that have what we

   8     call, I guess, truer early in-person voting, it's more like

   9     going to vote at the polls on election day at the precinct.

  10       Q.    Now, are you aware that in Ohio if you vote early

  11     in-person on a DRE machine, you complete an application for the

  12     ballot, but you do not complete an I.D. envelope?

  13       A.    I don't -- I honestly don't know if I remembered that

  14     particular point.

  15       Q.    So you're not aware of whether or not an in-person paper

  16     ballot voter has to complete two forms versus one form for a

  17     DRE voter?

  18       A.    I'm not disputing it.         I just --

  19       Q.    You just don't remember that?

  20       A.    I honestly just don't remember that.

  21                MR. McTIGUE:      Okay.    Your Honor, if I could have one

  22     more moment?

  23                THE COURT:     Yes.

  24                MR. McTIGUE:      Thank you, Your Honor.        I have no

  25     further questions.       Thank you.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:175
                                                              175ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30699
                                                                                     2032
                                                                  Vol. 10 - 175
   1                THE COURT:     Thank you, Mr. McTigue.

   2                MS. PIERCE:     No redirect, Your Honor.

   3                THE COURT:     No redirect, Ms. Pierce?

   4                MS. PIERCE:     Yes, sir.

   5                THE COURT:     Professor Hood, thank you very much, sir.

   6     You may be excused.

   7                THE WITNESS:      Thank you, Your Honor.        I appreciate it.

   8                THE COURT:     Have a good day.       Safe travels.

   9                THE WITNESS:      Thank you.

  10                THE COURT:     Ms. Richardson, your next witness?

  11                MS. RICHARDSON:      Your Honor, the Defense calls Sherry

  12     Poland to the stand as our next witness.

  13                                         - - -

  14                                   SHERRY POLAND

  15       AFTER HAVING BEEN FIRST DULY SWORN, TESTIFIED AS FOLLOWS:

  16                THE COURT:     Please proceed, Mr. Conover.

  17                MR. CONOVER:      Thank you, Your Honor.

  18                                DIRECT EXAMINATION

  19       BY MR. CONOVER:

  20       Q.    Good afternoon, Ms. Poland.          Could you please state and

  21     spell your name for the record, please?

  22       A.    Sherry Poland, S-H-E-R-R-Y P-O-L-A-N-D.

  23       Q.    Ms. Poland, where are you currently employed?

  24       A.    I'm the director of the Hamilton County Board of

  25     Elections.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:176
                                                              176ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30700
                                                                                     2033
                                                                  Vol. 10 - 176
   1       Q.      How long have you been at the Board?

   2       A.      I've been with the Board since March of 2004.              I was

   3     appointed director in June of 2014.

   4       Q.      And what positions did you have prior to becoming

   5     director?

   6       A.      Prior to becoming director I was the operations

   7     administrator, and prior to that I was an elections specialist.

   8       Q.      Can you explain the duties that you had as an elections

   9     specialist?

  10       A.      Right.     As an elections specialist I was responsible for

  11     the ballot design, layout, programming the vote, counting the

  12     database, conducting logic and accuracy testing, among other

  13     duties.

  14       Q.      As operations administrator, can you describe the duties

  15     that you had in that role?

  16       A.      Sure.    Overseeing those same duties, but also overseeing

  17     the provisional verification process, the absentee return

  18     verification process.        The IT department was under my

  19     supervision at that time.

  20       Q.      And then you became director in June of 2014, correct?

  21       A.      Correct.

  22       Q.      Can you describe your responsibilities as director?

  23       A.      Sure.    Overseeing the day-to-day operations of the Board

  24     which includes everything I mentioned before, in addition to

  25     maintaining the voter registration database, securing polling




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:177
                                                              177ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30701
                                                                                     2034
                                                                  Vol. 10 - 177
   1     locations, making sure that they're ADA compliant, recruiting

   2     and training and assessing approximately 2700 poll workers,

   3     campaign finance along with managing our budget, among other

   4     duties.

   5       Q.      Who do you report to as director?

   6       A.      Four person bipartisan Board.

   7       Q.      And what is your interaction with the Board?

   8       A.      Yes.     The Board sets policy, and I implement that

   9     policy.

  10       Q.      Are you associated with a political party?

  11       A.      I am.     I'm associated with the Republican Party.

  12       Q.      Thank you.

  13               How many full-time employees does the Board have?

  14       A.      Including myself and the deputy director, there are 42

  15     full-time employees currently.

  16       Q.      And do you hire any part-time or seasonal employees?

  17       A.      We do.     Especially during election cycles we hire,

  18     depending on the type of election, anywhere from approximately

  19     20 up to 200 seasonal employees.

  20       Q.      And for the fall 2016 election, how many do you

  21     anticipate?

  22       A.      In a presidential year that would be the maximum,

  23     somewhere around 200.

  24       Q.      And I think you previously said this, but how many

  25     precinct election officials does the Board hire?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:178
                                                              178ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30702
                                                                                     2035
                                                                  Vol. 10 - 178
   1       A.      Approximately 2700.

   2       Q.      Can you describe the training that those PEOs receive?

   3       A.      They attend a 4-hour training class in the month leading

   4     up to election day.       We also implemented something new that we

   5     call Practice Makes Perfect because we implemented a new

   6     system, the electronic poll books.           So poll workers after they

   7     attend their 4-hour training class, if they would like to come

   8     to the Board of Elections and receive more hands-on experience,

   9     they can do that as well.         And then the poll workers themselves

  10     meet at the polling location the night before the election,

  11     Monday evening, to organize their polling location.

  12       Q.      Could you just broadly describe what's covered in that

  13     4-hour precinct election official training?

  14       A.      Yes.   There's a lot that's covered in the 4-hour time

  15     period.     The first thing we need to train on is the supplies

  16     that they pick up on Saturdays.          The voting location managers

  17     and deputy managers are assigned to certain locations the

  18     Saturday before election day to pick up all of their supplies,

  19     then they're trained on what to do Monday night at their

  20     organizational meeting and that entails going through all their

  21     supplies, checking off, taking inventory, making sure they

  22     received everything and that everything they have is for their

  23     correct precincts and polling location.            They set up the

  24     location, they set up the voting equipment, the electronic poll

  25     books.     They -- we have to employ 116 troubleshooters, who in




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:179
                                                              179ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30703
                                                                                     2036
                                                                  Vol. 10 - 179
   1     the field on Monday night deliver those last minute absentee

   2     voter lists because voting absentee voting in Ohio does not end

   3     until 2:00 p.m. on Monday, and we need to provide notice to the

   4     polling locations of those voters who voted in those final few

   5     days.     So we employ 116 troubleshooters to deliver those lists

   6     on Monday night.      And then the poll workers have to update the

   7     E-Poll books with that information.           And that's just what

   8     they're trained on for Monday night, and then we go into

   9     election day.

  10       Q.      Okay.   And what is the Board's budget for 2016?

  11       A.      It's approximately a little under 9 million.

  12       Q.      Okay.   I would like to kind of get away from the

  13     mechanics of the Board a little bit and talk a little bit about

  14     registration.      How many registered voters are there in Hamilton

  15     County?

  16       A.      Approximately 550,000.

  17       Q.      How does that compare to the rest of the state?

  18       A.      Hamilton County is the third largest county in the State

  19     of Ohio.

  20       Q.      What information is required to register to vote?

  21       A.      The voter must complete a registration form providing

  22     their name, their address, their date of birth, a form of I.D.

  23     and their signature.

  24       Q.      And when the Board receives an individual's

  25     registration, how is that processed internally?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:180
                                                              180ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30704
                                                                                     2037
                                                                  Vol. 10 - 180
   1       A.      Yes.   It's -- we have a batching system.           So the

   2     registration forms are batched together and then scanned into

   3     our voter registration system so we can capture the image of

   4     the voter registration form, and then our data entry clerks

   5     enter the information contained on the form.              We then have a

   6     staff of editors, and their job is to proof everything that the

   7     data entry clerks entered so that we can try to ensure the most

   8     accurate voter registration rolls.

   9       Q.      And can a voter include optional information on that

  10     registration form?

  11       A.      Yes.   I believe there's a place for the voter to list

  12     their telephone number.

  13       Q.      And what does the Board do if a voter chooses to list

  14     their telephone number?

  15       A.      It has been our practice not to enter the telephone

  16     number into our voter registration system because of complaints

  17     we received from voters that if we enter that into our voter

  18     registration system and then there's public records requests

  19     from campaigns, they now have the voters' phone numbers.                  And

  20     it's my experience and the Board's experience that voters do

  21     not like to be called by robocalls or political campaigns so

  22     it's our practice not to enter their phone number into our

  23     system.

  24       Q.      And would the Board have telephone numbers for all

  25     registered voters?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:181
                                                              181ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30705
                                                                                     2038
                                                                  Vol. 10 - 181
   1       A.      Not for all registered voters, no.

   2       Q.      Okay.   I would like to move a little bit into how the

   3     Board might assist voters if they have any questions.

   4               Within the registration context, if a voter were to call

   5     in or need assistance with the registration form, what

   6     assistance might the Board offer?

   7       A.      We have staff that are assigned to our registration

   8     department to answer any questions the voter may have and

   9     provide assistance.       During election cycles, we hire additional

  10     staff to man the phones for those types of questions, as well

  11     as, you know, we do have voters who appear in person to

  12     register.     So we always make sure we have experienced

  13     registration staff at those front desks.

  14       Q.      And I think you alluded to this, but during the absentee

  15     voting process, so there are 28 days prior to election day, how

  16     does the Board assist voters if they have questions?

  17       A.      Sure.   We hire approximately -- usually four seasonal

  18     staff members that work full-time during the election cycle.

  19     They are there whatever the hours are we're open for absentee

  20     voting.     If it's 8 to 5 or 8 to 7, we have the phones manned

  21     during all hours that we're open for absentee voting.                 And

  22     that's their sole purpose, is to answer questions from the

  23     voters regarding absentee voting.

  24       Q.      And how might the Board assist homeless individuals in

  25     voting?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:182
                                                              182ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30706
                                                                                     2039
                                                                  Vol. 10 - 182
   1       A.    If a -- typically, if there's a voter who is homeless in

   2     Hamilton County, they register from one of the shelters, and I

   3     really have not seen that to be a problem.             We send -- as we do

   4     with any voter who registers in Hamilton County, they are sent

   5     an acknowledgment card.        An acknowledgment card is sent to the

   6     shelters.      To my knowledge, the shelters do not return those

   7     acknowledgment cards as being undeliverable.

   8             The only particular instance I can recall with a

   9     homeless voter who wasn't sure where to go to vote I believe

  10     was in the 2008 presidential election where our help desk

  11     received a call from a voter who indicated that they recently

  12     had become homeless and that they were sleeping in their car,

  13     and that they had slept in the parking lot of the church that

  14     was the polling location that they appeared to vote in.                  And

  15     they indicated that it was their -- the voter's intent to

  16     return to that parking lot for as long as they could so the

  17     voter voted provisionally, because it was a change of address,

  18     listing the address of that church parking lot and indicated

  19     that they were homeless -- that the voter was homeless, and our

  20     Board counted -- voted to count that ballot.

  21       Q.    And how might the Board assist a voter that either has

  22     low literacy or is illiterate?

  23       A.    Yes.     Voters, whether they appear in person at the Board

  24     of Elections during early voting or if they go to the polling

  25     place on election day, they can bring someone that they choose




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:183
                                                              183ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30707
                                                                                     2040
                                                                  Vol. 10 - 183
   1     with them.

   2               If they do not have someone with them, they can ask for

   3     assistance from our poll workers, and a bipartisan team can

   4     assist the voter in marking their ballot.

   5       Q.      And does the Board handle nursing home voters

   6     differently?

   7       A.      We do.    We send a packet to every nursing home in

   8     Hamilton County asking if their residence would like to

   9     participate in our nursing home program.             Some voters choose to

  10     receive their ballots by mail, other voters choose to receive

  11     assistance from our bipartisan teams.            So we send the teams to

  12     the nursing homes at a scheduled date and time.               We send

  13     applications first so that the voters fill out the

  14     applications.       We also send these packets out prior to the

  15     close of registration.        That way if the voter has recently

  16     moved to the nursing home, we have time to change their address

  17     before our bipartisan teams go there to assist them with

  18     voting.

  19       Q.      Okay.    Great.   Now, I would like to just kind of move

  20     into voting generally.        What precinct should a voter vote in?

  21       A.      They should vote in the precinct in which they live.

  22       Q.      And why is that?

  23       A.      Because the contests that appear on their ballot are

  24     specific to that precinct.         You have school districts.           We have

  25     many different types of voting districts, congressional




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:184
                                                              184ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30708
                                                                                     2041
                                                                  Vol. 10 - 184
   1     districts State, House, school districts.             And they're

   2     particular, the contests that appear are particular to that --

   3     or can be particular to that specific precinct.               We even have

   4     some questions and issues that appear on the ballot that may

   5     only appear in one particular precinct; for example, like a

   6     local option contest.        That type of contest is only for the

   7     voters who live in that particular precinct.

   8       Q.    And how many ballot styles might Hamilton County have in

   9     any given election?

  10       A.    Depending on the type of election, we could have

  11     anywhere from 556 to close to 2000.

  12       Q.    And how do most voters in Hamilton County actually cast

  13     their ballot?

  14       A.    In their precinct on election day.

  15       Q.    And do you know how many that might be?

  16       A.    It varies election to election, but on average it's

  17     about 70 percent.

  18       Q.    And how do the remaining 30 percent vote?

  19       A.    By absentee voting, both by mail and in person.                Some

  20     absentee voting more voters -- out of the absentee voters, more

  21     voters vote by mail than in person in Hamilton County.

  22       Q.    And I think you had mentioned that there's two methods,

  23     there's the election day voting and absentee voting.

  24       A.    Correct.

  25       Q.    How is election day voting different than in person --




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:185
                                                              185ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30709
                                                                                     2042
                                                                  Vol. 10 - 185
   1     than even in -- excuse me, let me strike that.

   2             How is election day voting different than in-person

   3     absentee voting?

   4       A.    Yes.    Election day voting, the -- the I.D. laws are

   5     different.     For a voter who appears in the precinct on election

   6     day, they have to provide some sort of I.D., a valid form of

   7     I.D., they have to show it to the poll workers.               There's many

   8     different types of valid I.D., but they do have to show it, to

   9     display it to the poll worker.          It could be a driver's license,

  10     state identification card, military card, utility bill, that

  11     sort of thing.

  12             If they cannot provide it, then they can vote

  13     provisionally providing the last four digits of their social

  14     security number.

  15             But when a voter appears in person early, they fall

  16     under the absentee voting guidelines for providing

  17     identification so they do not have to display I.D.                They just

  18     have to -- they can just record it on the I.D. envelope.                  So

  19     they fall under the same I.D. guidelines as a voter by mail,

  20     not a voter that's appearing at the polling place.

  21             There's also differences with our staffing.               You know,

  22     in the polling place we have -- our poll workers only work one

  23     or two days a year versus the staff that we have at the Board

  24     of Elections, we have at least two full-time employees.                  And

  25     then we have seasonal staff, but they work on that project for




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:186
                                                              186ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30710
                                                                                     2043
                                                                  Vol. 10 - 186
   1     28 days, and they have access to supervisors and

   2     administrators.

   3       Q.    Thank you.

   4             Are there any electoral jurisdictions in Hamilton County

   5     that cross over county lines?

   6       A.    Yes, we have several.        Our congressional districts, both

   7     first and second, cross over into other counties.                We have many

   8     school districts that cross over into other counties.                 We even

   9     have one city that crosses over into three different counties.

  10       Q.    And what election administration issues does that create

  11     for the Board?

  12       A.    Yes.    We have to stay in contact with all the

  13     overlapping counties; first of all, to ensure that all the

  14     counties are notified when there's a filing of a particular

  15     question and issue or candidate filing, whether or not there

  16     were enough signatures for that candidate to appear on the

  17     ballot, the proper ballot language.           So that's shared amongst

  18     the counties.

  19             And then we also have to share results.              The least

  20     majority counties have to report to the most populous county.

  21       Q.    And now I would like to move into provisional voting.

  22     Why might a voter have to vote a provisional ballot on election

  23     day?

  24       A.    There's numerous reasons.         It's usually because the

  25     voter's either identity or eligibility to cast a regular ballot




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:187
                                                              187ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30711
                                                                                     2044
                                                                  Vol. 10 - 187
   1     cannot be determined at the time the voter's appearing to cast

   2     their ballot.       The biggest reason, the most common reason I

   3     would say that a voter votes provisionally is because they have

   4     moved, changed their address, and have not updated the Board of

   5     Elections with that new address.          A voter may also vote

   6     provisionally because they have already requested an absentee

   7     ballot.     Perhaps the acknowledgment card that the Board of

   8     Elections mailed to the voter was returned by the post office

   9     as undeliverable so their address cannot be confirmed.                 They

  10     may also be required to vote provisionally because they do not

  11     have a valid form of I.D.

  12       Q.      And would a -- is it possible that an absentee or an

  13     early voter may have to vote provisionally?

  14       A.      Yes.   Once a voter requests an absentee ballot, they are

  15     then flagged that they must vote provisionally once that

  16     request has been made.

  17       Q.      When do the majority of provisional voters vote?

  18       A.      On election day.

  19       Q.      Thanks.

  20               What information is required on a provisional

  21     affirmation statement?

  22       A.      The same information that's required on a registration

  23     form.     It's the voter's name, their date of birth, address, a

  24     form of I.D., and their signature.

  25       Q.      And what changes have there been to the required fields




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:188
                                                              188ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30712
                                                                                     2045
                                                                  Vol. 10 - 188
   1     since 2014?

   2       A.    I believe in the summer of 2014 the changes that were

   3     made is that the date of birth and address is now required by

   4     the voter.

   5       Q.    Has that information -- that new information been

   6     helpful to the Board?

   7       A.    Yes, it has been extremely helpful.

   8       Q.    In what way?

   9       A.    By adding the requirement of the date of birth Boards of

  10     Elections are -- can identify the voter.             It's an additional

  11     piece of information that has enabled Board of Elections staff

  12     to confirm the voter's identity and, therefore, count their

  13     provisional ballot.       Our -- in the same -- the way it works

  14     with the reason that the address has helped Boards of

  15     Elections, is that in the past we've not been able many times

  16     to confirm where the voter is living if the voter does not

  17     provide that information on the provisional envelope, and that

  18     would lead to their provisional ballot being rejected for being

  19     in the wrong location -- wrong precinct, wrong location because

  20     we cannot determine -- we cannot confirm where they are living.

  21             So the result of this law has been that our acceptance

  22     rates on provisional ballots has increased.              The number of

  23     ballots being rejected for not being able to identify the voter

  24     which would be not registered and wrong precinct, those numbers

  25     have declined since this law was passed.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:189
                                                              189ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30713
                                                                                     2046
                                                                  Vol. 10 - 189
   1       Q.    So if I understand your explanation on the address, I'm

   2     going to put a hypothetical out there.            So pre-2014 if a voter

   3     had lived in Franklin County was registered in Franklin County

   4     but then moved to Hamilton County without updating their

   5     registration, had completed the pre-2014 affirmation statement,

   6     what would have happened to that voter?

   7       A.    If a voter -- when a voter moves into their Hamilton

   8     County -- they may have done everything right, determined what

   9     their new polling location should be, their new precinct, go to

  10     that location.      The poll worker may do everything right as far

  11     as verifying that, yes, this new address is in this precinct

  12     and that polling location, and then the poll worker provides

  13     the envelope and the ballot to the voter.

  14             But if the voter doesn't fill in the address, when that

  15     envelope comes down to the Board of Elections, there's no way

  16     for the bipartisan team of election officials to know where the

  17     voter is living now so we would have to assume they're still in

  18     Franklin County or still in whatever address was their former

  19     address, which means that's a wrong location ballot and the

  20     ballot can't be counted.

  21       Q.    And why isn't it enough for a voter to just give their

  22     current address verbally to the poll worker?

  23       A.    Because the officials at the -- it's the Board -- it's

  24     the Board's responsibility to determine the eligibility of the

  25     provisional ballots.       And without that information on the




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:190
                                                              190ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30714
                                                                                     2047
                                                                  Vol. 10 - 190
   1     envelope, there's no way for Board staff to know their address.

   2       Q.      And I think you mentioned in one of your previous

   3     answers about verifying the identity of a voter; is that right?

   4       A.      Yes.

   5       Q.      What does that mean to you, to verify the identity of a

   6     voter?

   7       A.      Right.   So that we can confirm that the Board of

   8     Elections bipartisan officials can confirm that the person who

   9     completed the affirmation statement and cast the ballot is the

  10     individual we have registered to vote.

  11       Q.      Now moving a little bit to how a provisional voter is

  12     processed, when a provisional -- or a voter may show up at the

  13     polling location on election day.           How does the precinct

  14     election official process a provisional voter in Hamilton

  15     County?

  16       A.      Right.   We have implemented electronic poll books in

  17     Hamilton County.      So the poll worker's trained that if the

  18     voter provides I.D. in the form of a driver's license or a

  19     state identification card, that can be swiped so we can

  20     locate -- the poll worker can locate the voter easily within

  21     the E-Poll book.      But if the voter does not have a driver's

  22     license or a state identification card as their form of I.D. or

  23     if it simply won't scan, there's what we call manual look-up.

  24     And the way we teach the poll workers to do a manual look-up is

  25     to type in the first few letters of their last name and their




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:191
                                                              191ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30715
                                                                                     2048
                                                                  Vol. 10 - 191
   1     year of birth, because that usually brings the voter's -- that

   2     specific voter's information up.          If you just type in the

   3     voter's name, you're going to get a very long list of voters

   4     that you then have to scroll through to choose to select the

   5     correct voter.

   6       Q.     And who completes the actual provisional affirmation

   7     statement?

   8       A.     The voter.

   9       Q.     And do you think it's important that the voter completes

  10     that information?

  11       A.     Yes.

  12       Q.     Why do you think that?

  13       A.     If someone else completed that information for the

  14     voter, they may make a mistake on filling that out.                Perhaps

  15     they -- if the voter verbally communicated their address or

  16     their date of birth or their -- their -- the last four digits

  17     of their social, the poll worker may hear it wrong or record it

  18     wrong.    This way it's completely in the hands of the voter.

  19       Q.     And what information does the Board provide to voters --

  20     to provisional voters specifically to check the status of their

  21     provisional ballot?

  22       A.     They're given what we call a provisional hotline form.

  23     It's a prescribed form by the Secretary of State so all

  24     provisional voters in the State of Ohio are given the same

  25     form, and it has a toll free number on it that the voter can




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:192
                                                              192ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30716
                                                                                     2049
                                                                  Vol. 10 - 192
   1     call to determine whether or not their provisional ballot was

   2     counted.

   3       Q.    Is that given to every provisional voter?

   4       A.    Yes.

   5       Q.    How does the -- so once the provisional ballot has been

   6     cast -- and we're back at the Board of Elections after election

   7     day.   How does the Board staff process those provisional

   8     affirmation statements and ballots?

   9       A.    Right.     The first thing Board staff does, is we review

  10     every envelope to -- first thing we look for is whether or not

  11     the voter provided a former address in another Ohio county

  12     outside of Hamilton because we need to send that information

  13     off to the other counties to verify, one, that the voter was

  14     registered in the other county, and, two, that the voter did

  15     not also cast a ballot in that county.            And that takes time.

  16     And, you know, as soon as election day ends, the clock is

  17     ticking.    We have to -- we have 14 days to complete this

  18     verification process so we want to get that started right away.

  19             We then apply a label to the provisional envelope.                 It's

  20     a working label that helps our bipartisan team step through the

  21     verification process.        Then the bipartisan team will sit

  22     together at computer terminals, and they -- they search for the

  23     voter in our voter registration database and compare the

  24     information on the envelope to what's contained in the voter

  25     registration database.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:193
                                                              193ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30717
                                                                                     2050
                                                                  Vol. 10 - 193
   1       Q.    And there was a little bit I want to unpack there but,

   2     first, why does a bipartisan team process the provisional

   3     affirmation statements?

   4       A.    It's -- the provisional verification process is a very

   5     tedious process.      It's -- we go to great lengths to -- to make

   6     sure we've exhausted all efforts to identify the voter, to find

   7     the voter in the voter registration system, and to make sure

   8     that the information on the envelope matches what's in the

   9     voter registration system.         And it just -- it's our feeling

  10     that it's helpful to have two sets of eyes on that.

  11       Q.    And I think you mentioned that a label is affixed to the

  12     envelope; is that right?

  13       A.    That's correct.

  14       Q.    And what's on that label?

  15       A.    It's everything that's required of -- of the voter.                  Is

  16     the voter registered?        Did they print their name, sign, provide

  17     I.D.?   Does the I.D. match?        Date of birth, does the date of

  18     birth match?     Does their signature match?          Did they vote in the

  19     correct precinct, and did they only cast one ballot in the

  20     election?

  21       Q.    And then I think you also mentioned that the bipartisan

  22     team will then search for the voter in the voter registration

  23     database; is that right?

  24       A.    Yes.

  25       Q.    What pieces of information does the Board staff use to




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:194
                                                              194ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30718
                                                                                     2051
                                                                  Vol. 10 - 194
   1     look up those voters' information?

   2       A.      Right.     They use the voter's name, as well as the house

   3     number.     The address house number is often helpful when

   4     searching a database, but not always with provisionals because,

   5     again, the most common reason a voter is voting provisionally

   6     is because they've moved so then you wouldn't get a hit on the

   7     address.     But also year of birth is helpful.

   8       Q.      And if a voter doesn't appear in the Hamilton County

   9     voter registration database, does the Board staff look at

  10     additional data?

  11       A.      Yes.     We have our registration specialist -- if the

  12     original bipartisan team cannot locate the voter, then the

  13     affirmation statements go to our registration specialist who,

  14     again, double check our database just to make sure we have not

  15     made a mistake with the voter's records, and then they also --

  16     then they check the statewide voter registration database to

  17     see if, perhaps, the voter was registered in another Ohio

  18     county.

  19       Q.      And I believe you mentioned that you might use the

  20     statewide Secretary -- is that --

  21       A.      The Secretary of State maintains the statewide voter

  22     registration database.

  23       Q.      But the staff Board frequently would use it to search

  24     the database?

  25       A.      Yes.     Every provisional envelope, if we -- every




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:195
                                                              195ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30719
                                                                                     2052
                                                                  Vol. 10 - 195
   1     provisional voter, if we cannot locate the voter registration

   2     status within Hamilton County's database, is then checked in

   3     the statewide database.

   4       Q.    And can you just explain how the staff uses that

   5     database, the statewide database?

   6       A.    Right.     There's a voter query.        There's a portal set up

   7     for Boards of Elections, and we have a username and password to

   8     get into the portal.       And there's a voter query section, and

   9     you can query on a voter's first name, last name, date of birth

  10     and last four digits of their social security number.

  11       Q.    Ms. Poland, is this -- what is this?

  12       A.    That is a screenshot of the statewide voter registration

  13     system using the Board of Elections' portal.

  14       Q.    And is it similar -- or is this what the Board staff

  15     would use to look up voters in the statewide database?

  16       A.    Yes, that's correct.

  17       Q.    And what were the search parameters of the search that's

  18     conducted on the screen?

  19       A.    Do you want me to list all fields or what was completed

  20     in this?

  21       Q.    Just which search was used on this screen.

  22       A.    In this screen the voter's last name, first name was

  23     entered into the search.

  24       Q.    And what name was entered?

  25       A.    Last name Brown, first name Daniel.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:196
                                                              196ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30720
                                                                                     2053
                                                                  Vol. 10 - 196
   1       Q.    And how many search records were returned?

   2       A.    368 records.

   3       Q.    Thank you.       And that was just by searching by name?

   4       A.    By first name and last name, correct.

   5                 THE COURT:     And that was for the statewide database,

   6     Ms. Poland, or for the Hamilton County database?

   7                 THE WITNESS:     That was the statewide.

   8                 THE COURT:     Because that -- you aren't limited to

   9     counties.     You're limited to the state for provisional ballot

  10     and absentee ballot purposes; is that right?

  11                 THE WITNESS:     That's correct.      As long as you're a

  12     registered voter anywhere in the State of Ohio, you can vote.

  13   BY MR. CONOVER:

  14       Q.    And can you -- what was the search parameters for this

  15     next screenshot?

  16       A.    This was last name and first name.

  17       Q.    And what was -- what search terms were used?

  18       A.    Last name Clark, first name Betty.

  19       Q.    And how many records were returned?

  20       A.    106 records returned.

  21       Q.    Thank you.       And we've got just a few more.

  22             The next search, what search terms were used?

  23       A.    Again, last name, first name.          Last name Pierce, first

  24     name Sarah.

  25       Q.    And how many records were returned?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:197
                                                              197ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30721
                                                                                     2054
                                                                   Vol. 10 - 197
   1       A.      41 records returned.

   2       Q.      Thank you.

   3                 MS. GENTRY:     Your Honor, objection.

   4                 THE COURT:     Basis?

   5                 MS. GENTRY:     Hearsay.     The witness -- well, may I have

   6     a sidebar?

   7                 THE COURT:     Sure.

   8                                          - - -

   9            Thereupon, the following proceeding was held at sidebar out

  10     of the hearing of the open courtroom:

  11                 MS. GENTRY:     Your Honor, the basis is Mr. Conover

  12     initially said that one exhibit would be used as a

  13     demonstrative, and I thought he meant just to show her what the

  14     fields are on the portal.           Now it appears he's trying to use

  15     these to get in evidence about searches he or somebody in his

  16     office ran in the database which is not publicly available.

  17     The witness hasn't run the searches.            I have no way of knowing

  18     whether the searches are true or not.             He's trying to get in

  19     substantive evidence about how many names were returned.

  20     There's a lack of foundation and also hearsay objection.

  21                 MR. CONOVER:     Ms. Poland ran the search.           I'm happy to

  22     lay that foundation.

  23                 THE COURT:     At this point your objection is sustained

  24     because of lack of foundation.           Mr. Conover can lay the

  25     foundation and elicit that same information.




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:198
                                                              198ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30722
                                                                                     2055
                                                                   Vol. 10 - 198
   1              How much more do you have, do you think, Mr. Conover?

   2                 MR. CONOVER:     Are you going to hold me to it?

   3                 THE COURT:     No.   I won't treat you -- this is an equal

   4     protection thing, Mr. Conover.          I'm going to treat everybody

   5     the same.     So no.

   6                 MR. CONOVER:     I would assume 45 minutes to an hour.

   7                 THE COURT:     Is this a convenient place to break, or do

   8     you want to shore this up and then break?

   9                 MR. CONOVER:     I have three more.        If I can do the

  10     foundation quickly and get through those, then we can break.

  11                 THE COURT:     All right.     Thank you.

  12            (Back in open court.)

  13                 THE COURT:     Please continue, Mr. Conover.

  14   BY MR. CONOVER:

  15       Q.     Ms. Poland, for the last three demonstratives I showed

  16     you, the search for Daniel Brown showing 368 records, for Betty

  17     Clark showing 106 records, and for Sarah Pierce showing 41

  18     records, who conducted those searches?

  19       A.     I did.

  20       Q.     And when did you do that?

  21       A.     Yesterday.

  22       Q.     Thank you.

  23              The next search, Ms. Poland, can you describe what

  24     search was run there?

  25       A.     This was a search of the statewide voter registration




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:199
                                                              199ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30723
                                                                                     2056
                                                                   Vol. 10 - 199
   1     database using only the last four digits of a social security

   2     number, and the results was a message that says your search

   3     will return too many results.           Please enter additional

   4     information.

   5       Q.      Thank you.

   6                 MR. CONOVER:     And then last one, Your Honor.

   7                 THE COURT:     All right.

   8   BY MR. CONOVER:

   9       Q.      Ms. Poland, can you tell me which search parameters were

  10     used in this search?

  11       A.      Birth date and last four digits of the social security

  12     number.

  13       Q.      And which birth date and social security number were

  14     used?

  15       A.      July 6 of 1985, and the last four digits of the social

  16     is 3345.

  17       Q.      And what voter did this identify?

  18       A.      Sarah Pierce.

  19       Q.      And just to be clear, I think it says that three records

  20     were returned, but how many active were?

  21       A.      Just one.    There's an indication the other two records

  22     were merged so there's one active record.

  23                 MR. CONOVER:     Thank you.     We can go ahead and break at

  24     this time, Your Honor.

  25                 THE COURT:     All right.     It's 10 minutes until 4:00.




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:200
                                                              200ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30724
                                                                                     2057
                                                                  Vol. 10 - 200
   1     We'll stand in recess until 4:05.

   2            (Thereupon, a recess was taken.)

   3                 THE COURT:     Mr. Conover, please continue.

   4                 MR. CONOVER:     Thank you, Your Honor.

   5   BY MR. CONOVER:

   6       Q.      Ms. Poland, I would like to talk about provisional

   7     voting.     What happens if a voter does not fill out the required

   8     information on the provisional affirmation statement?

   9       A.      If the voter fails to provide identification on the

  10     provisional affirmation statement, that voter has 7 days to

  11     appear in person at the Board's office and provide that I.D.

  12       Q.      And when the Board is processing a provisional

  13     affirmation statement after election day, if a piece of

  14     information is incorrect or missing, how -- what does the Board

  15     do?

  16       A.      If it's incorrect, we search our documents, our records

  17     of the Board, as best we can to make sure that there wasn't a

  18     data entry mistake made on our end to make sure we didn't have

  19     a typo in the voter's social security number or date of birth,

  20     that sort of thing.        So we search our records first.           And then

  21     if our records do correctly match what the voter has submitted

  22     in the past other than the date of birth mismatch, then the

  23     ballot is recommended to be rejected.

  24       Q.      And how does the Board utilize that label that is

  25     affixed, the provisional affirmation label?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:201
                                                              201ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30725
                                                                                     2058
                                                                  Vol. 10 - 201
   1       A.    Right.     As a working document to remind them of all of

   2     the things they need to check, and they check off as they go

   3     along, the bipartisan election officials, through every step

   4     that must be completed on the affirmation statement, and then

   5     they sign off.

   6       Q.    And when you say sign off, what do you mean by that?

   7       A.    Each election official either puts their initials or

   8     signs their name to the label.

   9       Q.    Is there additional review for in-question ballots?

  10       A.    Right.     All ballots that are initially set for

  11     rejection -- recommend to reject are then reviewed again by an

  12     additional team.

  13       Q.    Is that a bipartisan team?

  14       A.    Correct.

  15       Q.    And I think you mentioned that the bipartisan team --

  16     the initial bipartisan team will search the databases and the

  17     original registration records; is that right?

  18       A.    The initial team conducts a search of Hamilton County's

  19     voter registration database, correct.

  20       Q.    And why does that team search into the -- search the

  21     database?

  22       A.    In order to identify the voter is a registered voter in

  23     Hamilton County.

  24       Q.    And I'd like to talk a little bit about the cure period

  25     for provisional ballots.        What is the cure period currently?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:202
                                                              202ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30726
                                                                                     2059
                                                                  Vol. 10 - 202
   1       A.    The voter has -- for provisional ballots?

   2       Q.    Yes, ma'am.

   3       A.    The voter has 7 days.

   4       Q.    And has that changed?

   5       A.    Yes.     It used to be 10 days.

   6       Q.    And what, if any, benefits are there for that 7-day cure

   7     period in lieu of 10 days?

   8       A.    It's a benefit for the Boards of Elections because we

   9     have -- there's several different processes that are occurring

  10     post-election.      One is the provisional verification process,

  11     the other is there's still absentee ballots that are being

  12     returned.      As long as they're postmarked by the day before

  13     election day and received by the 10th day, they can be counted.

  14     We can run into situations where a voter will cast two ballots.

  15     They will cast an absentee ballot, and they'll also cast a

  16     provisional ballot.       So when we're conducting the verification

  17     process, part of that is to ensure that the voter did not also

  18     cast another ballot.       So it's important to have an ending to

  19     say, okay, this is the last day that a provisional ballot --

  20     any changes can occur to this provisional ballot as far as

  21     providing additional information so that we can do a crosscheck

  22     to ensure that of voters who did cast two ballots, only one is

  23     going to be counted.

  24       Q.    And how many individuals actually come in to cure the

  25     I.D. deficiency on a provisional ballot?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:203
                                                              203ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30727
                                                                                     2060
                                                                  Vol. 10 - 203
   1       A.    In Hamilton County our experience has been very few.                  In

   2     fact, in this past March election we had two voters and,

   3     actually, neither one of them needed to appear because they had

   4     both provided their social security number on their provisional

   5     envelope.

   6       Q.    And would it be possible to contact each provisional

   7     voter that had an incomplete or incorrect provisional

   8     affirmation statement?

   9       A.    I think that would be nearly impossible in the time

  10     frame that's given for Boards of Elections to fairly -- we

  11     wouldn't be able to conduct -- to contact all voters so then

  12     some voters are contacted, and some voters are not.                I don't

  13     think that would be fair.

  14       Q.    Why would it be nearly impossible?

  15       A.    It's a short amount of time that we have.              Again, these

  16     provisional ballots, the majority of them -- vast majority of

  17     them are cast on election day.          Our staff works anywhere from

  18     16 to 24 hours on election day.          So on Wednesday it's a very

  19     small skeleton crew that works, and I think this is typical of

  20     most -- I think, I believe, most Boards of Elections in Ohio

  21     that just answer the phones.         So we hit the ground running on

  22     Thursday morning very -- first project that we start is the

  23     provisional verification process.           But it takes working very

  24     long hours, including weekends.          We don't -- do not have enough

  25     full-time staff to conduct this process.             We have to have




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:204
                                                              204ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30728
                                                                                     2061
                                                                  Vol. 10 - 204
   1     seasonal employees also work on this task, and it has to be

   2     completed before the 14th day.

   3               That universe of which voters did not supply information

   4     is not known until those final days so I don't see how there's

   5     time once you know that universe to then notify the voters and

   6     then allow time for the voters to then respond to that notice.

   7     I don't know how that -- the time frames would all have to

   8     change.     We would need longer periods of time to certify an

   9     election.

  10       Q.      And now I would like to talk a little bit about the old

  11     provisional affirmation forms, so pre-2014.              What information

  12     was required on that form?

  13       A.      The voter's printed name, a form of I.D. and their

  14     signature.

  15       Q.      And was there also a registration form included with

  16     that?

  17       A.      Right.   The affirmation statement was on the front of

  18     the envelope, and then there was a registration form on the

  19     back of the envelope.

  20       Q.      Which information was required to count the ballot?

  21       A.      To count the ballots, the information contained on the

  22     affirmation.

  23       Q.      And did the individual provisional voters always fill

  24     out the registration form on the back?

  25       A.      No.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:205
                                                              205ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30729
                                                                                     2062
                                                                  Vol. 10 - 205
   1       Q.    And what would have happened if an unregistered

   2     individual had not completed the registration form on the back

   3     but had completed the information on the front?

   4       A.    Their provisional ballot would not be counted, and they

   5     would -- they would still not be registered.              They would not be

   6     a registered voter in the State of Ohio.

   7       Q.    So under the new laws has the standard for reviewing

   8     provisional affirmation forms changed?            And what I mean by that

   9     is so pre-2014, name, some form of I.D. and signature were

  10     required.     Did those have to be correct?

  11       A.    Yes, those had to be correct.

  12       Q.    So if information was incorrect, the ballot would not be

  13     counted?

  14       A.    That's correct.

  15       Q.    So the only changes were adding the two new fields of

  16     date of birth and address, right?

  17       A.    That's correct.

  18       Q.    And I believe you mentioned this before but I just want

  19     to verify, how have acceptance rates changed in Hamilton County

  20     since 2014?

  21       A.    The acceptance rates of provisional ballots have

  22     increased.

  23       Q.    And what is the most common reason for rejecting a

  24     provisional ballot?

  25       A.    That the voter is not registered.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:206
                                                              206ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30730
                                                                                     2063
                                                                  Vol. 10 - 206
   1       Q.    And what does the current affirmation statement do for

   2     that unregistered voter?

   3       A.    It provides the Boards with more information about the

   4     voter in order to identify the voter and identify that the

   5     voter is a registered voter in the State of Ohio.

   6       Q.    And if a voter -- or if an individual is not registered

   7     but completes that provisional affirmation statement, what does

   8     it do for that unregistered individual?

   9       A.    Although their ballot for that election cannot be

  10     counted, it then registers that voter for all future elections.

  11       Q.    And why can it now act as a registration?

  12       A.    Because it has all five items that are required of a

  13     registration form.       It is a registration form.          It's also a

  14     change of address form and a change of name form.

  15       Q.    Was the previous form a registration form or a change of

  16     address form?

  17       A.    The previous provisional affirmation was not, no.

  18       Q.    And I believe that you mentioned that non-registered

  19     voters is the biggest reason that provisional ballots are

  20     rejected.      Has Hamilton County registered any of those voters

  21     that were rejected in 2014 or 2015?

  22       A.    Yes.     Yes.   The provisional affirmation form registers

  23     the voter.

  24       Q.    And do you know how many?

  25       A.    I did look at our records from November of 2015.                 I




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:207
                                                              207ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30731
                                                                                     2064
                                                                  Vol. 10 - 207
   1     believe there were approximately 256 voters whose provisional

   2     ballots were not counted for the reason of not being registered

   3     at the time they cast the ballot.           233, I believe, of those

   4     were able to be registered from completing the provisional

   5     affirmation, and approximately 60 of those then went on to cast

   6     a regular ballot -- I'm sorry, this was from the November '14

   7     election.     And then they were able to cast a regular ballot in

   8     the November '15 election, approximately 60.

   9       Q.      Thank you.

  10               Now I would like to talk a little bit about absentee

  11     voting.     But, first, how are provisional ballots different from

  12     absentee ballots?

  13       A.      Provisional ballots are cast by voters whose identity or

  14     eligibility to vote is in question at the time they cast their

  15     ballot.     That is not true of an absentee voter.

  16       Q.      So an absentee voter is an eligible voter?

  17       A.      Correct.

  18       Q.      And what are the different ways that a voter in Hamilton

  19     County can vote by absentee ballot?

  20       A.      They can request a ballot by mail, or they can appear in

  21     person at the Board's office.

  22       Q.      And I know there's a lot of differences, but how

  23     generally are those different -- are those methods different?

  24       A.      Right.     Well, an absentee voter that requests a ballot

  25     by mail fills out an application, typically, and mails it in to




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:208
                                                              208ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30732
                                                                                     2065
                                                                  Vol. 10 - 208
   1     the Board.     However, they could drop off that application in

   2     person requesting the ballot to be mailed to their house.                  The

   3     ballot is mailed.       It can be mailed to their residence address,

   4     or it could be mailed to a different address.

   5             For example, if the voter is out of the county or out of

   6     the state during the election cycle, it can be sent to their

   7     mail-to address.      The ballot is voted and then returned by

   8     mail.

   9             In-person voting the voter actually comes to the Board

  10     of Elections, signs off, fills out an application, receives the

  11     ballot, identification envelope, completes the identification

  12     envelope, ballot, and drops it in the ballot box typically all

  13     on the same visit at the same time at the Board.               However, if a

  14     voter appears in person, requests a ballot and asks to take it

  15     with them, they can -- they can do that.

  16       Q.    So a voter can kind of mix and match the methods; is

  17     that fair?

  18       A.    Yes.

  19       Q.    And what information is required on an absentee

  20     identification envelope?

  21       A.    The voter's name, date of birth, form of I.D., address

  22     and signature.

  23       Q.    And what changes have there been to those required

  24     fields since 2014?

  25       A.    The date of birth and the address were new since 2014.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:209
                                                              209ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30733
                                                                                     2066
                                                                  Vol. 10 - 209
   1       Q.    And are those two new requirements helpful from an

   2     elections administration standpoint?

   3       A.    They are helpful, again, for similar reasons, that it

   4     allows the Board of Elections to identify the voter.

   5       Q.    And how does having more information help in identifying

   6     the voter?

   7       A.    Frequently -- well, we do have individuals who have the

   8     same first and last name and same address, typically fathers

   9     and sons living in the same household, junior/senior.

  10             So if a senior requests an absentee ballot by mail, we

  11     want to ensure that we're putting that on senior's record, not

  12     junior's record.

  13             If junior -- if we did put it on the wrong record and

  14     then junior appeared to vote, he -- he would be required to

  15     vote a provisional ballot because he would have been flagged as

  16     voting absentee.      So the additional information, especially of

  17     the date of birth, helps in junior/senior situations.

  18       Q.    Has that junior/senior situation ever happened in

  19     Hamilton County?

  20       A.    Yes.

  21       Q.    And have you ever had any concerns that the wrong voter

  22     voted an absentee ballot that was returned to the Board?

  23       A.    That someone other than the voter who requested it, yes.

  24       Q.    And can you just kind of explain some instances where

  25     that's happened?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:210
                                                              210ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30734
                                                                                     2067
                                                                  Vol. 10 - 210
   1       A.    We did.     We had an instance of a voter who requested an

   2     absentee ballot in the name of her granddaughter.                She used her

   3     granddaughter's name, her granddaughter's -- this was prior to

   4     2014.   She used her granddaughter's name, address, signed that

   5     to our elections officials.         Seemed similar -- the signature

   6     seemed similar to what we had on file.            And she had it mailed

   7     to her address, not to her granddaughter's address.                So after

   8     the election sometimes there's anomalies in elections where a

   9     voter will cast two ballots in one name, and so we researched

  10     that to figure out why this anomaly happened.              And in this

  11     particular instance when we contacted the granddaughter and

  12     asked if she had voted both a provisional ballot and an

  13     absentee ballot, she said that she did not vote absentee.                  Her

  14     grandmother had voted that, and that her grandmother did that

  15     because she didn't think she would get up and go vote.                 She was

  16     an 18-year-old voter, and this was her first election; it was a

  17     presidential.      But because her grandmother had voted her

  18     absentee ballot, the granddaughter had to vote provisionally,

  19     and that provisional ballot was not counted.

  20       Q.    And who was that, I guess, the grandmother?

  21       A.    The grandmother was Melowese Richardson.

  22       Q.    Did Melowese Richardson vote any other absentee ballots?

  23       A.    Yes.    She voted an absentee ballot in her own name, she

  24     voted a regular ballot in her own name, and she cast three

  25     additional absentee ballots in the names of other individuals.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:211
                                                              211ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30735
                                                                                     2068
                                                                   Vol. 10 - 211
   1       Q.     And how many votes were counted in 2008 that Melowese

   2     Richardson cast?

   3       A.     I believe it was in 2012.

   4       Q.     I'm sorry, 2012.

   5       A.     Six.

   6                THE COURT:     Ms. Poland, Ms. Richardson cast six

   7     ballots in 2012?

   8                THE WITNESS:      Yes.

   9                THE COURT:     Was she prosecuted for it?

  10                THE WITNESS:      She was.

  11                THE COURT:     Now, prior to the enactment of either

  12     Senate Bill 205 or Senate Bill 216, did Hamilton County conduct

  13     any type of survey or analysis to determine the incidence of

  14     voter fraud?

  15                THE WITNESS:      We did not have a survey.          What we do

  16     after --

  17                THE COURT:     Let me change the word.          Did you conduct a

  18     study?

  19                THE WITNESS:      Yes.

  20                THE COURT:     All right.      Tell me about the study.

  21                THE WITNESS:      Yes.   After each election we look at any

  22     anomalies that may have occurred, like an instance where -- and

  23     the majority of time this is it, where a voter casts two

  24     ballots and usually only one is counted.              Usually the

  25     safeguards we have in place will catch more than one being




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:212
                                                              212ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30736
                                                                                     2069
                                                                  Vol. 10 - 212
   1     counted.    Sometimes it doesn't, as in the case of Melowese.

   2     But we contact the voters.         We have a bipartisan team contact

   3     the voters.     Sometimes it's a very legitimate reason.              Usually

   4     the voter will put the -- cast the ballot by mail the day

   5     before election day and then become concerned that it may not

   6     reach us in time so then they'll go to their polling place and

   7     vote provisionally.

   8             But whenever we do have that occur after county-wide

   9     elections, we have bipartisan election officials just look into

  10     the matter.     And if there's something that rises to the level

  11     where it could be fraud, we present it to our Board, and then

  12     our Board, if they feel the need is there, they then refer to

  13     the prosecutor's office.

  14                THE COURT:     And my question was slightly different.

  15     But you answered another question that I would have had, so I

  16     appreciate your answer.        But what I'm trying to determine is

  17     whether you conducted some type of scientific study to

  18     determine the incidence of voter fraud in Hamilton County?

  19                THE WITNESS:      No.

  20                THE COURT:     Has that type of study ever been

  21     undertaken in Hamilton County, to your knowledge?

  22                THE WITNESS:      Not to my knowledge.

  23                THE COURT:     And after each election, what you're

  24     telling me is that your Board of Elections does an analysis of

  25     the data to search for any anomalies, right?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:213
                                                              213ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30737
                                                                                     2070
                                                                   Vol. 10 - 213
   1                 THE WITNESS:     Correct.

   2                 THE COURT:     Some of those anomalies may bespeak voter

   3     fraud, right?

   4                 THE WITNESS:     Yes.

   5                 THE COURT:     And some anomalies may suggest nothing,

   6     right?

   7                 THE WITNESS:     Correct.

   8                 THE COURT:     And then some anomalies might mean that

   9     you need to tweak your administrative system; is that right?

  10                 THE WITNESS:     That's correct.

  11                 THE COURT:     Now, for the 2012 presidential election,

  12     you had more voters than you had had in the 2010 off-year

  13     election, didn't you?

  14                 THE WITNESS:     Correct.

  15                 THE COURT:     What was the incidence of fraud that you

  16     noted in the 2012 election?

  17                 THE WITNESS:     I don't have that answer.

  18                 THE COURT:     Do you recall how many instances of fraud

  19     there were in -- that you were able to ascertain in the 2012

  20     election?

  21                 THE WITNESS:     I recall three.

  22                 THE COURT:     Three.   And out of how many votes cast in

  23     the 2012 election, approximately?

  24                 THE WITNESS:     We would have had over 400,000 ballots

  25     cast.




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:214
                                                              214ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30738
                                                                                     2071
                                                                   Vol. 10 - 214
   1                THE COURT:     Is that sort of what you get in

   2     presidential election years, about that range, maybe somewhere

   3     under 10 actual fraudulent votes cast?

   4                THE WITNESS:      I think that's -- about a dozen would

   5     probably be a fair statement.           About a dozen.

   6                THE COURT:     Okay.      Now, do you have any predominantly

   7     minority precincts in Hamilton County?

   8                THE WITNESS:      Yes.

   9                THE COURT:     Okay.      And where would they be located,

  10     what townships or cities?

  11                THE WITNESS:      Sure.     In the Village of Lincoln Heights

  12     and some precincts in the city of Cincinnati.

  13                THE COURT:     Did you undertake a study to look at the

  14     incidence of rejected provisional ballots, let's say, in the

  15     Cincinnati precinct to which you just referred?

  16                THE WITNESS:      No.

  17                THE COURT:     Are there any precincts in Hamilton County

  18     that are predominantly white?

  19                THE WITNESS:      Yes.

  20                THE COURT:     So that we can make it an apples-to-apples

  21     comparison, and excuse this if this language comes out crude,

  22     but are there any precincts which are as predominantly white as

  23     the precinct that you referred to in Cincinnati is

  24     predominantly black?       So let's say the precinct in Cincinnati

  25     is 95 percent black.       Do you have a precinct elsewhere in




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:215
                                                              215ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30739
                                                                                     2072
                                                                  Vol. 10 - 215
   1     Hamilton County that's 95 percent white?

   2                THE WITNESS:      I would think so.

   3                THE COURT:     Okay.     So you could do an apples-to-apples

   4     comparison of precincts within Hamilton County; is that right?

   5                THE WITNESS:      We may need outside data.         We do not

   6     track by race.

   7                THE COURT:     Okay.

   8                THE WITNESS:      So we would need to have other --

   9                THE COURT:     And I'm not asking you to track by race.

  10     But what I'm saying is if the demographics of one of your

  11     precincts is 95 percent African-American and the demographics

  12     of one of your precincts is 95 percent white, you have the data

  13     to do an apples-to-apples comparison of those two precincts,

  14     don't you?

  15                THE WITNESS:      Yes.

  16                THE COURT:     And you could look at that predominantly

  17     white precinct and tell me the rejection rate of provisional

  18     ballots, right?

  19                THE WITNESS:      Yes.

  20                THE COURT:     And you could look at that

  21     African-American precinct and tell me the rejection rate of

  22     provisional ballots there too, couldn't you?

  23                THE WITNESS:      Yes.

  24                THE COURT:     All right.     But that was not done, was it?

  25                THE WITNESS:      No.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:216
                                                              216ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30740
                                                                                     2073
                                                                   Vol. 10 - 216
   1                 THE COURT:     How difficult would it be to just pull the

   2     raw data?     You see the number of provisional ballots, the

   3     number rejected for Precinct A, let's call that the Cincinnati

   4     precinct, and the number of provisional ballots cast and the

   5     rejection rate for Precinct B, which is the predominantly white

   6     precinct.     How much time would that involve?

   7                 THE WITNESS:     We -- we track the provisionals by -- by

   8     precinct in our database so we would be able to pull up that

   9     information.

  10                 THE COURT:     Okay.

  11                 THE WITNESS:     To pull up the number accepted, the

  12     number rejected per precinct.

  13                 THE COURT:     So if I asked you to do that for these two

  14     hypothetical precincts that we've been talking about, is it

  15     something that you could bring to me tomorrow, for instance?

  16                 THE WITNESS:     Possibly.

  17                 THE COURT:     All right.     Okay.    I may ask you to do

  18     that.

  19                 THE WITNESS:     Okay.

  20                 THE COURT:     But I'm going to allow Mr. Conover to

  21     continue because I don't know what more information he may

  22     adduce which may answer the question that I asked you.

  23             Please continue with your examination, Mr. Conover.

  24                 MR. CONOVER:     Thank you, Your Honor.

  25   BY MR. CONOVER:




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:217
                                                              217ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30741
                                                                                     2074
                                                                  Vol. 10 - 217
   1       Q.    I just want to follow up on the Melowese Richardson

   2     case, one question.       I believe you said that there were six

   3     votes counted that Melowese Richardson cast?

   4       A.    Correct.

   5       Q.    Two questions.

   6             Were the voters whose ballots she cast, were they able

   7     to vote -- or were their ballots counted that they cast?

   8       A.    I believe -- I believe that the only voter was the

   9     granddaughter that I described before.            I think -- I believe

  10     she was the only one who attempted to vote.              The other ballots,

  11     there was one that she cast in her granddaughter's name and

  12     then there were two she cast in her own name, and then the

  13     other voters did not attempt to vote, to the best of my

  14     recollection.

  15       Q.    So the granddaughter attempted to vote but was -- her

  16     vote did not count?

  17       A.    It did not.

  18       Q.    Were there any other instances of voter fraud in

  19     Hamilton County in 2012?

  20       A.    That I recall regarding absentee, we had a woman who

  21     requested an absentee ballot, and she passed away before her

  22     ballot was mailed to her.         Her ballot was mailed to her and it

  23     was received by her husband, and her husband voted the ballot

  24     and completed the identification envelope and mailed it back to

  25     the Board of Elections and that ballot was counted.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:218
                                                              218ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30742
                                                                                     2075
                                                                  Vol. 10 - 218
   1             We had a similar situation with a woman who had

   2     requested an absentee ballot, passed away before the ballot was

   3     received.     Her housemate/roommate received the ballot, voted

   4     the ballot, filled out the envelope and mailed it in, and that

   5     ballot was also counted.

   6       Q.    Now, I would like to talk a little bit about the I.D.

   7     envelope for absentee voting.          Does the Board prefill some of

   8     the required information?

   9       A.    For the absenteeism envelope, yes.            We preprint the

  10     voter's name and address -- residential address on the

  11     envelope.

  12       Q.    How does the Hamilton County Board preprint that

  13     information?     Or where might be a better question?

  14       A.    It's a label that's placed in the spot where the voter

  15     formerly, before this law was passed, would handwrite it in

  16     themselves.

  17       Q.    And why does the Board now do that?

  18       A.    Per directive from the Secretary of State.

  19       Q.    And then once the Board receives the absentee

  20     identification envelopes, what happens if part of that

  21     information is incorrect or missing?

  22       A.    I'm sorry, could you repeat the question?

  23       Q.    So when the Board receives the identification envelopes,

  24     the absentee identification envelopes in the office, what

  25     happens if some of that information on the I.D. envelope is




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:219
                                                              219ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30743
                                                                                     2076
                                                                  Vol. 10 - 219
   1     either missing or incorrect?

   2       A.    First we check the records of the Board to see if

   3     perhaps we had a data entry error.           If what we have on file in

   4     our system matches what the voter has previously supplied to

   5     us, then we send the voter what's called an 11S form.                 It's a

   6     prescribed form from the Secretary of State's office where we

   7     indicate what information was either missing or incorrect, and

   8     that's mailed to the voter.

   9       Q.    And so then the voter has an opportunity to cure that

  10     absentee identification envelope?

  11       A.    They do.

  12       Q.    And what does the Board do to help the voter cure their

  13     I.D. envelope?

  14       A.    The voter can return the 11S by mail.             They can also

  15     appear in person at the Board of Elections.              And we, again,

  16     continually have our staff phone -- certain staff that are

  17     dedicated to answer those types of questions from voters if

  18     they have a question regarding why they received the 11S form,

  19     that sort of thing.

  20       Q.    And if a voter were to call in, could they verbally

  21     correct their absentee identification envelope over the

  22     telephone?

  23       A.    No.    They have to complete the form.

  24       Q.    And what information is the voter given when they

  25     receive that absentee identification envelope?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:220
                                                              220ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30744
                                                                                     2077
                                                                  Vol. 10 - 220
   1       A.      There's an instruction sheet that we include with the

   2     ballot.     It instructs the voter to fill out the absentee

   3     envelope.     It also instructs the voter how to mark the ballots.

   4     And we also put postage -- the amount of the postage that's due

   5     in order for the voter to return the ballot.

   6       Q.      And how can a voter track the status of their absentee

   7     ballot?

   8       A.      They can track two ways.       One, they can call the Board

   9     of Elections, and we can -- staff can look up their information

  10     and let them know if we've received their application.                 They

  11     can also track online.         We have a feature on our website called

  12     Track My Absentee Ballot.         And if they put in their identifying

  13     information into the website, it will let them know if their

  14     application has been received, if it was accepted, if their

  15     ballot has been mailed to them, if the ballot has been returned

  16     and accepted by the Board.         Or it also will let them know if

  17     there was something wrong with their absentee ballot and if

  18     further action needs to be taken.

  19       Q.      Okay.   Thank you.

  20               I'd now like to show you what's been marked as

  21     Plaintiffs' Exhibit 444.        And what is this document,

  22     Ms. Poland?

  23       A.      This is Hamilton County's official certification for

  24     provisional ballots from the November 4, 2014, general

  25     election.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:221
                                                              221ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30745
                                                                                     2078
                                                                  Vol. 10 - 221
   1       Q.    And is this something that you all keep in the ordinary

   2     course of business?

   3       A.    We do.     It's a form that's required by the Secretary of

   4     State's office.

   5       Q.    And for 2014 how many provisional ballots were counted

   6     in full?

   7       A.    Counted in full?       4288.

   8       Q.    And how many were rejected?

   9       A.    523.

  10       Q.    And what was the most common reason for rejecting a

  11     provisional ballot in 2014?

  12       A.    Voter not registered in the state.

  13       Q.    Thank you.

  14                 MR. CONOVER:     At this time, Your Honor, I would like

  15     to move Plaintiffs' Exhibit 444 into evidence.

  16                 THE COURT:     Any objection, Ms. Gentry?

  17                 MS. GENTRY:     No objection.

  18                 THE COURT:     Exhibit 444 will be received.

  19   BY MR. CONOVER:

  20       Q.    And, Ms. Poland, this has been marked as Plaintiffs'

  21     Exhibit 445.     What is this document?

  22       A.    This is Hamilton County's official certification for

  23     provisional ballots from the November 3, 2015, general

  24     election.

  25       Q.    And how many provisional ballots were counted in full?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:222
                                                              222ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30746
                                                                                     2079
                                                                  Vol. 10 - 222
   1       A.    Counted in full?       11,543.

   2       Q.    And how many were rejected?

   3       A.    666.

   4             I'm sorry, that's the number of not registered.                The

   5     total number rejected is 1034.

   6       Q.    How many were rejected for not being registered in the

   7     State of Ohio?

   8       A.    666.

   9       Q.    What was the most common reason for rejection in 2015?

  10       A.    Not registered in the State.

  11                MR. CONOVER:      At this time, Your Honor, I would like

  12     to move Plaintiffs' Exhibit 445 into evidence.

  13                THE COURT:     Any objection?

  14                MS. GENTRY:     No objection.

  15                THE COURT:     445 will be received, Mr. Conover.

  16                MR. CONOVER:      Thank you, Your Honor.

  17   BY MR. CONOVER:

  18       Q.    Ms. Poland, what is this form?

  19       A.    This is Hamilton County's official certification for

  20     absentee ballots from the November 4, 2014, election.

  21                MR. CONOVER:      And this has been previously marked as

  22     Plaintiffs' Exhibit 446.

  23   BY MR. CONOVER:

  24       Q.    Looking at Section B of this form, how many absentee

  25     ballots were counted in 2014?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:223
                                                              223ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30747
                                                                                     2080
                                                                  Vol. 10 - 223
   1       A.    Submitted for counting, 54,581.

   2       Q.    And how many were rejected?

   3       A.    962.

   4       Q.    And then looking at Section 3, what was the most common

   5     reason for rejecting an absentee ballot in 2014?

   6       A.    That would be Section C?

   7       Q.    Yes.

   8       A.    The most common reason is the ballot was not received on

   9     time.

  10       Q.    And how many were rejected for that reason in 2014?

  11       A.    719.

  12                MR. CONOVER:      At this time, Your Honor, I would like

  13     to move Plaintiffs' Exhibit 446 into evidence.

  14                THE COURT:     Any objection?

  15                MS. GENTRY:     No objection, Your Honor.

  16                THE COURT:     446 will be received.

  17   BY MR. CONOVER:

  18       Q.    Finally, Ms. Poland, this has been previously marked as

  19     Plaintiffs' Exhibit 447.        What is this form?

  20       A.    This is Hamilton County's official certification for

  21     absentee ballots from the November 3, 2015, general election.

  22       Q.    In Section B, how many absentee ballots were counted in

  23     2015?

  24       A.    19,490.

  25       Q.    And how many were rejected?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:224
                                                              224ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30748
                                                                                     2081
                                                                  Vol. 10 - 224
   1       A.    643.

   2       Q.    And then what was the most common reason for rejecting

   3     an absentee ballot in 2015?

   4       A.    Ballot was not received on time.

   5       Q.    And how many were rejected for that reason?

   6       A.    541.

   7                 MR. CONOVER:     At this time I would like to move

   8     Plaintiffs' Exhibit 447 into evidence.

   9                 THE COURT:     Any objection?

  10                 MS. GENTRY:     No objection.

  11                 THE COURT:      447 will be received.

  12                 MR. CONOVER:     Thank you, Your Honor.

  13   BY MR. CONOVER:

  14       Q.    Ms. Poland, I would like to briefly talk about the

  15     petition process in Hamilton County.           Can you just generally

  16     describe how petitions work in Hamilton County?

  17       A.    Sure.    We receive petitions both from candidates to be

  18     placed on the ballot, as well as for, more specifically,

  19     usually statewide questions or issues.

  20             When those petitions are received, we have -- elections

  21     officials will research every -- every signature on the

  22     petition to see if we can identify the voter through the voter

  23     registration system to ensure that the voter is a registered

  24     voter in Hamilton County and at the address supplied on the

  25     petition.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:225
                                                              225ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30749
                                                                                     2082
                                                                  Vol. 10 - 225
   1       Q.    And what information is provided on those petitions?

   2       A.    The voter's signature and address is required.

   3     Sometimes the signers will also print their name, but it's only

   4     required that they sign and provide an address.

   5       Q.    And how does the Board identify those individuals?

   6       A.    We attempt to identify by address.            Many times it's very

   7     difficult to read signatures.          We do our best to try to attempt

   8     to identify the voter through their name and through the

   9     address.

  10       Q.    And you say attempt.        Is it sometimes difficult to

  11     identify the voter?

  12       A.    It is difficult to identify voters by just a signature

  13     and an address.

  14       Q.    And do the petition committees compensate for that

  15     difficulty?

  16       A.    They do.     Typically --

  17                MS. GENTRY:     Objection.     Hearsay, lack of foundation.

  18                THE COURT:     Well, you mean to "they do"?

  19                MS. GENTRY:     I'm sorry.     To the question, Your Honor.

  20                THE COURT:     I don't think so.       I think that this

  21     witness is in a position to testify as to what the petition

  22     committees do.      The petition committees report to you, don't

  23     they?

  24                THE WITNESS:      They file their petitions with us, with

  25     the Board of Elections.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:226
                                                              226ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30750
                                                                                     2083
                                                                  Vol. 10 - 226
   1                THE COURT:     All right.     Overruled.

   2             You may answer.

   3                THE WITNESS:      Typically, what we see from committees

   4     that are circulating petitions is that they will obtain double

   5     the number of required signatures needed.             For example, if they

   6     need a hundred signatures to be placed on the ballot, they will

   7     actually collect 200 signatures because during the signature

   8     verification process, it typically runs anywhere from 50 to

   9     70 percent valid.       Valid meaning the Board of Elections is able

  10     to identify the voter as a registered voter and that the

  11     voter's at the address on the petition so that we do not have

  12     high acceptance rates on petitions.

  13   BY MR. CONOVER:

  14       Q.    Next I would like to talk a little bit about electronic

  15     poll books.     First, does Hamilton County have multi-precinct

  16     voting locations?

  17       A.    Yes, we do.

  18       Q.    And does Hamilton County use E-Poll books?

  19       A.    Yes, we do.

  20       Q.    And how long have you had E-Poll books?

  21       A.    We first implemented E-Poll books in August, a special

  22     small election in August 2014.          Had our first countywide in

  23     November 2015 and then, again, they were just used this past

  24     March 2016 election.

  25       Q.    And do those E-Poll books consolidate the poll books in




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:227
                                                              227ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30751
                                                                                     2084
                                                                  Vol. 10 - 227
   1     each location?

   2       A.    They do.     The E-Poll books have all voters in the county

   3     contained in each E-Poll book, which is different than the

   4     previous paper poll books.

   5       Q.    And can you just describe the process for when a voter

   6     walks in to a multi-precinct voting location, how they might

   7     interact with the electronic poll book?

   8       A.    Right.     It's changed with the implementation of the

   9     E-Poll book.     There's not separate tables set up for the

  10     separate precincts.

  11             With the E-Poll book we're able to have any voter, no

  12     matter what precinct they belong to as long as they're at the

  13     right location, come to any table to check in.               So it's helped

  14     speed things up in the voting process.

  15             On the paper signature poll books the average time to

  16     check in was approximately 3 minutes.            With the E-Poll book

  17     it's approximately 1 minute so it's a quicker check-in.

  18             The voter announces their name and address to the poll

  19     worker and provides a form of I.D. to the poll worker.                 If it's

  20     a driver's license or a State of Ohio identification card, then

  21     that can be scanned in order to locate the voter in the E-Poll

  22     book.   If they do not provide that type of I.D. or for some

  23     reason their license won't scan, they can do a manual look-up

  24     where we advise them to enter the first few letters of the

  25     voter's last name along with their house number.               And then if




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:228
                                                              228ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30752
                                                                                     2085
                                                                  Vol. 10 - 228
   1     that doesn't bring them up, the second step is the first few

   2     letters of the voter's last name and their year of birth.

   3       Q.     And what happens if the voter is at the wrong polling

   4     location?

   5       A.     If they're at the wrong polling location, the E-Poll

   6     books have -- will display a Google map screen on the E-Poll

   7     book that can be flipped to show the voter so it shows the

   8     voter a Google map of where their correct polling location is.

   9     It also has the capability to text or e-mail the voter if they

  10     would like the polling place information sent to their cell

  11     phone.

  12       Q.     And what impact has this had on wrong polling location

  13     voters in Hamilton County?

  14       A.     Although the system is still relatively new, we still --

  15     we are seeing a decrease in the number of wrong precinct

  16     ballots cast in Hamilton County.

  17       Q.     And prior to arriving at an incorrect polling location,

  18     how can a voter obtain information on actually going to the

  19     correct polling location?

  20       A.     Right.    From our website we have a button very

  21     prominently displayed on our website called Where Do I Vote so

  22     the voter simply clicks on that button, puts in their address

  23     and can find out their polling location that way.                They can

  24     also call the Board of Elections for that information.                 And in

  25     presidential years we -- the Hamilton County Board of Elections




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:229
                                                              229ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30753
                                                                                     2086
                                                                  Vol. 10 - 229
   1     sends an election day postcard to every registered voter in the

   2     county that has their polling location information on it.

   3       Q.    And what benefits, if any, have electronic poll books

   4     had for voters?

   5       A.    Several.     One, again, is the quicker check-in time by

   6     being able to have a voter check in at any table.                In the past

   7     you might have a long line at Precinct A and no line at

   8     Precinct B, but the voters couldn't go over to Precinct B and

   9     the poll workers from Precinct B couldn't assist because

  10     everything was precinct specific.           So now that we have the

  11     electronic poll books, all poll workers work together at the

  12     location as one big team to process the voters more

  13     efficiently.

  14             In addition to it being a quicker check-in process, it's

  15     a more accurate check-in process.           If the voter moves and has

  16     not updated their address with the Board of Elections, in the

  17     past poll workers would have to flip through pages and pages of

  18     street -- a street index that has ranges, and many times it's

  19     broken down to odd or even streets because precinct lines run

  20     down the middle of streets so they would have to decipher the

  21     correct location, correct precinct for the voter.                But with the

  22     E-Poll book, the poll worker simply types in the voter's

  23     address, and the poll book deciphers that for the poll worker

  24     and displays the correct precinct in the correct location.

  25     And, again, that screen can be flipped to then show the voter




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:230
                                                              230ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30754
                                                                                     2087
                                                                  Vol. 10 - 230
   1     and also can be texted or e-mailed to the voter.

   2       Q.    I would like to talk a little bit about the

   3     post-election procedures at the Board.            When the polls close on

   4     election day at 7:30, what happens at the Board of Elections?

   5       A.    Yes.    There's many things going on election night.               Once

   6     the polls close 7:31 we begin to tabulate all the absentee

   7     ballots.     They are prepped and scanned and prepared for

   8     tabulation prior to the polls closing, but we do not hit

   9     tabulate until the polls close at 7:31.            We also, I believe I

  10     mentioned earlier, have 116 troubleshooters in the field.                  They

  11     stay out in the field to assist the poll workers with their

  12     closing duties.      There's many things the poll workers have to

  13     do in the locations.       They have to shut down all of the voting

  14     equipment, they have to do ballot accounting, they have to

  15     inventory, make sure they're packing up everything correctly.

  16     There's chain of custody forms, seals, that kind of thing.

  17             So while that's happening out in the field, we have our

  18     troubleshooters roving to assist the poll workers if they need

  19     help.   We staff our help desk that is taking calls from the

  20     poll workers if they need help shutting down.              We also hire an

  21     additional approximately 200 people.           We have 25 drop-off

  22     locations throughout Hamilton County, and they're manned by

  23     bipartisan election officials to receive the ballots and memory

  24     cards from the poll workers.         They drop them off at those

  25     locations.     Then we also have additional staff at the Board




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:231
                                                              231ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30755
                                                                                     2088
                                                                  Vol. 10 - 231
   1     office that are waiting for the memory cards and ballots to

   2     come down so bipartisan election officials can inspect those

   3     materials and then tabulate the ballots and initiate our

   4     final -- our unofficial results for the night.               There's also

   5     logic and accuracy testing that's conducted both prior and

   6     after every count.

   7       Q.    And so then election night ends at some point.                In the

   8     days following the election, what is happening at the Board?

   9       A.    Right.     In the days following, many times the two or

  10     three weeks after an election day is just as busy or sometimes

  11     maybe even busier than the two or three weeks leading up to

  12     election day.      We have the provisional verification process

  13     that we talked about previously.          We also still have absentee

  14     ballots that are being returned.          Absentee ballots that are

  15     returned within the 10 days after election day but postmarked

  16     by the day before election day can be counted.               And UOCAVA

  17     ballots, our civilians and military overseas have 10 days to

  18     return their ballots as well, and they do not need to have a

  19     postmark on them for their ballots to be returned and counted.

  20     We have thousands of pieces of voting equipment that are out at

  21     about 400 polling locations so all of that equipment needs to

  22     be retrieved, returned to our Board -- our Board of Elections

  23     warehouse where the data is backed up and all the equipment is

  24     inspected.     We have close to 400 supply boxes that need to be

  25     inspected.     The ballot bags are inspected to ensure that there




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:232
                                                              232ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30756
                                                                                     2089
                                                                  Vol. 10 - 232
   1     wasn't a provisional ballot left in a ballot bag election

   2     night.     So everything is inspected.

   3               There's ballot accounting.        We have 2700 -- well, close

   4     to 3000 with all the additional workers that we hire to pay so

   5     that's a big process in making sure all of those individuals

   6     are paid and paid timely if we want them to come back and work

   7     for us again.

   8               So there's many processes that are occurring, and I'm

   9     sure there's more that I'm forgetting right now.

  10       Q.      What does it mean to remake a ballot?

  11       A.      Yes.   There's a provision in Ohio law to remake a

  12     ballot.     That may happen for several reasons that a ballot

  13     needs to be remade.       It could be because the ballot is damaged

  14     in some way, perhaps it was torn or ripped and cannot be fed

  15     through the scanner.       So a bipartisan team remakes the ballot,

  16     and the way that's conducted is one election official will

  17     stamp the original ballot with a stamp that says original, and

  18     then we'll print a new ballot for that voter's precinct and

  19     stamp the word remake on it.         We then have corresponding

  20     numbers.     For example, if this would be an absentee ballot, the

  21     first ballot would be A-1, and so an A-1 is placed on the

  22     remade ballot and A-1 is placed on the original ballot.                  It's

  23     also logged.      It's logged in a book that records the number and

  24     the reason of the remake, but it's not associated with the

  25     voter.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:233
                                                              233ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30757
                                                                                     2090
                                                                  Vol. 10 - 233
   1               Once the ballot is removed from the envelope, there's no

   2     way to match the ballot back up to the voter so that we keep

   3     the secrecy of the vote.        And so then one bipartisan election

   4     official reads while the other election official votes --

   5     records the new ballot.        They then switch and double check to

   6     make sure that they read correctly and recorded correctly, and

   7     then those are presented to our Board in a public session by

   8     similarly situated ballots.         For example, there may be those

   9     that were damaged that maybe is the cause for the remake, or it

  10     could be a UOCAVA voter who requested to receive their ballot

  11     electronically; in that case an overseas voter military or

  12     civilian, and we e-mail the ballot to them.              But when they

  13     print it they're printing it on regular paper, not ballot

  14     paper; it won't go through the scanner so when they mail it

  15     back to us, we then have to remake it on official ballot paper.

  16               So the ballots are presented to the Board, and they

  17     ultimately approve the remade ballot.

  18       Q.      Does that remaking of ballots, does it present any

  19     issues?

  20       A.      Yes.   As I explained, it's a tedious process going

  21     through that.      We -- depending on the type of elections, we

  22     could have hundreds and hundreds of remakes both in absentee

  23     and from the precinct from election day, and all of that has to

  24     be presented to the Board and done at the same time as all

  25     these other functions.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:234
                                                              234ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30758
                                                                                     2091
                                                                  Vol. 10 - 234
   1       Q.    I would like to talk a little bit about voter history,

   2     but can you just briefly explain what is voter history?                  Or

   3     voter credit, maybe, is the better word.

   4       A.    Voter credit, right.

   5             Voter credit is basically flagging the voter's record in

   6     the voter registration database indicating that the voter has

   7     cast a ballot in that election.

   8       Q.    And how does the Board process or give voter credit?

   9       A.    Voter credit?

  10             Now because of the electronic poll book, we are able to

  11     electronically upload that information into our voter

  12     registration system; although, we do also still provide the

  13     paper signature poll books to the polling places just in case

  14     there would be a problem with the electronic version, we have

  15     the paper as a backup.

  16             So Board of Elections staff has to go through every

  17     paper signature poll book even though it may not have been

  18     used, but just to ensure that it wasn't used.              And if it was

  19     and a voter did sign in the paper poll book, then credit would

  20     be issued that way.

  21       Q.    Can a voter receive credit even if their ballot is not

  22     counted?

  23       A.    Yes.    Per Secretary of State directive, the only time a

  24     voter would not receive credit for casting a ballot would be if

  25     the voter was not registered or if, I believe, if an absentee




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:235
                                                              235ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30759
                                                                                     2092
                                                                  Vol. 10 - 235
   1     ballot was returned after the deadline, credit is not received.

   2       Q.    And why can credit be given but the ballot not

   3     necessarily be counted?

   4       A.    In issuing the voter credit, for example, for a voter

   5     that we -- I mean, obviously, those that are not registered,

   6     they're not given voter credit.

   7             For other voters, we may not be able to confirm their

   8     identity enough to issue -- to count the ballot, but it's our

   9     best guess as far as awarding credit.

  10             So I -- there's a difference between giving credit that

  11     allows someone's registration status to stay active than

  12     counting a ballot.

  13       Q.    Now, I would like to talk just a little bit about when

  14     the Board -- the Board of Elections' review and final vote in

  15     the official canvas.       When the Board staff finalizes kind of

  16     processing the provisional and absentee ballots, what is given

  17     to the Board?

  18       A.    The envelopes are not given to the Board.              We give a

  19     summary recommendation to the Board by category of similar

  20     ballots.    For example, the staff recommends 5000 provisional

  21     ballots be accepted, the staff recommends 400 ballots be

  22     rejected due to the voter not being registered.               So we just

  23     present the different categories with the numbers to the Board,

  24     but we do have the envelopes available in case the Board would

  25     request to review the envelopes.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:236
                                                              236ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30760
                                                                                     2093
                                                                  Vol. 10 - 236
   1       Q.    And does the Board ever request to review the envelopes?

   2       A.    They do.

   3       Q.    And who ultimately makes the decision to accept or

   4     reject those ballots?

   5       A.    The Board.

   6       Q.    And I believe you said that the staff makes

   7     recommendations on kind of batches of --

   8       A.    Yes.

   9       Q.    -- ballots?

  10             Does the Board typically accept those recommendations?

  11       A.    They do typically accept the staff's recommendation,

  12     yes.

  13       Q.    And do you as a staff member try to find ways to reject

  14     ballots?

  15       A.    Absolutely not.

  16       Q.    And then just a few questions in closing.

  17             Have you begun planning for the 2016 general election?

  18       A.    Yes.

  19       Q.    And what have you done?

  20       A.    Yes.    We've set our budget for the 2016 election.               We

  21     have begun lining up our seasonal staff members to join us.                    We

  22     have set our schedules.        We have projects ongoing that we've

  23     started to help recruit poll workers, Our Youth At The Booth

  24     Program, our Partners In Democracy Program.              All of that is

  25     gearing up for the presidential election.             We also are -- will




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:237
                                                              237ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30761
                                                                                     2094
                                                                  Vol. 10 - 237
   1     be conducting site visits to all of our polling locations to

   2     ensure ADA compliance, and we're working with the Secretary of

   3     State's office on that project.

   4             So we have numerous projects that we've begun to prepare

   5     for the November election, even though we're still working on,

   6     actually, the primary right now.

   7       Q.    And what would changes to elections laws at this point

   8     of the year mean for your election administrative planning for

   9     2016 general?

  10                MS. GENTRY:     Objection.

  11                THE COURT:     Basis?

  12                MS. GENTRY:     Vague.

  13                THE COURT:     Overruled.

  14             You may answer if you understand, Ms. Poland.

  15                THE WITNESS:      Yes.   It's been my experience that we

  16     always try to do as little change as possible in a presidential

  17     year.   It's our biggest election.          Our turnout in this past

  18     March election was 42 percent.          We were a little over

  19     40 percent this past November.          We'll see 70 to 80 percent

  20     turnout.    We're going to double what we typically do, and it's

  21     been my experience -- this will be my fourth presidential --

  22     that you never want to implement something new in a

  23     presidential election.

  24                MR. CONOVER:      Just a moment to confer, Your Honor?

  25                THE COURT:     Yes.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:238
                                                              238ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30762
                                                                                     2095
                                                                  Vol. 10 - 238
   1                MR. CONOVER:      No further questions.

   2                THE COURT:     Okay.

   3                MS. GENTRY:     Your Honor, I approximately have about

   4     two hours.

   5                THE COURT:     How many more witnesses do you have

   6     tomorrow, Ms. Richardson?

   7                MS. RICHARDSON:        We have two witnesses tomorrow,

   8     Your Honor.

   9                THE COURT:     And how long do you anticipate they will

  10     be?

  11                MS. RICHARDSON:        It depends on the cross.        As we

  12     mentioned earlier today, Matt Damschroder is a witness both for

  13     the Defense and for --

  14                THE COURT:     But you're going to call him in your case

  15     in chief, and they can cross-examine.             I was -- I was

  16     baffled -- sidebar.

  17                                         - - -

  18           Thereupon, the following proceeding was held at sidebar out

  19     of the hearing of the open courtroom:

  20                THE COURT:     So here's my concern.        You're going to

  21     call Mr. Damschroder in your case in chief?

  22                MS. RICHARDSON:        That's right.

  23                THE COURT:     I couldn't figure out, Mr. Chandra, why

  24     you were going to hold your case open to call Mr. Damschroder

  25     in your case in chief because either way you're going to




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:239
                                                              239ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30763
                                                                                     2096
                                                                  Vol. 10 - 239
   1     cross-examine him.       And so, you know, I'm -- I mean, now it may

   2     be that you're concerned that Ms. Richardson will go into areas

   3     that are not of concern to you and you wanted to go in certain

   4     other areas in your case in chief, and so you wanted your cross

   5     to be able to focus on those areas.

   6                MR. CHANDRA:      Plus, in case for some reason they

   7     decided strategically not to call him, then we're left holding

   8     the bag.

   9                THE COURT:     Well, here's what we're going to do.             I'm

  10     going to get a commitment from Ms. Richardson up or down

  11     whether she's going to call him and, as a matter of

  12     superintendence, I'm going to give you the opportunity to

  13     cross-examine him, you know, first within the scope of her

  14     direct, but if you can indicate to me why you need to go into

  15     this other area in light of my, you know, admonition that you

  16     should just close your case and we can proceed in the defense

  17     case, I can give you leeway to go into the areas that you deem

  18     warranted for Mr. Damschroder.          Because I've done that before

  19     on -- in cases where you called an adverse party or an adverse

  20     witness in your case in chief but the witness was from out of

  21     town so I will let you do yours, and then I will let the

  22     Defense examine the witness to the extent that they would have

  23     examined the witness had they called that witness in the

  24     Defense case-in-chief just so that the witness won't have to

  25     come back a week later.        Let's say the witness was in New York.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:240
                                                              240ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30764
                                                                                     2097
                                                                  Vol. 10 - 240
   1     So I can do that again with Mr. Damschroder, and so, you know,

   2     he doesn't -- he won't have to come back.             He can be here for

   3     one examination only, you could rest.            Then you can come back

   4     and, you know, do whatever you're going to do in your rebuttal

   5     case.

   6             Now, is Mr. Damschroder definitely coming tomorrow?

   7                MS. RICHARDSON:      He is coming tomorrow.         We do have

   8     another witness who -- Ken Terry who is coming in.                He's

   9     actually retiring this week so it's my understanding that

  10     tomorrow morning is his only availability.             If at all possible,

  11     maybe if -- I have not checked with Ms. Poland to see if she

  12     could --

  13                MR. CONOVER:      I do not know her availability.             I know

  14     there was concerns with administering this election that this

  15     may be the only time so I haven't talked to her about coming

  16     back.

  17                MS. RICHARDSON:      Our plan previously when we assumed

  18     we would get through Ms. Poland today was to start with

  19     Mr. Terry tomorrow morning, and then Mr. Damschroder will begin

  20     immediately after.

  21                THE COURT:     We can finish her tonight.

  22                MS. GENTRY:     Your Honor, may I just say we also listed

  23     Ms. Poland as a witness in our case in chief, and so we have

  24     the same understanding that they're calling her so we only put

  25     her on once, but I may have questions that go beyond




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:241
                                                              241ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30765
                                                                                     2098
                                                                  Vol. 10 - 241
   1     Mr. Conover's direct?

   2                 THE COURT:     Yes.   But -- okay.     That's fine.

   3                 MR. CHANDRA:     One second, Your Honor.         I want to make

   4     sure I didn't get confused by the procedure that you're then

   5     stating about tomorrow.

   6                 THE COURT:     I'm going to clarify it.

   7              We're going to finish Ms. Poland tonight.             In the

   8     morning Mr. Terry is going to be put on.             We're going to do

   9     Mr. Terry, and then Mr. Damschroder is going to be put on.                   And

  10     she's going to call Mr. Damschroder in her case and you are

  11     going to get to cross-examine him, but you're going to

  12     cross-examine him for this case and for whatever you wanted to

  13     call him for yourself.        He's going to have one

  14     cross-examination then one direct then any recross and

  15     redirect.

  16                 MR. CHANDRA:     That was essentially our plan so thank

  17     you.

  18            (Back in open court.)

  19                 THE COURT:     Go ahead, Ms. Gentry.

  20                 MS. GENTRY:     Ms. Poland, I apologize in advance.            My

  21     questions are going to jump around a bit because I'm both

  22     asking you follow-up questions for Mr. Conover and asking you

  23     other questions that I had.         So I'll try not to repeat myself,

  24     and I'll try to move quickly.

  25              I want to begin with -- well, Your Honor, we have




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:242
                                                              242ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30766
                                                                                     2099
                                                                  Vol. 10 - 242
   1     reached a stipulation on exhibits to admit, if I can read that

   2     into the record.

   3                THE COURT:     Absolutely, you may.

   4                MS. GENTRY:     Thank you, Your Honor.

   5             We have agreed to stipulate to the admission of

   6     Plaintiffs' Exhibits 444 through 454.

   7                THE COURT:     Okay.

   8                MS. GENTRY:     2092 through 2357, and 7039 through 7044.

   9                MR. CONOVER:      That's right, Your Honor.

  10                THE COURT:     All right.

  11                MS. GENTRY:     Thank you, Your Honor.

  12                THE COURT:     Well, then 444 through 454, 2092 through

  13     2357 and 7039 through 7044 will all be received pursuant to

  14     stipulation.

  15                MS. GENTRY:     Thank you, Your Honor.

  16                                  CROSS-EXAMINATION

  17   BY MS. GENTRY:

  18       Q.    Ms. Poland, I want to show you what's been marked as

  19     Plaintiffs' Exhibit 7044, and this is from the documents that

  20     you e-mailed to us approximately a week ago.

  21       A.    Okay.

  22       Q.    And I want to show you a particular voter registration

  23     form.   All right.      Do you recognize this type of voter

  24     registration form?

  25       A.    I believe this is an older -- an older form that perhaps




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:243
                                                              243ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30767
                                                                                     2100
                                                                  Vol. 10 - 243
   1     was used prior to my work at the Board of Elections.

   2       Q.    Okay.     You began in what year?

   3       A.    I began in 2004.       This seems to be a different format

   4     than what we normally have.

   5       Q.    It appears that this one was signed in 2012.

   6       A.    It's a different format than what we normally see.

   7       Q.    But this is one of the records -- voter records that you

   8     produced in this litigation?

   9       A.    Yes.     It's a record from the Board of Elections, yes.

  10       Q.    Right.     And do you see that there's a category for race

  11     or ethnic group?

  12       A.    I do see that.

  13       Q.    Does the Hamilton County Board of Elections keep that

  14     information regarding race or ethnic group in its database?

  15       A.    No.

  16       Q.    Do you know why not?

  17       A.    It's been the practice long before I was with the Board

  18     we do not track by gender or race.

  19       Q.    Do you have an understanding as to why that is?

  20       A.    I would think that gender or race doesn't -- it doesn't

  21     have any bearing on administrating elections.              There would be

  22     no reason to track that.

  23       Q.    One of the incidents you talked about in your testimony

  24     was a poll worker who voted, I think you said, six times, the

  25     Melowese Richardson.       Do you recall that?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:244
                                                              244ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30768
                                                                                     2101
                                                                  Vol. 10 - 244
   1       A.    Yes.

   2       Q.    All right.      Was Mrs. Richardson a poll worker with the

   3     Hamilton County Board of Elections?

   4       A.    Yes, she was.

   5       Q.    Is she still a poll worker?

   6       A.    No.

   7       Q.    And would you expect that she would know her

   8     granddaughter's birthday?

   9       A.    Yes.

  10       Q.    Now, I want to turn to the issue of -- I'm sorry.                 I'm

  11     going to get my notes in order here.

  12             You testified earlier that adding the address

  13     requirement to the provisional ballot form prevents ballots

  14     from being rejected for being voted in the wrong precinct.                   Do

  15     you recall that?

  16       A.    Yes.

  17       Q.    Is it your testimony that before 2014, the Hamilton

  18     County Board of Elections rejected provisional ballots if there

  19     was no address written on them?

  20       A.    If the address -- if the voter voted in a precinct that

  21     was not tied to their address that was on file with the Board

  22     of Elections, then we would have to reject the ballot for being

  23     in the wrong location because the only record we have of where

  24     the voter lives is on our voter registration database.

  25       Q.    Now, just to make sure I'm correct about this, both




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:245
                                                              245ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30769
                                                                                     2102
                                                                  Vol. 10 - 245
   1     before 2014 and after 2014, when a provisional voter appeared

   2     at the polls to vote, they would verbally tell their address to

   3     the poll worker, right?

   4       A.     They verbally tell the address to the poll worker, but

   5     that doesn't get the information to the bipartisan teams at the

   6     Board.

   7       Q.     Please just answer my questions, and then you'll see

   8     where I'm going with this.

   9              So they would verbally tell their address to the poll

  10     worker, correct?

  11       A.     Correct.

  12       Q.     And based on what they said, the poll worker would make

  13     sure they gave them the correct ballot for the precinct, right?

  14       A.     That's correct.

  15       Q.     And it was the poll worker's responsibility to make sure

  16     that they are getting the right precinct ballot to that

  17     provisional voter, correct?

  18       A.     It is the poll worker's responsibility, correct.

  19       Q.     The voter would have no information about which precinct

  20     they should be voting in, correct?

  21       A.     No, that's not correct.        The voter is supplied

  22     information with the precinct they should be voting in.

  23       Q.     Even if they've moved and haven't updated their address?

  24       A.     They can obtain that information from our website or

  25     from calling the Board of Elections.           We do list their precinct




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:246
                                                              246ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30770
                                                                                     2103
                                                                  Vol. 10 - 246
   1     information on our website.

   2       Q.    But you list the information based on the address that

   3     you have in your database, correct?

   4       A.    No.     Or the voter can type in their new address.              That's

   5     the point of putting it on our website, so that they can type

   6     in their new address and find out their new precinct and their

   7     new polling location information.

   8       Q.    Okay.     So a voter who has taken the initiative to go on

   9     your website and put in their new address might know what

  10     precinct they're in; is that what you're saying?

  11       A.    Yes.

  12       Q.    But a voter who has not gone on your website to do that

  13     and simply shows up to vote and says that they have a new

  14     address relies on the poll worker to give them the correct

  15     precinct ballot, correct?

  16       A.    That's correct.

  17       Q.    And it's your testimony that if the voter didn't write

  18     down that address -- even before 2014, if they didn't write

  19     down the address on their form, their new address, then the

  20     vote would be rejected?

  21       A.    That's correct.       Because it's up to the Board to count

  22     the ballot, and we would have no way of knowing where the voter

  23     was living.

  24       Q.    All right.      Ms. Poland, I'm showing you what's been

  25     previously marked as Plaintiffs' Exhibit 1501.               And do you




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:247
                                                              247ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30771
                                                                                     2104
                                                                  Vol. 10 - 247
   1     recognize this as the prior provisional ballot affirmation form

   2     that was in effect before 2014?

   3       A.     I believe so, yes.

   4       Q.     All right.     And do you see in the top box there are

   5     three required -- I'm sorry, yes -- no, that's correct.                  Three

   6     required pieces of information that the voter must provide:

   7     Full name, identification and a signature, correct?

   8       A.     That's correct.

   9       Q.     There's no place in that box for the voter to write an

  10     address, is there?

  11       A.     No.   It was on the back of the envelope.            This is the

  12     front.    It was on the back.

  13       Q.     And next to the box it says that this is the mandatory

  14     information required for your ballot to count; is that correct?

  15       A.     That's correct.

  16       Q.     Now, you said on the back there was a place -- let me

  17     show that to you.       Is this the back of the provisional ballot

  18     affirmation form as it existed before 2014?

  19       A.     Yes, it is.

  20       Q.     All right.     And this would be filled out by a voter who

  21     had a change of address or a change of name?

  22       A.     Correct.

  23       Q.     And do you see up at the top it says failure to complete

  24     this form will not cause your provisional ballot to be

  25     rejected?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:248
                                                              248ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30772
                                                                                     2105
                                                                  Vol. 10 - 248
   1       A.    That's correct, yes.

   2       Q.    But it's your testimony that the Hamilton County Board

   3     of Elections did reject ballots if voters didn't put down their

   4     address on the back of this form?

   5       A.    If they voted at a polling location that did not

   6     correspond to the address that was on file with the Board of

   7     Elections, that's correct, because we would have no way to

   8     confirm they cast the ballot in the correct precinct.

   9       Q.    Now, no directive required the Board to reject ballots

  10     in that circumstance, did it?

  11       A.    The directive requires the Board to confirm that the

  12     voter voted in the correct precinct.

  13       Q.    You're saying a specific directive prior to 2014

  14     required votes to be rejected if the voter had moved and failed

  15     to write their address down on the form that tells them they

  16     don't need to write their address down?

  17       A.    The directive required the Board of Elections to confirm

  18     the voter's address and that the voter cast the ballot in the

  19     correct precinct.

  20       Q.    Didn't the poll worker confirm that when they handed

  21     them the ballot after being told their address?

  22       A.    We are required -- the Board of Elections is required to

  23     confirm that.

  24       Q.    And did the Board of Elections direct its poll workers

  25     to write the address down so that the Board could later confirm




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:249
                                                              249ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30773
                                                                                     2106
                                                                  Vol. 10 - 249
   1     it?

   2       A.    No.     It was the voter's responsibility to write the

   3     address down.

   4       Q.    But the voter wasn't told it was their responsibility,

   5     were they?

   6       A.    That's why we've received more voters -- that's why this

   7     new law has led to more votes being counted.              It was confusing

   8     on this form that says that you don't have to provide your

   9     address.      What the voters didn't know was that if they do

  10     provide their address, then that will help the Board of

  11     Elections in confirming that they corrected -- voted their

  12     ballot in the correct precinct.          So I believe that the

  13     confusion you're explaining on this form is why we are

  14     receiving the information we now need that has led to more

  15     ballots being accepted.

  16       Q.    So as I understand your testimony, it's important to

  17     have the address in the mandatory section because Hamilton

  18     County was already rejecting ballots if they didn't have the

  19     address down.

  20       A.    I believe that the directive in the State of Ohio was

  21     that Boards of Elections must confirm that the voter received

  22     the correct ballot.       If the voter moved, we don't know where

  23     they moved to if we don't have it on the affirmation form.

  24       Q.    Could you please answer the question that I asked?

  25       A.    I thought I did.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:250
                                                              250ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30774
                                                                                     2107
                                                                   Vol. 10 - 250
   1                 MS. GENTRY:     Your Honor?

   2                 THE COURT:     Read it back, please, Ms. Coulter.

   3            (Question read back.)

   4   BY MS. GENTRY:

   5       Q.      Is that correct?

   6       A.      We weren't rejecting ballots if they didn't have the

   7     address.     If they voted in the precinct that corresponds to the

   8     address that's on file with the Board of Elections, their

   9     ballot was not rejected.

  10       Q.      Let me rephrase my question.

  11               Isn't it correct that Hamilton County was rejecting

  12     ballots because the voter didn't write down a new address that

  13     was in a different precinct even though the form --

  14                 MR. CONOVER:     Objection.     Sorry.

  15                 THE COURT:     Let her finish the question.           Go ahead.

  16                 MS. GENTRY:     Thank you.

  17   BY MS. GENTRY:

  18       Q.      Even though the form told the voter that that

  19     information was optional?

  20                 MR. CONOVER:     Objection, Your Honor.

  21                 THE COURT:     Basis?

  22                 MR. CONOVER:     Asked and answered and mischaracterizes

  23     testimony.

  24                 THE COURT:     Overruled.

  25               You may answer, Ms. Poland.




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:251
                                                              251ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30775
                                                                                     2108
                                                                   Vol. 10 - 251
   1                 MR. CONOVER:     Thank you, Your Honor.

   2                 THE WITNESS:     I'm sorry, could you repeat the

   3     question?

   4                 MS. GENTRY:     Could you please read it back?

   5            (Question read back.)

   6                 THE WITNESS:     Hamilton County rejected a ballot if the

   7     voter did not provide an updated address in order for the Board

   8     to confirm that the ballot was cast in the correct precinct.

   9   BY MS. GENTRY:

  10       Q.      So the answer to my question is, yes, it did that even

  11     though the form told the voter that the information was

  12     optional.

  13                 MR. CONOVER:     Objection, Your Honor.

  14                 THE COURT:     Overruled.

  15                 MR. CONOVER:     Thank you, Your Honor.

  16                 THE COURT:     You may answer.

  17                 THE WITNESS:     If the voter moved, had a change of

  18     address and moved into a new precinct and did not update and

  19     did not tell the Board, inform the Board where they were moving

  20     to, we rejected the ballot per Secretary of State directives.

  21   BY MS. GENTRY:

  22       Q.      Even though the voter was told that the information was

  23     optional, correct?

  24       A.      If the voter moved, we needed that information in order

  25     to count the ballot, that's correct.




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:252
                                                              252ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30776
                                                                                     2109
                                                                  Vol. 10 - 252
   1                 MS. GENTRY:     Your Honor, could you direct the witness

   2     to answer my question?

   3                 THE COURT:     The question was even though the voter was

   4     told that the information was optional, correct?

   5                 THE WITNESS:     Yes, the form does state that failure to

   6     complete this form will not cause your provisional ballot to be

   7     rejected.

   8                 MS. GENTRY:     Thank you, Your Honor.

   9   BY MS. GENTRY:

  10       Q.    Ms. Poland, did you advise the Secretary of State's

  11     office that Hamilton County was rejecting provisional ballots

  12     prior to 2014 because the voter did not write down a new

  13     address?

  14       A.    I believe we did have conversations with the Secretary

  15     of State's office, and we were instructed to presume that the

  16     voter was still living at the address that was maintained on

  17     our voter registration database if we did not receive an

  18     updated address from the voter.

  19       Q.    Who at the Secretary of State's office did you have

  20     those conversations with?

  21       A.    I don't recall.

  22       Q.    Do you know if Mr. Damschroder was involved in any of

  23     those conversations?

  24       A.    I don't recall.

  25       Q.    Do you know if any other Boards of Elections adopted the




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:253
                                                              253ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30777
                                                                                     2110
                                                                  Vol. 10 - 253
   1     same approach as Hamilton County and disenfranchised

   2     provisional voters who did not write down their new address?

   3                MR. CONOVER:      Objection, Your Honor.

   4                THE COURT:     Basis?

   5                MR. CONOVER:      Calls for speculation.

   6                THE COURT:     Overruled.

   7             You may answer, if you can, Ms. Poland.

   8                THE WITNESS:      I don't know what other Boards of

   9     Elections did.

  10   BY MS. GENTRY:

  11       Q.    Has this issue ever been discussed, to your knowledge,

  12     at any conferences held by the Secretary of State?

  13       A.    I don't know.      I don't know.

  14       Q.    So is it fair to say that the reason -- or one reason

  15     that the number of wrong precinct provisional rejections has

  16     gone down in Hamilton County is because these types of

  17     ballots -- strike that.

  18             Is it fair to say that one reason why the number of

  19     wrong precinct rejections has gone down in Hamilton County

  20     after the change in the law is because prior to the change in

  21     the law, Hamilton County was rejecting ballots where the

  22     address was not written down, and after the change in the law

  23     the address is now more likely to be written down because the

  24     voter knows it's mandatory?

  25       A.    I'm sorry, I don't know how to answer that.               Could you




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:254
                                                              254ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30778
                                                                                     2111
                                                                  Vol. 10 - 254
   1     repeat the question?

   2       Q.    All right.      Let me try to break it up.

   3             Before the change in the law, Hamilton County was

   4     rejecting provisional ballots where the voter had moved but

   5     didn't write down the address, correct?

   6       A.    Correct.     If we could not confirm their address, they

   7     were rejected.

   8       Q.    And prior to the change in the law, the voter did not

   9     know that Hamilton County made that information mandatory,

  10     correct?

  11       A.    Ohio law makes that information mandatory in order to

  12     confirm their address.

  13       Q.    But the form told the voter that the information was

  14     optional, correct?

  15       A.    It said that -- I don't believe it said optional.                 I

  16     believe it said failure to fill out this form --

  17       Q.    Let me refresh your recollection.            What does the form

  18     say?

  19       A.    Failure to complete this form will not cause your

  20     provisional ballot to be rejected.

  21       Q.    And that was not true.

  22       A.    Not for voters who had a change of address.

  23       Q.    And after the change in the law, voters are now notified

  24     that they're required to write down their address.

  25       A.    That's -- that's correct.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:255
                                                              255ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30779
                                                                                     2112
                                                                  Vol. 10 - 255
   1       Q.     All right.     And because of that change, because voters

   2     now know they need to write down their address, wouldn't you

   3     agree that that's one reason why the rejection rate for

   4     provisional ballots in the wrong precinct dropped in Hamilton

   5     County after the 2014 election?

   6       A.     Yes.    That we're now receiving the address, that's

   7     correct.

   8       Q.     Was any notice given to provisional voters who voted in

   9     the wrong precinct that their ballot had been rejected?

  10       A.     Voters are given a hotline form that they can call to

  11     find out if their ballot was accepted or rejected.

  12       Q.     And that would require the voter to take the initiative

  13     to ask the question, correct?

  14       A.     Yes.

  15       Q.     Was any notice provided by the Board of Elections

  16     affirmatively to the voter who voted provisionally and whose

  17     ballot was rejected to let them know that their vote didn't

  18     count?

  19       A.     No.    It's up to the voter to contact the Board.

  20       Q.     And that's been true before and after 2014, correct?

  21       A.     That's correct.

  22       Q.     All right.     You testified about by adding dates of birth

  23     to the registration form Boards of Elections can more easily

  24     confirm the voter's identity and, therefore, count the ballot.

  25              Do you recall that?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:256
                                                              256ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30780
                                                                                     2113
                                                                  Vol. 10 - 256
   1       A.    Yes.

   2       Q.    Now, you'll recall I just showed you the prior

   3     provisional ballot affirmation form, and it did not require

   4     date of birth, correct?

   5       A.    That's correct.

   6       Q.    But you were able to identify provisional voters before

   7     the change in the law in 2014, correct?

   8       A.    Correct.     But that rate has increased since the voters

   9     are now providing their date of birth.

  10       Q.    Are you tracking data that shows that you previously

  11     rejected voters before 2014 because you couldn't identify them?

  12       A.    They fall under the category of not registered.                If we

  13     can't confirm the identity and we can't confirm that they're

  14     registered, it would fall under the category of not registered.

  15       Q.    So is it your testimony that some of the voters who are

  16     in the not registered category might actually be registered,

  17     but you just don't know?

  18       A.    We could not confirm that they were registered, no.

  19     It's the example of having 300 and something individuals with

  20     the same first and last name in the statewide database.                  If we

  21     would have had their date of birth, we might have been able to

  22     identify them.

  23       Q.    But I suppose it goes without saying that you don't know

  24     how many not registered voters actually were registered

  25     because, at the end of the day, it was your belief they were




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:257
                                                              257ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30781
                                                                                     2114
                                                                  Vol. 10 - 257
   1     all not registered, correct?

   2       A.    I'm sorry, can you repeat that?

   3       Q.    You said that you track how many voters you could not

   4     identify before 2014 because they're in the not registered

   5     category, correct?

   6       A.    Those voters that we could not identify.              There may be

   7     300 John Smiths and one of those could be the John Smith that

   8     filled out this affirmation, but without additional information

   9     we cannot confirm that, and they would have been rejected for

  10     not being registered because we could not confirm that they

  11     were registered.

  12       Q.    And because you couldn't find them at all, you don't

  13     know if they were registered or not; is that correct?

  14       A.    No.

  15       Q.    It's not correct or it is --

  16       A.    Sorry.     No, we could not -- we could not find them.

  17       Q.    So you don't know how many voters you might have been

  18     able to find if only you had more pieces of information,

  19     correct?

  20       A.    Correct.

  21       Q.    And is it your belief that Hamilton County rejected

  22     ballots from registered voters prior to 2014 and then put them

  23     in the not registered category?

  24       A.    We were not able to confirm -- they may have been

  25     registered, but we were not able to confirm their identity and,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:258
                                                              258ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30782
                                                                                     2115
                                                                  Vol. 10 - 258
   1     therefore, had to reject.

   2       Q.    So you have no basis for drawing any sort of conclusion

   3     one way or the other; isn't that right?

   4       A.    Through my experience and the experience of our staff, I

   5     know that the bipartisan staff in Hamilton County were happy

   6     when date of births were made part of the affirmation statement

   7     because they would see, as you saw before, hundreds of voters

   8     that are listed in the statewide database and it's like if we

   9     just had one more piece of information, if we had their date of

  10     birth, we could confirm who they were.            So, you know, it

  11     ultimately leads to more ballots being counted.

  12       Q.    Ms. Poland, I'm going to show you what has been marked

  13     as Plaintiffs' Exhibit 7043.

  14       A.    Uh-huh.

  15       Q.    These are the Hamilton County provisional envelope

  16     verification procedures that were in use in the November 2014

  17     election; is that correct?

  18       A.    Correct.

  19       Q.    All right.      And this outlines the procedure that one of

  20     your staff would follow to identify a voter who cast a

  21     provisional ballot; is that right?

  22       A.    Correct.

  23       Q.    And these are the procedures that went into effect after

  24     the change in the law, right?

  25       A.    Correct.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:259
                                                              259ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30783
                                                                                     2116
                                                                   Vol. 10 - 259
   1       Q.      All right.     I want to call your attention to the initial

   2     verification process.        Can you just read that highlighted part

   3     in step 2 to me -- or number 2?

   4       A.      Locate voter.     Search for voter using name or voter

   5     code, if available.        If unable to locate voter, enter as little

   6     information as possible and use wild card key to broaden the

   7     search.

   8       Q.      All right.     Let me break that up a little bit.            So this

   9     is a person who sits down to find a provisional voter, has in

  10     front of them the new provisional ballot affirmation form that

  11     has all five fields of information, correct?

  12       A.      Correct.

  13       Q.      And the instruction is that they should initially search

  14     for the voter using their name, correct?

  15       A.      Correct.     Or voter code.

  16       Q.      What is the voter code?

  17       A.      It's the unique identifier that is assigned to each

  18     voter in Hamilton County.

  19       Q.      And how would the provisional -- the person reviewing

  20     the provisional ballots know what a person's voter code is by

  21     looking at their form?

  22       A.      That pertains to voters who cast their provisional

  23     ballots in person at the Board of Elections because their

  24     information has been retrieved from the voter registration

  25     database and their voter code recorded on the affirmation -- on




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:260
                                                              260ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30784
                                                                                     2117
                                                                  Vol. 10 - 260
   1     the envelope.

   2       Q.      All right.    Is that a barcode?

   3       A.      No, it's a handwritten number.

   4       Q.      All right.    And when you say handwritten number, you

   5     mean someone at the Board of Elections' office actually writes

   6     that number onto the provisional ballot affirmation form?

   7       A.      Onto a label, right.

   8       Q.      And then the label is affixed to the form?

   9       A.      Correct.

  10       Q.      Is it handwritten on the label, or is it computer

  11     printed?

  12       A.      No, it's handwritten.

  13       Q.      And they do that based on a review of the voter

  14     registration database?

  15       A.      Correct.

  16       Q.      So there's no risk that a person who votes provisionally

  17     at the Board of Elections' office is going to be rejected

  18     because they can't be identified; is that fair to say?

  19       A.      No.

  20       Q.      Why not?

  21       A.      Because if someone appears at the Board of Elections to

  22     vote a provisional ballot, they may not be registered and, in

  23     that case, they wouldn't record the voter code number.                 But no

  24     voter is turned away.        You are still provided a provisional

  25     ballot.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:261
                                                              261ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30785
                                                                                     2118
                                                                  Vol. 10 - 261
   1       Q.    Okay.     So that's a fair point.        It needs to be a

   2     registered voter, correct?

   3       A.    Correct.

   4       Q.    But if you find that the voter is a registered and

   5     eligible voter, you put their voter code on the provisional

   6     ballot if it's cast at the Board of Elections' office.

   7       A.    Correct.

   8       Q.    That same procedure is not used at the polling place; is

   9     that right?

  10       A.    No.     The polling place doesn't have access to that

  11     information.

  12       Q.    Now, they do have access to the E-Poll book you

  13     mentioned, right?

  14       A.    They do.

  15       Q.    And wouldn't that also contain the voter's I.D. code?

  16       A.    The E-Poll books do have the voter code.

  17       Q.    All right.

  18       A.    Correct.

  19       Q.    So the same procedure could be used at the precinct

  20     location, could it not?

  21       A.    No.     There's other identifying information that we have

  22     in the voter registration database at the Board office that is

  23     not in the E-Poll book.

  24       Q.    What is that information?

  25       A.    Driver's license number, social security numbers, and




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:262
                                                              262ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30786
                                                                                     2119
                                                                  Vol. 10 - 262
   1     just the change history of the voter's records.               So the Board

   2     has a lot more access in the Board office to data for the voter

   3     than the poll workers do.

   4       Q.    Are you saying that in order to identify a voter at the

   5     precinct location, the poll worker needs to have access to the

   6     driver's license and social security number and all those other

   7     things that you mentioned?

   8       A.    No.     I'm explaining the difference between what's

   9     available to the workers at our office in comparison to those

  10     at the polling location.

  11       Q.    Okay.     But for many provisional voters who are

  12     registered, say those who have been required to vote

  13     provisionally because they requested an absentee ballot but

  14     didn't return it, that's a large category of voters, is it not?

  15       A.    Correct.

  16       Q.    And those people will be in the E-Poll book, correct?

  17       A.    They will, yes.

  18       Q.    And they will have a voter code associated with them in

  19     the E-Poll book?

  20       A.    They do.

  21       Q.    All right.      And so it would be a simple matter to write

  22     that down, would it not?

  23       A.    Yes, they could record the voter code.

  24       Q.    But currently under your procedures, they don't?

  25       A.    No.     And they don't because it -- it's not the poll




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:263
                                                              263ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30787
                                                                                     2120
                                                                  Vol. 10 - 263
   1     worker's -- it's up to the Board to confirm that information.

   2             For example, in what I described before, if you have a

   3     junior and senior, same first name, same last name, same

   4     address and senior requests an absentee ballot.               If we don't

   5     have enough -- the date of birth, it's mistakenly put on the

   6     junior's, when the junior goes to the polling place to vote,

   7     he's going to be flagged as voting provisionally.

   8             Well, the poll workers don't have access to the absentee

   9     requests -- the absentee module and when the absentee was

  10     requested in order to research so that's determined by the

  11     Board staff who has access to the full voter registration

  12     database, not the poll workers.

  13       Q.    Are you suggesting that poll workers can't ever identify

  14     provisional voters?

  15       A.    No.    I'm saying that the determination -- to make the

  16     recommendation on which provisional ballot should be counted is

  17     a function of the Board because the Board staff has all the

  18     records.

  19       Q.    And, Ms. Poland, I'm not asking about that.               I want to

  20     make sure my questions are very clear so that you can -- you

  21     can answer what I'm asking.

  22       A.    Uh-huh.

  23       Q.    I'm simply asking whether or not a poll worker who

  24     identifies a voter who is in the E-Poll book could write down

  25     the voter I.D. code?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:264
                                                              264ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30788
                                                                                     2121
                                                                  Vol. 10 - 264
   1       A.     They could.

   2       Q.     All right.     Thank you.

   3              Now, turning back to this exhibit, so the initial search

   4     to determine whether or not, let's say, I think Daniel -- was

   5     it Daniel Bell who was the voter who was used in your example

   6     that you did a search on, Ms. Poland?

   7       A.     Yes.

   8       Q.     Let's say you searched for a Daniel Bell and you put in

   9     his name or his voter code.          Let's say you get all of the

  10     results that you mentioned.          What -- strike that.

  11              First of all, are you searching in Hamilton County's

  12     database at this point?

  13       A.     At this point it would be Hamilton County's.

  14       Q.     All right.     So you'll get some number of Daniel Bells,

  15     right?

  16       A.     Yes.

  17       Q.     And at that point can you -- is it possible that you

  18     could identify the voter?

  19       A.     It could be the information that's displayed when you

  20     have the list of voters is the voter's date of birth and --

  21       Q.     Signature?

  22       A.     No, not immediately.        No, not when you have the list.

  23     When you have -- so if you have multiple Daniel Bells, it's the

  24     voter's name, the voter's address that's on file with the Board

  25     of Elections, and their date of birth.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:265
                                                              265ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30789
                                                                                     2122
                                                                  Vol. 10 - 265
   1       Q.     What about a social security number?

   2       A.     I don't believe that that's in the initial search list.

   3     I don't believe.

   4       Q.     All right.     So poll workers can't find a person by their

   5     social security number?

   6       A.     Okay.     I'm sorry, you are now referring to poll workers,

   7     but I thought you were going through --

   8       Q.     I'm sorry, I do mean Board staff, whoever does this.

   9       A.     Okay.     Could you repeat the question?

  10       Q.     You are saying Board staff could not locate voters by

  11     their social security number?

  12       A.     No, no.     I'm saying in that initial search result that

  13     pops up, there's a list of -- of voters.             And so initially what

  14     pops up in the list is the voter's first, last name, address

  15     that's on file with the Board, and a date of birth.                I don't

  16     believe that the form of I.D. pops up.

  17              So then the Board staff would have to click on each one

  18     of those voters in order to bring up more information about the

  19     voter.

  20       Q.     And based on these instructions, it appears that you can

  21     identify voters by using their name or their voter code.

  22       A.     No.     That's just to get to the initial list.

  23       Q.     But that's -- that's -- the instruction is to start

  24     there, correct?

  25       A.     To start, right.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:266
                                                              266ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30790
                                                                                     2123
                                                                  Vol. 10 - 266
   1       Q.    Yes.    And then it says if unable to locate voter, enter

   2     as little information as possible and use wild card key to

   3     broaden the search.       What does that mean?

   4       A.    If the voter cannot -- or, I'm sorry.             If the staff at

   5     the Board of Elections cannot locate the voter, we have wild

   6     card keys.     So you would just enter less and less information

   7     trying to get, you know, something to pop up that you might be

   8     able to get a match on.

   9       Q.    So, for example, with Daniel Bell, you might enter Dan

  10     Bell?   Is that an example?

  11       A.    It's an example.       But more comes into play when it's

  12     someone who has a unique name versus a common name.                Common

  13     name, you're going to get multiple, multiple listings.

  14       Q.    There's nothing in these instructions about searching by

  15     date of birth, is there?

  16       A.    There's not, but it's my experience that our staff does.

  17       Q.    But it's not written in the instructions that you wrote

  18     for the 2014 election, correct?

  19       A.    No.    These -- these are guidelines.          They do not contain

  20     every step of the process, every keystroke of the process.

  21       Q.    So you're saying -- are your staff required to search by

  22     date of birth even though it's not written in the guidelines?

  23       A.    Our staff is required to search for the voter as -- with

  24     all the information that's available to them.

  25       Q.    But it doesn't say that in this guideline, though, does




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:267
                                                              267ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30791
                                                                                     2124
                                                                  Vol. 10 - 267
   1     it?

   2       A.    No.    It doesn't have every keystroke that the individual

   3     should make in this document, no.

   4       Q.    All right.      Do you verbally give your staff those

   5     instructions, but you just don't write them down to check the

   6     date of birth?

   7       A.    We have the staff members review this document, and then

   8     we also give verbal instructions.           And the staff that process

   9     the provisionals are staff that are experienced with our voter

  10     registration system and experienced in conducting voter

  11     queries.

  12       Q.    So just -- I just want to make sure the record is clear.

  13     Even though the guidelines say to search for voter using name

  14     or voter code, and that's all it says, you're saying that they

  15     should also search by other pieces of information.

  16       A.    Our staff will search with all the information that's

  17     provided on the affirmation statement, yes.

  18       Q.    Now, you previously said, however, they cannot search by

  19     social security number.        Isn't that what you said?

  20       A.    No.    I said that the social security number doesn't pop

  21     up in the listing of the search results when you first do a

  22     query. I believe it's just the name, address and date of birth.

  23     I don't believe it's the social.          But I -- I didn't say they

  24     couldn't search on a social.

  25       Q.    And I don't want to beat a dead horse here so I'm going




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:268
                                                              268ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30792
                                                                                     2125
                                                                  Vol. 10 - 268
   1     to move on, but isn't it fair to say that prior to 2014, you

   2     were able to find voters using a search of their name?

   3       A.      We could find voters with that name in the system.               We

   4     cannot confirm identity by simply a name.

   5       Q.      Okay.   Well, let's go to the next step which is Step 3.

   6     You confirm the identity with a signature; isn't that right?

   7     Do you see that highlighted portion?

   8       A.      That's right.    That's one of the steps.

   9       Q.      In fact, that's the next step.         After you search for the

  10     voter by name, you confirm their identity by signature; isn't

  11     that right?

  12       A.      There is -- the way that the module works, when you have

  13     your list of voters -- when you have your list of voters, as

  14     soon as you click on a voter, the first box that comes up is

  15     their signature in order to confirm a signature match.

  16       Q.      And that's traditionally been a way of confirming the

  17     identity of voters, wouldn't you agree?

  18       A.      Signature matches have been, yes.

  19       Q.      All right.    And at this point after you have confirmed

  20     the signature match, you've identified the voter, correct?

  21       A.      Not necessarily, no.

  22       Q.      So you can confirm that the signature matches and still

  23     be in doubt?

  24       A.      Well, it's part of something that has to do with our

  25     module.     They can't move past the process.          So when the -- when




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:269
                                                              269ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30793
                                                                                     2126
                                                                  Vol. 10 - 269
   1     you click on the voter's name, the screen is populated with

   2     information.     But what then pops up is this outer box that has

   3     the voter's signature in it.         And you can't see the other

   4     information on the screen until you get past the signature box.

   5     So you have to say okay before you can then see the voter's

   6     date of birth, social security number, driver's license number,

   7     that sort of thing.       So it's just -- it's a step in the module.

   8       Q.    Well, let's look at these steps in the module that you

   9     have written in your guidelines.          After the signature match is

  10     selected okay in number 3, then you select the election and the

  11     year in number 4; is that correct?

  12       A.    Right.     We do have the note in here that if the

  13     signature was missing or doesn't match, it must still be

  14     selected as a provisional voter before it can be rejected.                   And

  15     that describes the process I said before, in order to move

  16     through the process, they have to select okay.

  17       Q.    And my question was about step number 4, Ms. Poland.                  Is

  18     that correct, the next step in your guidelines is to select the

  19     election and the date, correct?

  20       A.    Yes.

  21       Q.    And then in number 5 they select the reason for voting

  22     provisionally, correct?

  23       A.    Correct.

  24       Q.    And then in number 6 you click add and record the

  25     P-number on the envelope, correct?           And at this point you have




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:270
                                                              270ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30794
                                                                                     2127
                                                                  Vol. 10 - 270
   1     identified the voter; isn't that right?

   2       A.      No.

   3       Q.      So at this point you're still in doubt as to who the

   4     voter is?

   5       A.      Right.    They're still going through the verification

   6     process.

   7       Q.      All right.     Just so I'm clear, even if you've matched

   8     the signature, you still consider yourself to be in doubt?

   9       A.      As I pointed out before, we're not saying for sure that

  10     you've matched the signature.          In order to get to the rest of

  11     the screen, you have to click okay, confirm signature just to

  12     move past that.        It's -- it's something with our software

  13     system.

  14       Q.      And before you had the date of birth available to you,

  15     was the signature enough to confirm the identity of the voter?

  16       A.      Not always, no.

  17       Q.      For some of them was it enough?

  18       A.      We still had to -- there wasn't only the signature that

  19     you matched.       You also had a form of I.D.

  20       Q.      And I understand that you're going to check to confirm

  21     that everything is filled out perfectly and correct.                 I

  22     understand that.        I'm talking about a different issue which is

  23     just confirming the identity of the voter.

  24               Is it your testimony that if you match the signature,

  25     that's not enough to confirm the identity of a voter?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:271
                                                              271ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30795
                                                                                     2128
                                                                  Vol. 10 - 271
   1       A.    The confirming the identity is met once this whole

   2     process is completed.

   3       Q.    All right.      But you didn't answer my question.

   4             Is it your testimony that matching the signature is not

   5     enough to confirm a voter's identity?

   6       A.    No.     It's not enough, no.      We would complete the

   7     process.      We go through the entire process.

   8       Q.    And you're aware that prior to 2006 signatures were

   9     considered to be enough to verify a person's identity?                 Are you

  10     aware of that?

  11       A.    As far as provisional verification?

  12       Q.    As far as a ballot being cast.

  13       A.    I don't recall what the provisional guidelines were

  14     prior to 2006.

  15       Q.    And this was before provisional ballots even.

  16             I'm just talking about identifying the voter.                Is it not

  17     true that historically you can identify voters by matching

  18     their signature?

  19       A.    For certain purposes, yes, you can identify voters by

  20     matching their signature.

  21       Q.    Well, if you identify them, you can identify them for

  22     all purposes, can't you?

  23       A.    There's certain information that's required depending on

  24     what is occurring in the election process.

  25       Q.    Okay.     And I understand that you might be thinking about




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:272
                                                              272ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30796
                                                                                     2129
                                                                  Vol. 10 - 272
   1     what the law requires, and right now I'm not asking you about

   2     the five fields that the law requires.            I'm just asking about

   3     identifying the voter by signature.

   4              Historically you could identify voters by signature,

   5     true?

   6                MR. CONOVER:      Objection, Your Honor.

   7                THE COURT:     Basis?

   8                MR. CONOVER:      Asked and answered.

   9                THE COURT:     Overruled.

  10                MR. CONOVER:      Thank you.

  11                THE WITNESS:      Identify the voter for what purpose?

  12   BY MS. GENTRY:

  13       Q.     To make sure they are who they say they are.

  14       A.     For purposes of signing a petition or for purposes of

  15     registering to vote?       I guess I'm just --

  16       Q.     Just to confirm that the person is who they say they

  17     are.    Not -- just so you know that the person who shows up to

  18     vote is the same person who registered to vote.               A signature is

  19     the traditional way of doing that, right?

  20       A.     We'd need more than just a signature to confirm a

  21     voter's identity.

  22       Q.     Okay.   Let's look at the next part of the guideline.

  23              So the first part was just entering the provisionals

  24     into the module.      Do you see that?       And then after you've done

  25     that, then you determine the validity of the ballot, correct?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:273
                                                              273ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30797
                                                                                     2130
                                                                  Vol. 10 - 273
   1       A.    Correct.

   2       Q.    And at this point you've established the identity of the

   3     voter, haven't you?

   4       A.    No.    The identity of the voter is not established until

   5     you complete the process.

   6       Q.    Now, this doesn't say that this part of the guidelines

   7     is to determine the identity, does it?

   8       A.    It's to determine the validity.

   9       Q.    Correct.     And validity and identity are not the same

  10     thing necessarily, are they?

  11       A.    No.

  12       Q.    All right.      So to determine the validity of the ballot

  13     after you've matched the signature, now you look at the five

  14     fields to see if they're complete and correct; is that right?

  15       A.    I'm sorry.

  16       Q.    By the five fields, I mean name, signature, date of

  17     birth, address and identification.

  18       A.    Right.     I missed the first part of your question.

  19       Q.    I'm sorry.

  20             After you have confirmed that the signature matches,

  21     then you look to see whether the five fields that I described

  22     are completely and correctly filled out.             That's what your

  23     guidelines provide, right?

  24       A.    I don't believe that we're confirming the signature at

  25     the first point.      I've explained that before that we say okay




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:274
                                                              274ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30798
                                                                                     2131
                                                                  Vol. 10 - 274
   1     to get past the signature box so that we can get to the other

   2     information.       It's -- it's a soft -- our software.           We have to

   3     select okay for signature match just in order to remove the box

   4     so we can look at the other identifying information on the

   5     voter's screen.

   6       Q.     Okay.     So because your software does not distinguish

   7     between a matching signature and a non-matching signature, are

   8     you saying that portion of your review is meaningless?

   9       A.     It's a way to enter the information into our provisional

  10     module, right.       We're continuing the review throughout the

  11     process.

  12       Q.     So even though the guidelines suggest that you confirm

  13     the signature at this point, you're saying you don't; is that

  14     right?

  15       A.     No, that's not what -- I don't believe that that's what

  16     this says.       We -- we explain -- and I read it before, once you

  17     highlight and accept voter, the signature confirmation box

  18     containing the voter's signature will appear.              Confirm

  19     signature match, select okay.          Even if the signature was

  20     missing or doesn't match, it must still be selected as a

  21     provisional voter before it can be rejected.

  22              We have to go through that process in order to move on.

  23     We're still verifying the person's identity.

  24       Q.     Now, previously Mr. Conover showed you the statistics

  25     for the 2014 election on provisional ballots.              Do you recall




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:275
                                                              275ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30799
                                                                                     2132
                                                                  Vol. 10 - 275
   1     that?

   2       A.     Yes.

   3       Q.     All right.     And there's a category for how many ballots

   4     were rejected because the signature didn't match; is that

   5     right?    Do you see it here, non-matching signature on

   6     provisional envelope?

   7       A.     Yes.

   8       Q.     Zero ballots were rejected?

   9       A.     In that particular election, correct.

  10       Q.     All right.     So can we assume in 2014 when you went

  11     through this process, that there were no ballots that were

  12     flagged as having a non-matching signature?

  13       A.     That's correct.

  14       Q.     Okay.   So at this part of the process in 2014 you, in

  15     fact, were -- or not you -- your staff was confirming the

  16     signature match, correct?

  17       A.     They confirm the signature match but not at this part

  18     during the process.       It's -- it's -- you have to take the

  19     process as a whole.       And as you go through this, that's one of

  20     the steps that the -- that the staff is doing.               They have the

  21     ability in the provisional module.           They pull up show

  22     signature, and it brings the signature up again for the

  23     bipartisan teams to compare the signature on the screen, what's

  24     on file with what is on the envelope.            And, in fact, I believe

  25     it's -- if you look at the label, it's one of the later steps,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:276
                                                              276ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30800
                                                                                     2133
                                                                  Vol. 10 - 276
   1     I believe.

   2       Q.    Ms. Poland, I understand that they might look at the

   3     signature again later in the process, but isn't it true that

   4     your guidelines provide that almost right away in the process

   5     they look to match the signature?

   6       A.    They've not confirmed the signature at the beginning of

   7     the process.

   8       Q.    That's not what these guidelines say.

   9       A.    I disagree.      That is what it says.        This is in order to

  10     move past the okay box so that we can see the voter's social

  11     security number and the voter's date of birth or their address.

  12       Q.    All right.      Let's move on.

  13             Now, you also talked about voter credit.              Do you recall

  14     that?

  15       A.    Yes.

  16       Q.    And you said that voter credit will only be given to

  17     voters -- well, no, I'm sorry, strike that.              I'm thinking of a

  18     different issue.

  19             Isn't it true that voter credit is only given to voters

  20     who have been determined to be eligible voters?

  21       A.    No.

  22       Q.    That's not true?

  23             All right.      I'm going to show you what has been

  24     previously marked --

  25                MS. GENTRY:     Sorry, Your Honor, I've mislaid it.             May




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:277
                                                              277ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30801
                                                                                     2134
                                                                  Vol. 10 - 277
   1     I have a moment to retrieve it?

   2                 THE COURT:     Please.

   3   BY MS. GENTRY:

   4       Q.    I'm going to show you what's been previously marked as

   5     Plaintiffs' Exhibit P23.        And do you recognize this document?

   6       A.    Yes.    This is from -- this is the Secretary of State's

   7     Ohio Election Official Manual.

   8       Q.    And is it your understanding the Ohio Election Official

   9     Manual has essentially taken the place of directives?

  10       A.    Yes.

  11       Q.    All right.       So in this case Chapter 8 of the manual is

  12     the same as Directive 2015-30?

  13       A.    Yes.

  14       Q.    And in -- as -- in your position as director of the

  15     Hamilton County Board of Elections, you're familiar with the

  16     contents of this directive?

  17       A.    Yes.    Although, I have not reviewed this portion

  18     recently.

  19       Q.    I'm going to turn to page 8-30, and this is the

  20     directive regarding voter history.           This portion of the

  21     directive that I've highlighted states that for purposes of

  22     assigning voter history, a voter's records should be marked as

  23     having voted in an election only if any of the following are

  24     true.

  25             Do you see that?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:278
                                                              278ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30802
                                                                                     2135
                                                                   Vol. 10 - 278
   1       A.      Yes.

   2       Q.      And one possibility -- let me take the last bullet point

   3     first -- is that the voter is an eligible elector of the State

   4     of Ohio and casts a provisional ballot regardless of whether

   5     the ballot was eligible to be counted.

   6               Do you see that?

   7       A.      I do.

   8       Q.      So a provisional voter will only get credit for voting

   9     if they've been determined to be an eligible voter; isn't that

  10     right?

  11       A.      Yes, that's what this says.

  12       Q.      And this is the directive that you follow in your

  13     responsibilities as director?

  14       A.      Yes.

  15       Q.      Then moving up a bullet point, this refers to absentee

  16     voters.     And you testified that an absentee voter who returns

  17     their ballot late will not get credit; is that correct?

  18                 MR. CONOVER:     Objection, Your Honor.

  19                 THE COURT:     Basis?

  20                 MR. CONOVER:     Mischaracterizes her previous testimony.

  21                 THE COURT:     Overruled.

  22               You may answer, Ms. Poland.

  23                 THE WITNESS:     Could you repeat the question?

  24   BY MS. GENTRY:

  25       Q.      Sure.




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:279
                                                              279ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30803
                                                                                     2136
                                                                  Vol. 10 - 279
   1               I believe you testified that absentee voters who return

   2     their ballot late after the deadline do not get credit for

   3     voting.     Is my memory correct of your testimony?

   4       A.      I believe that's what I said.

   5       Q.      Yes.    And this confirms what you said on that point,

   6     right?

   7       A.      Yes.

   8       Q.      And an absentee voter who timely returned the ballot

   9     should get credit regardless of whether the ballot was eligible

  10     to be counted, correct?

  11       A.      An absentee voter who timely returned their ballot is

  12     given credit regardless of whether or not it was eligible to be

  13     counted.

  14       Q.      And would you agree that an absentee voter who returns a

  15     ballot must be an eligible voter, correct?             That's the only

  16     reason they were given a ballot in the first place, right?

  17       A.      Correct.

  18       Q.      Okay.    So having looked at this directive from the

  19     Secretary of State, would you agree with me that voters will

  20     only get credit if they are determined to be eligible voters in

  21     the State of Ohio?

  22       A.      Correct.

  23       Q.      And would you also agree with me that voters who are

  24     eligible voters in the State of Ohio can get credit for voting

  25     even if their vote is not counted?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:280
                                                              280ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30804
                                                                                     2137
                                                                  Vol. 10 - 280
   1       A.    Voters can get credit, yes, even if their vote is not

   2     counted.

   3       Q.    Thank you.

   4             I want to ask you now about E-Poll books.              And you

   5     testified that E-Poll books have all the voters in the county

   6     in them; is that right?

   7       A.    All registered voters, correct.

   8       Q.    All right.      And you testified that even if a person

   9     shows up in the wrong location, they can be now identified and

  10     directed to the correct location; is that right?

  11       A.    Correct.

  12       Q.    And I believe you said that has resulted in fewer wrong

  13     precinct votes?

  14       A.    We're starting to see a decline.           It's relatively still

  15     new.

  16       Q.    In what election did you start to see that decline?

  17       A.    Between -- it was just this past March election and

  18     compared to November.

  19       Q.    All right.      So I take it from your earlier testimony

  20     that poll workers now have to tell a voter if they're in the

  21     wrong location; is that correct?

  22       A.    Poll workers have always been instructed to determine --

  23     to direct the voter to their correct location.

  24       Q.    Even if they're in the wrong polling location, they've

  25     been required to do that?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:281
                                                              281ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30805
                                                                                     2138
                                                                  Vol. 10 - 281
   1       A.    If they're in the wrong -- I'm sorry.

   2       Q.    If they're in the wrong building, they're still required

   3     to tell the voter where to go?

   4       A.    If they're in the wrong -- if they're in the wrong

   5     precinct of a correct location.

   6       Q.    Then are they're required if they're in the correct

   7     location?

   8       A.    Correct.

   9       Q.    But, historically, poll workers in Hamilton County have

  10     not been required to tell voters that they're in the wrong

  11     location; isn't that true?

  12       A.    No.    If a voter appears -- the poll workers are trained

  13     that if a voter appears in a polling location and they announce

  14     their address and that address does not match what's on file,

  15     in their E-Poll book they are to enter their new address into

  16     the E-Poll book and provide the voter with their new location.

  17       Q.    And I'm talking about the time before the E-Poll book.

  18     Isn't it true that prior to the institution of the E-Poll book,

  19     voters who showed up in the wrong building were not directed to

  20     their correct building and correct precinct?

  21       A.    No.    Poll workers were trained at that time to determine

  22     the voter's correct polling location, but using paper means

  23     instead of electronic means.

  24       Q.    I don't believe you answered the question that I asked,

  25     Ms. Poland.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:282
                                                              282ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30806
                                                                                     2139
                                                                  Vol. 10 - 282
   1                 MS. GENTRY:     Would it be possible to have the question

   2     read back, Your Honor?

   3                 THE COURT:     Ms. Coulter?

   4            (Question read back.)

   5                 THE WITNESS:     No, that's not correct.

   6   BY MS. GENTRY:

   7       Q.      Ms. Poland, I'm going to show you what's been marked as

   8     Plaintiffs' Exhibit P449.         And I apologize for the small print.

   9     I will zoom in.        But this is a transcript of the November 18,

  10     2014, Board meeting of the Hamilton County Board of Elections.

  11               And it shows you were present.         Do you see that?

  12       A.      Yes, I do.

  13       Q.      All right.     I'm going to direct your attention to page

  14     44 and then the top of 45.

  15               And isn't it true that you were specifically asked by a

  16     Board member and also by a member of the public whether

  17     voters -- I'm sorry, let me make sure you can see this whole

  18     thing -- whether voters -- well, let me read the question then.

  19               Mr. Faux asked:     The question we're getting at is were

  20     these voters advised they were not in the right place?

  21               Do you see that?

  22       A.      Yes.

  23       Q.      And your answer was:      It's something that we can look at

  24     post-election.      But as far as the eligibility for the ballots

  25     to be counted, it's not something we look to because it doesn't




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:283
                                                              283ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30807
                                                                                     2140
                                                                  Vol. 10 - 283
   1     apply.

   2       A.     This was in regards to the 12D form.

   3       Q.     You did not understand that question as asking whether

   4     the voters were advised that they were not in the right

   5     location?

   6       A.     That's -- I'd like to see what's above the transcript.

   7                 MR. CONOVER:     Objection, Your Honor.        I don't believe

   8     this is inconsistent with what she's said.

   9   BY MS. GENTRY:

  10       Q.     Do you see that portion there?

  11                 THE COURT:     Just a second.

  12              Thank you, Mr. Conover, for your insights on this, but

  13     do you have an objection?

  14                 MR. CONOVER:     To the use of the deposition to impeach

  15     the witness.

  16                 THE COURT:     The objection is duly noted but overruled.

  17                 MR. CONOVER:     Thank you, Your Honor.

  18                 MS. GENTRY:     And, Your Honor, I will note for the

  19     record that this is a transcript of the hearing held by the

  20     Board of Elections, not a sworn deposition.

  21                 THE COURT:     I understand.

  22                 MS. GENTRY:     Thank you.

  23   BY MS. GENTRY:

  24       Q.     Do you see that the question that was asked is:               Did the

  25     poll workers realize that these people were in the wrong -- or




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:284
                                                              284ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30808
                                                                                     2141
                                                                  Vol. 10 - 284
   1     did you figure it out?        And then you answered about the 12D

   2     form.     And then Mr. Faux specifically asked whether voters were

   3     advised they were in the wrong place, and you did not respond

   4     that voters are advised that they're in the wrong place.

   5       A.      This -- this -- it was in regards to the 12D form.               A

   6     12D form is a form that only applies to right precinct/wrong

   7     location.        It doesn't apply to wrong precinct/wrong location.

   8     So that -- my answer was in regards to wrong precinct/correct

   9     location.

  10       Q.      All right.     Now, in the 2015 election was there an issue

  11     with the E-Poll books in Hamilton County regarding crashing?

  12       A.      Not crashing.     We did have an issue in Hamilton County

  13     where the E-Poll books and the printers were failing to

  14     communicate with each other.         Post-election through our testing

  15     it was revealed that it was due to a mechanical defect in a

  16     router manufactured by a company called NetGear, and they've

  17     recognized that and all the routers were replaced and we had a

  18     very smooth election just this past March.

  19       Q.      As a result of the malfunction of the E-Poll books, were

  20     a number of people required to cast provisional votes?

  21       A.      Yes.

  22       Q.      How many?

  23       A.      I believe it was around 12,000.         I don't have that exact

  24     number.

  25       Q.      And were those 12,000 provisional votes reviewed to




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:285
                                                              285ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30809
                                                                                     2142
                                                                  Vol. 10 - 285
   1     determine if they met the five field requirement and then

   2     rejected if they didn't?

   3       A.     No.   Because of the unique circumstance with the 2015

   4     election, voters who should have been allowed to cast a regular

   5     ballot were given provisional ballots -- or provisional

   6     envelopes of the same ballots.          So we sought an opinion from

   7     our legal counsel on whether or not those voters who should

   8     have been regular voters had to meet the requirements of a

   9     provisional voter, and we followed the advice of counsel on

  10     those.

  11       Q.     And the advice you were given from your legal counsel

  12     was that it was permissible to treat those voters as regular

  13     voters, correct?

  14       A.     Correct.

  15       Q.     So the fact that they counted -- let me show you and

  16     just make sure that I have the correct opinion.

  17              I'm showing you what's been marked as Plaintiffs' P452.

  18     Is this the legal opinion you were referencing?

  19       A.     That's correct.

  20       Q.     And so it is now the policy of the Hamilton County Board

  21     of Elections that if a voter votes a provisional ballot through

  22     some fault of a poll worker or the Board, then their

  23     provisional ballot is not reviewed for the same defects that a

  24     ballot cast by another provisional voter would be reviewed for;

  25     is that right?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:286
                                                              286ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30810
                                                                                     2143
                                                                  Vol. 10 - 286
   1                MR. CONOVER:      Objection, Your Honor.

   2                THE COURT:     Overruled.

   3             You may answer, Ms. Poland.

   4                THE WITNESS:      No.    This opinion was in regards to the

   5     unique situation that arose in November of 2015.

   6   BY MS. GENTRY:

   7       Q.    So it only applied in 2015?

   8       A.    Correct.

   9       Q.    Let me show you what's been marked as Plaintiffs'

  10     Exhibit P453.      This is another guideline that's similar to what

  11     we looked at before, but this one is from -- let me turn the

  12     page -- November 5, 2015.          Do you see that?

  13       A.    Yes.

  14       Q.    All right.      And it says on the first page you've added

  15     to what was before, that if the voter should have cast a

  16     regular ballot, then you want that to be noted, correct?

  17       A.    That's correct, due to the unique circumstance of 2015.

  18       Q.    And that was so you could count ballots in the 2015

  19     election that should not have been cast provisionally?

  20       A.    Correct.

  21       Q.    And is it your testimony that you no longer have this

  22     instruction in your guidelines?

  23       A.    I don't believe so.

  24                THE COURT:     You don't believe -- just so that I'm sure

  25     what that answer means, you no longer have that in your




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:287
                                                              287ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30811
                                                                                     2144
                                                                   Vol. 10 - 287
   1     guideline; is that right?

   2                 THE WITNESS:     Correct.     That was added for the

   3     November 2015 election.

   4                 THE COURT:     Okay.   Thank you.

   5   BY MS. GENTRY:

   6       Q.      So in this most recent election if a voter voted

   7     provisionally because the poll worker made a mistake in looking

   8     them up, for example -- and that's mentioned in Mr. Stevenson's

   9     letter.     Do you see that?

  10       A.      Right.   Again, that was due to the implementation of the

  11     E-Poll books, voters had difficulty -- poll workers had

  12     difficulty looking voters up.           We didn't have those issues in

  13     this March election, the same issues that we had in

  14     November 2015.

  15       Q.      So you had no issues with poll workers being able to

  16     locate voters in the E-Poll books?

  17       A.      No, you would never -- no election is perfect.               You're

  18     always going to have some problems.            But there were specific

  19     problems in November of 2015.           In addition to the router

  20     defect, there was a programming error in the E-Poll book where

  21     voters who registered timely were in the database but marked

  22     that they had registered late, and that's what Mr. Stevenson, I

  23     believe, is referring to in this opinion.              That didn't occur in

  24     this past March election.

  25       Q.      So the Board has chosen not continue to follow this




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:288
                                                              288ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30812
                                                                                     2145
                                                                  Vol. 10 - 288
   1     particular exception after the November 2015 election; is that

   2     what you're saying?

   3       A.    Right.     That this opinion was meant only for the

   4     November 2015 election.

   5       Q.    But it's true, is it not, that this opinion shows that

   6     it is possible to excuse any defects in a provisional ballot

   7     envelope if there's a finding that the person never should have

   8     voted provisionally in the first place?

   9       A.    I -- that was an extraordinary circumstance.               And I've

  10     administered over 40 elections, and we've never had one quite

  11     as what happened in November of 2015 so I wouldn't say that

  12     anything that arose out of that would then become some sort of

  13     common practice or policy.

  14       Q.    And that wasn't my question.          I'm not asking if it's a

  15     common practice.      I'm simply asking you, doesn't this example

  16     show that it is possible to excuse errors in the provisional

  17     ballot affirmation form if there's a finding that the person

  18     never should have voted provisionally in the first place?

  19       A.    For the specific reasons that are in -- that this

  20     opinion is referring to, yes, those voters -- those voters were

  21     incorrectly flagged to vote provisionally.             You don't have that

  22     in most elections.

  23       Q.    And I understand -- I think you answered my question,

  24     but I just want to be sure.

  25             So, yes, it is possible to excuse voter error on a




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:289
                                                              289ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30813
                                                                                     2146
                                                                  Vol. 10 - 289
   1     provisional ballot if there's a finding that the person never

   2     should have voted provisionally in the first place?

   3                MR. CONOVER:      Objection, Your Honor.

   4                THE COURT:     Basis?

   5                MR. CONOVER:      Asked and answered.

   6                THE COURT:     Overruled.

   7                MR. CONOVER:      Thank you.

   8                THE WITNESS:      For this particular election our legal

   9     counsel advised that there was.

  10   BY MS. GENTRY:

  11       Q.    So, yes, it is possible?

  12       A.    In this particular election.          I'm not going to -- I

  13     can't guess at what our legal counsel may recommend in future

  14     elections.

  15       Q.    And I'm not asking you to guess.           I'm just asking you to

  16     admit that since it happened, it's obviously possible; right?

  17                MR. CONOVER:      Objection, Your Honor.

  18                THE COURT:     Overruled.

  19                THE WITNESS:      It happened in the November 2015

  20     election due to the unusual circumstances.

  21   BY MS. GENTRY:

  22       Q.    And, therefore, it's possible.

  23                MR. CONOVER:      Objection, Your Honor.

  24                THE COURT:     Overruled.

  25             You may answer, Ms. Poland.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:290
                                                              290ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30814
                                                                                     2147
                                                                  Vol. 10 - 290
   1                THE WITNESS:      If we had unique circumstances that

   2     arise again like did in -- like they did in the November 2015,

   3     then, yes, it could be possible.

   4   BY MS. GENTRY:

   5       Q.     I'm just asking for a yes or no.          So it is possible.

   6                THE COURT:     I think she -- that that last answer

   7     covered it.      I think she said, yes, it could be possible.

   8                MS. GENTRY:     Thank you, Your Honor.         Thank you,

   9     Ms. Poland.

  10   BY MS. GENTRY:

  11       Q.     You also testified about validating signatures on

  12     petitions.      Do you recall that?

  13       A.     Yes.

  14       Q.     And my understanding of your testimony is that the Board

  15     of Elections has a responsibility to verify the identity of

  16     voters based solely on their signature and address, and I

  17     believe you mentioned sometimes their printed name.                Is that

  18     right?

  19       A.     The -- right, the signature verification process for

  20     petitions requires the Boards of Elections to compare the

  21     signatures and the address to what's on file.

  22       Q.     And the date of birth is not contained on the petition

  23     form, correct?

  24       A.     No, it's not.

  25       Q.     And the I.D. is not contained on the petition form,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:291
                                                              291ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30815
                                                                                     2148
                                                                  Vol. 10 - 291
   1     correct?

   2       A.    No, it's not.

   3       Q.    All right.      And you said that committees collect extra

   4     signatures because -- can you refresh my recollection?                 Why was

   5     it that committees have to collect extra signatures?

   6       A.    Right.     It's my experience that committees collect extra

   7     signatures.      Typically whatever the required number of valid

   8     signatures threshold, they -- committees will typically submit

   9     double that number, and that is because so many of the

  10     signatures cannot be verified by the Board of Elections.

  11       Q.    Well, first of all, going to your knowledge, these are

  12     committees who filed the petitions with the Board, correct?

  13       A.    Correct.

  14       Q.    And have you had conversations with committees who filed

  15     petition signatures about why they submit extra signatures?

  16       A.    I've had conversations with circulators, yes.                It's not

  17     always a committee; it could just be one individual circulator

  18     that's circulating petitions.

  19       Q.    So your understanding about why they collect double of

  20     the number of signatures they need is based on what?

  21       A.    It's based on in order to meet that requirement.

  22       Q.    And I'm not asking you for what it is.             I'm just asking

  23     you is it based on your conversation with individual

  24     circulators?

  25       A.    In just my experience in working at the Board of




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:292
                                                              292ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30816
                                                                                     2149
                                                                  Vol. 10 - 292
   1     Elections.     When we receive petitions, they typically run

   2     anywhere from just a 50 to 70 percent validation rate.                 So, in

   3     other words, only 50 to -- on a good one would be 70 percent

   4     would be determined to be valid signatures by Board of

   5     Elections.

   6       Q.    So the validation rate is really what drives the need to

   7     collect maybe twice as many signatures; isn't that right?

   8       A.    Right.     Right.

   9       Q.    It's not a concern that maybe these are registered

  10     voters who just can't be identified because their signature is

  11     too messy or something like that?

  12       A.    That's part of it.

  13       Q.    But it's the validation rate that drives the numbers,

  14     correct?

  15       A.    That's what we're validating.          We're validating their

  16     signature and address.

  17       Q.    You are also validating whether or not they're

  18     registered, right?

  19       A.    Right, which we determine that based on their signature

  20     and their address.

  21       Q.    And you determine that many people who sign petitions

  22     are not registered voters, correct?

  23       A.    Correct.

  24       Q.    And then you also determine that signatures are not

  25     valid because the voter is registered but not at the address




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:293
                                                              293ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30817
                                                                                     2150
                                                                  Vol. 10 - 293
   1     they list, correct?

   2       A.    Correct.

   3       Q.    So you can identify that person and their address and

   4     then find that it's not a match, right?

   5       A.    Not always.      And --

   6       Q.    Sometimes?

   7       A.    Sometimes.      Sometimes.     We will many times mark that the

   8     voter is not registered at this address because we can -- we

   9     can confirm the address because the address is printed so it's

  10     easier to read than just a signature.            So we can at least pull

  11     up the address and be able to see which voters are registered

  12     at that address and be able to say, well, none of these

  13     signatures match anyone who's at this address.               It's not

  14     verifying whether or not they're registered, but a lot of times

  15     we can find them easier by the address than by the signature.

  16       Q.    But you can identify that they are not registered or

  17     they're not registered at the address based solely on the

  18     address and signature?

  19       A.    No.    They may be -- they may be registered at a

  20     different address.       We can't identify the voter always just

  21     based on the signature and the address.

  22       Q.    And my question is more simple than that.              If you simply

  23     have an address, you said you can determine who is registered

  24     to vote at that address, right?

  25       A.    We can look to see if there's a signature match, right,




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:294
                                                              294ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30818
                                                                                     2151
                                                                  Vol. 10 - 294
   1     from those listed at that address.

   2       Q.    Okay.     And if a signature doesn't match, then you know

   3     that person isn't registered at that address, correct?

   4       A.    We cannot, right, accept that.

   5       Q.    Right.     And at that point you invalidate the signature,

   6     correct?      You don't do a wide-ranging search to see if you can

   7     find a person anywhere in the State of Ohio who has that

   8     signature, right?

   9       A.    There's no way to search by just -- by that mechanism

  10     without additional information from the voter.

  11       Q.    And you don't try to do that.

  12       A.    No.

  13       Q.    You would validate the signature by simply looking at

  14     the address to see what signatures match the address, correct?

  15       A.    Correct.

  16       Q.    Thank you.

  17             You also testified about the 7-day cure period being

  18     reduced from 10 days.        Do you recall that?

  19       A.    Yes.

  20       Q.    And you testified that it is a benefit to the Board to

  21     the administration of the election; is that right?

  22       A.    It helps, right.       It helps with the administration of

  23     the election.

  24       Q.    Does the law permit you to review provisional ballots

  25     where an I.D. is still needed before the 11th day of the




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:295
                                                              295ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30819
                                                                                     2152
                                                                  Vol. 10 - 295
   1     election -- after the election?

   2       A.    I'm sorry, could you say that again?

   3       Q.    Does the law permit Boards of Elections to review

   4     provisional ballots that have been set aside because they still

   5     need I.D. before the 11th day of the election?

   6       A.    They are -- we are conducting the verification process

   7     during the days leading up to the 11th day.

   8       Q.    For all provisional ballots?

   9       A.    For all provisionals.

  10       Q.    So there's no requirement that you not review some

  11     provisional ballots until the 11th day after the election?

  12       A.    No, I don't believe so.

  13       Q.    And, as I understand your testimony, the reduction to 7

  14     days really was a benefit to the Board, correct?

  15       A.    It did help, right.

  16       Q.    It was not a benefit to the voter, was it?

  17       A.    No.    I -- we have -- but I -- I'm -- I'm not aware of

  18     any voter that has appeared at the Board of Elections after the

  19     7th day to provide I.D.

  20       Q.    Do you have personal knowledge of every voter who has

  21     appeared at the Board of Elections to provide I.D.?

  22       A.    No, I don't, but my staff have not brought that to my

  23     attention.

  24       Q.    Have you asked for reports about what days people come

  25     to the Board of Election to provide I.D.?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:296
                                                              296ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30820
                                                                                     2153
                                                                   Vol. 10 - 296
   1       A.      I did ask, yes, I did.

   2       Q.      Which election?

   3       A.      Just this March election.

   4       Q.      Okay.     And they only had 7 days, correct?

   5       A.      Right.        And we had two voters that appeared during that

   6     7 days.

   7       Q.      But you're not saying that you tracked data about the

   8     10-day period prior to these changes in the law in 2014?

   9       A.      No.     No.

  10       Q.      You did not track data?

  11       A.      We did not track data.

  12       Q.      Thank you.

  13               Now, you said that it would be very burdensome or

  14     impossible to send out notices to provisional voters of

  15     deficiencies in their ballots.           Do you recall that?

  16       A.      Yes.

  17       Q.      Now, is it correct that the Board of Elections does send

  18     out 11S forms which are notices of deficiency to absentee

  19     voters as late as the day of the election?

  20       A.      That's correct.

  21       Q.      All right.        So if you receive a ballot on the day of the

  22     election, you still send notice to the voter -- to the absentee

  23     voter that there's a problem that needs to be fixed, correct?

  24       A.      On the absentee voter, that's correct.

  25       Q.      And you receive the provisional ballots on the day of




                                                 Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:297
                                                              297ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30821
                                                                                     2154
                                                                  Vol. 10 - 297
   1     the election, correct?

   2       A.    But the provisional ballots have not been entered into a

   3     module so there's been no capture of the voter's data on

   4     election day.      That process takes the full 11 days to complete.

   5     Absentee voters are all -- before they receive their ballot,

   6     their address has been updated, their information is contained

   7     in the database.      It's all there so it's much easier, and we

   8     can do it in a much more timely manner than compared to a

   9     provisional.     And we're receiving -- in the November of 2015

  10     election we received 12,000 provisional envelopes.                Absentees

  11     are floating in over a 28-day period.            They're not all coming

  12     in on one day.

  13       Q.    Okay.    So from a bureaucratic point of view, it's simply

  14     not possible to allow provisional voters to fix mistakes with

  15     their ballot envelope; is that your testimony?

  16       A.    Not in the time frame that's given.

  17       Q.    You would need a longer time frame?

  18       A.    There would be a longer time frame to certify the

  19     election.

  20       Q.    And how long a time frame would you need?

  21       A.    How long is fair for a voter to receive notice?                What

  22     should be the time frame?         If we don't have that universe

  23     created until the 11th day and then we need time to mail the

  24     notice for them to get to the voter and then time for the voter

  25     to mail that back, how long -- how long would we need?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:298
                                                              298ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30822
                                                                                     2155
                                                                  Vol. 10 - 298
   1       Q.    And that's my question to you.           Do you have any idea how

   2     long you would need?

   3       A.    I think it would be weeks.          We could be delaying results

   4     of elections for -- right now it's 21 days.              It would have to

   5     go longer than that.

   6       Q.    Okay.    So it's really impossible to fix this problem

   7     with giving notice to provisional voters; is that your

   8     testimony?

   9       A.    I think it's close to impossible without extending the

  10     timelines to certify an election to provide equal notice to all

  11     voters, which would be by mail.

  12       Q.    Okay.    So is it fair in your view that an absentee voter

  13     who gives the Board his ballot on the day of the election gets

  14     notice and an opportunity to correct any deficiency; whereas, a

  15     provisional voter with the same deficiency doesn't get any

  16     notice or any opportunity to correct?

  17       A.    I don't -- I don't think that's an unreasonable rule,

  18     no.

  19       Q.    And my question is is it fair?

  20       A.    I do think it's -- I do think it's fair, to the best of

  21     our ability.

  22       Q.    Why is it fair to the voter?

  23       A.    The voter is voting provisionally, there's some sort of

  24     eligibility in question.        There's a reason why that person had

  25     to vote provisionally.        There's a reason why.        There's




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:299
                                                              299ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30823
                                                                                     2156
                                                                  Vol. 10 - 299
   1     something they -- there was a change of address that wasn't

   2     updated.    They requested an absentee ballot then decided not to

   3     vote that absentee ballot, there's some sort of reason.

   4       Q.     Let's take those reasons.        So you said -- I think you

   5     said earlier that many voters who vote provisionally do so

   6     because they had requested an absentee ballot but didn't return

   7     it; is that right?

   8       A.     Or they just request an absentee ballot.             We have voters

   9     who return the absentee ballot and also vote provisionally.

  10       Q.     Okay.    So they have to vote provisionally if they've

  11     been given an absentee ballot, correct?

  12       A.     If they've requested an absentee ballot.

  13       Q.     And voters who are given an absentee ballot have already

  14     been found to be eligible, right?

  15       A.     If their -- if their record is marked that they

  16     requested an absentee, that's correct.

  17       Q.     And my question is a little different.

  18              Absentee voters who request an absentee ballot and their

  19     application is approved, you know they're an eligible voter,

  20     right?

  21       A.     That's correct.

  22       Q.     But they may still be required to vote provisionally,

  23     right?

  24       A.     Right.

  25       Q.     If they don't return the ballot, they have to vote




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:300
                                                              300ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30824
                                                                                     2157
                                                                  Vol. 10 - 300
   1     provisionally, right?

   2       A.    That's correct.

   3       Q.    So that's a category of eligible voters who,

   4     nevertheless, have to vote provisionally, correct?

   5       A.    Right.     Their eligibility is in question because they

   6     may cast two ballots.        They've been given two ballots, and the

   7     reason that they have to vote provisionally is to prevent two

   8     ballots from being counted.

   9       Q.    And perhaps we're using different terms.              When I mean

  10     eligibility, I mean eligibility to vote under Ohio law which

  11     means over the age of 18, registered for 30 days in the State

  12     of Ohio before the date of the election, and a U.S. citizen.

  13             Would you agree with me that those are the requirements

  14     to be an eligible voter in the State of Ohio?

  15       A.    Yes.

  16       Q.    All right.      And absentee voters by definition have been

  17     determined to be eligible voters in the State of Ohio.

  18       A.    Yes.

  19       Q.    All right.      So there are some provisional voters who the

  20     Board knows are eligible voters, correct?

  21       A.    Yes.

  22       Q.    All right.      And it's still your testimony that it's fair

  23     not to give them notice of a deficiency that will cause their

  24     vote to be rejected?

  25       A.    If they requested an absentee ballot, they are given




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:301
                                                              301ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30825
                                                                                     2158
                                                                  Vol. 10 - 301
   1     notice, if the ballot they returned.           If they request an

   2     absentee ballot and then decide to also go to the polling

   3     place --

   4       Q.      I'm sorry.    I asked that question without letting you

   5     know where I was going so I think I lost you.

   6               We had been talking about provisional voters don't get

   7     notice.     Do you remember that?

   8       A.      Right.

   9       Q.      Absentee voters do get notice of a deficiency.

  10       A.      Correct.

  11       Q.      You said you believed that was fair because provisional

  12     voters have some issue with eligibility; is that right?

  13       A.      Right.

  14       Q.      All right.    And now we've established that some

  15     provisional voters don't have an issue with eligibility.                  We

  16     know they're eligible, correct?

  17       A.      They're eligible to vote.       It's whether or not their

  18     provisional ballot is eligible to be counted because they may

  19     have already cast another ballot.

  20       Q.      And my question is not with regard to the issue you just

  21     mentioned.

  22               My question is if the provisional ballot has some

  23     deficiency in one of the five fields that an absentee voter

  24     would get notice of and an opportunity to correct, the

  25     provisional voter who we know is eligible does not get notice




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:302
                                                              302ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30826
                                                                                     2159
                                                                  Vol. 10 - 302
   1     of an opportunity to correct; is that fair?

   2                MR. CONOVER:      Objection, Your Honor.

   3                THE COURT:     Basis?

   4                MR. CONOVER:      Asked and answered.

   5                THE COURT:     Overruled.

   6             You may answer, Ms. Poland.

   7                THE WITNESS:      I think that what is required of the law

   8     today is -- is -- is fair to the best of our ability what we

   9     can -- what we can do.

  10   BY MS. GENTRY:

  11       Q.    All right.      And do you have any explanation as to why

  12     it's fair to treat provisional voters really like a second

  13     class of voters when compared to absentee voters on this point?

  14                MR. CONOVER:      Objection, Your Honor.        Asked and

  15     answered and argumentative.

  16                THE COURT:     Overruled.

  17                MR. CONOVER:      Thank you.

  18                THE WITNESS:      I don't believe that it's treating

  19     provisional voters like a second class citizen.

  20   BY MS. GENTRY:

  21       Q.    Well, you'll agree it's treating them differently.

  22       A.    It's treating them differently.           Provisional voters are

  23     in a different category of voters than absentee voters or

  24     voters who cast a regular ballot.

  25       Q.    And I understand that your belief is that it's fair to




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:303
                                                              303ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30827
                                                                                     2160
                                                                  Vol. 10 - 303
   1     treat them differently by not giving them notice or an

   2     opportunity to correct, and my question is why do you believe

   3     that it's fair to treat them differently?

   4                MR. CONOVER:      Objection, Your Honor.

   5                THE COURT:     Overruled.

   6                THE WITNESS:      I don't know what more Boards of

   7     Elections can do to assist voters in this manner.                The only

   8     other thing we could do would be to extend the deadline on when

   9     elections have to be certified, and that, for example, in this

  10     November election it could affect the country.

  11   BY MS. GENTRY:

  12       Q.    So because the law requires ballots to be tossed or

  13     rejected if the five fields are not correctly and completely

  14     filled out, there's really no choice but to throw them out; is

  15     that what you're saying?

  16                MR. CONOVER:      Objection, Your Honor.

  17                THE COURT:     Overruled.

  18                THE WITNESS:      Well, we're required to follow the law.

  19   BY MS. GENTRY:

  20       Q.    Even if following the law means that there's really no

  21     choice but to reject those ballots without giving any notice or

  22     opportunity to correct?

  23       A.    We -- we're required -- Boards of Elections are required

  24     to follow the law, and that's what we do.

  25       Q.    And in your view, that's synonomous with fairness?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:304
                                                              304ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30828
                                                                                     2161
                                                                  Vol. 10 - 304
   1                MR. CONOVER:      Objection, Your Honor.

   2                THE COURT:     Sustained.

   3   BY MS. GENTRY:

   4       Q.    All right.      I'll move on.

   5             You testified earlier about father and son voters who

   6     have the same name.       Do you recall that?

   7       A.    Yes.

   8       Q.    And you testified that there is sometimes confusion

   9     about their identity because their name is the same; is that

  10     your testimony?

  11       A.    Yes.

  12       Q.    All right.      And in your experience when you have that

  13     situation, are the signatures of the two voters different?

  14       A.    They could be.       They could be similar, they could be

  15     different.

  16       Q.    Do you have any experience with father/son voters of the

  17     same name?

  18       A.    I know that we have -- yes, we have voters -- fathers

  19     and sons who have the same name, yes.

  20       Q.    So you know whether or not their signatures are

  21     different?

  22       A.    I -- I could not think of a specific example right now

  23     to say that -- I mean, whether or not we've had difficulty

  24     based solely on a signature verification.

  25       Q.    And I'm not asking if you've had difficulty based on




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:305
                                                              305ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30829
                                                                                     2162
                                                                  Vol. 10 - 305
   1     signature verification.        I'm simply asking you -- you testified

   2     that you know of father/son voters in Hamilton County, correct?

   3       A.    Yes.

   4       Q.    Do you know whether or not their signatures were

   5     identical?

   6       A.    I don't know that.

   7       Q.    All right.      And do you know whether their driver's

   8     license numbers were identical?

   9       A.    I don't know that.        Sometimes one voter may submit a

  10     driver's license number, and one -- the other voter may submit

  11     a different form of I.D.        We don't have driver's license

  12     numbers for all voters.

  13       Q.    Do you have any evidence that father and son voters in

  14     the example that you've given have been confused for each other

  15     when they've given a signature and a form of I.D.?

  16       A.    It's been my experience, it's been reported to me by

  17     staff that we have -- had placed the request for an absentee

  18     ballot on -- for example, on a father when it should have been

  19     placed on a son and vice versa.          I've had reports from staff of

  20     that, yes.

  21       Q.    And the application form requires signature, correct?

  22       A.    It does.

  23       Q.    And the application form requires I.D., correct?

  24       A.    It does.

  25       Q.    All right.      So if there was a mistake made, was that a




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:306
                                                              306ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30830
                                                                                     2163
                                                                  Vol. 10 - 306
   1     mistake by the poll worker?

   2       A.    If it was put on the wrong record, it would have been a

   3     mistake made by someone at the Board of Elections office.

   4       Q.    Oh, I'm sorry, Board of Elections office.              Thank you.

   5             It was not because -- as far as you know, it wasn't

   6     because the father's signature and identification was identical

   7     to the son's signature and identification?

   8       A.    I don't know that.

   9       Q.    All right.      You also testified that the Board does

  10     receive some telephone numbers from absentee voters on their

  11     application; is that right?

  12       A.    I believe it was referring to registration forms.

  13       Q.    Okay.    I'm sorry.     Registration forms.

  14       A.    Yes.

  15       Q.    Also on application forms, does the Board get that

  16     sometimes?

  17       A.    Yes.    There is a spot on the form for it, correct.

  18       Q.    And I take it then that the Board also does not capture

  19     the phone number in its records when it's provided on an

  20     absentee application?

  21       A.    That's not our practice, correct.

  22       Q.    However, I believe the application states that the phone

  23     number might be useful if there's an issue; is that right?                   Do

  24     you recall?

  25       A.    I don't recall.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:307
                                                              307ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30831
                                                                                     2164
                                                                  Vol. 10 - 307
   1       Q.    Does the Board of Elections ever contact voters by phone

   2     because their application is defective?

   3       A.    No.    We -- we contact the voter through written

   4     communication through a letter.

   5       Q.    And you mentioned that the phone numbers are not

   6     captured in the database because there's a fear that they might

   7     be publicly disclosed; is that right?

   8       A.    That had been a long-standing practice of the Board not

   9     to enter because of complaints from voters.

  10       Q.    And these complaints came about because their

  11     information was disclosed to campaigns; is that right?

  12       A.    I don't know that.        I don't know that.       Even today we

  13     still receive complaints from voters when campaigns make

  14     robocalls to them even though we do not release phone numbers

  15     because they're not in our database, but voters still assume

  16     that it's coming from the Board of Elections.

  17       Q.    And do you know -- do you have a basis for knowing that

  18     the reason that the Board doesn't put phone numbers in the

  19     database is because there's this concern about disclosure?

  20       A.    That's what I was told by prior administration.

  21       Q.    All right.      Now, when -- have you had the experience of

  22     actually disclosing registration forms or other voter forms as

  23     a public record?

  24       A.    Yes.

  25       Q.    When you do that, you redact the social security number?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:308
                                                              308ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30832
                                                                                     2165
                                                                  Vol. 10 - 308
   1       A.      That's correct.

   2       Q.      And you redact the date of birth?

   3       A.      Yes.

   4       Q.      Is there any reason why you couldn't redact the

   5     telephone number?

   6       A.      No.

   7       Q.      All right.    You also testified that you have had very

   8     few issues come up regarding homeless voters.              Do you recall

   9     that?

  10       A.      Yes.

  11       Q.      Does the Board of Elections keep track of homeless

  12     voters?

  13       A.      No.

  14       Q.      Do you have any way of knowing how many homeless voters

  15     are in Hamilton County?

  16       A.      No.    We do not -- we just -- in the past we would have

  17     larger numbers of registered voters in precincts that contained

  18     shelters, and so we monitor that because there's a maximum

  19     number of registered voters allowed in a precinct so we monitor

  20     the overall numbers.        And I know that our staff that's in

  21     charge of that will notice, you know, larger numbers in

  22     precincts where there's shelters, and we just make sure we keep

  23     that number under the state maximum.

  24       Q.      So to the extent you track homeless voters, it's for

  25     purposes of drawing precinct boundary lines in precincts that




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:309
                                                              309ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30833
                                                                                     2166
                                                                  Vol. 10 - 309
   1     contain shelters; is that fair to say?

   2       A.    Uh-huh.

   3       Q.    Do you track homeless voters for any other purpose?

   4       A.    No.

   5       Q.    And do you know -- well, strike that.

   6             Let me ask the same question about illiterate or

   7     semi-literate voters.        Do you know how many illiterate or

   8     semi-literate voters there are in Hamilton County?

   9       A.    No.

  10       Q.    Do you have any way of tracking how many literate or

  11     semi-literate voters there are in Hamilton County?

  12       A.    Not to my knowledge.

  13       Q.    Now, sometimes voters will request assistance because

  14     they're illiterate; is that right?

  15       A.    Voters do request assistance, yes, for multiple reasons.

  16       Q.    And they have to fill out a form in order to do that?

  17       A.    No, they do not.

  18       Q.    They don't have to fill out a form requesting bipartisan

  19     assistance with marking their ballot?

  20       A.    No.

  21       Q.    They simply have to ask verbally for help?

  22       A.    Correct.

  23       Q.    And are your poll workers trained to offer assistance to

  24     people who look like they might be struggling because they

  25     can't read the forms?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:310
                                                              310ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30834
                                                                                     2167
                                                                  Vol. 10 - 310
   1       A.    Correct.     We do have a portion of our training section

   2     that speaks specifically to those issues.

   3       Q.    And that training instructs poll workers to offer

   4     assistance to people who haven't asked for help but look like

   5     they need to because they're struggling?

   6       A.    Well, assistance as far as marking the ballot?

   7       Q.    No, filling out the forms.

   8       A.    Filling out the --

   9       Q.    Identification envelope or the provisional ballot

  10     affirmation form.

  11       A.    So when they're voting in-person absentee?               Okay.

  12       Q.    Right.     Or provisionally at the polls.

  13       A.    When the voter asks for assistance, we will provide

  14     that.

  15       Q.    My question is if they don't ask but the poll worker can

  16     see that they're struggling, I thought you said that there was

  17     training that goes to the issue.

  18       A.    In regards to accessibility for the polling locations

  19     and for recognizing voters who may need assistance in

  20     maneuverability issues.

  21       Q.    Okay.    So the training you're talking about doesn't go

  22     to filling out a form?

  23       A.    No.

  24       Q.    You also testified that it's important that voters vote

  25     in the precinct where they live.          Do you recall that?




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:311
                                                              311ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30835
                                                                                     2168
                                                                  Vol. 10 - 311
   1       A.    Yes.

   2       Q.    Would you agree that the absentee ballot form -- I can

   3     show you one, if you need -- requires the voter to write down

   4     their voting residence?

   5       A.    Yes.

   6       Q.    And by law they need to write down their registration

   7     address, correct?

   8       A.    Correct.

   9       Q.    Now, their registration address might not be the place

  10     they're currently living, true?

  11       A.    It may not be the place that they're temporarily

  12     residing, that's correct.         They might be on vacation, that sort

  13     of thing.

  14       Q.    Or a college student?

  15       A.    Correct.

  16       Q.    So you've had cases where college students will write

  17     down the place where they're temporarily living as their voting

  18     residence, correct?

  19       A.    It's -- we have a place for mail-to address so

  20     there's -- on the form there's a place for the residence

  21     address, and then there's another place for the mail-to address

  22     if they would like their ballots mailed some place other than

  23     their residence address.

  24       Q.    All right.      But the mailing address is different from

  25     the registration address in the example you provided.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:312
                                                              312ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30836
                                                                                     2169
                                                                  Vol. 10 - 312
   1       A.    Correct.

   2       Q.    Let me show you an example.          This is Plaintiffs' Exhibit

   3     P2200, and this is a voter last name Bicknell.               It appears he

   4     voted in the office; is that right?

   5       A.    Yes.     The label indicates he voted in office.

   6       Q.    But even though he voted in the office, he was required

   7     to write his voting residence.          Do you see that?

   8       A.    That's correct.       This is no longer the policy.           This was

   9     from 2014.

  10       Q.    All right.      And before I go forward, let me just make

  11     sure I understand.       After the 2014 election, Boards of

  12     Elections were required to put a label on every identification

  13     envelope that contained the name and address of the voter,

  14     correct?

  15       A.    Correct.

  16       Q.    And after that point the voter would not be disqualified

  17     for writing down the wrong address; is that right?

  18       A.    Right.     Correct.

  19       Q.    Okay.     Now, in this case in 2014, his voting residence

  20     was a different address.        Do you see that -- let me zoom in.

  21     I'm sorry.

  22             He was registered at 2851 Ridgewood.             Do you see that?

  23       A.    Yes, I do.

  24       Q.    But he wrote down the wrong address.             Do you see that?

  25       A.    I do.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:313
                                                              313ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30837
                                                                                     2170
                                                                  Vol. 10 - 313
   1       Q.     And his ballot was rejected for a mismatched address?

   2     Let me see, this is Frank Bicknell.           I knew I should have

   3     highlighted this.

   4                 THE COURT:    While you're doing that, let's take about

   5     a 5-minute recess until quarter to 7:00.

   6            (Thereupon, a recess was taken.)

   7                 THE COURT:    Please continue.

   8                 MS. GENTRY:     Thank you, Your Honor.        And I will be

   9     very brief so that we can all get home or to our hotels.

  10   BY MS. GENTRY:

  11       Q.      Ms. Poland, when we left off, I was just asking you to

  12     confirm that this voter's vote was rejected because of the

  13     address issue, and I believe I located him right here.                 Do you

  14     see that?     Do you see Frank Bicknell?

  15       A.      I do, yes.

  16       Q.      Okay.   And his ballot was rejected because of an address

  17     mismatch?

  18       A.      That's correct.

  19       Q.      Now, finally, Ms. Poland, would you agree that even with

  20     two layers of bipartisan review on the absentee ballots, that

  21     sometimes the Board makes a mistake and rejects a ballot even

  22     though the data all matched?

  23       A.      It could happen, yes.

  24       Q.      This is Plaintiffs' Exhibit P2292.          And you'll see the

  25     voter on his I.D. envelope wrote his social security number as




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:314
                                                              314ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30838
                                                                                     2171
                                                                  Vol. 10 - 314
   1     7382.   Do you see that?

   2       A.    I do.

   3       Q.    All right.      And then he was sent an 11S form requiring

   4     him to provide proof of identity.           Do you see that?

   5       A.    Yes.

   6       Q.    Now, actually, his application had that same social

   7     security number, 7382.        Do you see that?

   8       A.    I do.

   9       Q.    However -- this is Mr. Bailey.           Mr. Bailey's vote was

  10     rejected because his I.D. did not match.             Do you see that?

  11       A.    I do.

  12       Q.    Okay.    And that was an error on the part of the Board?

  13       A.    Well, what you don't show here is what's currently on

  14     file or what was on file at the time that this was verified.

  15     The I.D. on the application may not match the social security

  16     number contained in the voter registration database.

  17       Q.    All right.      And if that were the case --

  18       A.    The voter should have been sent a letter at the time the

  19     application was submitted.

  20       Q.    That's true.      But then also if that were the case, then

  21     what was in the database was wrong, correct, because the voter

  22     said that his social is 7382 on his registration form in 2015.

  23       A.    Well, it would need more research at that point.                 That's

  24     correct that our staff should not have sent a ballot at that

  25     time because the social security number did not match what was




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:315
                                                              315ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30839
                                                                                     2172
                                                                  Vol. 10 - 315
   1     on file with the Board.

   2       Q.    Now, wouldn't -- this registration form was filled out

   3     before the voter filled out the I.D. envelope, right?

   4       A.    It is.     But this is what would trigger our staff -- what

   5     should have triggered our staff to review.             If that social

   6     security number on the application at the time we received it

   7     did not match what we had on file, this could have been

   8     something where voters' records were merged where it's not the

   9     same person as another voter, and that should have been handled

  10     at that time before the voter received the ballot.

  11       Q.    Let me see if I can simplify this a little bit.                The

  12     voter wrote the same I.D. on their registration form and their

  13     I.D. envelope, correct?        Just yes or no.

  14       A.    That's not -- I don't think that's their registration

  15     form.   It's their application.         It's not their registration

  16     form, correct?

  17       Q.    I'm sorry, yes.       On their application form and I.D.

  18     envelope they wrote the same I.D. number, correct?

  19       A.    Correct.

  20       Q.    And the process requires the application form

  21     information to be verified before a ballot is issued.

  22       A.    That's correct.

  23       Q.    And what you're saying is that perhaps the staff made an

  24     error and didn't realize that 7382 is not the same as what's in

  25     their system.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:316
                                                              316ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30840
                                                                                     2173
                                                                  Vol. 10 - 316
   1       A.    That's correct.

   2       Q.    All right.      And so in that case the staff made an error

   3     at an earlier point in the process.

   4       A.    Correct.

   5       Q.    But at some point in the process the staff made an

   6     error, correct?

   7       A.    Correct.

   8       Q.    Thank you.

   9             And because of that error, whether -- regardless of when

  10     it was made in the process, because of the Board error this

  11     voter was disenfranchised, correct?

  12       A.    I would have preferred to have seen our records and what

  13     the Board was looking at, what our staff was looking at, and I

  14     don't believe that you have that.

  15       Q.    So you can't -- you don't know that a staff error caused

  16     his vote to be rejected?

  17       A.    I would -- before confirming that I would prefer to see

  18     what the -- what the staff was viewing at the time they

  19     processed that application.

  20       Q.    Now, you don't keep that information, though, do you,

  21     regarding what the staff reviewed when they were looking at

  22     either the application or the I.D. envelope?

  23       A.    It should be in our change history, yes.

  24       Q.    With regard to the I.D. envelope, though, when the

  25     investigation is done to determine if an I.D. envelope or




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:317
                                                              317ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30841
                                                                                     2174
                                                                  Vol. 10 - 317
   1     provisional ballot affirmation form is correct, the staff

   2     person doesn't keep a record of what they looked at, true?

   3       A.      It's in the registration system.

   4       Q.      They keep a record?

   5       A.      There's a record in our voter registration system.               Any

   6     time there's a change made to the voter registration system, we

   7     have a record of that.

   8       Q.      Do you recall that I took your deposition in this

   9     matter?     Do you recall that?

  10       A.      Yes.     Yes.

  11       Q.      And you recall that I asked you about the label on the

  12     side of the provisional ballot affirmation form?               Do you recall

  13     that?

  14       A.      Yes.

  15       Q.      That's the label that the election workers write their

  16     notes on, correct?

  17       A.      Correct.

  18       Q.      And didn't you tell me that the only record of what

  19     those reviewers did appears on that label on the provisional

  20     ballot affirmation form?

  21       A.      Right.

  22       Q.      There's no separate information about their

  23     investigation or what they looked at or why they decided what

  24     they did, correct?

  25       A.      No.    It's what's contained in the voter registration




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:318
                                                              318ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30842
                                                                                     2175
                                                                  Vol. 10 - 318
   1     system, and I believe during the deposition I did refer to that

   2     numerous times, that I would have to look at our voter

   3     registration system to be able to determine what the bipartisan

   4     teams were reviewing.

   5       Q.    And you also testified that essentially you would be

   6     doing review a second time, correct?           You're not able to see

   7     exactly what they did because they don't keep track of exactly

   8     what they looked at, right?

   9       A.    Right.     We have data in our voter registration system.

  10     Any time there's a change made, that change is recorded.

  11       Q.    I understand there is a lot of data they can look at.

  12     All I'm trying to establish is there's no record of exactly

  13     what they looked at.       All you can do is look at it now and see

  14     what the information is and make a decision now as to what

  15     matches or doesn't match.

  16       A.    Right.     We should be able to see through our change

  17     history what the voter's social security number was in November

  18     of 2014 on our records.

  19       Q.    Right.     And I think you've answered my question, but

  20     just to be sure, you don't know what the bipartisan teams

  21     looked at or determined when they reviewed Mr. Bailey's ballot.

  22                MR. CONOVER:      Objection, Your Honor.

  23                THE COURT:     Overruled.

  24             You may answer.

  25                THE WITNESS:      Sitting here right now, I do not.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:319
                                                              319ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30843
                                                                                     2176
                                                                  Vol. 10 - 319
   1   BY MS. GENTRY:

   2       Q.    I'm showing you another absentee ballot.              This is

   3     Plaintiffs' Exhibit 2245.         And this one, I'll show you first it

   4     was rejected for lack of date of birth not provided.                 Do you

   5     see that?      This is Adolphus -- I can't pronounce the last name.

   6     It's right here (indicating).          Do you see it?

   7       A.    Yes.

   8       Q.    And so his ballot was rejected because of the date of

   9     birth field.      And would you agree that on his application, his

  10     date of birth is December 31, 1936.           Would you agree with that?

  11       A.    I don't -- I'm sorry.        You moved it so quickly, I don't

  12     know if it was rejected for no date of birth or because it

  13     didn't match.

  14       Q.    I'll get this so you can see it.           I apologize for the

  15     zooming errors on my part.         Right there (indicating).

  16       A.    Okay.     I see it, yes.

  17       Q.    It was rejected for date of birth not provided?

  18       A.    Yes.

  19       Q.    And, in fact, the date of birth was provided, correct?

  20     December 31, 1936?       Do you see it on the I.D. envelope?

  21       A.    I do, yes.

  22       Q.    And it matches the application?

  23       A.    Yes, it matches the application.           I don't know if it

  24     matched what was on file in our voter registration system at

  25     the time the bipartisan teams reviewed this.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:320
                                                              320ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30844
                                                                                     2177
                                                                  Vol. 10 - 320
   1       Q.    Well, you'll agree that it shouldn't have been rejected

   2     for no date of birth provided, right?

   3       A.    No.    It could have been a mismatch, correct.

   4       Q.    But the stated reason is no date of birth provided, and

   5     it's clearly provided; right?

   6       A.    Correct.

   7       Q.    And you're not able to conclude that this ballot should

   8     not have been rejected because the date of birth doesn't have a

   9     mismatch, does it?

  10       A.    I don't know the date of birth on file with the Board of

  11     Elections at the time this ballot was reviewed.

  12       Q.    All right.      So just so I understand your testimony, even

  13     if the application form is filled out by the voter and verified

  14     by the Board of Elections, it might still contain a mistake.

  15       A.    Board staff could have made a mistake, yes.

  16       Q.    And in that case if the voter wrote down the exact same

  17     information on their I.D. envelope, their ballot would be

  18     rejected because of a mismatch with the database?

  19       A.    That is why, right, the practice should be to

  20     investigate it when -- at the time the application is received

  21     rather than when the ballot is received.

  22       Q.    All right.      But in that case the Board made a mistake at

  23     the very outset by approving the information on the application

  24     form, right?

  25       A.    At some point there was a mistake made.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:321
                                                              321ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30845
                                                                                     2178
                                                                  Vol. 10 - 321
   1       Q.      And even though it was the Board who made a mistake,

   2     it's the voter who lost the right to vote?

   3       A.      At some point the Board made a mistake, that's correct,

   4     that led to the ballot not to be counted.

   5                 MS. GENTRY:     Thank you, Your Honor.        I have no further

   6     questions.

   7                 THE COURT:     Mr. Conover, redirect?

   8                 MR. CONOVER:     Nothing from the Defense, Your Honor.

   9                 THE COURT:     Ms. Poland, thank you very much, ma'am.

  10                 THE WITNESS:     Thank you.

  11                 THE COURT:     Travel safely going back to Hamilton

  12     County.

  13                 THE WITNESS:     Thank you.

  14                 THE COURT:     Ms. Richardson, anything further?

  15                 MS. RICHARDSON:     Nothing further for today.           Thank

  16     you, Your Honor.

  17                 THE COURT:     We have two tomorrow, a witness at 8:30

  18     and then Mr. Damschroder, then you will rest.

  19               Mr. Chandra, do you -- in light of what we discussed at

  20     sidebar today, do you choose to rest now since Mr. Damschroder

  21     will be available for your cross-examination into the areas

  22     that you were going to call him on your direct so that way we

  23     have at least one case close as we proceed into the Defense

  24     case?

  25                 MR. CHANDRA:     Sure, we could do that, Your Honor, but




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:322
                                                              322ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30846
                                                                                     2179
                                                                  Vol. 10 - 322
   1     it's still subject to stipulations that we're still trying to

   2     iron out with the Defense.         We're waiting back for some

   3     answers, and we should be all tied up tomorrow morning.                  So we

   4     can do that now subject to that, or we could do it all

   5     together --

   6                THE COURT:     We can do it in the morning.

   7                MS. RICHARDSON:      And, Your Honor, my understanding, I

   8     think the issue is they're still waiting for some declarations

   9     from voters.     So will that be available by tomorrow?

  10                MR. CHANDRA:      We are waiting to hear back on various

  11     categories of stipulations which are still on your plate, and

  12     then there are individual declarations and some county

  13     declarations outstanding, Your Honor.            Part of what we may ask

  14     for is, you know, if we could have through the end of next week

  15     to submit those because they're still being gathered due to the

  16     logistics of trial that was part of the streamlining of the

  17     case we talked about at the beginning.            So subject to those

  18     little loose ends, we would be ready to rest.

  19                MS. RICHARDSON:      I would certainly agree with that,

  20     Your Honor.

  21                THE COURT:     All right.     We can do it in the morning.

  22     We can do it at 8:30.        And then as soon as we complete our

  23     housekeeping matters, we'll begin with your witnesses.                 You

  24     just have the two witnesses.

  25             Mr. Chandra, how many rebuttal witnesses do you now




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:323
                                                              323ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30847
                                                                                     2180
                                                                  Vol. 10 - 323
   1     anticipate?

   2                MR. CHANDRA:      We're down to two, Your Honor.

   3                THE COURT:     All right.     Will those witnesses be

   4     available tomorrow in the event that we finish with

   5     Mr. Damschroder?      How long do you anticipate your direct on

   6     Mr. Damschroder is going to be?

   7                MS. RICHARDSON:        I would expect it to be approximately

   8     two hours, Your Honor.

   9                THE COURT:     And how long do you expect your cross to

  10     be that includes the matters that you anticipated going into in

  11     your case in chief?

  12                MR. CHANDRA:      Probably about two hours as well,

  13     Your Honor.

  14                THE COURT:     Okay.     So we're going to allot five hours

  15     for Mr. Damschroder because I want to factor in,

  16     Ms. Richardson, your redirect which may be more expansive than

  17     ordinary simply because Mr. Chandra is going to go into some

  18     other matters that I'm going to allow him to go into to avoid

  19     having his case in chief remain open.

  20                MS. RICHARDSON:        Thank you, Your Honor.

  21                THE COURT:     So how long is your first witness?

  22                MS. RICHARDSON:        I would expect it to be an hour to an

  23     hour-and-a-half, Your Honor, in terms of direct.

  24                THE COURT:     Who has that witness?

  25                MS. CRAWFORD:      I do on cross.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:324
                                                              324ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30848
                                                                                     2181
                                                                  Vol. 10 - 324
   1                THE COURT:     And how long --

   2                MS. CRAWFORD:      About an hour on cross-examination.

   3                THE COURT:     So my plan is to finish him in the morning

   4     before lunch.      So you said you thought about an hour?

   5                MS. RICHARDSON:      Yes, Your Honor.

   6                THE COURT:     Is that what you said?

   7                MS. RICHARDSON:      Yes, and hour to an hour-and-a-half.

   8                THE COURT:     Hour-and-a-half of that.

   9                MS. CRAWFORD:      An hour.

  10                THE COURT:     An hour.     So that's what you have.          You

  11     have 90 minutes, you have 60 minutes.

  12             Mr. Chandra?

  13                MR. CHANDRA:      And, Your Honor, I will have one of the

  14     rebuttal witnesses here tomorrow by the afternoon just to be

  15     able to go.     I don't anticipate that being a witness that would

  16     last more than maybe 45 minutes, and we are going to work to

  17     try to jettison the other rebuttal witness through discussion

  18     tonight.    So we may be able to finish tomorrow if we can get

  19     through everybody expeditiously.

  20                THE COURT:     The first witness will be done by noon.

  21     The second witness, Mr. Damschroder, if we can get him done by

  22     5:00, that would be perfect.         And then if it's a short last

  23     witness, we could put him on.          If not, we'll put him on first

  24     thing Thursday morning.        All right?

  25                MR. CHANDRA:      Thank you, Your Honor.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:325
                                                              325ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30849
                                                                                     2182
                                                                  Vol. 10 - 325
   1                 THE COURT:     Thank you very much, everyone.

   2                                        - - -

   3          Thereupon, the following proceeding was held at sidebar out

   4     of the hearing of the open courtroom:

   5                 MS. RICHARDSON:     Your Honor, with apologies for

   6     extending the day even further, Mr. Chandra has alerted us to

   7     who the rebuttal witnesses will be, and one of those witnesses

   8     we believe would qualify as an expert witness that was not

   9     disclosed, and so we do object to that witness.

  10                 THE COURT:     Who is he or she?

  11                 MS. RICHARDSON:     Dr. Salling, is my understanding.

  12                 MR. CHANDRA:     It's Professor Mark Salling of Cleveland

  13     State University.        Our view is he's a rebuttal to their

  14     rebuttal expert.      There was no deadline for disclosing

  15     anything.     And, specifically, what he would be testifying to is

  16     his research showing that African-Americans have a highly

  17     disproportionate use in Cuyahoga County and other urban

  18     counties of early in-person voting.           That would be it.        He

  19     would get on, he would talk about the studies he's done in that

  20     regard to rebut the rebuttal, and that would be as far as we

  21     would go.

  22                 MS. RICHARDSON:     Your Honor, this is a central claim

  23     in their case that they raised in their complaint that they

  24     have known about throughout.         They had an opportunity to

  25     disclose experts; they did so.          We disclosed experts.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:326
                                                              326ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30850
                                                                                     2183
                                                                  Vol. 10 - 326
   1              Under Rule 26 they're obligated to let us know the

   2     experts and the basis of the opinion that those experts will

   3     provide.    They have not done so.

   4                MR. CHANDRA:      It just goes to Dr. McCarty, and he was

   5     a rebuttal expert.       So until we saw his testimony and his

   6     report, we were not -- nor were there any deadlines associated

   7     with our --

   8                THE COURT:     Typically, as you know, rebuttal witnesses

   9     are not required to be disclosed.

  10              What I'm going to have to look at is whether that rule

  11     extends to people who may be giving opinion testimony.

  12              At this point I'm not going to grant your motion.                I'm

  13     going to -- as we stand here right now, I don't know that

  14     there's any rule that prohibits them doing what they're doing

  15     because he is a rebuttal witness.           But I'm sure that this is

  16     not the first time this issue has arisen, and so I'm going to

  17     figure it out between now and 8:30.

  18                MS. RICHARDSON:      Thank you, Your Honor.

  19              And I would just note that -- and I don't have the date

  20     in front of me right now, but consistent with the Court's

  21     schedule, Dr. McCarty's report was provided several months ago.

  22     And if this is a response to Dr. McCarty, first of all, there

  23     was --

  24                THE COURT:     Well, here's the thing.         Dr. McCarty was

  25     called in your case in chief.




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:327
                                                              327ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30851
                                                                                     2184
                                                                  Vol. 10 - 327
   1                MS. RICHARDSON:        Correct.

   2                THE COURT:     Okay.     So as Plaintiffs' who have the

   3     burden, it's a little bit different.           I mean, either way you

   4     cut it, the proffered witness is a rebuttal witness.

   5             Now, the question is because he's an expert, do the

   6     normal rules apply to him such that he had to be disclosed?

   7     That's a legal/evidentiary issue that, you know, I'm going to

   8     look at.

   9             But just to keep it going, until I find -- determine

  10     otherwise, I'm going to have this witness made available, you

  11     know, to testify.       But if I determine overnight that it's

  12     not -- it's not the case that he can testify or that he should

  13     have been disclosed because he occupies that special status as

  14     an opinion witness --

  15                MS. RICHARDSON:        Your Honor, in the event that he is

  16     permitted to testify, can we ask for the disclosures that would

  17     otherwise be required for an expert under the rules in terms of

  18     the opinions that he intends to provide and the bases for those

  19     so that we have an opportunity to prepare a response?

  20                THE COURT:     Well, I'm just sorry, I don't know the

  21     answer to that because he's a rebuttal witness, and I'm not

  22     certain that as a rebuttal witness all of that is required.

  23             But do you know what opinions he's expected to provide?

  24                MR. CHANDRA:      I wish I did.     I'm hoping tonight that

  25     he will send me whatever studies he has performed, copies of




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:328
                                                              328ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30852
                                                                                     2185
                                                                  Vol. 10 - 328
   1     those along with his CV.        What I promised counsel as a

   2     professional courtesy, even if not required, the moment I have

   3     it in hand, I will e-mail it to you.           I did ask him to bring,

   4     you know, multiple copies if he has access to a printer for

   5     copies tomorrow.      He said he would be able to.           I will ask him

   6     if he has access to be able to send Pdfs to do that, and I will

   7     forward them the moment I get them to the Defense team.

   8                THE COURT:     All right.     Let's do that.       And, you know,

   9     we'll all have a little work to do this evening to see if that

  10     issue has been passed on.         I'm sure it has.       I just haven't had

  11     it.

  12                MS. RICHARDSON:      Thank you, Your Honor.

  13                THE COURT:     Thank you.

  14           (Proceedings concluded at 7:12 p.m.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
Case:
Case: 2:20-cv-03843-MHW-KAJ Doc#:
      2:06-cv-00896-ALM-TPK Doc #:664
                                   41-8Filed:
                                        Filed:04/06/16
                                               09/12/20Page:
                                                        Page:329
                                                              329ofof329
                                                                      329PAGEID
                                                                          PAGEID#:#:30853
                                                                                     2186
                                                                  Vol. 10 - 329
   1

   2                              C E R T I F I C A T E

   3

   4                We do hereby certify that the foregoing is a true and

   5     correct transcript of the proceedings before the Honorable

   6     Algenon L. Marbley, Judge, in the United States District Court,

   7     Southern District of Ohio, Eastern Division, on the date

   8     indicated, reported by us in stenotypy and transcribed by us or

   9     under our supervision.

  10

  11                                    s/Denise Errett, FCRR
                                        Denise Errett, FCRR
  12                                    Official Federal Court Reporter

  13                                    s/Darla J. Coulter, RMR
                                        Darla J. Coulter, RMR
  14

  15                                    DATE:    April 4, 2016

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                Exhibit H, NEOCH v. Husted Trial Tr. Vol. X
